AUTHENTICATED
US, GOVERNMENT,
INFORMATION +

PRS,

-

24166

Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 1 of 560
Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 736, 740, 742, 743, 744,
746, 748, 758, 762, 772, and 774

[Docket No. 111227796-5786-01]
RIN 0694—AF47

Control of Firearms, Guns,
Ammunition and Related Articles the
President Determines No Longer
Warrant Control Under the United
States Munitions List (USML)

AGENCY: Bureau of Industry and
Security, Department of Commerce.

ACTION: Proposed rule.

 

SUMMARY: This proposed rule describes
how articles the President determines
no longer warrant control under United
States Munitions List (USML) Category
I—Firearms, Close Assault Weapons and
Combat Shotguns; Category I—Guns
and Armament; and Category TI—
Ammunition/Ordnance would be
controlled under the Commerce Control
List (CCL). This proposed rule is being
published simultaneously with a
proposed rule by the Department of
State that would revise Categories I, I,
and III of the USML to describe more
precisely the articles warranting
continued control on that list.

DATES: Comments must be received by
July 9, 2018.

ADDRESSES: You may submit comments
by any of the following methods:

e Submit comments via Federal
eRulemaking Portal: http://
www.regulations.gov. You can find this
proposed rule by searching on its
regulations.gov docket number, which is
BIS—2017—0004.

e By mail or delivery to Regulatory
Policy Division, Bureau of Industry and
Security, U.S. Department of Commerce,
Room 2099B, 14th Street and
Pennsylvania Avenue NW, Washington,
DC 20230. Refer to RIN 0694—AF47.
FOR FURTHER INFORMATION CONTACT:
Steven Clagett, Office of
Nonproliferation Controls and Treaty
Compliance, Nuclear and Missile
Technology Controls Division, tel. (202)
482-1641 or email steven.clagett@
bis.doc.gov.

SUPPLEMENTARY INFORMATION:
Background

This proposed rule describes how
articles the President determines no
longer warrant control under United
States Munitions List (USML) Category
I—Firearms, Close Assault Weapons and
Combat Shotguns; Category I—Guns

WASHSTATEC023037

and Armament; and Category TI—
Ammunition/Ordnance, would be
controlled on the Commerce Control
List (CCL) and by the Export
Administration Regulations (EAR). This
proposed rule is being published in
conjunction with a proposed rule from
the Department of State, Directorate of
Defense Trade Controls, which would
amend the list of articles controlled by
USML Category I (Firearms, Close
Assault Weapons and Combat
Shotguns), Category II (Guns and
Armament), and Category II
(Ammunition/Ordnance) of the USML
to describe more precisely items
warranting continued control on that
list.

The changes described in this
proposed rule and in the State
Department’s companion proposed rule
on Categories I, II, and II of the USML
are based on a review of those categories
by the Department of Defense, which
worked with the Departments of State
and Commerce in preparing the
amendments. The review was focused
on identifying the types of articles that
are now controlled on the USML that
are either (i) inherently military and
otherwise warrant control on the USML
or (ii) if of a type common to non-
military firearms applications, possess
parameters or characteristics that
provide a critical military or intelligence
advantage to the United States, and are
almost exclusively available from the
United States. If an article satisfies one
or both of those criteria, the article
remains on the USML. If an article does
not satisfy either criterion, it has been
identified in the new Export Control
Classification Numbers (ECCNs)
included in this proposed rule. Thus,
the scope of the items described in this
proposed rule is essentially commercial
items widely available in retail outlets
and less sensitive military items.

BIS has created ECCNs, referred to as
the “600 series,” to control items that
would be removed from the USML and
controlled under the CCL, or items from
the Wassenaar Arrangement on Export
Controls for Conventional Arms and
Dual Use Goods and Technologies
Munitions List (Wassenaar Arrangement
Munitions List or WAML) that are
already controlled elsewhere on the
CCL.

These ECCNs are referred to as the
“600 series” because the third character
in each of the new ECCNs is ‘‘6.”’ The
first two characters of the “600 series”
ECCNs serve the same function as any
other ECCN as described in § 738.2 of
the EAR. The first character is a digit in
the range 0 through 9 that identifies the
Category on the CCL in which the ECCN
is located. The second character is a

letter in the range A through E that
identifies the product group within a
CCL Category. With few exceptions, the
final two characters identify the WAML
category that covers items that are the
same or similar to items in a particular
“600 series” ECCN. Category II of the
USML and category ML2 of the WAML
cover large caliber guns and other
military weapons such as: Howitzers,
cannon, mortars, anti-tank weapons,
projectile launchers, military flame
throwers and recoilless rifles.

In this proposed rule, items that are
currently controlled in Category II of the
USMLE would be controlled on the CCL
under four new ‘600 series’ ECCNs.
Placement of the items currently in
USML Category II into the CCL’s 600
series would be consistent with existing
BIS practice of using 600 series ECCNs
to control items of a military nature.

Items currently controlled in
Categories I and IT of the USML would
be controlled in new ECCNs in which
the third character is a “5.” These items
are not appropriate for 600 series
control because, for the most part, they
have civil, recreational, law
enforcement, or other non- military
applications. As with 600 series ECCNs,
the first character would represent the
CCL category, the second character
would represent the product group, and
the final two characters would represent
the WAML category that covers items
that are the same or similar to items in
the ECCN.

This proposed rule does not
deregulate the transferred items. BIS
would require licenses to export, or
reexport to any country a firearm or
other weapon currently on the USML
that would be added to the CCL by this
proposed rule. BIS would also require
licenses for the export or reexport of
guns and armament that would be
controlled under new ECCN 0A602,
such as guns and armaments
manufactured between 1890 and 1919 to
all destinations except Canada. As
compared to decontrolling firearms and
other items, in publishing this proposed
rule, BIS, working with the Departments
of Defense and State, is trying to reduce
the procedural burdens and costs of
export compliance on the U.S. firearms
industry while allowing the U.S.
Government to enforce export controls
for firearms appropriately and to make
better use of its export control resources.
BIS encourages comments from the
public on this aspect of the proposed
rule.

All references to the USML in this
rule are to the list of defense articles
that are controlled for purposes of
export, temporary import, or brokering
pursuant to the International Traffic in
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 2 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24167

 

 

Arms Regulations (ITAR), 22 CFR parts
120 through 130, and not to the list of
defense articles on the United States
Munitions Import List (USMIL) that are
controlled by the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF)
for purposes of permanent import under
its regulations at 27 CFR part 447.
Pursuant to section 38(a)(1) of the Arms
Export Control Act (AECA), all defense
articles controlled for export or import,
or that are subject to brokering controls,
are part of the USML under the AECA.
All defense articles described in the
USMIL or the USML are subject to the
brokering controls administered by the
U.S. Department of State in part 129 of
the ITAR. The transfer of defense
articles from the ITAR’s USML to the
EAR’s CCL for purposes of export
controls does not affect the list of
defense articles controNed on the
USMIL under the AECA, 22 U.S.C. 2778
et seq., for purposes of permanent
import or brokering controls.

BIS believes the control of these
firearms under the EAR is justified
because the firearms described in this
proposed rule are either not inherently
military or do not warrant the
obligations that are imposed under the
ITAR pertaining to such items. After
review, the Defense Department, in
conjunction with the Departments of
State and Commerce, concluded that the
firearms in this proposed rule also do
not provide a critical military or
intelligence advantage to the United
States, are not the types of weapons that
are almost exclusively available from
the United States, and are manufactured
from “technology” that is widely
available. Moreover, the firearms have
commercial and other non-military
characteristics that distinguish them
from other articles controlled under the
ITAR. There is a significant worldwide
market for firearms in connection with
civil and recreational activities such as
hunting, marksmanship, competitive
shooting, and other non-military
activities. Because of the popularity of
shooting sports in the United States, for
example, many large chain retailers
carry a wide inventory of the firearms
described in the new ECCNs for sale to
the general public. Firearms available
through U.S. retail outlets include rim
fire rifles, pistols, modern sporting
rifles, shotguns, and large caliber bolt
action rifles, as well as their “parts,”
“components,” “accessories” and
“attachments.”

An additional justification for the
change in the jurisdictional status of the
items described in this rule is that the
current ITAR controls burden U.S.
industry without any proportionate
benefits to United States national

WASHSTATEC023038

security or foreign policy objectives.
Similar to the challenges faced by other
industries, the firearms trade has been
negatively affected by the incentives the
ITAR creates for foreign manufacturers
to avoid U.S.-origin content. Currently,
under the ITAR, any part, component,
accessory, or attachment for any of the
firearms described in this proposed rule
remains ITAR controlled, regardless of
its significance, when incorporated into
foreign-made items or reexported to any
third country. Under the EAR, the de
minimis provisions may, in certain
cases, mean a foreign item that
incorporates U.S.-origin content may
not be subject to the EAR, provided the
U.S.-origin items meet the applicable de
minimis level for the country of
reexport. Similarly, a technical drawing
of such part, component, accessory or
attachment is ITAR controlled, as is the
provision of a “defense service” to a
foreign person concerning those items,
such as the application of protective
coatings. Moreover, a U.S. person
engaged in manufacturing or exporting
these items or providing related defense
services must register with the State
Department under the ITAR. Thus, even
ifa U.S. company can manufacture or
service these items at a lower cost in the
United States as compared to the cost
for a U.S. or foreign company to
manufacture or service the items outside
of the United States, the ITAR’s
restrictions may render the items
unattractive or uncompetitive for
foreign manufacturers. The EAR does
not include a concept of “defense
services,” and the “technology” related
controls are more narrowly focused and
apply in limited contexts as compared
to the ITAR.

The EAR also includes well-
established and well understood criteria
for excluding certain information from
the scope of what is “‘subject to the
EAR.” (See part 734 of the EAR.) Items
that would move to the CCL would be
subject to existing EAR concepts of
jurisdiction and controls related to
“development” and “production,” as
well operation, installation, and
maintenance “technology.” While
controlling such “technology,” as well
as other “technology”’ is important, the
EAR includes criteria in part 734 that
would exclude certain information and
software from control. For example, if a
gun manufacturer posts a firearm’s
operation and maintenance manual on
the internet, making it publicly
available to anyone interested in
accessing it and without restrictions on
further dissemination (7.e., unlimited
distribution), the operation and
maintenance information included in

that published operation and
maintenance manual would no longer
be “subject to the EAR.” (See §§ 734.3(b)
and 734.7(a).) Non-proprietary system
descriptions, including for firearms and
related items, are another example of
information that would not be subject to
the EAR. (See § 734.3(b)(3)(v}.)

Pursuant to section 38(f) of the AECA,
the President shall review the USML “to
determine what items, if any, no longer
warrant export controls under” the
AECA. The President must report the
results of the review to Congress and
wait 30 days before removing any such
items from the USML. The report must
“describe the nature of any controls to
be imposed on that item under any
other provision of law.” 22 U.S.C.
2778(f)(1).

This Commerce proposed rule is
being published simultaneously with a
Department of State proposed rule.
Collectively, the rules address defense
articles currently controled under
Categories I (Firearms, Close Assault
Weapons and Combat Shotguns), IT
(Guns and Armament), and III
(Ammunition/Ordnance) of the USML.
The Department of State proposed rule
would revise Categories I (Firearms,
Close Assault Weapons and Combat
Shotguns), I (Guns and Armament), and
Il (Ammunition/Ordnance) of the
USML so that they describe in positive
terms the defense articles that should
remain on the USML. The Department
of Commerce rule would add to the CCL
items that the President determines no
longer warrant control under the USML.

In addition, this rule would clarify the
scope of some ECCNs currently on the
CCL. This rule would also renumber
these ECCNs to place certain firearms-
related items currently on the CCL in
closer proximity to the firearms-related
items that would be removed from the
USML and added to the CCL to make it
easier to identify and classify such
items.

BIS is interested in comments in
response to this proposed rule as to
whether the public find this
reorganization helpful. In some
instances, the juxtapositions resulting
from this reorganization highlight
different license requirements and
licensing policies for various firearms
and related items. The public is invited
to comment on the appropriateness of
these license requirements and licensing
policies. The public is also encouraged
to comment on whether or not the
proposed rule describes items that are
not widely available in commercial
outlets.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 3 of 560

24168

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Detailed Description of Changes
Proposed by This Rule

Creation of New ECCNs

This proposed rule would create 17
new ECCNs to control items proposed
for removal from the USML. A
discussion of each new ECCN and the
controls that would apply to items
under that ECCN follows below.

New ECCN 0A501: Firearms and
Related Commodities

New ECCN 0A501 would apply
national security (NS Column 1),
regional stability (RS Column 1),
Firearms Convention (FC Column 1),
United Nations (UN), and anti-terrorism
(AT Column 1) reasons for control to the
following firearms, the following
enumerated parts and components and
to “specially designed” “parts,”
“components,” “accessories” and
“attachments”’ for those firearms and
“parts” and ‘‘components:”’
——-Non-automatic and semi-automatic

firearms (other than shotguns) with a

caliber of less than or equal to .50

inches (12.7 mm);

——-Non-automatic and non-semi-
automatic rifles, carbines, revolvers or
pistols with a caliber greater than .50
inches (12.7 mm) but not greater than
.72 inches (18.0 mm);

—Detachable magazines with a capacity
of greater than 16 rounds but less than
50 rounds that are “specially
designed” for the firearms listed
above;

—Receivers (frames} and complete
breech mechanisms, including
castings, forgings, or stampings
thereof, “specially designed”’ for the
firearms listed above; and

—Barrels, cylinders, barrel extensions,
mounting blocks (trunnions), bolts,
bolt carriers, operating rods, gas
pistons, trigger housings, triggers,
hammers, sears, disconnectors, pistol
grips that contain fire control “‘parts”’
or ‘‘components,” and buttstocks that
contain fire control “parts” or
“components” (e.g., triggers,
hammers, sears, or disconnectors) if
“specially designed”’ for the firearms
listed above or for firearms listed in
USML Category I (unless the part or
component itself is listed in USML
Category I{g) or (h) as specified in the
Department of State proposed rule
entitled “Amendment to the
International Traffic in Arms
Regulations: Revision of U.S.
Munitions List Categories I, II, and
Il,” also published in this issue).
ECCN 0A501.y would be subject only

to anti-terrorism (AT Column 1) and

United Nations (UN) reasons for control

and would cover such items as scope

WASHSTATEC023039

mounts or accessory rails, iron sights,
sling swivels, butt plates, recoil pads,
bayonets, and stocks or grips that do not
contain any fire control ‘‘parts” or
“components.”

This proposed rule would add a
technical note to ECCN 0A501 stating
that “parts” and “components” include
“parts” and “components” that are
common to firearms described in ECCN
0A501 and to firearms “subject to the
ITAR.”

It also would add a second note to
ECCN 0A501 to state that certain
firearms and similar items are EAR99,
Le., subject to the EAR but not on the
CCL. Those items are: Antique firearms
(i.e., those manufactured before 1890)
and reproductions thereof, muzzle
loading black powder firearms except
those designs based on centerfire
weapons of a post 1937 design, BB guns,
pellet rifles, paint ball, and all other air
rifles.

In addition, for purposes of new
ECCN 0A501 and the rest of the new
ECCNs described below, items
previously determined to be ‘“‘subject to
the EAR” under a commodity
jurisdiction determination issued by the
U.S. Department of State that were
designated as EAR99 would generally
not be classified in any of the new
ECCNs that would be created with this
proposed rule. This would be consistent
with Supplement No. 1 to Part 736,
General Order No. 5, paragraph {e)(3)
(Prior commodity jurisdiction
determination) and the paragraph (b)(1)
release from ‘‘specially designed.” Asa
conforming change, this proposed rule
would revise paragraph (e)(3) of General
Order No. 5 to add a reference to
“Qx5zz’’ (to account for new ECCNs
0A501, 0A502, 0A503, 0A504, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501,
and 0E502 described below). The ‘600
series’ and 9x515 (spacecraft and
related items) are already included in
paragraph (e)(3), and those references
remain unchanged.

New ECCN 0A502: Shotguns and
Certain Related Commodities

New ECCN 0A502 would control both
the shotguns currently on the USML
that are to be added to the CCL (barrel
length less than 18 inches) and the
shotguns and the enumerated “parts”
and “components” currently controlled
in ECCN 0A984 (barrel length 18 inches
or greater). Shotguns currently
controlled in ECCN 0A984 would retain
their current reasons for control of
Firearms Convention (FC), crime control
(CC Column 1, 2 or 3 depending on
barrel length and end user) and United
Nations (UN) reasons. Shotguns with a
barrel length less than 18 inches would

be controlled under NS Column 1, CC
Column 1, FC, UN and AT Column 1
plus regional stability (RS Column 1),
consistent with their current control on
the USML. The shotguns controlled in
0A502 currently controlled in ECCN
0A984 would not be controlled for
national security reasons because they
are not on the WAML.

New ECCN 0A503: Discharge Type
Arms, and Certain Other Commodities

This rule would replace existing
ECCN 0A985 with a new ECCN 0A503.
The rule would add ‘“‘non-lethal or less-
lethal grenades and projectiles and
‘specially designed’ ‘parts’ and
‘components’ of those projectiles’ to the
description of controlled items in the
header of ECCN 0A985 to make clear
that such projectiles are classified in
that ECCN 0A503 and not classified
under ECCN 0A602 or on the USML.
Renumbering this ECCN would cause
entries controlling firearms and related
items to be placed in close proximity to
each other, which would make it easier
for readers to identify items on the CCL.

New ECCN 0A504: Optical Sighting
Devices and Certain Related
Commodities

New ECCN 0A504 would replace
existing ECCN 0A987, which controls
optical sighting devices for firearms.
The reasons for control table, which
currently states, inter alia, that the
Firearms Convention (FC) reason for
control applies to “optical sights for
firearms,’ would be revised to state
specifically that the FC reason for
control applies to all paragraphs in the
ECCN except the one that controls laser
pointing devices. In addition, BIS would
add an RS control for certain
riflescopes. These riflescopes would be
identified in their own paragraph in the
ECCN under 0A504.i. The riflescopes in
this paragraph would be limited to those
“specially designed’ for use in firearms
that are ‘‘subject to the ITAR.”” An
exclusion would be included in the
criteria of this paragraph to ensure less
sensitive riflescopes that would be
moved from ECCN 0A987 to 0A504 on
the effective date of a final rule, that
currently are not RS controlled under
the EAR, would not be controlled under
this paragraph. This rule would also add
a note to this paragraph (i) to specify
that paragraph (a)(1) of the definition of
“specially designed’’ is what would be
used to determine whether a riflescope
is “specially designed” for purposes of
this paragraph.

This change would make clear,
consistent with BIS’s existing
interpretation, that such devices are not
optical sights and are not subject to the
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 4 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24169

 

 

FC reason for control. The new number
is intended to make identifying items on
the CCL easier by grouping similar or
related items closer to each other.

New ECCN 0A505: Ammunition and
Certain Related Commodities

New ECCN 0A505 would impose
national security (NS Column 1),
regional stability (RS Column 1),
Firearms Convention (FC), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ammunition not
enumerated on the USML, for firearms
that would be classified under proposed
ECCN 0A501, and for most ‘‘parts”’ and
“components” of such ammunition.
Such ammunition would be for small
arms, in most cases, firearms of caliber
not exceeding 0.50 inches, although
some ammunition for firearms of caliber
up to 0.72 inches would be included.
This proposed rule would retain the
CCL reasons for control currently found
in ECCNs 0A984 and 0A986 for shotgun
shells. Buckshot shotgun shells would
be subject to the CC Column 1, FC
Column 1 and UN reasons for control.
Other shotgun shells would be subject
to the FC, UN and AT (North Korea
only) reasons for control. Only “parts”
and “components” would be eligible for
License Exception LVS. Ammunition for
larger caliber weapons such as
howitzers, artillery, cannon, mortars,
and recoilless rifles would remain in
USML Category HI. Ammunition that
has little or no civil use or that is
inherently military such as ammunition
that is preassembled into links or belts,
caseless ammunition, tracer
ammunition, ammunition with a
depleted uranium projectile or a
projectile with a hardened tip or core
and ammunition with an explosive
projectile also would remain in USML
Category IIL Possession of the
ammunition that would be added to the
CCL by this rule does not provide a
critical military advantage to the United
States. Blank ammunition for firearms
controlled by ECCN 0A501 and not
enumerated in Category I of the USML
would be controlled for United Nations
and anti-terrorism reasons only.
Consolidating all ammunition on the
CCL into one ECCN would simplify use
of the CCL.

Inclusion of this ammunition on the
CCL is appropriate because such
ammunition is available from a number
of countries, some of which are not
close allies of the United States or
members of multilateral export control
regimes. Possession of this ammunition
does not confer a military advantage on
the United States. This rule proposes
adding three notes to clarify the scope
of “parts” and “components” for

WASHSTATEC023040

ammunition classified under ECCN
0A505. Note 1 to 0A505.c would clarify
the relationship between ECCNs 0A505
and 1A984 for shotgun shells, stating
that shotgun shells that contain only
chemical irritants would be controlled
under 1A984 and not 0A505.
Separately, Note 2 to 0A505.x would
include an illustrative list of the
controls on “‘parts” and “components”
in this entry, such as Berdan and boxer
primers. Note 3 to 0A505.x would
clarify that the controls in ECCN 0A505
include “parts’’ and ‘‘components”’ that
are common to ammunition and
ordnance described in this entry and to
those enumerated in USML Category III.

New ECCN 0A602: Guns and Armament

New ECCN 0A602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN) and anti-terrorism (AT
Column 1) controls on guns and
armament manufactured between 1890
and 1919 and for military flame
throwers with an effective range less
than 20 meters. It would impose those
same reasons for control on parts and
components for those commodities and
for defense articles in USML Category II
if such parts or components are not
specified elsewhere on the CCL or
USML. Note 2 to QA602 confirms that
black powder guns and armament
manufactured in or prior to 1890 and
replicas thereof designed for use with
black powder propellants are designated
EARQ9. Inclusion of these guns and
armament on the CCL is appropriate
because they do not confer a significant
military or intelligence advantage on the
United States. The guns controlled in
this ECCN are between 98 and 127 years
old. The parts, components, accessories
and attachments controlled in this
ECCN include some that are for modern
artillery. Modern artillery will remain
on the USML, along with the most
sensitive “parts,” “components,”
“accessories” and “attachments” for
these USML items. This proposed rule
adds a note to clarify that “parts,”
“components,” “accessories” and
“attachments” specified in USML
subcategory II(j) are not subject to the
EAR. The USML Order of Review and
CCL Order of Review already provide
guidance for making such a
jurisdictional and classification
determination, but to highlight that
these “parts,” “components,”
“accessories” and “attachments” are not
classified under paragraph (x) of OA602,
this rule proposes adding a note.

New ECCN 0B501: Test, Inspection and
Production Equipment for Firearms

New ECCN 0B501 would cover “Test,
inspection and production ‘equipment’
and related commodities for the
‘development’ or ‘production’ of
commodities enumerated in ECCN
0A501 or USML Category L’’ This new
ECCN would apply the national security
(NS Column 1), regional stability (RS
Column 1), United Nations (UN) and
anti-terrorism (AT Column 1) reasons
for control to four specific types of
machinery and to one class of items.
The four specific types of machinery
are: Small arms chambering machines,
small arms deep hole drilling machines
and drills therefor, small arms rifling
machines, and small arms spill boring
machines. The class of items covers
dies, fixtures and other tooling
“specially designed’ for the
“production” of items in the State
Department proposed rule for USML
Category I or ECCN 0A501.

The NS and RS reasons for control do
not apply to equipment for the
“development” or “production” of
commodities in ECCN 0A501.y because
those reasons for control do not apply
to the commodities in ECCN 0A501.y
themselves.

The first four specific items noted
above currently are listed in ECCN
2B018, paragraphs .o, .p, .q, and .r and
would be listed in paragraphs .a, .b, .c
and .d of ECCN 0B501. In addition, the
class of items in new 0B501 that is
currently included within ECCN 2B018,
paragraph .n (jigs and fixtures and other
metal-working implements or
“accessories”’ of the kinds exclusively
designed for use in the manufacture of
firearms, ordnance, and other stores and
appliances for land, sea or aerial
warfare) would, if applicable to firearms
controlled in 0A501, be subsumed in
paragraph .e. Jigs, fixtures and metal
working implements currently in 2B018
that are applicable to larger guns would
be controlled in ECCN OB602 and are
discussed below.

Moving these items from 2B018 to
0B501 would retain the national
security (NS Column 1), anti-terrorism
(AT Column 1) and United Nations (UN)
reasons for control and would raise the
regional stability (RS) reason for control
from RS Column 2 to RS Column 1. This
would cause no change in destination-
based license requirements, but would
allow consideration of whether the
export or reexport could contribute to
instability in any region, not just the
region to which the item is exported or
reexported in considering whether to
approve a license.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 5 of 560

24170

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

New ECCN OBS505: Test, Inspection and
Production Equipment for Ammunition

New ECCN 0B505 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on tooling,
templates, jigs, mandrels, molds, dies,
fixtures, alignment mechanisms, and
test equipment, not enumerated in
USML Category I, and “specially
designed”’ ‘‘parts”’ and ‘“‘components”
therefor, that are ‘‘specially designed”
for the “production” of ammunition
other than for the ammunition specified
in 0A505.b, .c or .d (certain shotgun
shells with buckshot and without
buckshot and certain blank
ammunition). Equipment for
manufacturing shotgun shells that do
not contain buckshot would be
controlled for the AT (North Korea only)
and UN reasons for control, which are
the reasons for control that currently
apply to this equipment in ECCN 0B986.
ECCN 0B505 would not include
equipment for the hand loading of
cartridges and shotgun shells, so this
rule specifies this in the heading.

The equipment controlled in ECCN
0B505 is used to produce conventional
ammunition and is similar to equipment
that is in operation in a number of
countries, some of which are not allies
of the United States or members of
multinational export control regimes.
Possession of such equipment does not
confer a significant military advantage
on the United States, and thus its
inclusion on the CCL is appropriate.

New ECCN OB602: Test, Inspection and
Production Equipment for Certain Guns
and Armament

New ECCN 0B602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on test, inspection
and production equipment enumerated
for commodities enumerated or
otherwise described in ECCN 0A602.a
or USML Category I. ECCN 0B602
would control eight specific types of
equipment that currently are listed in
paragraphs .e through .] of ECCN 2B018.
Those eight specific types of equipment
are: Gun barrel rifling and broaching
machines and tools therefor; Gun barrel
rifling machines; Gun barrel trepanning
machines; Gun boring and turning
machines; Gun honing machines of 6
feet (183 cm) stroke or more; Gun jump
screw lathes; Gun rifling machines; and
Gun straightening presses. ECCN 0B602
also would control one class of
equipment that is included within
ECCN 2B018 paragraph .n (jigs and

WASHSTATEC023041

fixtures and other metal-working
implements or accessories of the kinds
exclusively designed for use in the
manufacture of items in ECCN 0A602 or
USML Category II). Moving these items
from 2B018 to 0B501 would retain the
national security (NS Column 1), anti-
terrorism (AT Column 1) and United
Nations (UN) reasons for control and
would raise the regional stability reason
for control from RS Column 2 to RS
Column 1. This would cause no change
in destination-based license
requirements, but would allow
consideration of whether the export or
reexport could contribute to instability
in any region, not just the region to
which the items is exported or
reexported in considering whether to
approve or reject a license application.

Additionally, ECCN 0B602 would
control any other tooling and equipment
that is “specially designed”’ for the
production of items in ECCN 0A602 or
USML Category II along with test and
evaluation equipment and test models,
including diagnostic instrumentation
and physical test models, “specially
designed” for items in ECCN 0A602 or
USML Category I.

New ECCN 0D501: Software for
Firearms and Certain Related
Commodities

New ECCN 0D501 would apply
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls to ‘‘software”’
“specially designed”’ for the
“development,” “production,”
operation or maintenance of all
commodities classified under ECCNs
0A501 or equipment under 0B501
except those commodities classified
under 0A501.y. ‘Software’ for ECCN
0A501.y would be controlled only for
United Nations and anti-terrorism
reasons to match the reason for control
that applies to commodities classified
under that paragraph.

New ECCN 0D505: Software for
Ammunition and Certain Related
Commodities

New ECCN 0D505 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on “software”
“specially designed’’ for the
“development,” “production,”
operation or maintenance of
commodities controlled by ECCNs
0A505.a and .x (rifle, pistol, carbine and
revolver ammunition and “specially
designed” parts and components
therefor) or 0B505.a and .x. However,
only United Nations and anti-terrorism

controls would apply to “software” for
the blank ammunition in ECCN
0A505.d.

New ECCN 0D602: Software for Guns
and Armament and Certain Related
items

New ECCN 0D602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ‘‘software”
“specially designed’ for the
“development,” “production,”
operation or maintenance of
commodities controlled by ECCNs
OA602 or OB602.

New ECCN 0E501: Technology for
Firearms and Certain Related Items

New ECCN 0E501 would apply the
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN) and anti-terrorism (AT
Column 1) reasons for control to
“technology’’ “required’’ for the
“development” and “production” of
firearms other than shotguns. This new
ECCN also would apply the anti-
terrorism and United Nations reasons
for control to “technology” “required”
for the operation, installation,
maintenance, repair, or overhaul of such
firearms. Controlling this ‘‘technology”
under the EAR rather than the ITAR is
appropriate because the ‘‘technology”
for the “development,” “production,”
operation, installation, maintenance,
repair, and overhaul of the firearms to
be described in 0A501 is widely
available throughout the world and its
possession does not confer a significant
military or intelligence advantage on the
United States.

New ECCN 0E502: Technology for
Shotguns

New ECCN 0E502 would apply the
crime control (CC Column 1) and United
Nations (UN) reasons for control to
“technology’’ required for the
development or production of shotguns
that would be controlled in new ECCN
0A502. Crime control and United
Nations are the reasons for control
currently imposed on “technology”
required for the “development” or
“production” of shotguns in ECCN
0E984. The only difference between
shotguns currently on the CCL and
those that would be added by this
proposed rule is barrel length. BIS
believes that “technology” related to
shotguns does not vary significantly
based on the barrel length of the
shotgun. Attempts to apply different
reasons for control or to control
different types of technology based
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 6 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24171

 

 

solely on the barrel length of the
shotgun would likely be ineffective.

New ECCN 0E504: Technology for
Certain Optical Sighting Devices

New ECCN 0E504 would replace
existing ECCN 0E987, which controls
“technology” “required’’ for the
“development,” or “production” of
certain commodities controlled by
0A504. The new ECCN number is
intended to make identifying items on
the CCL easier by grouping similar or
related items closer to each other. New
ECCN 0E504 would also impose a
United Nations (UN) contro! on the
entire entry.

New ECCN 0E505: Technology for
Ammunition and Related Items

New ECCN 0E505 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ‘‘technology”’
“required” for the ‘‘development,”’
“production,” operation, installation,
maintenance, repair, overhaul or
refurbishing of commodities controlled
by 0A505.a and .x (rifle and pistol
ammunition and “parts” and
“components); 0B505 equipment for
those commodities; and ‘“‘software’’ for
that equipment and those commodities
controlled by 0D505. “Technology” for
the “development” or “production” of
buckshot shotgun shells would be
controlled for crime control (CC Column
1) and UN reasons. United Nations and
anti-terrorism (AT Column 1) controls
would apply to ‘technology’ for the
blank ammunition (controlled in
0A505.d) for firearms controlled in
ECCN 0A501 and to ‘“technology”’ for
that ammunition and “technology” for
“software” for that ammunition.
Inclusion of this ‘technology’ on the
CCL is appropriate because, like the
ammunition and production equipment
addressed by this rule, it is widely
available, including in countries that are
not allies of the United States or
members of multilateral export control
regimes and thus confers no military
advantage on the United States.

New ECCN OE602: Technology for Guns
and Armament, Including Technology
for Test, Inspection and Production
Equipment and Software for Guns and
Armament

New ECCN 0E602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ‘‘technology”’
“required” for the ‘‘development,”
“production,” operation, installation,
maintenance, repair, overhaul or

WASHSTATEC023042

refurbishing of commodities controlled
by ECCNs 0A602 or OB602, or
“software’’ controlled by 0D602.

Revisions to Seven ECCNs

To conform to new Federal Register
Drafting Handbook requirements, the
amendatory instructions in this
proposed rule would set forth the entire
text of the seven ECCNs to be revised.
To help the public understand what
specific parts of the ECCNs would be
different, the narrative below describes
the amendments in detail.

Revision to ECCN 0A018

With the proposed removal of ECCN
0A984 and the addition of O0A502
described above, this proposed rule
would make the conforming change of
removing and reserving 0A018.c since
all the items classified in 0A018.c
would be classified under other entries
on the CCL. This change includes the
removal of the note to 0A018.c.

Revision to ECCN 0E982

ECCN 0E982 controls “technology”
exclusively for the “development” or
“production” of equipment controlled
by ECCN 0A982 or 0A985. This rule
would replace “‘0A985,”’ which applies
to discharge type arms and some other
crime control equipment, with 0A503 to
conform to the replacement of ECCN
0A985 with new ECCN 0A503 proposed
elsewhere in this rule.

Revision to ECCN 1A984

To clarify an existing agency practice
of controlling shotguns shells that
contain only chemical irritants under
14984, this proposed rule would revise
the heading of 1A984. As described
above, the same type of clarification
would be made to ECCN 0A505.c under
new Note 1 to paragraph (c). BIS
considers these to be conforming
changes to the removal of ECCN 0A986
and the addition of ECCN 0A505.c in
this proposed rule.

Revisions to ECCN 2B004

As a conforming change, this rule
would replace the reference to ECCN
2B018 in the related controls paragraph
of ECCN 2B004 with references to
ECCNs 0B501, OB602 and OB606. This
rule would make no substantive changes
to ECCN 2B004.

Revisions to ECCN 2B018

This proposed rule would remove and
reserve paragraphs .e, .f, .g, -h, i, .j, and
.1 from ECCN 2B018 because the
commodities listed in those paragraphs
would be listed in ECCN OB602. It
would remove paragraph .n, because the
commodities listed in that paragraph

would be controlled under either ECCNs
0B501 or OB602 or under existing ECCN
0B606 in this proposed rule. It would
remove paragraphs .a through .d, .m and
.S, because the commodities listed in
those paragraphs would be controlled in
ECCN OB606. It would remove
paragraphs .o, .p, .q, and .r because the
commodities listed in those paragraphs
would be controlled in ECCN 0B501.
The commodities described in the MT
control in ECCN 2B018 currently listed
as MT are controlled elsewhere in the
EAR, so no additional changes are
needed to add these commodities to
other ECCNs.

Revisions to ECCN 2D018

Currently ECCN 2D018 controls
software for the “development,”
“production” or ‘‘use”’ of equipment
controled by ECCN 2B018. As a
conforming change, this rule would
replace the control text of ECCN 2D018
with a statement referring readers to
ECCNs 0D501, 0D602 and OD606.

Revisions to ECCN 7A611

As a conforming change, this rule
would remove the reference to 0A987 in
the Related Controls paragraph (2) and
add in its place 0A504.

Removal of Nine ECCNs

Removal of ECCN 0A918

ECCN 0A918 controls ‘‘bayonets” for
regional stability, anti-terrorism, and
United Nations reasons. This proposed
rule would remove bayonets from ECCN
0A918 and add them to the .y paragraph
of proposed ECCN 0A501, where they
would be subject to United Nations and
anti-terrorism (AT column 1) reasons for
control. Bayonets and the “‘technology”
to produce them are available in many
countries. Possession of bayonets does
not confer a significant military
advantage on the United States and
attempting to restrict their availability
by requiring a license for export to most
destinations is unlikely to be effective.
Therefore, for these reasons, this
proposed rule does not retain a regional
stability (RS column 2) control on
bayonets because it is no longer
warranted.

Removal of ECCN 0A984

This proposed rule would remove
ECCN 0A984 because all of the
commodities that it currently controls
would be controlled by either proposed
ECCN 0A502 or 0A505. As conforming
changes, references to ECCN 0A984
would be replaced with references to
ECCN 0A502 or 0A505 or both, as
appropriate in §§ 742.7(a)(1), (2) and (3);
742.17(f) and 748.12(a)(1) and in ECCN
0A018.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 7 of 560

24172

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Removal of ECCN 0A985

This proposed rule would remove
ECCN 0A985 because all of the
commodities that it currently controls
would be controlled by proposed ECCN
0A503. As conforming changes,
references to ECCN 0A985 would be
replaced with references to ECCN
0A503 in §§ 740.20(b)(2); 742.7(a){4)
and (c); 746.7(a) and ECCN 0EF982.

Removal of ECCN 0A986

This proposed rule would remove
ECCN 0A986 because all of the
commodities that it currently controls
would be controlled by proposed
0A505.c, including less than lethal
rounds. As conforming changes,
references to ECCN 0A986 would be
replaced with references to ECCN
0A505, as appropriate in §§ 742.17(f);
742,19(a)(1); 746.3(b)(2) and
748.12(a)(1).

Removal of ECCN 0A987

This proposed rule would remove
ECCN 0A987 because proposed ECCN
0A504 would control all commodities
currently controlled by ECCN 0A987. As
conforming changes, references to ECCN
0A987 would be replaced with
references to ECCN 0A504, as
appropriate in §§ 740.16(b)(2)(iv);
742.7(aj)(1); 742.17(f); 744.9(a)(1) and
(b}; and 748.12(a)(1); and in ECCN
7A611.

Removal of ECCN 0B986

This proposed rule would remove
ECCN 0B986 because all of the
commodities that it controls would be
controlled in proposed ECCN 0B505.c.
As conforming changes, references to
ECCN 0B986 would be replaced with
references to 0B505.c in §§ 742.19(a)
and 772.1, definition of specially
designed Note 1.

Removal of ECCN 0E918

This proposed rule would remove
ECCN 0E918, which controls
“technology” for the “development,”
“production,” or “use” of bayonets for
regional stability, United Nations, and
anti-terrorism reasons. Because
“technology” for the “development,”
“production,” or “use” of bayonets is
widely known, any attempt to limit its
dissemination through export license
requirements is unlikely to be effective.

Removal of ECCN 0E984

This proposed rule would remove
ECCN 0E984, which controls
“technology” for the development of
shotguns and buckshot shotgun shells,
because such “technology” would be
controlled under proposed ECCN 0E502
(shotguns) or 0E505 (buckshot shotgun

WASHSTATEC023043

shells}. As a conforming change, this
proposed rule would replace a reference
to ECCN 0EF984 in § 742.7(a) with
references to ECCNs 0E502 and 0E505.

Removal of ECCN 0E987

This proposed rule would remove
ECCN 0E987 because proposed ECCN
0E504 would control all “technology”
currently controlled by ECCN 0E987. As
conforming change, references to ECCN
0E987 would be replaced with
references to ECCN 0E504, as
appropriate in §§ 740.20(b)(2)(ii) and
742.7(a)(1).

Conforming Change to General Order
No. 5

This proposed rule would amend
General Order No. 5, paragraph (e)(3)
(Prior commodity jurisdiction
determinations), in Supplement No. 1 to
part 736, to add a reference in two
places to the new 0x5zz ECCNs that
would be created by this rule. This
change to paragraph (e)(3) is a
conforming change and is needed
because paragraph (e)(3) now only
references the ‘600 series’ and 9x515
ECCNs. 0x5zz ECCNs would include
new ECCN 0A501, 0A502, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501,
0E502, 0E505. Paragraph (e)(2) is
important because, for example, it
ensures that items previously
determined to be ‘‘subject to the EAR”
and designated EAR99, would not be
classified in a new ECCN being created
to control items moved from the USML
to the CCL, unless specifically
enumerated by BIS in an amendment to
the CCL. For example, most swivels and
scope mounts for firearms have
previously been determined through the
CJ and classification process to not be
“subject to the ITAR” and designated as
EARQ9. The classification of such
“parts” would not be changed, provided
the “part’’ was not subsequently
changed, which would require a
separate jurisdiction and classification
analysis.

Revisions to Regional Stability
Licensing Policy for Firearms and
Ammunition That Would Be Added to
the EAR

This propesed rule would apply the
regional stability licensing policy set
forth in § 742.6(b)(1)()) of the EAR to the
items controlled for regional stability
reasons in ECCNs 0A501, 0A505, 0B501,
0B505, 0A504, 0D501, 0D505, 0E501,
0E504 and 0E505. That policy, which
also applies to “600 series” and 9x515
items is case-by-case review “to
determine whether the transaction is
contrary to the national security or
foreign policy interests of the United

States, including the foreign policy
interest of promoting the observance of
human rights throughout the world.”
This proposed rule would also revise
the regional stability licensing policy set
forth in the last sentence of paragraph
(b)(1)(@) that is specific to the People’s
Republic of China for 9x515 items. This
proposed rule would add ECCNs 0A501,
0A504, 0A505, 08501, 08505, 0D501,
0D505, 0E501, 0E504, and 0E505 to this
sentence to specify that these firearms
and related items will be subject to a
policy of denial when destined to the
People’s Republic of China or a country
listed in Country Group E:1. Lastly, this
proposed rule would add a sentence to
the end of paragraph (b)(1)() to make it
explicit that applications for exports
and reexports of ECCN 0A501, 0A504,
0A505, 0B501, 08505, 0D501, 0D505,
0E501, 0E504, and 0E505 items would
be subject to a policy of denial when
there is reason to believe the transaction
involves certain parties of concern. In
addition, transactions involving
criminal organizations, rebel groups,
street gangs, or other similar groups or
individuals, that may be disruptive to
regional stability, including within
individual countries would be subject to
a policy of denial.

Availability of License Exceptions

Many of the items in the new “600
series” ECCNs generally would be
eligible for the same license exceptions
and subject to the same restrictions on
use of license exceptions as other ‘‘600
series’ ECCNs. BIS intends that those
restrictions be no more restrictive than
the ITAR license exemption restrictions
that currently apply to those items.

For the ECCNs currently on the CCL
that would be renumbered and placed
in closer proximity to the firearms-
related items that would be removed
from the USML and added to the CCL,
these existing firearms-related items
would continue to be eligible for the
same EAR license exceptions, as they
were prior to publication of this rule,
unless otherwise restricted under
§ 740.2, if the requirements of the
license exceptions are met.

License Exception: Shipments of
Limited Value (LVS)

Under this proposed rule, complete
firearms controlled under ECCN 0A501
would not be eligible for License
Exception LVS, 15 CFR 740.3. Firearms
“arts,” “components,”’ “accessories,”
and “attachments” controlled under
ECCN 0A501, other than receivers
(frames), and complete breech
mechanisms, including castings,
forgings or stampings thereof, would be
eligible for License Exception LVS, with
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 8 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24173

 

 

a limit of $500 on net value per
shipment. In addition, receivers
(frames), and complete breech
mechanisms, including castings,
forgings or stampings thereof, would be
eligible for License Exception LVS if the
ultimate destination is Canada. These
limits would be stated in the License
Exceptions paragraph of ECCN 0A501,
and no revisions to the text of the
license exception itself would be
needed to implement them. BIS believes
that this provision is generally
consistent with the license exemption
for limited value shipments of firearms
in the ITAR (22 CFR 123.17({a)). This
LVS proposal would be less restrictive
than the current ITAR provision in two
respects. First, the value limit per
shipment would be $500 compared to
$100 in the ITAR. Second, the LVS
proposal would allow exports of
receivers and complete breech
mechanisms to Canada whereas

§ 123.17(a) does not. However, the $500
LVS limit is based on the actual selling
price or fair market value, whereas the
ITAR $100 limit is based on
“wholesale” value. BIS believes that the
LVS value standard is more precise and
easier to apply than the ITAR standard
and is more in keeping with current
prices. In addition, with respect to
Canada, an LVS limit of $500 per
shipment is needed to comply with the
Section 517 of the Commerce, Justice,
Science, and Related Agencies
Appropriations Act of 2015, which
prohibits expending any appropriated
funds to require licenses for the export
of certain non-automatic firearms parts,
components, accessories and
attachments to Canada when valued at
under $500.

Guns and armament and related items
controlled under ECCN 0A602 would be
eligible for License Exception LVS, with
a limit of $500 net value per shipment.

Ammunition controlled under ECCN
0A505 would not be eligible for License
Exception LVS; however, ammunition
parts and components would be eligible
with a limit of $100 net value per
shipment.

Test, inspection and production
equipment controlled under ECCNs
0B501, OB602 and 0B505 for firearms,
guns and armament and ammunition/
ordnance would be eligible for License
Exception LVS with a limit of $3,000
net value per shipment, which is
consistent with LVS eligibility for most
600 series ECCNs.

License Exception: Temporary Imports,
Exports, Reexports, and Transfers (In-
Country) (TMP)

This proposed rule would amend the
regulations at § 740.9 to state that

WASHSTATEC023044

License Exception TMP would not be
available to export or reexport the items
that are the subject of this rule to
destinations in Country Group D:5 (See
Supplement No. 1 to part 740). License
Exception TMP would also not be
available to export or reexport some
firearms and ammunition shipped from
or manufactured in the Russia (Russian
Federation), Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan. In addition, this
proposed rule would prohibit the use of
License Exception TMP to export or
reexport any item controlled by
proposed ECCN 0A501 and any shotgun
with a barrel length less than 18 inches
controlled under ECCN 0A502 that was
shipped from or manufactured in
Country Group D:5. It also would
prohibit use of License Exception TMP
to export or reexport any item
controlled by proposed ECCN 0A501
that is shipped from or manufactured in
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, except for any
firearm model controlled by proposed
0A501 that is also excluded under
Annex A in Supplement No. 4 to part
740 (the prohibition would not apply to
such firearms), and any shotgun with a
barrel length less than 18 inches
controlled under 0A502 that was
shipped from or manufactured in
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan. These
prohibitions would apply to temporary
exports of firearms from the United
States, and the export of firearms
temporarily in the United States.

This proposed rule would limit
temporary exports of firearms controlled
under ECCN 0A501 and any shotgun
with a barrel length less than 18 inches
controlled under ECCN 0A502 pursuant
to License Exception TMP to exhibition
and demonstration (§ 740.9(a)(5) of the
EAR) and inspection, test, calibration,
and repair (§ 740.9(a)(6) of the EAR).
Consistent with the ITAR requirements
previously applicable to temporary
exports of the firearms covered by this
rule (see 22 CFR 123.17(c), 123.22),
exporters would continue to be required
to file Electronic Export Information
{EED) to the Automated Export System
(AES) for transactions involving such
firearms that are authorized pursuant to
License Exception TMP (See
§ 758.1(a}(10) of the EAR).

The proposed rule would also
authorize the use of License Exception
TMP for the export of ECCN 0A501
firearms temporarily in the United
States for a period of not more than one
year subject to the requirement that the
firearms not be imported from or

ultimately destined for certain
proscribed or restricted countries.
Certain information as described below
would also be collected by CBP on
behalf of BIS and done under existing or
new Commerce paperwork collections.
The proposed rule would also make
eligibility to export under License
Exception TMP for ECCN 0A501.a or .b
or shotguns with a barrel length less
than 18 inches controlled in ECCN
0A502 subject to the following
conditions:

Upon the entry portion of a temporary
import, the temporary importer would
be required to provide the required
statement to U.S. Customs and Border
Protection (CBP), as proposed in
paragraph (b)(5)(iv)(A).

The temporary importer would be
required to include on the invoice or
other appropriate import-related
documentation (or electronic
equivalents) provided to CBP a
complete list and description of the
0A501 firearms being imported,
including their serial numbers, model,
make, caliber, quantity, and U.S. dollar
value, as proposed in paragraph
(b)(5)(iv)(B).

If the firearms are temporarily
imported for a trade show, exhibition,
demonstration, or testing, the temporary
importer must provide to CBP the
relevant invitation or registration
documentation for the event and an
accompanying letter that details the
arrangements to maintain effective
control of the firearms while they are in
the United States, as proposed in
paragraph (b)(5)(iv)(C).

At the time of export, the temporary
importer or its agent as proposed in
paragraph (b)(5)(v) would be required to
provide the temporary import
documentation (.e., the invoice used at
the time of entry for the temporary
importation or other appropriate
temporary import-related
documentation (or electronic
equivalents)) related to paragraph
(b})(5)(iv)(B) to CBP. This information
would be used by CBP to confirm that
such firearms were in fact temporarily
imported under the EAR for subsequent
export under License Exception TMP.

The proposed rule would include a
note to License Exception TMP to direct
temporary importers and exporters to
contact CBP at the port of import or
export for the proper procedures to
provide any data or documentation
required by BIS.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 9 of 560

24174

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

License Exception: Governments,
International Organizations,
International Inspections Under the
Chemical Weapons Convention, and the
International Space Station (GOV)

This proposed rule would revise the
regulations at § 740.11 to limit the
applicability of License Exception GOV
for firearms, “parts” and “components”
controlled by ECCN 0A501 and
ammunition controlled by 0A505 to
exports, reexports and transfers for
official use by U.S. government agencies
and official and personal use by U.S.
government employees (and the
immediate families and household
employees of those government
employees) (§ 740.11(b)(2)(i} and (ii) of
the EAR). This proposed authorization
under License Exception GOV would
treat 0A501 firearms in the same
manner that other items that are subject
to the EAR may be exported to U.S.
government employees under License
Exception GOV. It would not impose
certain restrictions that are imposed by
the current ITAR license exemption.
The ITAR exemption authorizes exports
of only non-automatic firearms and
“parts” and ‘‘components.”’ License
Exception GOV would authorize non-
automatic and semi-automatic firearms
and “parts” and “components.”

The ITAR exemption (22 CFR 123.18}
authorizes shipments consigned to and
for the use of servicemen’s clubs, and
for service members or civilian
employees if the firearms are for
personal use and the shipment is
accompanied by a written authorization
from the commanding officer
concerned. The ITAR exemption also
authorizes exports to other U.S.
government employees for personal use
if the chief of the U.S. diplomatic
mission in the country of destination
has approved in writing to the
Department of State the specific types
and qualities of firearms into that
country. The exporter must present a
copy of the written statement to the CBP
Port Director. License Exception GOV
would impose none of the foregoing
limitations. BIS believes that the
limitations are unnecessary. The EAR
control exports for national security and
foreign policy reasons. BIS believes that
the restrictions imposed in the ITAR
exemption primarily pertain to concerns
over the security of U.S. government
personnel and property located outside
the United States. Those concerns may
be addressed more appropriately
through policies and procedures
implemented by the U.S. government
agencies whose personnel and
properties are located outside the
United States. Export license

WASHSTATEC023045

requirements are not needed to
implement such policies.

All other items that are the subject of
this rule would be subject to the limits
on use of License Exception GOV that
apply to 600 series items generally, i.e.,
§ 740.11(b} to, for or on behalf of the
U.S. Government (including contractors,
government employees, their families
and household employees) or
§ 740.11(c) to a government in Country
Group A:1 cooperating governments or
an agency of NATO. However, this rule
would add some additional restrictions
for E:1 and E:2 countries. This proposed
rule would exclude the use of License
Exception GOV for any item listed in a
0x5zz ECCN for E:1 countries, unless
authorized under paragraph (b)(2)(i) or
(ii) when the items are solely for U.S.
government official use. In addition, to
better ensure compliance with section
6() of the EAA and address concerns
with certain end users and uses in
Country Group E:1 and E:2 countries,
this proposed rule would add a new
Note 1 to paragraph (b)(2), which would
restrict the use of License Exception
GOV for E:1 and E:2 countries for
multilaterally controlled items and anti-
terrorism (AT) controlled items when
destined to certain end users or end
uses of concern.

License Exception: Baggage {BAG}

This proposed rule would revise
License Exception BAG, § 740.14, to
allow United States citizens and
permanent resident aliens leaving the
United States temporarily to take up to
three firearms controlled by proposed
ECCN 0A501 and up to 1,000 rounds of
ammunition for such firearms
controlled under ECCN 0A505.a for
personal use while abroad. This
proposed change to License Exception
BAG would be made to be consistent
with 22 CFR 123.17(c), which
authorizes U.S. persons to take up to
three non-automatic firearms and up to
1,000 cartridges therefor abroad for
personal use. This proposed amendment
to License Exception BAG would apply
to both non-automatic and semi-
automatic firearms. Consistent with the
ITAR requirements previously
applicable to temporary exports of the
firearms and associated ammunition
covered by this rule, BIS is proposing to
modify § 758.1 of the EAR to make clear
that exporters would continue to be
required to file Electronic Export
Enforcement (EE]) to the Automated
Export System (AES) for transactions
involving such firearms and associated
ammunition that are otherwise
authorized pursuant to License
Exception BAG. BIS is aware that U.S.
Customs and Border Protection (CBP)

has temporarily suspended the
requirement to file EET to the AES for
personally-owned firearms and
ammunition that are ‘‘subject to the
ITAR” being exported under 22 CFR
123.17{c}, due to operational challenges
related to implementation. See the
following CBP website page for
additional information: https://
help.cbp.gov/app/answers/detail/a_id/
323/~/traveling-outside-of-the-u.s.---
temporarily-taking-a-firearm % 2C-
rifle% 2C-gun %2C. BIS is proposing in
this rule to ensure consistency with the
current ITAR filing requirements and
any measures that are being used at this
time to track such temporary exports of
personally-owned firearms and
ammunition. Whether and how BIS
includes this requirement in a final rule
would be based on whether CBP is able
to update its processes, and other
agencies as needed, to allow for
individuals to easily file EEI in AES by
the time a final rule is published. If CBP
is not able to do so, then the final rule
may direct exporters to continue to use
CBP’s existing process, which is the use
of the CBP Certification of Registration
Form 4457, until a workable solution is
developed or CBP suggests an
alternative simplified solution for
gathering such information for
temporary exports of personally-owned
firearms and ammunition. BIS will also
take into consideration any public
comments submitted on this aspect of
the proposed rule regarding imposing an
EEI filing requirement in AES, as well
as comments on the current practice of
using the CBP Form 4457, as well as any
other suggestions on alternative
approaches for tracking such
information.

Though BIS does not require prior
authorization to use License Exception
BAG, in order to facilitate the physical
movement and subsequent importation
of firearms authorized under this license
exception, this information would need
to be collected by CBP by requiring EET
filing in AES.

Travelers leaving the United States
temporarily would be required to
declare the 0A501 and 0A505 items to
a CBP officer prior to departure from the
United States and present the firearms,
“arts,” “components,”’ “accessories,”
“attachments,” and ammunition they
are exporting to the CBP officer for
inspection, confirming that the
authority for the export is License
Exception BAG, that the exporter is
compliant with its terms. Should
exporters desire to contact CBP prior to
departure, contact information and a list
of U.S. air, land and sea ports of entry
can be found at: hitp://www.cbp.gov/xp/
cgov/toolbox/ports/.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 10 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24175

 

 

This proposed rule also would revise
License Exception BAG to allow
nonresident aliens leaving the United
States to take firearms, “‘accessories,”’
“attachments,” ‘“‘components,”’ ‘‘parts,”’
and ammunition controlled by ECCN
0A501 or 0A505 that they lawfully
brought into the United States. This
change would be consistent with 22
CFR 123.17(d), which authorizes foreign
persons leaving the United States to take
firearms and ammunition controlled
under Category I(a) of the USML (both
non-automatic and semi-automatic) that
they lawfully brought into the United
States. This proposed rule would not
make changes to the availability of
License Exception BAG for shotguns
and shotgun shells authorized under
paragraph (e)(1) or (2).

As a Clarification to License Exception
BAG, this proposed rule would add two
sentences to the introductory text of
paragraph (b)(4) to highlight the special
provisions that apply in paragraph (e)
for firearms and ammunition and in
paragraph (h) for personal protective
equipment under ECCN 1A613.c or .d.
These two sentences would not change
the existing requirement and have been
included to assist the public in better
identifying these special provisions.

License Exception STA

This proposed rule would revise the
regulations at § 740.20 to make firearms
controlled under ECCN 0A501 and most
“parts,” “components,” “accessories,”
and ‘“‘attachments” controlled under
ECCN 0A501 ineligible for License
Exception STA. Only those “parts,’’
“components,” ‘‘accessories,” and
“attachments” that are controlled under
paragraph .x (7.e., those ‘‘specially
designed”’ for 0A501 or ITAR-controlled
firearms that are not specifically listed
either on the CCL or USML) are eligible
for export under License Exception
STA. Items controlled under ECCNs
0A502 and 0A503 are also excluded
from STA eligibility.

This proposed rule would exempt gun
“parts,” ““components,”’ “accessories”
and ‘‘attachments” controlled under
ECCN 0A501.x; test, inspection and
production equipment and ‘‘parts,”’
“components,” “accessories” and
“attachments” in ECCN 08501;
“software” in 0D501; and “‘technology”
in ECCN 0E501 from the License
Exception STA end-use limitation set
forth in § 740.20(b)(3)Gi) that applies to
“600 series” items. That end-use
limitation is intended to ensure that the
military-related items controlled by
most 600 series ECCNs are ultimately
used by appropriate agencies of the
governments of certain U.S allies or
multilateral export control regime

WASHSTATEC023046

members. Because the aforementioned
exempted items are not of a military
nature, the limitation is not necessary.
As a conforming change, this proposed
rule also would remove ECCNs 0A985
and 0E987 in paragraph (b)(2)(Gi) and
add in their place 0A503 and 0E504.
This change does not change the
availability of License Exception STA,
but simply reflects the fact that these
items would now be controlled under
ECCNs 0A503 and 0E504 and the
License Exception STA exclusion would
continue to apply to them.

Support Documentation for Firearms,
Parts, Components, Accessories, and
Attachments Controlled by ECCN
0A501

This proposed rule would require that
for commodities controlled by ECCN
0A501 exported or reexported
transactions for which a license would
be required, the exporter or reexporter
must obtain, prior to submitting an
application, an import permit (or copy
thereof} if the importing country
requires such permits for import of
firearms. That import permit would be
a record that must be kept by the
exporter or reexporter as required by
part 762 of the EAR. The purpose of this
requirement is to assure foreign
governments that their regulations
concerming the importation of firearms
are not circumvented. Obtaining an
import certificate or equivalent official
document issued by member states of
the Organization of American States
meets this requirement. To implement
this change, this proposed rule would
revise § 748.12 to include the
commodities controlled under ECCNs
0A501 (except 0A501.y), 0A502, 0OA504
{except 0A504.f} and 0A505 (except
0A505.d) within the list of commodities
that are subject to the requirement and
would add a new paragraph (e)
requiring that import certificates or
permits be obtained from countries
other than OAS member states if those
states require such a certificate or
permit.

Licenses for Firearms and Ammunition
Would Be Limited to the Authorized
End Use and End Users

Consistent with other BIS licenses,
including ‘‘600 series’’ and 9x515 items,
licenses for firearms and ammunition
that move from the USML to the CCL
would be limited to the authorized end
use and end users specified on the
license and supporting documentation
submitted as part of the license
application. This means any change in
the authorized end use or end user for
a licensed transaction would require a
BIS authorization. This existing

requirement of BIS licenses is specified
in § 750.7(a) and on the boiler plate text
included on all BIS licenses. These
requirements would also be applied to
firearms and ammunition licenses. A
change in end use or end user,
including a change of authorized end
use or end user within a single foreign
country for a firearm or ammunition
authorized under a BIS license, would
require a BIS authorization. BIS does
not propose any changes in this rule to
these well-established and understood
requirements on using BIS licenses.
Applicants for firearms and ammunition
licenses are also advised that BIS would
continue to exercise its authority, as
specified in § 748.11 in the Note 2 to
paragraph (a), on a case-by-case basis to
require a Statement by Ultimate
Consignee and Purchaser as warranted.
The exporter, reexporter or transferor
using a BIS license, including for
firearms and ammunition licenses,
would also be required pursuant to
§ 750.7(a) to inform the other parties
identified on the license, such as the
ultimate consignees and end users of the
license’s scope and of the specific
conditions applicable to them. As an
additional safeguard for firearms and
ammunition licenses, BIS would when
warranted include a license condition
that would require the exporter,
reexporter or transferor to receive from
the other parties identified on the
license a confirmation in writing that
those other parties had received and
agreed to the terms and conditions of
the license. For example, the condition
may state “Prior to using this license,
the exporter (reexporter or transferor)
and other parties to the license must
agree to the conditions in writing and
the exporter (reexporter or transferor)
must keep this on file with their other
records.”’ The documents described in
this paragraph would be required to be
kept for EAR recordkeeping purposes
under part 762 of the EAR.

Conventional Arms Reporting for
Certain Exports of ECCN 0A501.a
and .b Commodities

In § 743.4 (Conventional arms
reporting), this rule would revise
paragraphs (c)(1)()) and (c)(2)(i) to add
ECCN 0A501.a and .b as commodities
that would require Wassenaar
Arrangement reporting and United
Nations reporting under this
conventional arms reporting section of
the EAR. This requirement would assist
the United States Government to meet
its multilateral commitments for the
special reporting requirements for
exports of certain items listed on the
Wassenaar Arrangement Munitions List
and the UN Register of Conventional
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 11 of 560

24176

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Arms when these items are authorized
for export under License Exceptions
LVS, TMP, RPL, STA, or GOV (see part
740 of the EAR) or the Validated End
User authorization (see § 748.15 of the
EAR) and for United Nations reporting.
License Exceptions LVS and STA are
identified in § 743.4(b)(1), but because
ECCN 0A501.a and .b commodities are
not eligible for those two license
exceptions, the reporting requirements
under § 743.4(c)(1)(i) and (c)(2)(i) would
be limited to exports authorized License
Exceptions TMP, GOV and RPL or the
Validated End User authorization. This
rule also adds contact information for
these reports.

Changes to Export Clearance
Requirements for Firearms Being
Moved to the CCL

In part 758 (Export Clearance
Requirements), this rule would make
certain changes to clarify that a filing of
Electronic Export Information (EET) to
the Automated Export System (AES)
would be required for exports of the
firearms transferred from the USML
pursuant to this rule regardless of value
or destination, including exports to
Canada. As noted above, this
requirement will also apply, as is
presently the case under the ITAR, for
temporary exports of such items
pursuant to License Exception TMP or
BAG,

In addition, this rule proposes to
expand the data elements required as
part of an AES filing for these items to
include serial numbers, make, model
and caliber. This requirement would
ensure law enforcement officials are
able to effectively verify that firearms
exports are properly authorized and in
conformance with all applicable
regulations, including those associated
with the temporary export and
subsequent return of controlled firearms
and unused ammunition. Similar to the
description above regarding whether
BIS would publish an EET filing
requirement in AES for personally-
owned firearms and ammunition
exported under License Exception BAG
in the final rule, these expanded data
elements required as part of an AES
filing would be included in the final
rule if CBP has made such data easily
enterable in AES. If the necessary
changes were not made by the time the
final rule was to be published, CBP may
continue to rely on CBP Form 4457 as
described above.

Entry Clearance Requirements for
Temporary Imports

Temporary imports are transactions
that involve both the temporary entry of
an item into the US. from a foreign

WASHSTATEC023047

country and the subsequent export of
that item from the U.S. To preserve the
treatment of temporary import
transactions for items in this rule that
transfer from the USML in the ITAR to
become subject to the EAR, BIS would
need to create a process under the EAR
to impose entry clearance requirements
for temporary imports of such items
based on BIS’s authorities over U.S.
exports.

Therefore, BIS proposes a temporary
imports entry clearance requirement by
adding new § 758.10. This new section
would be limited to items in this rule
that are both ‘“‘subject to the EAR” and
on the USMIL in 27 CFR 447.21. To
allow such items to temporarily enter
the U.S., this rule proposes a process to
collect identifying information for the
sole purpose of tracking items being
temporarily imported for subsequent
export. BIS would not impose a license
requirement for such imports, but this
information would be necessary to
facilitate the export after a temporary
import. The entry clearance requirement
would be an EAR requirement and any
false representation made under the
new § 758.10 would be a violation of the
EAR.

BIS is particularly interested in
receiving comments on these temporary
import provisions in § 758.10 and the
subsequent export under paragraph
(b)(5) of License Exception TMP. A
license requirement is not being
proposed for these temporary imports,
but BIS is proposing an entry clearance
requirement whereby, as described
above, the exporter at the time of import
would need to make a legal
representation to the U.S. Government
under the EAR that the item was being
temporarily imported into the United
States for subsequent export under
paragraph (b)(5) of License Exception
TMP. BIS also welcomes comments on
whether there are advantages to how the
ITAR regulates temporary imports of
USMIL items that should be
incorporated into the Commerce final
rule.

Changes to EAR Recordkeeping
Requirements for Firearms Being
Moved to the CCL

In part 762 (Recordkeeping), this rule
would make two changes to the
recordkeeping requirements under the
EAR. These changes would specify that
certain records, that are already created
and kept in the normal course of
business, must be kept by the
“exporter’’ or any other party to the
transaction (see § 758.3 of the EAR), that
creates or receives such records.

Specifically, in § 762.2 (Records to be
retained), this rule would redesignate

paragraph (a}(11) as (a)(12) and adda
new paragraph (a)}(11) to specify the
following information must be kept as
an EAR record: Serial number, make,
model, and caliber for any firearm
controlled in ECCN 0A501.a and for
shotguns with barrel length less than 18
inches controled in 0A502. The
“exporter” or any other “‘party to the
transaction” that creates or receives
such records would be the person
responsible for retaining this record.

In § 762.3 (Records exempt from
recordkeeping requirements), this rule
would narrow the scope of an
exemption from the EAR recordkeeping
requirements for warranty certificates.
This rule would narrow this exclusion
to specify the exclusion from the
recordkeeping requirements does not
apply (meaning the record would need
to be kept under the recordkeeping
requirements) for warranty certificates
for any firearm controlled in ECCN
0A501.a and for shotguns with barrel
length less than 18 inches controlled in
0A502, when the certificate issued is for
an address located outside the United
States. This would be an expansion of
the EAR recordkeeping requirements,
but because warranty certificates are
already created and kept as part of
normal business recordkeeping
purposes, this expansion is not
anticipated to create any new or
increased burden under the EAR,
because it is a document that is created
in the normal course of business and are
records that should be easily accessible.
These recordkeeping requirements
would assist the United States
Government because this information is
important to have access to for law
enforcement concerns for these types of
items.

The public may submit comments on
whether they agree with this BIS
determination that these changes
described above to the EAR
recordkeeping requirements would not
result in increased burdens under the
EAR.

Alignment With the Wassenaar
Arrangement Munitions List

This rule maintains the alignment
with respect to firearms, guns and
armament, and ammunition that exists
between the USML and the WAML.
USML Category I firearms that would be
added to the CCL under ECCN 0A501
are controlled under category ML1 of
the WAML. USML Category II guns and
armament that would be added to the
CCL under 0A602 are controlled under
WAML category ML2.

Rather than strictly following the
Wassenaar Arrangement Munitions List
pattern of placing production
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 12 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24177

 

 

equipment, ‘‘software” and
“technology” for munitions list items in
categories ML 18, ML 21 and ML 22,
respectively, this rule follows the
existing CCL numbering pattern for test,
inspection and production equipment
(0B501, OB602 and 0B505), “‘software”’
(0D501, 0OD602 and 0D505) and
“technology” (0E501, OE602 and
0E505). BIS believes that including the
ECCNs for test, inspection and
production equipment, “software,” and
“technology” in the same category as
the items to which they relate results in
an easier way to understand the CCL
than using separate categories.

BIS believes that the controls in
proposed ECCNs 0A501, 0A602 and
0A505 are consistent with controls
imposed by the Wassenaar
Arrangement.

Appropriate Delayed Effective Date for
a Final Rule

BIS also invites comments from the
public on the appropriate delayed
effective date needed to prepare for the
changes included in this proposed rule
if published in final form. A 180-day
delayed effective date was used for
many of the other rules that moved
items from the USML to the CCL, but
certain rules included shorter delayed
effective dates. BIS requests the public
to provide comments on whether 180-
delayed effective date is warranted, or if
some shorter period, such as 90-day
delated effective date is warranted for
this proposed rule if published in final
form.

Request for Comments

All comments on this proposed rule
must be in writing and submitted via
the Federal rulemaking portal
www.regulations.gov or by mail or
delivery to the address identified in the
addresses section of this proposed rule.
All comments (including any personal
identifiable information) would be
available for public inspection and
copying. Anyone wishing to comment
anonymously may do so by leaving the
fields for information that would
identify the commenter blank.

Export Administration Act

Although the Export Administration
Act of 1979 expired on August 20, 2001,
the President, through Executive Order
13222 of August 17, 2001, 3 CFR, 2001
Comp., p. 783 (2002), as amended by
Executive Order 13637 of March 8,
2013, 78 FR 16129 (March 13, 2013) and
as extended by the Notice of August 15,
2017, 82 FR 39005 (August 16, 2017),
has continued the Export
Administration Regulations in effect
under the International Emergency

WASHSTATEC023048

Economic Powers Act. BIS continues to
carry out the provisions of the Export
Administration Act of 1979, as
appropriate and to the extent permitted
by law, pursuant to Executive Order
13222, as amended by Executive Order
13637.

Executive Order Requirements

Executive Orders 13563 and 12866
direct agencies to assess all costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
(including potential economic,
environmental, public health and safety
effects, distribute impacts, and equity).
Executive Order 13563 emphasizes the
importance of quantifying both costs
and benefits, of reducing costs, of
harmonizing rules, and of promoting
flexibility. This proposed rule has been
designated a ‘‘significant regulatory
action,” although not economically
significant, under section 3(f) of
Executive Order 12866. Although the
items identified in this proposed rule
have been determined to no longer
warrant ITAR control by the President,
the proliferation of such items has been
identified as a threat to domestic and
international security if not classified
and controlled at the appropriate level
under the EAR. Commerce estimates
that the combined effect of all rules to
be published adding items removed
from the ITAR to the EAR would
increase the number of license
applications to be submitted to BIS by
approximately 30,000 annually.

This proposed rule does not contain
policies with Federalism implications as
that term is defined under E.O. 13132.

To control these items under the EAR
that no longer warrant ITAR control,
appropriate controls on the CCL needed
to be included in the Department of
Commerce proposed rule. This includes
creating new ECCNs and revising
certain existing ECCNs, as well as
making other changes to the EAR to
control items that would be moved from
these three USML categories to the CCL
once the section 38(f) notification
process is completed and a final rule is
published and becomes effective.
Adding new controls and other
requirements to the EAR imposes
regulatory burdens on exporters and
some other parties involved with those
items, but compared to the burdens
these exporters and other parties faced
under the ITAR, these regulatory
burdens, including financial costs,
would be reduced significantly. The
EAR is a more flexible regulatory
structure whereby the items can still be
controlled appropriately, but in a much

more efficient way that would
significantly reduce the burdens on
exporters and other parties compared to
the regulatory burdens they faced when
the item were ‘‘subject to the ITAR.”’
Deregulatory does not mean a decontrol
of these items.

For those items in USML Categories I,
IT and TI that would move by this rule
to the CCL, BIS would be collecting the
necessary information using the form
associated with OMB Control No. 0694—
0088. BIS estimates that this form takes
approximately 43.8 minutes for a
manual or electronic submission. Using
the State Department’s estimate that
10,000 applicants annually would move
from the USML to the CCL and BIS’s
estimate that 6,000 of the 10,000
applicants would require licenses under
the EAR, that constitutes a burden of
4,380 hours for this collection under the
EAR. Those companies are currently
using the State Department’s forms
associated with OMB Control No. 1405—
0003 for which the burden estimate is
1 hour per submission, which for 10,000
applications results in a burden of
10,000 hours. Thus, subtracting the BIS
burden hours of 4,380 from the State
Department burden hours of 10,000, the
burden is reduced by 5,620 hours. The
other 4,000 applicants may use license
exceptions under the EAR or the ‘“‘no
license required” designation, so these
applicants would not be required to
submit license applications under the
EAR.

In addition to the reduced burden
hours of 5,620 hours, there would also
be direct cost savings to the State
Department that would result from the
10,000 license applications no longer
being required under the ITAR once
these items are moved to the EAR. The
Department of State charges a
registration fee to apply for a license
under the ITAR. Pursuant to the AECA,
ITAR, and associated delegations of
authority, every person who engages in
the business of brokering activities,
manufacturing, exporting, or
temporarily importing any defense
articles or defense services must register
with the Department of State and pay a
registration fee. The Department of State
adopted the current fee schedule to
align the registration fees with the cost
of licensing, compliance and other
related activities. The Department of
Commerce would incur additional costs
to administer these controls and process
license applications. However, the
Department of Commerce does not
charge a registration fee to apply for a
license under the EAR, and we are
unable to estimate the increase in costs
to the Department of Commerce to
process the new license applications.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 13 of 560

24178

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Therefore, we are unable to provide an
estimate of the net change in resource
costs to the government from moving
these items from the ITAR to the EAR.
It is the case, however, that the
movement of these items from the ITAR
would result in a permanent and
recurring direct transfer of $2,500,000
per year from the government to the
exporting public, less the increased cost
to taxpayers, because they would no
longer pay fees to the State Department
for licenses and there is no fee charged
by the Department of Commerce to
apply for a license.

Estimated Cost Savings

For purposes of E.O. 13771 of January
30, 2017 (82 FR 9339), the Department
of State and Department of Commerce
proposed rules are expected to be “net
deregulatory actions.” The Department
of Commerce has conducted this
analysis in close consultation with the
Department of State, because of how
closely linked the two proposed rules
are for the regulated public and the
burdens imposed under the U.S. export
control system.

E.O. 13771 and guidance provided to
the agencies on interpreting the
intended scope of the E.O. do not use
the term “net deregulatory action,” but
rather refer to deregulatory actions. As
outlined above, the Departments of State
and Commerce proposed rules are
closely linked and are best viewed as a
consolidated regulatory action although
being implemented by two different
agencies. Also, as noted above, items
may not be subject to both sets of
regulations. Therefore, the movement of
a substantial number of items from the
USML determined to no longer warrant
ITAR control to the CCL would result in
a significant reduction of regulatory
burden for exporters and other persons
involved with such items that were
previously “subject to the ITAR.”

The Departments of State and
Commerce for purposes of E.O. 13771
have agreed to equally share the cost
burden reductions that would result
from the publication of these two
integral regulatory actions. The
Department of State would receive 50%
and the Department of Commerce would
receive 50% for purposes of calculating
the deregulatory benefit of these two
integral regulatory actions.

Under this agreed formulation, the
burden reductions will be calculated as
follows:

For purposes of the Department of
Commerce, the ‘‘net deregulatory
actions” would result in a permanent
and recurring cost savings of $1,250,000
per year, and a reduction in burden
hours by 2,810 hours. The reduction in

WASHSTATEC023049

burden hours by 2,810 would result in
an additional cost savings of! $126,281
to the exporting public. Therefore, the
total dollar cost savings would be
$1,376,281 for purposes of E.O. 13771
for the Department of Commerce.

For purposes of the Department of
State, the ‘“‘net deregulatory actions”
would result in a permanent and
recurring cost savings of $1,250,000 per
year, and a reduction in burden hours
by 2,810 hours. The reduction in burden
hours by 2,810 would result in an
additional cost savings of $126,281 to
the exporting public. Therefore, the total
dollar cost savings would be $1,376,281
for purposes of E.O. 13771 for the
Department of State.

The Department of Commerce
welcomes comments from the public on
the analysis under E.O. 13771 described
here. Comments from companies that
would no longer need to register with
the Department of State because the
company only deals with items under
USML Category I, Il, and/or ITI that
would move to the CCL would be
particularly helpful for the Department
of Commerce and Department of State to
receive. Comments are also encouraged
on any of the other collections that may
be relevant for the items that would
move from the USME to the CCL. In
particular, data on Department of State
forms that would no longer need to be
submitted would be helpful to receive.

Paperwork Reduction Act
Requirements

Notwithstanding any other provision
of law, no person may be required to
respond to or be subject to a penalty for
failure to comply with a collection of
information, subject to the requirements
of the Paperwork Reduction Act of 1995
(44 U.S.C. 3501 et seq.) (PRA), unless
that collection of information displays a
currently valid OMB control number.

This proposed regulation involves
four collections currently approved by
OMB under these BIS collections and
control numbers: Simplified Network
Application Processing System (control
number 0694-0088), which includes,
among other things, license
applications; License Exceptions and
Exclusions (control number 0694-0137);
Import Certificates and End-User
Certificates (control number 0694—
0093); Five Year Records Retention
Period (control number 0694-0096); and
the U.S. Census Bureau collection for

The Department of Commerce used the
Department of State’s estimate that the burden hour
cost for completing a license application is $44.94
per hour. Multiplied by the estimated burden hour
savings of 2,810 equals a cost savings to the public
of $126,281.

the Automated Export System (AES)
Program (control number 0607-0152).

This proposed rule would affect the
information collection, under control
number 0694-0088, associated with the
multi-purpose application for export
licenses. This collection carries a
burden estimate of 43.8 minutes for a
manual or electronic submission for a
burden of 31,833 hours. BIS believes
that the combined effect of all rules to
be published adding items removed
from the ITAR to the EAR that would
increase the number of license
applications to be submitted by
approximately 30,000 annually,
resulting in an increase in burden hours
of 21,900 (30,000 transactions at 43.8
minutes each) under this control
number. For those items in USML
Categories I, Tl and Ili that would move
by this rule to the CCL, the State
Department estimates that 10,000
applicants annually will move from the
USME to the CCL. BIS estimates that
6,000 of the 10,000 applicants would
require licenses under the EAR,
resulting in a burden of 4,380 hours
under this control number. Those
companies are currently using the State
Department’s forms associated with
OMB Control No. 1405-0003 for which
the burden estimate is 1 hour per
submission, which for 10,000
applications results in a burden of
10,000 hours. Thus, subtracting the BIS
burden hours of 4,380 from the State
Department burden hours of 10,000, the
burden would be reduced by 5,620
hours. (See the description above for the
E.O. 13771 analysis for additional
information on the cost benefit savings
and designation of the two rules as “‘net
deregulatory actions’’.)

This proposed rule would also affect
the information collection under control
number 0694-0137, addressing the use
of license exceptions and exclusions.
Some parts and components formerly on
the USML, and “‘software” and
“technology” for firearms and their
parts and components formerly on the
USML, would become eligible for
License Exception STA under this
proposed rule. Additionally, test,
inspection and production equipment
and “software” and ‘‘technology”’
related to those firearms and “‘parts”
may become eligible for License
Exception STA. BIS believes that the
increased use of License Exception STA
resulting from the combined effect of all
tules to be published adding items
removed from the ITAR to the EAR
would increase the burden associated
with control number 0694-0137 by
about 23,858 hours (20,450 transactions
at 1 hour and 10 minutes each).
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 14 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24179

 

 

BIS expects that this increase in
burden as a result of the increased use
of License Exception STA would be
more than offset by a reduction in
burden hours associated with approved
collections related to the ITAR. This
proposed rule addresses controls on
firearms and “parts,” production
equipment and “‘parts” and related
“software” and “technology” and
specifically non-automatic and semi-
automatic firearms and their ‘‘parts”
and ‘‘parts,”’ “components,”
“attachments,” and “accessories” that
are used in both semi-automatic and
fully automatic firearms. BIS has made
this determination on the basis that with
few exceptions, the ITAR allows
exemptions from license requirements
only for exports to Canada, and requires
a specific State Department
authorization for most exports of
firearms used for hunting and
recreational purposes and exports of
“parts,” “components,” “attachments,”
and “accessories’’ that are common to
military fully automatic firearms and
their semi-automatic civilian
counterparts, even when destined to
NATO and other close allies and also
requires State Department authorization
for the exports necessary to produce
“parts” and “‘components”’ for defense
articles in the inventories of the United
States and its NATO and other close
allies. However, under the EAR, as
specified in this proposed rule, a
number of low-level parts would be
eligible for export under License
Exception STA and would therefore not
require a license to such destinations.

This proposed rule would also affect
the information collection under control
number 0694-0096, for the five-year
recordkeeping retention because of two
changes this rule would make to part
762 of the EAR. This rule would add a
new paragraph (a)(55) to specify the
following information must be kept as
an EAR record: Serial number, make,
model, and caliber for any firearm
controlled in ECCN 0A501.a and for
shotguns with barrel length less than 18
inches controHed in 0A502. This rule
would also require warranty certificates
for these items to be retained for EAR
recordkeeping. However, because these
records are already created and kept as
part of nermal business recordkeeping,
this expansion is not anticipated to
create any new or increased burden
under the EAR.

Even in situations in which a license
would be required under the EAR, the
burden would likely be reduced
compared to a license requirement
under the ITAR. In particular, license
applications for exports of “technology”
controled by ECCN 0E501 would likely

WASHSTATEC023050

be less complex and burdensome than
the authorizations required to export
ITAR-controlled technology, 1.e.,
Manufacturing License Agreements and
Technical Assistance Agreements (as a
result of the differences in the scope of
the ITAR’s and the EAR’s technology
controls).

This proposed rule would affect the
information collection under control
number 0694-0093, import certificates
and end-user certificates because of the
changes included in this proposed rule.
First, this regulation would require that
for shipments requiring a license of
firearms, “parts,” “components,”
“accessories,” and ‘‘attachments”’
controlled under ECCN 0A501, the
exporter obtain a copy of the import
certificate or permit if the importing
country requires one for importing
firearms. License applications for which
an import or end-user certificate is
already required under § 748.12 of the
EAR would not be subject to this new
requirement. BIS expects that this
requirement would result in no change
in the burden under control number
0694-0093. Second, this proposed rule
also would require that prior to
departure, travelers leaving the United
States and intending to temporarily
export firearms, parts, and components
controlled under ECCN 0A501 under
License Exception BAG declare the
firearms and parts to a CBP officer and
present the firearms and parts to the
CBP officer for inspection. As the State
Department also requires that persons
temporarily exporting firearms, parts
and components declare the items to
CBP, BIS does not expect that the
requirement in this proposed rule
would result in a change in burden
under control number 0694-0093.

Third, this proposed rule would affect
the information collection under control
number 0694-0093 by creating a new
temporary import entry clearance
requirement by adding § 758.10. This
new section would be limited to items
in this rule that are both “subject to the
EAR” and on the United States
Munitions List (USMIL) in 27 CFR
447.21. To allow such items to
temporarily enter the U.S., this rule
proposes a process to collect identifying
information for the sole purpose of
tracking items being temporarily
imported for subsequent export under
License Exception TMP. BIS would not
impose a license requirement for such
imports, but collecting this information
would be necessary to facilitate the
export after a temporary import. The
temporary import entry clearance
requirement in § 758.10 would also
conform to the requirement in License
Exception TMP under § 740.9(b)(5), so

providing this information to CBP at the
entry after a temporary import would
facilitate the export phase of a
temporary import under License
Exception TMP. At the time of entry for
a temporary import, the importer would
need to provide a statement to CBP
indicating that this shipment was being
temporarily imported in accordance
with the EAR for subsequent export in
accordance with and under the
authority of License Exception TMP.
The entry clearance requirement would
be an EAR requirement and any false
representation made under the new

§ 758.10 would be a violation of the
EAR. The importer would also need to
provide CBP an invoice or other
appropriate import-related
documentation (or electronic
equivalents) that includes a complete
list and description of the items being
imported, including their model, make,
caliber, serial numbers, quantity, and
U.S. dollar value. If imported for a trade
show, exhibition, demonstration, or
testing, the temporary importer would
need to provide CBP with the relevant
invitation or registration documentation
for the event and an accompanying
letter that details the arrangements to
maintain effective control of the
firearms while they are temporarily in
the United States. Lastly, at the time of
exportation, as requested by CBP, the
exporter, or an agent acting on his or her
behalf, would have to provide the entry
document number or a copy of the CBP
document under which the “item”
“subject to the EAR” on the USMIL was
temporarily imported under this
proposed entry clearance requirement.
As the State Department also requires
that persons temporarily importing
items in this rule provide the same type
of information to CBP, BIS expects that
the requirement in this proposed rule
would result in a change in burden
under control number 0694-0093, but
because of the decrease under the
burden imposed under the State
collection the burden on the public will
not change.

This proposed rule would also affect
the information collection under control
number 0607-0152, for filing EET in
AES because of one change this rule
would make to part 758 of the EAR.
Under new paragraph (b)(10), EEI would
be required for all exports of items
controlled under ECCNs 0A501.a or .b,
shotguns with a barrel length less than
18 inches controled under ECCN
0A502, or ammunition controlled under
ECCN 0A505 except for .c, regardless of
value or destination, including exports
to Canada. Exports of these USML
firearms and ammunition prior to
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 15 of 560

24180

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

moving to the CCL required filing EET in
AES for all items ‘‘subject to the ITAR,”’
so the burden in this collection would
not change for the exporter. For some
exporters, however, there may be an EEI
filing requirement that would otherwise
not have existed, such as for the export
of a firearm that would be controlled
under ECCN 0A501.a authorized under
License Exception BAG or the export of
certain firearms or ammunition to
Canada.

The proposed rule would include a
requirement that, for all exports of items
controlled under ECCNs 0A501.a or .b,
or shotguns with a barrel length less
than 18 inches controlled under ECCN
0A502, in addition to any other required
data for the associated EE] filing
requirements, the exporter provide to
CBP the serial number, make, model,
and caliber for each firearm being
exported. The Department of Commerce
is carrying over the existing CBP filing
requirements for items transferred from
the USML to the CCL. The Department
of Homeland Security currently is
collecting these data elements for
firearms “subject to the ITAR” under
OMB Control Number 1651-0010 (CBP
Form 4457, Certificate of Registration
for Personal Effects Taken Abroad).
There is no change to the information
being collected or to the burden hours
as a result of this rule. Separate from
this rule, CBP will update the
information collection to reflect the use
of AES or some other simplified
electronic alternative to CBP Form 4457.

Any comments regarding the
collection of information associated
with this proposed rule, including
suggestions for reducing the burden,
may be sent to Jasmeet K. Seehra, Office
of Management and Budget (OMB), by
email to fasmeet_K. Seehra@
omb.eop.gov, or by fax to (202) 395-
7285.

Administrative Procedure Act and
Regulatory Flexibility Act
Requirements

The Regulatory Flexibility Act (RFA),
as amended by the Small Business
Regulatory Enforcement Fairness Act of
1996 (SBREFA), 5 U.S.C. 601 et segq.,
generally requires an agency to prepare
a regulatory flexibility analysis of any
rule subject to the notice and comment
rulemaking requirements under the
Administrative Procedure Act (5 U.S.C.
553} or any other statute, unless the
agency certifies that the proposed rule
would not have a significant economic
impact on a substantial number of small
entities. Under section 605(b) of the
RFA, however, if the head of an agency
certifies that a proposed rule would not
have a significant impact ona

WASHSTATEC023051

substantial number of small entities, the
statute does not require the agency to
prepare a regulatory flexibility analysis.
Pursuant to section 605(b), the Chief
Counsel for Regulation, Department of
Commerce, submitted a memorandum
to the Chief Counsel for Advocacy,
Small Business Administration,
certifying that this proposed rule would
not have a significant impact on a
substantial number of small entities.

Number of Small Entities

The Bureau of Industry and Security
(BIS) does not collect data on the size
of entities that apply for and are issued
export licenses. Although BIS is unable
to estimate the exact number of small
entities that would be affected by this
proposed rule, it acknowledges that this
proposed rule would affect some
unknown number.

Economic Impact

This proposed rule and the
companion State rule would assist in
making the United States Munitions List
(22 CFR part 121) (USML) into a more
“positive” list, 7.e., a list that does not
use generic, catch-all controls on any
“part,” “component,” “accessory,”
“attachment,” or ‘‘end item” that was in
any way specifically modified for a
defense article, regardless of the article’s
military or intelligence significance or
non-military applications. At the same
time, articles that are determined no
longer to warrant control on the USML
would become controlled on the
Commerce Control List (CCL). Such
items, along with certain military items
that currently are on the CCL, would be
identified in specific Export Control
Classification Numbers (ECCNs) known
as the “600 series” ECCNs. In addition,
some items currently on the CCL would
move from existing ECCNs to the new
“600 series” ECCNs. This proposed rule
addresses USML Category I, II and III
articles that would be removed from the
USML and added to the CCL.

Category I of the USML, entitled
“Firearms, Close Assault Weapons and
Combat Shotguns,” consists of small
arms (typically up to a caliber of 0.50
inches) and related parts, components,
accessories, attachments, production
equipment, software, and technology.
Fully automatic firearms would remain
on the USML as would parts and
components that are used only in fully
automatic firearms. However, non-
automatic and semi-automatic firearms,
their parts and components and the
parts and components common to them
and to fully automatic firearms would
become subject to the EAR. Department
of State officials have informed BIS that
license applications for such parts and

components are a high percentage of the
license applications for USML articles
reviewed by that department. Such parts
and components are more likely to be
produced by small businesses than are
complete firearms.

Category II of the USML, entitled
“Guns and Armament,”’ encompasses
large guns (caliber over 0.50 inches)
such as howitzers, mortars, cannon and
recoilless rifles along with related parts,
components, accessories, attachments,
production equipment, software and
technology. Modern large guns would
remain on the USML. Guns and
armament manufactured between 1890
and 1919 would be controlled on the
CCL. Unless specified elsewhere on the
CCL or the USML, “parts,”
“components,” “accessories,”
“attachments,” production equipment,
“software” and “technology” for large
guns would be controlled on the CCL.

Category UI of the USML, entitled
“Ammunition/Ordnance,” encompasses
ammunition for a wide variety of
firearms that may have military, law
enforcement or civilian applications.
Ammunition that has only or primarily
military applications would remain on
the USML as would parts, production
equipment, “software” and
“technology” therefor. Ammunition for
firearms that have primarily civilian and
sporting application and ammunition
that is used in civilian, law enforcement
and military small arms would move to
the CCL. In most instances, these
firearms have a caliber of 0.50 inches or
less although ammunition for manual
firearms with a caliber up to 0.72 inches
is included. The proposed rule also
applies to “parts,” “components,”
production equipment, and
“technology” related to that
ammunition.

Changing the jurisdictional status of
the articles described in this proposed
rule would reduce the burden on small
entities (and other entities as well)
through elimination of some license
requirements, simpler license
application procedures, and reduced (or
eliminated) registration fees. In
addition, small entities would be able to
take advantage of de minimis treatment
under the EAR for all items that this
proposed rule would transfer from the
USMEL to the CCL, provided those items
meet the applicable de minimis
threshold level. In practice, the greatest
impact of this proposed rule on small
entities would likely be reduced
administrative costs and reduced delay
for exports of items that are now on the
USML but would become subject to the
EAR.

Small entities (and other entities as
well) that are affected by this proposed
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 16 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24181

 

 

rule would benefit from the elimination
of some license requirements
implemented by this proposed rule. Six
types of “parts” and “components,”
identified in ECCN 0A501.y, would be
designated immediately as “parts” and
“components” that, even if ‘specially
designed”’ for a military use ora
Category I firearm, have little or no
military significance. These “parts” and
“components,” which under the ITAR
require a license to nearly all
destinations would, under the EAR,
require a license to Cuba, Iran, Sudan,
North Korea, Syria and the People’s
Republic of China as well as to
destinations subject to United Nations
arms embargoes.

Furthermore, many exports and
reexports of Category I firearms along
with “parts” and “components” that
would be placed on the CCL by this
proposed rule, would become eligible
for license exceptions that apply to
shipments to United States government
agencies, shipments valued at $500 or
less, ‘‘parts’”’ and “‘components”’ being
exported for use as replacement parts,
and temporary exports. Similarly,
exports and reexports of Category II
firearms “parts,” ‘““components,”’
“accessories,” and “attachments”’ that
would be placed on the CCL by this
proposed rule would become eligible for
those license exceptions, although the
value limit would be $3,000. Category
Il ammunition placed on the CCL by
this proposed rule would also become
eligible with a value limit of $100.

Even for exports and reexports in
which a license would be required, the
process would be simpler and less
costly under the EAR. When a USML
Category I, II, or Ill article is moved to
the CCL, the number of destinations for
which a license is required would
remain largely unchanged. However, the
burden on the license applicant would
decrease because the licensing
procedure for CCL items is simpler and
more flexible than the licensing
procedure for USML defense articles.

Under the USML licensing procedure,
an applicant must include a purchase
order or contract with its application.
There is ne such requirement under the
CCL licensing procedure. This
difference gives the CCL applicant at
least two advantages. First, the
applicant has a way of determining
whether the U.S. Government would
authorize the transaction before it enters
into potentially lengthy, complex and
expensive sales presentations or
contract negotiations. Under the USML
licensing procedure, the applicant
would need to caveat all sales
presentations with a reference to the
need for government approval and

WASHSTATEC023052

would more likely have to engage in
substantial effort and expense with the
risk that the government might reject the
application. Second, a CCL license
applicant need not limit its application
to the quantity or value of one purchase
order or contract. It may apply for a
license to cover all of its expected
exports or reexports to a particular
consignee over the life of a license,
reducing the total number of licenses for
which the applicant must apply.

In addition, many applicants
exporting or reexporting items that this
proposed rule would transfer from the
USML to the CCL would realize cost
savings through the elimination of some
or all registration fees currently assessed
under the ITAR. This is particularly
relevant to small- and medium-sized
companies that manufacture or export
parts and components for Category I
firearms. Registration fees for
manufacturers and exporters of articles
on the USML start at $2,250 per year,
increase to $2,750 for organizations
applying for one to ten licenses per year
and further increase to $2,750 plus $250
per license application (subject to a
maximum of three percent of total
application value) for those who need to
apply for more than ten licenses per
year. There are no registration or
application processing fees for
applications to export items currently
listed on the CCL. Once the items that
are the subject to this proposed
rulemaking are removed from the USML
and added to the CCL, entities currently
applying for licenses from the
Department of State could find their
registration fees reduced if the number
of USML licenses those entities need
declines. If an entity’s entire product
line is moved to the CCL, then its ITAR
registration and registration fee
requirement would be eliminated.

Finally, de minimis treatment under
the EAR would become available for all
items that this proposed rule would
transfer from the USML to the CCL.
Items subject to the ITAR remain subject
to the ITAR when they are incorporated
abroad into a foreign-made product
regardless of the percentage of U.S.
content in that foreign-made product.
This proposed rule would apply that
same principle to “600 series” items
only if the foreign-made item is being
exported to a country that is subject to
a United States arms embargo. In all
other cases, foreign-made products that
incorporate items that this proposed
rule would move to the CCL would be
subject to the EAR only if their total
controlled U.S.-origin content exceeded
25 percent. Because including small
amounts of U.S.-origin content would
not subject foreign-made products to the

EAR, foreign manufacturers would have
less incentive to avoid such U.S.-origin
“parts” and ‘‘components,” a
development that potentially would
mean greater sales for U.S. suppliers,
including small entities.

For items currently on the CCL that
would be moved from existing ECCNs to
the new “600 series,” license exception
availability would be narrowed
somewhat. However, BIS believes that
the increased burden imposed by those
actions would be offset substantially by
the reduction in burden attributable to
the moving of items from the USML to
CCL and the compliance benefits
associated with the consolidation of all
WAML items subject to the EAR in one
series of ECCNs.

Conclusion

BIS is unable to determine the precise
number of small entities that would be
affected by this proposed rule. Based on
the facts and conclusions set forth
above, BIS believes that any burdens
imposed by this proposed rule would be
offset by a reduction in the number of
items that would require a license,
simpler export license applications,
reduced or eliminated registration fees,
and application of a de minimis
threshold for foreign-made items
incorporating U.S.-origin ‘‘parts” and
“components,” which would reduce the
incentive for foreign buyers to design
out or avoid U.S.-origin content. For
these reasons, the Chief Counsel for
Regulation of the Department of
Commerce certified to the Chief Counsel
for Advocacy of the Small Business
Administration that this proposed rule,
if adopted in final form, would not have
a significant economic impact on a
substantial number of small entities.

List of Subjects
15 CFR Parts 736 and 772

Exporis.
15 CFR Parts 740 and 748

Administrative practice and
procedure, Exports, Reporting and
recordkeeping requirements.

15 CFR Part 742

Exports, Terrorism.
15 CFR Part 743
Administrative practice and

procedure, Reporting and recordkeeping
requirements.

15 CFR Part 744

Exports, Reporting and recordkeeping
requirements, Terrorism.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 17 of 560

24182

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

15 CFR Parts 746 and 774

Exports, Reporting and recordkeeping
requirements.

15 CFR Part 758

Administrative practice and
procedure, Exports, Reporting and
recordkeeping requirements.

15 CFR Part 762

Administrative practice and
procedure, Business and industry,
Confidential business information,
Exports, Reporting and recordkeeping
requirements.

For the reasons stated in the
preamble, parts 736, 740, 742, 743, 744,
746, 748, 758, 762, 772 and 774 of the
Export Administration Regulations (15
CFR parts 730-774) are proposed to be
amended as follows:

PART 736—GENERAL PROHIBITIONS

w 1. The authority citation for 15 CFR
part 736 is revised to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50
U.S.C. 1701 et seq.; 22 U.S.C. 2151 note; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p.
950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3
CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p.
168; Notice of May 9, 2017, 82 FR 21909
(May 10, 2017); Notice of August 15, 2017,
82 FR 39005 (August 16, 2017); Notice of
November 6, 2017, 82 FR 51971 (November
8, 2017).

@ 2. Supplement No. 1 to part 736 is
amended by revising paragraph (e)(3) to
read as follows:

Supplement No. 1 to Part 736—General
Orders

* * * * *

(e) xk ROR

(3) Prior commodity jurisdiction
determinations. If the U.S. State
Department has previously determined
that an item is not subject to the
jurisdiction of the ITAR and the item
was not listed in a then existing “018”
series ECCN (for purposes of the “600
series’ ECCNs, or the 0x5zz ECCNs) or
in a then existing ECCN 9A004.b or
related software or technology ECCN
(for purposes of the 9x515 ECCNs), then
the item is per se not within the scope
of a “600 series” ECCN, a 0x5zz ECCN,
or a 9x515 ECCN. If the item was not
listed elsewhere on the CCL at the time
of such determination (i.e., the item was
designated EAR9Q), the item shall
remain designated as EAR99 unless
specifically enumerated by BIS or DDTC
in an amendment to the CCL or to the
USML, respectively.

* * * * *

WASHSTATEC023053

PART 740—LICENSE EXCEPTIONS

@ 3. The authority citation for 15 CFR
part 740 continues to read as follows:

Authority: 50 U.S.C. 4601 et seqg.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 7201 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p.
228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Notice of August 15, 2017, 82
FR 39005 (August 16, 2017).
w 4. Section 740.9 is amended by:
w@ a. Adding five sentences at the end of
paragraph (a) introductory text;
@ b. Adding one sentence at the end of
paragraph (b)(1) introductory text;
@ c. Adding paragraph (b)(5); and
w@ d. Redesignating notes 1 through 3 to
paragraph (b) as notes 2 through 4 to
paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports,
reexports, and transfers (in-country) (TMP).
* * * * *

(a) * * * This paragraph (a) does not
authorize any export of a commodity
controlled under ECCNs 0A501.a or .b,
or shotguns with a barrel length less
than 18 inches controlled under ECCN
0A502 to, or any export of such an item
that was imported into the United States
from, a country in Country Group D:5
(Supplement No. 1 of this part), or from
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan. The only
provisions of this paragraph (a) that are
eligible for use to export such items are
paragraph (a)(5) of this section
(“Exhibition and demonstration’’) and
paragraph (a)(6) of this section
(Inspection, test, calibration, and
repair”). In addition, this paragraph (a}
may not be used to export more than 75
firearms per shipment. In accordance
with the requirements in § 758.1(b)(10)
and (g)(4) of the EAR, the exporter or its
agent must provide documentation that
includes the serial number, make,
model, and caliber of each firearm being
exported by filing these data elements in
an EEI filing in AES. In accordance with
the exclusions in License Exception
TMP under paragraph (b)(5), the entry
clearance requirements in § 758.1(b)(10)
do not permit the temporary import of
firearms controlled in ECCN 0A501.a or
.b that are shipped from or
manufactured in a Country Group D:5
country; or that are shipped from or
manufactured in Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova,
Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled
by 0A501 that is specified under Annex
Ain Supplement No. 4 to part 740, or
shotguns with a barrel length less than
18 inches controlled in ECCN 0A502
that are shipped from or manufactured

in a Country Group D:5 country, or from
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the
exclusions in License Exception TMP
under paragraph (b)(5).

* * * * *

(b) wk Oe O*

(1) * * * No provision of paragraph
(b) of this section, other than paragraph
(b){3), (4), or (5), may be used to export
firearms controlled by ECCN 0A501.a, .b
or shotguns with a barrel length less
than 18 inches controlled in ECCN
0A502.

* * * * *

(5) Exports of firearms and certain
shotguns temporarily in the United
States. This paragraph (b)(5) authorizes
the export of no more than 75 end item
firearms per shipment controlled by
ECCN 0A501.a or .b, or shotguns with
a barrel length less than 18 inches
controlled in ECCN 0A502 that are
temporarily in the United States for a
period not exceeding one year, provided
that:

(i) The firearms were not shipped
from or manufactured in a U.S. arms
embargoed country, i.e., destination
listed in Country Group D:5 in
Supplement No. 1 to part 740 of the
EAR;

(ii) The firearms were not shipped
from or manufactured in Russia,
Georgia, Kazakhstan, Kyrgyzstan,
Moldova, Turkmenistan, Ukraine, or
Uzbekistan, except for any firearm
model controlled by 0A501 that is
specified under Annex A in Supplement
No. 4 to part 740; and

(iii) The firearms are not ultimately
destined to a U.S. arms embargoed
country, i.e., destination listed in
Country Group D:5 in Supplement No.
1 to part 740 of the EAR, or to Russia,
Georgia, Kazakhstan, Kyrgyzstan,
Moldova, Turkmenistan, Ukraine, or
Uzbekistan;

(iv) When the firearms entered the
U.S. as a temporary import, the
temporary importer or its agent:

(A) Provided the following statement
to U.S. Customs and Border Protection:
“This shipment will be exported in
accordance with and under the
authority of License Exemption TMP (15
CFR 740.9(b)(5))’;

(B) Provided to U.S. Customs and
Border Protection an invoice or other
appropriate import-related
documentation (or electronic
equivalents) that includes a complete
list and description of the firearms being
temporarily imported, including their
model, make, caliber, serial numbers,
quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported
for a trade show, exhibition,
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 18 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24183

 

 

demonstration, or testing) to U.S.
Customs and Border Protection the
relevant invitation or registration
documentation for the event and an
accompanying letter that details the
arrangements to maintain effective
control of the firearms while they are in
the United States.

(v) In addition to the export clearance
requirements of part 758 of the EAR, the
exporter or its agent must provide the
import documentation related to
paragraph (b)(5)(iv}(B) of this section to
U.S. Customs and Border Protection at
the time of export.

Note 1 to paragraph (b6)(5): In addition
to complying with all applicable EAR
requirements for the export of commodities
described in paragraph (b}(5), exporters and
temporary importers should contact U.S.
Customs and Border Protection (CBP) at the
port of temporary import or export, or at the
CBP website, for the proper procedures for
temporarily importing or exporting firearms
controlled in ECCN 0A501.a or .b or shotguns
with a barrel length less than 18 inches
controlled in ECCN 0A502, including
regarding how to provide any data or
documentation required by BIS.

* * * * *

@ 5. Section 740.11 is amended by:
w a. Adding a sentence at the end of the
introductory text;
w b. Adding Note 2 to paragraph (b)(2);
and
a c. Redesignating note 1 to paragraph
(c)(1) as note 3 to paragraph (c)(1) and
notes 1 and 2 to paragraph (e) as notes
4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international
organizations, international inspections,
under the Chemical Weapons Convention,
and the International Space Station (GOV).

* * * Commodities listed in ECCN
0A501 are eligible only for transactions
described in paragraphs (b}(2)(i) and (ii)
of this section. Any item listed in a
0x5zz ECCN for export, reexport, or
transfer (in-country) to an E:1 country
are eligible only for transactions
described in paragraphs (b)(2)(i) and (i)
solely for U.S. government official use
of this section.

* * * * *

Note 2 to paragraph (6) (2): Items
controlled for NS, MT, CB, NP, FC or AT
reasons may not be exported,
reexported, or transferred (in-country)
to, or for the use of military, police,
intelligence entities, or other sensitive
end-users of a government in a Country
Group E:1, or E:2 country.

* * * * *

@ 6. Section 740.14 is amended by
revising paragraph (b)(4), revising the
heading to paragraph (e), and by adding
paragraphs (e)(3) and (4) to read as
follows:

WASHSTATEC023054

§740.14 Baggage (BAG).

* * * * *

(b} KK OK

(4) Tools of trade. Usual and
reasonable kinds and quantities of tools,
instruments, or equipment and their
containers and also technology for use
in the trade, occupation, employment,
vocation, or hobby of the traveler or
members of the household who are
traveling or moving. For special
provisions regarding firearms and
ammunition, see paragraph (e) of this
section. For special provisions regarding
encryption commodities and software
subject to EI controls, see paragraph (4)
of this section. For a special provision
that specifies restrictions regarding the
export or reexport of technology under
this paragraph (b)(4), see paragraph (g)
of this section. For special provisions
regarding personal protective equipment
under ECCN 1A613.c or .d, see
paragraph (h) of this section.

* * * * *

(e) Special provisions for firearms and
ammunition, * * *

(3) A United States citizen ora
permanent resident alien leaving the
United States may export under this
License Exception firearms, ‘‘parts,”’
“components,” “‘accessories,”’ or
“attachments” controlled under ECCN
0A501 and ammunition controlled
under ECCN 0A505.a, subject to the
following limitations:

(i) Not more than three firearms and
1,000 rounds of ammunition may be
taken on any one trip.

(ii) ‘‘Parts,” “components,”
“accessories,” and “attachments”
exported pursuant to this paragraph
must be of a kind and limited to
quantities that are reasonable for the
activities described in paragraph
(e}(3)(iv} of this section or that are
necessary for routine maintenance of the
firearms being exported.

(iii) The commodities must be with
the person’s baggage.

(iv) The commodities must be for the
person’s exclusive use and not for resale
or other transfer of ownership or
control. Accordingly, except as
provided in paragraph (e)(4) of this
section, firearms, ‘‘parts,”
“components,” “‘accessories,”’
“attachments,” and ammunition, may
not be exported permanently under this
License Exception. All firearms, ‘‘parts,”
“components,” “‘accessories,”’ or
“attachments” controlled under ECCN
0A501 and all unused ammunition
controlled under ECCN 0A505.a
exported under this License Exception
must be returned to the United States.

(v) Travelers leaving the United States
temporarily are required to declare the

99 66

firearms, ‘‘parts,” “components,”
“accessories,” “attachments,” and
ammunition being exported under this
license exception to a Customs and
Border Protection (CBP) officer prior to
departure from the United States and
present such items to the CBP officer for
inspection, confirming that the
authority for the export is License
Exception BAG and that the exporter is
compliant with its terms.

(4) A nonresident alien leaving the
United States may export or reexport
under this License Exception only such
firearms controlled under ECCN 0A501
and ammunition controlled under ECCN
0A505 as he or she brought into the
United States under the provisions of
Department of Justice Regulations at 27
CFR 478.115(d).

* * * * *

§740.16 [Amended]

# 7. Section 740.16 is amended by
removing “OA987” from paragraph
(b}{2)(iv) and adding in its place
“0A504”.

# 8. Section 740.20 is amended by
revising paragraph (b)(2)(ii) to read as
follows:

§ 740.20 License Exception Strategic
Trade Authorization (STA).

* * * * *

(b) * KO *

(2) ke

(ii) License Exception STA may not be
used for:

(A) Any item controlled in ECCNs
0A501.a, .b, .c, .d, or .e; O0A981; OA982;
0A983; 0A503, 0E504, 0F982; or

(B) Shotguns with barrel length less
than 18 inches controlled in 0A502.

* * * * *

# 9. Add Supplement No. 4 to part 740
to read as follows:

Supplement No. 4 to Part 740—Annex
A Firearm Models

(a) Pistols/revolvers.
(1) German Model P08 Pistol = SMCR.
(2) IZH 34M, .22 Target pistol.
(3) IZH 35M, .22 caliber Target pistol.
(4) Mauser Model 1896 pistol =
SMCR.
(5) MC-57-1 pistol.
(6) MC-1-—5 pistol.
(7) Polish Vis Model 35 pistol =
SMCR.
Soviet Nagant revolver = SMCR.
TOZ 35, .22 caliber Target pistol.
MTs 440.

MTs 1-5.

}
}
) MTs 59-1.
}
) TOZ-35M (starter pistol).
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 19 of 560

 

 

24184 Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules
(2) Biathlon target rifle, .22. (68) Bars—4—1. (i) Applications for exports and
(3) British Enfield rifle = SMCR. (69) Saiga. reexports of ECCN 0A501, 0A505,
(4) CM2, .22 target rifle (also known (70) Saiga—M. 0B501, 0B505, 0D501, 0A504, 0D505,
as SM2, .22). (71) Saiga—308. 0E501, 02504, and 0E505 items; 9x515
(5) German model 98K = SMCR. (72) Saiga—308-1. items and ‘600 series” items and will be
(6) German model G41 = SMCR. (72) Saiga—308-2. reviewed on a case-by-case basis to
(7) German model G43 = SMCR. (74) Saiga—9. determine whether the transaction is
(8) IZH-94. (75) Korshun. contrary to the national security or
(9) LOS-7, bolt action. (76) Ural—5—1. foreign policy interests of the United
(10) MC-7--07 (77) Ural 6-1. States, including the foreign policy
(11) MC-—18-3 (78) Ural—6-2. interest of promoting the observance of
(12) MC-19-07 (79) SM-2. human rights throughout the world.
(13) MC-105-01 (80) Biatlon—7-3. * * * When destined to the People’s
(14) MC-112-02 (81) Biatlon—7-4. Republic of China or a country listed in
(15) MC-113-02 (82) Rekord-1, Country Group E:1 in supplement no. 1
(16) MC-115-1. (83) Rekord—2. to part 740 of the EAR, items classified
(17) MC-125/127, (84) Rekord-CISM. under ECCN 0A501, 0A505, 0B501,
(18) MC-126. (85) Rekord—1~308. 0B505, 0D501, 0D505, CE501, 0E504,
(19) MC-128. (86) Rekord—2-308. and 0E505 or any 9x515 ECCN will be
(20) Saiga (87) Rekord—1-308-CISM. subject to a policy of denial. In addition,
(21) Soviet Model 38 carbine = SMCR. (88) VEPR. applications for exports and reexports of
(22) Soviet Model 44 carbine-SMCR. (89) VEPR Super. ECCN 0A501, 0A505, 0B501, 0B505,
(23) Soviet Model 91/30 rifle = SMCR. (90) VEPR Pioner. 0D501, 0D505, 0E501, 0E504, and 0E505
(24) TOZ 18, .22 bolt action. (91) VEPR Safari. items: when there is reason to believe
(25) TOZ 55. (92) TOZ 109. the transaction involves criminal
(26) TOZ 78. (93) KO 44-1, organizations, rebel groups, street gangs,
(27) Ural Target, .22Ir, (94) TOZ 78-01. or other similar groups or individuals,
(28) VEPR rifle. (95) KO 44. that may be disruptive to regional
(29) Winchester Model 1895, Russian (96) TOZ 99. stability, including within individual
es) gue = Sc » ' (97) TOZ 99-01. countries, will be subject to a policy of
ever—doubie barrel. 98) TOZ 55-01 Zubr. denial.
(31) IZH18MH single barrel break (09) TOZ, 55—2 Zubr. * * * x *
action. (100) TOZ 120 Zubr. @ 12. Section 742.7 is amended by
(32) MP—251 over/under rifle. (101) MTs 111. revising paragraphs (a)(1) through (4)
(33) MP—221 double barrel rifle. (102) MTs 109. and (c) to read as follows:
(34) MP-141K (103) TOZ 122. ; ;
ae MTs 116. (104) TOZ 125. ye Grime control and detection.
8 116-1 (105) TOZ 28. a
(37) MTs 116M. (1) Crime control and detection
(38) MTs 112-02. (106) TOZ 300. instruments and equipment and related
(39) MTs 115-1. PART 742—CONTROL POLICY—CCL = “technology” and “software” identified
(40) MTs 113-02. BASED CONTROLS in the appropriate ECCNs on the CCL
(41) MTs 105-01. oo, under CC Column 1 in the Country
(42) MTs 105-05. # 10. The authority citation for part 742 — Chart column of the “License
(43) MTs 7-17 combination gun. is revised to read as follows: Requirements” section. A license is
(44) MTs 7-12-07 rifle/shotgun. Authority: 50 U.S.C. 4601 et seg.;50 U.S.C. required to countries listed in CC
(45) MTs 7-07. 1701 et seq.; 22 U.S.C. 3201 et seq.;42U.S.C. Column 1 (Supplement No. 1 to part 738
(46) MTs 109-12-07 rifle. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; of the EAR). Items affected by this
(47) MTs 109-07 rifle. Meee oogay acne tonne 559;E.O. requirement are identified on the CCL
= inati 98, BEL, OUEN, 1 2Olp., P. under the following ECCNs: 0A502,
Ha3) Nie loon combination. 179; E.0, 12851, 58 FR 33181, 3 CFR, 1993 gasq4. 9505), OA978, A979, 0E502,
(50) MTs 19-09. Comp., p. 608; E.O. 12938, 59 FR 59099, 3 0E505 (“technology” for “development”
3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR a . op
(51) MTs 18-3M. 58767, 3 CFR, 1996 Comp., p. 228; E.0. or for “production” of buckshot shotgun
(52) MTs 125. 13222, 66 FR 44025, 3 CFR, 2001 Comp., Pp. shells controlled under ECCN 0A505.b),
(53) MTs 126. 783; Presidential Determination 2003-23, 68 1A984, 1A985, 3A980, 3A981, 3D980,
(54) MTs 127. FR 26459, 3 CFR, 2004 Comp., p. 320; Notice 3E980, 4A003 (for fingerprint computers
(55) Berkut—2. of August 15, 2017, 82 FR 39005 (August 16, only), 4A980, 4D001 (for fingerprint
(56) Berkut-2M1. 2017); Notice of November 6, 2017, 82 FR computers only), 4D980, 4E001 (for
(57) Berkut-3. 51971 (November 8, 2017). fingerprint computers only), 4E980,
(58) Berkut—2-1. @ 11. Section 742.6 is amended by 6A002 (for pelice-model infrared
(59) Berkut-2M2. revising the first and sixth sentences of | viewers only), 6E001 (for police-model
(60) Berkut—3-1. paragraph (b)(1)G) and adding a seventh infrared viewers only), 6E002 (for
(61) Ots—25. sentence at the end of paragraph (b)(1)(i) police-model infrared viewers only),
(62) MTs 20-07. to read as follows: and 9A980.
(63) LOS—7—-1. (2) Shotguns with a barrel length
(64) LOS—7-2. §742.6 Regional stability. greater than or equal to 24 inches,
(65) LOS~9-1. * * * * * identified in ECCN 0A502 on the CCL
(66) Sobol (Sable). (b)* * * under CC Column 2 in the Country
(67) Rekord. (4)* * * Chart column of the “License

WASHSTATEC023055
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 20 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24185

 

 

Requirements”’ section regardless of
end-user to countries listed in CC
Column 2 (Supplement No. 1 to part 738
of the EAR).

(3) Shotguns with barrel length greater
than or equal to 24 inches, identified in
ECCN 0A502 on the CCL under CC
Column 3 in the Country Chart column
of the “License Requirements” section
only if for sale or resale to police or law
enforcement entities in countries listed
in CC Column 3 (Supplement No. 1 to
part 738 of the EAR).

(4) Certain crime control items require
a license to all destinations, except
Canada. These items are identified
under ECCNs 0A982, 0A503, and 0E982.
Controls for these items appear in each
ECCN; a column specific to these
controls does not appear in the Country
Chart (Supplement No. 1 to part 738 of
the EAR).

* * * * *

(c) Contract sanctity. Contract sanctity
date: August 22, 2000. Contract sanctity
applies only to items controlled under
ECCNs 0A982, 0A503 and 0E982
destined for countries not listed in CC
Column 1 of the Country Chart
{Supplement No. 1 to part 738 of the
EAR).

* * * * *

@ 13. Section 742.17 is amended by:
w a. Revising the first sentence of
paragraph (a); and

@ b. Revising paragraph (f) to read as
follows:

§ 742.17 Exports of firearms to OAS
member countries.

(a) License requirements. BIS
maintains a licensing system for the
export of firearms and related items to
all OAS member countries. * * *

* * * * *

(f) Items/Commodities. Items
requiring a license under this section
are ECCNs 0A501 (except 0A501.y),
0A502, 0A504 (except 0A504.f), and
0A505 (except 0A505.d). (See
Supplement No. 1 to part 774 of the
EAR).

* * * * *

§742.19 [AMENDED]

@ 14. Section 742.19(a)(1) is amended
by:

ma. Removing “0A986” and adding in
its place “0A505.c’’; and

@ b. Removing “0B986” and adding in
its place “OB505.c”’.

PART 743—SPECIAL REPORTING AND
NOTIFICATION

@ 15. The authority citation for 15 CFR
part 743 continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,

WASHSTATEC023056

2001 Comp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129;
Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).

@ 16. Section 743.4 is amended by
adding paragraphs (c)(1)(i) and (c)(2)G)
and revising paragraph (h) to read as
follows:

§ 743.4 Conventional arms reporting.
* * * * *

Cc wk eK *
1 xk k *

(i) ECCN 0A501.a and .b.

* * * * *

2) Kk ek

(i) ECCN 0A501.a and .b.
* * * * *

(h) Contacts. General information
concerning the Wassenaar Arrangement
and reporting obligations thereof is
available from the Office of National
Security and Technology Transfer
Controls, Tel. (202) 482-0092, Fax: (202)
482-4094. Information concerning the
reporting requirements for items
identified in paragraphs (c)(1) and (2) of
this section is available from the Office
of Nonproliferation and Treaty
Compliance (NPTC}, Tel. (202) 482—
4188, Fax: (202) 482-4145.

PART 744—CONTROL POLICY: END-
USER AND END-USE BASED

@ 17. The authority citation for 15 CFR
part 744 continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C.
2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;
E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp.,
p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993
Comp., p. 608; E.O. 12938, 59 FR 59099, 3
CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR
5079, 3 CFR, 1995 Comp., p. 356; E.O. 13026,
61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.OQ.
13099, 63 FR 45167, 3 CFR, 1998 Comp., p.
208; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; E.O. 13224, 66 FR 49079, 3
CFR, 2001 Comp., p. 786; Notice of August
15, 2017, 82 FR 39005 (August 16, 2017);
Notice of September 18, 2017, 82 FR 43825
(September 19, 2017); Notice of November 6,
2017, 82 FR 51971 (November 8, 2017);
Notice of January 17, 2018, 83 FR 2731
{January 18, 2018).

§744.9 [AMENDED]

w 18. Section 744.9 is amended by
removing “O0A987” from paragraphs
(a)(1) and (b) and adding in its place
“QA504”.

PART 746-—-EMBARGOES AND OTHER
SPECIAL CONTROLS

w@ 19. The authority citation for 15 CFR
part 746 is revised to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50
U.S.C. 1701 et seq.; 22 U.S.C. 287c; Sec 1503,
Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004;
22 U.S.C. 7201 ef seq.; 22 U.S.C. 7210; E.O.

12854, 58 FR 36587, 3 CFR, 1993 Comp., p.
614; E.O. 12918, 59 FR 28205, 3 CFR, 1994
Comp., p. 899; E.0. 13222, 66 FR 44025, 3
CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
26751, 3 CFR, 2004 Comp., p 168;
Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320;
Presidential Determination 2007-7, 72 FR
1899, 3 CFR, 2006 Comp., p. 325; Notice of
May 9, 2017, 82 FR 21909 (May 10, 2017);
Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).

§746.3 [AMENDED]

# 20. Section 746.3 is amended by
removing “OA986” from paragraph
(b){2) and adding in its place ‘‘OA505.c”.

§746.7 [AMENDED]

@ 21. Section 746.7 is amended in
paragraph (a)(1) by:

@ a. Adding “0A503” immediately
before “0A980”; and

w b. Removing “OA985”’.

PART 748—APPLICATIONS
(CLASSIFICATION, ADVISORY, AND
LICENSE) AND DOCUMENTATION

@ 22. The authority citation for 15 CFR
part 748 continues to read as follows:
Authority: 50 U.S.C. 4601 ef seq.; 50
U.S.C. 1701 et seq.; E.O. 13026, 61 FR 58767,
3 CFR, 1996 Comp., p. 228; E.O. 13222, 66
FR 44025, 3 CFR, 2001 Comp., p. 783; Notice
of August 15, 2017, 82 FR 39005 (August 16,
2017).
m@ 23. Section 748.12 is amended by:
# a. Revising the heading;
# b. Adding introductory text;
wc. Revising paragraphs (a)
introductory text and (a)(1);
a cl. Redesignating the note to paragraph
(c)(8) as note 1 to paragraph (c}{8); and
@ ce. Adding paragraph (e).
The revisions and additions read as
follows.

§748.12 Firearms import certificate or
import permit.

License applications for certain
firearms and related commodities
require support documents in
accordance with this section. For
destinations that are members of the
Organization of American States (OAS),
an FC Import Certificate or equivalent
official document is required in
accordance with paragraphs (a) through
(d) of this section. For other destinations
that require a firearms import or permit,
the firearms import certificate or permit
is required in accordance with
paragraphs (e) through (g) of this
section.

(a) Requirement to obtain document
for OAS member states. Unless an
exception in § 748.9(c) applies, an FC
Import Certificate is required for license
applications for firearms and related
commodities, regardless of value, that
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 21 of 560

24186

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

are destined for member countries of the
OAS. This requirement is consistent
with the OAS Model Regulations
described in § 742.17 of the EAR.

(i) Items subject to requirement.
Firearms and related commodities are
those commodities controlled for “FC
Column 1” reasons under ECCNs 0A501
{except 0A501.y), 0A502, 0A504 (except
0A504.f) or OA505 (except 0A505.d).

* * * * *

(e) Requirement to obtain an import
certificate or permit for other than OAS
member states. If the country to which
firearms, parts, components,
accessories, and attachments controlled
under ECCN 0A501, or ammunition
controlled under ECCN 0A505, are
being exported or reexported requires
that a government-issued certificate or
permit be obtained prior to importing
the commodity, the exporter or
reexporter must obtain and retain on file
the original or a copy of that certificate
or permit before applying for an export
or reexport license unless:

(1) A license is not required for the
export or reexport; or

(2) The exporter is required to obtain
an import or end-user certificate or
other equivalent official document
pursuant to paragraphs (a) thorough (d)
of this section and has, in fact, complied
with that requirement.

(3)(@) The number or other identifying
information of the import certificate or
permit must be stated on the license
application.

(ii) If the country to which the
commodities are being exported does
not require an import certificate or
permit for firearms imports, that fact
must be noted on any license
application for ECCN 0A501 or 0A505
commodities.

Note 2 to paragraph (e). Obtaining a BIS
Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR
does not exempt the exporter or reexporter
from the requirement to obtain a certification
pursuant to paragraph (a) of this section
because that statement is not issued by a
governinent.

PART 758—EXPORT CLEARANCE
REQUIREMENTS

w 24. The authority citation for part 758
continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.;50 U.S.C,
1701 ef seq.; E.O. 13222, 66 FR 44625, 3 CFR,
2001 Comp., p. 783; Notice of August 15,
2017, 82 FR 39005 (August 16, 2017).

w@ 25. Section 758.1 is amended as
follows:

@ a. By revising paragraphs (b)(7), (8
and (9) and adding paragraph (b)
1);

}
(10);
@ b. By revising paragraph (c)(1); and

WASHSTATEC023057

a c. By adding paragraph (g){4) to read
as follows:

§ 758.1 The Electronic Export Enforcement
(EEI) filing to the Automated Export System
(AES).

* * * * *

(b) we ek OK

(7) For all items exported under
authorization Validated End-User
(VEU);

(8) For all exports of tangible items
subject to the EAR where parties to the
transaction, as described in § 748.5(d)
through (f) of the EAR, are listed on the
Unverified List (Supplement No. 6 to
part 744 of the EAR), regardless of value
or destination;

(9) For items that fall under ECCNs
that list CC Column 1 and 3 and RS
Column 2 (see Supplement No. 1 to part
738 of the EAR) as reasons for control
and such items are for export, regardless
of value, to India; or

(10) For all exports of items controlled
under ECCNs 0A501.a or .b, shotguns
with a barrel length less than 18 inches
controlled under ECCN 0A502, or
ammunition controlled under ECCN
0A505 except for .c, regardless of value
or destination, including exports to
Canada.

(c) ke *

(1) License Exception Baggage (BAG),
except for exports of items controlled
under ECCNs 0A501.a or .b, shotguns
with a barrel length less than 18 inches
controlled under ECCN 0A502, or
ammunition controlled under ECCN
0A505, as set forth in § 740.14 of the
EAR. See 15 CFR 30.37(x) of the FTR;

* * * * *

(g) ke KOK

(4) Exports of Firearms and Related
Items. For any export of items
controlled under ECCNs 0A501.a or .b,
or shotguns with a barrel length less
than 18 inches controlled under ECCN
0A502, in addition to any other required
data for the associated EEI filing, you
must report the manufacturer, model
number, caliber and serial number of
the exported items.

* * * * *

@ 26. Add § 758.10 to read as follows:

§758.10 Entry clearance requirements for
temporary imports.

(a) Scope. This section specifies the
temporary import entry clearance
requirements for firearms “subject to the
EAR” that are on the United States
Munitions Import List (USMIL, 27 CFR
447.21). These firearms are controlled in
ECCN 0A501.a or .b or shotguns with a
barrel length less than 18 inches
controlled in ECCN 0A502. Items that
are temporarily exported under the EAR
for permanent return to the United

States are outside of the scope of this
section because the items are not
considered temporary imports, but these
items must have met the export
clearance requirements specified in

§ 758.1 of the EAR. See paragraph (a)(2)
of this section for permanent import
requirements.

(1) An authorization under the EAR is
not required for the temporary import of
“items” that are “subject to the EAR,”
including for ‘‘items” ‘“‘subject to the
EAR” that are on the USMIL. Temporary
imports of firearms described in this
section must meet the entry clearance
requirements specified in paragraph (b)
of this section.

(2) Permanent imports are regulated
by the Attorney General under the
direction of the Department of Justice’s
Bureau of Alcohol, Tobacco, Firearms
and Explosives {see 27 CFR parts 447,
478, 479, and 555).

(b) EAR procedures for temporary
imports and subsequent exports. To the
satisfaction of the Port Directors of U.S.
Customs and Border Protection, the
temporary importer must comply with
the following procedures:

(1) At the time of entry into the U.S.
of the temporary import:

(i) Provide the following statement to
U.S. Customs and Border Protection:
“This shipment is being temporarily
imported in accordance with the EAR.
This shipment will be exported in
accordance with and under the
authority of License Exception TMP (15
CFR 740.9(b)(5));””

(ii) Provide to U.S. Customs and
Border Protection an invoice or other
appropriate import-related
documentation (or electronic
equivalents) that includes a complete
list and description of the firearms being
temporarily imported, including their
model, make, caliber, serial numbers,
quantity, and U.S. dollar value; and

(ili) Provide (if temporarily imported
for a trade show, exhibition,
demonstration, or testing) to U.S.
Customs and Border Protection the
relevant invitation or registration
documentation for the event and an
accompanying letter that details the
arrangements to maintain effective
control of the firearms while they are in
the United States.

Note 1 to paragraph (6)(1): In
accordance with the exclusions in License
Exception TMP under § 740.9(b](5) of the
EAR, the entry clearance requirements in
§ 758.1(b}(10) do not permit the temporary
import of firearms controlled in ECCN
0A501.a or .b that are shipped from or
manufactured in a Country Group D:5
country; or that are shipped from or
manufactured in Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova,
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 22 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24187

 

 

Turkmenistan, Ukraine, or Uzbekistan,
{except for any firearm model controlled by
proposed 0A501 that is specified under
Annex A in Supplement No. 4 to part 740,
or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are
shipped from or manufactured in a Country
Group D:5 country, or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova,
Turkmenistan, Ukraine, or Uzbekistan,
because of the exclusions in License
Exception TMP under § 740.9(b}{5).

(2) At the time of export, in
accordance with the U.S. Customs and
Border Protection procedures, the
eligible exporter, or an agent acting on
the filer’s behalf, must as required under
§ 758.1(b)(10) of the EAR file the export
information with CBP by filing EET in
AES, noting the applicable EAR
authorization as the authority for the
export, and provide as requested by
CBP, the entry document number ora
copy of the CBP document under which
the ‘item’ subject to the EAR” on the
USMIL was temporarily imported. See
also the additional requirements
inspection in § 758.1(g)(4).

PART 762—-RECORDKEEPING

@ 27. The authority citation for part 762
continues te read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,
2001 Comp., p. 783; Notice of August 15,
2017, 82 FR 39005 (August 16, 2017).

@ 28. Section 762.2 is amended by
removing “; and,’’ at the end of
paragraph (a)(10), redesignating
paragraph (a)(11) as paragraph (a)(12),
and adding a new paragraph (a)(11) to
read as follows:

§762.2 Records to be retained.

(a) xk ROR

(11) The serial number, make, model,
and caliber for any firearm controlled in
ECCN 0A501.a and for shotguns with
barrel length less than 18 inches
controlled in 0A502 that have been
exported. The “exporter” or any other
party to the transaction (see § 758.3 of
the EAR), that creates or receives such
records is a person responsible for
retaining this record; and
* * * * *

@ 29. Section 762.3 is amended by
revising paragraph (a)(5) to read as
follows:

§762.3 Records exempt from
recordkeeping requirements.

(a) kK *

(5) Warranty certificate, except for a
warranty certificate issued for an
address located outside the United
States for any firearm controlled in
ECCN 0A501.a and for shotguns with

WASHSTATEC023058

barrel length less than 18 inches
controlled in 0A502;

* * * * *

PART 772—DEFINITIONS OF TERMS

@ 30. The authority citation for part 772
continues to read as follows:

Authority: 50 U.S.C. 4601 ef seq.; 50
U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August
15, 2017, 82 FR 39005 (August 16, 2017).

§772.1 [AMENDED]

@ 31.In § 772.1, in the definition of
“specially designed,’’ Note 1 is
amended by removing “0B986” and
adding in its place “OB505.c’’.

PART 774—THE COMMERCE
CONTROL LIST

@ 32. The authority citation for 15 CFR
part 774 continues to read as follows:
Authority: 50 U.S.C. 4601 ef seq.; 50
U.S.C. 1701 et seq.; 10 U.S.C. 7420; 10 U.S.C.
7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et
seq.; 22 U.S.C. 6004; 42 U.S.C. 2139a; 15
U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201
et seq.; 22 U.S.C. 7210; E.O. 13026, 61 FR
58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 GFR, 2001 Comp., p.
783; Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).
@ 33. In Supplement No. 1 to part 774,
Category 0, revise Export Control
Classification Number (ECCN) 0A018 to
read as follows:

Supplement No. 1 to Part 774—The
Commerce Control List

* * * * *

0A018 Items on the Wassenaar Munitions
List (see List of Items Controlled).

License Requirements
Reason for Control: NS, AT, UN

Country chart
Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
AT applies to entire AT Column 1
entry.
UN applies to entire See § 746.1(b) of the
entry. EAR for UN con-

trols

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: $3,000 for 0A018.b, $1,500 for 0A018.c
and .d

GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See also 0A979, 0A988,
and 22 CFR 121.1 Categories Ifa), I[(b—d),
and X{a). (2) See ECCN 0A617.y.1 and .y.2
for items formerly controlled by ECCN
0A018.a. (3) See ECCN 1A613.c for military
helmets providing less than NIJ Type IV

protection and ECCN 1A613.y.1 for

conventional military steel helmets that,

immediately prior to July 1, 2014 were

classified under 0A018.d and GA988. (4)

See 22 CFR 121.1 Category X(a)(5) and

{a)(6) for controls on other military

helmets.

Related Definitions: N/A
items:

a. [RESERVED]

b. “Specially designed’’ components and
parts for ammunition, except cartridge cases,
powder bags, bullets, jackets, cores, shells,
projectiles, boosters, fuses and components,
primers, and other detonating devices and
ammunition belting and linking machines
(all of which are “‘subject to the ITAR’’). (See
22 CFR parts 120 through 130);

Note to 0A@18.b: 0A018.b does not apply
to “components” “specially designed” for
blank or dummy ammunition as follows:

a. Ammunition crimped without a
projectile (blank star);

6. Dummy ammunition with a pierced
powder chamber;

c. Other blank and dummy ammunition,
not incorporating components designed for
live ammunition.

c. [RESERVED]

d. [RESERVED]

@ 34. In Supplement No. 1 to part 774,
Category, add, between entries for
ECCNs 0A018 and 0A521, entries for
ECCNs 0A501, 0A502, 0A503, 0A504,
and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns)
and related commodities as follows (see
List of Items controlled).

License Requirements
Reason for Control: NS, RS, FC, UN, AT

Country chart

Conirol(s) (see Supp. No. 7
to part 738)

NS applies to entire NS Column 1

entry except

0A501.y.
RS applies to entire RS Column 1

entry except

0A501.y.
FC applies to entire FC Column 1

entry except

0A501.y.
UN applies to entire See § 746.1 of the
eniry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: $500 for 0A501.c, .d, and .x, $500 for
GA5O1.c, .d, .e, and .x if the ultimate
destination is Canada.

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in this entry.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 23 of 560

24188

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

List of Items Controlled

Related Controls: (1) Firearms that are fully
automatic, and magazines with a capacity
of 50 rounds or greater, are “subject to the
ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that
are subject to the EAR. (3) See ECCN
0A504 and USML Category XI for controls
on optical sighting devices.

Related Definitions: N/A

Items:

a. Non-automatic and semi-automatic
firearms of caliber less than or equal to .50
inches (12.7 mm).

b. Non-automatic and non-semi-automatic
rifles, carbines, revolvers or pistols with a
caliber greater than .50 inches (12.7 mm) but
less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and
“components” if “specially designed” for a
commodity controlled by paragraph .a or .b
of this entry, or USML Category I (unless
listed in USML Category I(g) or (h)): Barrels,
cylinders, barrel extensions, mounting blocks
(trunnions), bolts, bolt carriers, operating
rods, gas pistons, trigger housings, triggers,
hammers, sears, disconnectors, pistol grips
that contain fire control “‘parts’’ or
“components” (e.g., triggers, hammers, sears,
disconnectors) and buttstocks that contain
fire control “‘parts” or “components.”

d. Detachable magazines with a capacity of
greater than 16 rounds “‘specially designed”
for a commodity controlled by paragraph .a
or .b of this entry.

e. Receivers (frames) and complete breech
mechanisms, including castings, forgings or
stampings thereof, ‘‘specially designed” for a
commodity by controlled by paragraph .a or
.b of this entry.

f. through w. [Reserved]

x. “Parts” and “components” that are
“specially designed” for a commodity
classified under paragraphs .a through .c of
this entry or the USML and not elsewhere
specified on the USML or CCL.

y. Specific “parts,” “components,”
“accessories” and “attachments” “specially
designed” for a commodity subject to control
in this ECCN or common to a defense article
in USML Category I and not elsewhere
specified in the USML or CCL.

y.1. Stocks or grips, that do not contain any
fire control ‘“‘parts” or ““components” (e.g.,
triggers, hammers, sears, disconnectors);”

. Scope mounts or accessory rails;

. Iron sights;

. Sling swivels;

. Butt plates or recoil pads; and
y.6. Bayonets.

Technical Note 1 to 0A501: The controls
on “parts” and “components” in ECCN
0A501 include those “parts” and
“components” that are common to firearms
described in ECCN 0A501 and to those
firearms “subject to the ITAR.”’

Note 1 to OA5O1: Antique firearms (i.e.,
those manufactured before 1890} and
reproductions thereof, muzzle loading black
powder firearms except those designs based
on centerfire weapons of a post 1937 design,
BB guns, pellet rifles, paint ball, and all other
air rifles are EAR99 commodities.
0A502 Shotguns; complete trigger

mechanisms; magazines and magazine

WASHSTATEC023059

extension tubes; complete breech
mechanisms; except equipment used
exclusively to treat or tranquilize
animals, and except arms designed
solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC, FC, UN, AT,
NS

Country chart
(see supp. No. 7
to part 738)

Conirol(s)

NS applies to shot- NS Column 1
guns with a barrel
length less than 18
inches (45.72 cm).

RS applies to shot-
guns with a barrel
length less than 18
inches (45.72 cm).

FC applies to entire
entry.

CC applies to shot-
guns with a barrel
length less than 24
in. (60.96 cm) and
shotgun “compo-
nents” controlled
by this entry re-
gardiess of end
user.

CC applies to shot-
guns with a barrel
length greater than
or equal to 24 in.

(60.96 em), regard-
less of end user.

CC applies to shot-
guns with a barrel
length greater than
or equal to 24 in.

(60.96 cm) if for sale
or resale to police
or law enforcement.

UN applies to entire

RS Column 1

FC Column 1

Cc Column 4

cc Column 2

cc Column 3

See §746.1(b) of the

entry. EAR for UN con-
trols
AT applies to shot- AT Column 1

guns with a barrel
length less than 18
inches (45.72 cm).

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: This entry does not control
combat shotguns and fully automatic
shotguns. Those shotguns are “subject to
the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

0A503 Discharge type arms; non-lethal or
less-lethal grenades and projectiles, and
“specially designed” ‘‘parts” and
“components” of those projectiles; and
devices to administer electric shock, for
example, stun guns, shock batons, shock
shields, electric cattle prods,
immobilization guns and projectiles;

except equipment used exclusively to
treat or tranquilize animals, and except
arms designed solely for signal, flare, or
saluting use; and “specially designed”
“parts” and “components,” n.e.s.

License Requirements
Reason for Control: CC, UN

Country chart
(see supp. No. 1
to part 738)

Control(s)

CC applies to entire
entry.

A license is required
for ALL destina-
tions, except Can-
ada, regardless of
end use. Accord-
ingly, a column
specific to this con-
trol does not ap-
pear on the Com-
merce Country
Chart. (See part
742 of the EAR for
additional informa-
tion)

See §746.1(b) of the
EAR for UN con-
trols

UN applies to entire
entry.

List Based License Exceptions (See Part 740
For a Description of All License Exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint
devices that administer an electric shock
are controlled under ECCN 0A982.
Electronic devices that monitor and report
a person’s location to enforce restrictions
on movement for law enforcement or penal
reasons are controlled under ECCN 3A981.

Related Definitions: N/A
Items: The list of items controlled is
contained in the ECCN heading.

0A504 Optical sighting devices for firearms
(including shotguns controlled by
0A502); and “components” as follows
(see List of Items Controlled).

License Requirements
Reason for Control: FC, RS, CC, UN

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
RS applies to para- RS Column 1
graph Ji.
FC applies to para- FC Column 1
graphs .a, .b, .c, d,
.€, .g and .i of this
entry.
CC applies to entire CC Column 1
entry.
UN applies to entire See § 746.1(b) of the
entry. EAR for UN con-

trols
List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: N/A
GBS: N/A
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 24 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24189

 

 

CIV: N/A
List of Items Controlled

Related Controls: (1) See USML Category
XIl(c) for sighting devices using second
generation image intensifier tubes having
luminous sensitivity greater than 350 uA/
lm, or third generation or higher image
intensifier tubes, that are “subject to the
ITAR.” (2) See USML Category XII(b) for
laser aiming or laser illumination systems
“subject to the ITAR.” (3) Section 744.9 of
the EAR imposes a license requirement on
certain commodities described in 0A504 if
being exported, reexported, or transferred
(in-country) for use by a military end-user
or for incorporation into an item controlled
by ECCN 0A919.

Related Definitions: N/A

Items:

a. Telescopic sights.

b. Holographic sights.

c. Reflex or “red dot” sights.

d. Reticle sights.

e. Other sighting devices that contain
optical elements.

f. Laser aiming devices or laser
illuminators “specially designed” for use on
firearms, and having an operational
wavelength exceeding 400 nm but not
exceeding 710 nm.

Note 1 to 0A504.f: 0A504.f does not
control laser boresighting devices that must
be placed in the bore or chamber to provide
a reference for aligning the firearms sights.

g. Lenses, other optical elements and
adjustment mechanisms for articles in
paragraphs .a, .b, .c, .d, .e or .i.

h. [Reserved]

i. Riflescopes that were not “subject to the
EAR” as of [DATE ONE DAY PRIOR TO THE
EFFECTIVE DATE OF THE FINAL RULE]
and are “specially designed” for use in
firearms that are “subject to the ITAR.”’

Note 2 te paragraph i: For purpose of the
application of “specially designed” for the
riflescopes controlled under 0A504.i,
paragraph (a}{1} of the definition of
“specially designed” in § 772.1 of the EAR is
what is used to determine whether the
riflescope is ‘specially designed.”
0A505 Ammunition as follows (see List of

Items Controlled).

License Requirements
Reason for Control: NS, RS, CC, FC, UN, AT

Country chart
Control(s) (see Supp. No. 7
to part 738)
NS applies to NS Column 1
0A505.a and .x.
RS applies to RS Column 1
0A505.a and .x.
CC applies to CC Column 1
0A505.b.
FC applies to entire FC Column 14

entry except

0A505.d.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to AT Column 1

0A505.a, .d and .x.

WASHSTATEC023060

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
AT applies to A license is required
0A505.c. for items controlled

by paragraph .c of
this entry to North
Korea for anti-ter-
rorism reasons. The
Commerce Country
Chart is not de-
signed to determine
AT licensing re-
quirements for this
entry. See § 742.19
of the EAR for addi-
tional information

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
LVS; $100 for items in 0A505.x

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception

STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0A505.

List of Items Controlled

Related Controls: (1) Ammunition for modern
heavy weapons such as howitzers, artillery,
cannon, mortars and recoilless rifles as
well as inherently military ammunition
types such as ammunition preassembled
into links or belts, caseless ammunition,
tracer ammunition, ammunition with a
depleted uranium projectile or a projectile
with a hardened tip or core and
ammunition with an explosive projectile
are ‘‘subject to the ITAR.”’ (2) Percussion
caps, and lead balls and bullets, for use
with muzzle-loading firearms are EAR99
items.

Related Definitions: N/A

Items:

a. Ammunition for firearms controlled by
ECCN 0A501 and not enumerated in
paragraph .b, .c or .d of this entry or in USML
Category TIT.

b. Buckshot (No. 4 .24” diameter and
larger) shotgun shells.

c. Shotgun shells (including less than
lethal rounds) that do not contain buckshot;
and “specially designed” ‘“‘parts” and
“components” of shotgun shells.

Note I to 0A505.e: Shotgun shells that
contain only chemical irritants are controlled
under ECCN 1A984.

d. Blank ammunition for firearms
controlled by ECCN 0A501 and not
enumerated in USML Category II.

e, through w. [Reserved]

x. “Parts” and ‘‘components” that are
“specially designed” for a commodity subject
to control in this ECCN or a defense article
in USML Category III and not elsewhere
specified on the USML, the CCL or paragraph
.d of this entry.

Note 2 to 0A505.x: The controls on
“parts” and “components” in this entry
include Berdan and boxer primers, metallic
cartridge cases, and standard metallic
projectiles such as full metal jacket, lead
core, and copper projectiles.

Note 3 to 0A505.x: The controls on
“parts” and “components” in this entry
include those “parts” and “components”
that are common to ammunition and
ordnance described in this entry and to those
enumerated in USML Category HI.

# 35. In Supplement No. 1 to part 774,
Category 0, add, between entries for
ECCNs 0A521 and 0A604, an entry for
ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see
List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 14

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

EVS; $500
GBS: N/A
CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in OA602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons
such as howitzers, artillery, cannon,
mortars and recoilless rifles are “subject to
the ITAR.” (2) See ECCN 0A919 for
foreign-made “‘military commodities’’ that
incorporate more than a de minimis
amount of U.S.-origin “600 series” items.

Related Definitions: N/A

Items:

a. Guns and armament manufactured
between 1890 and 1919.

b. Military flame throwers with an effective
range less than 20 meters.

c. through w. [Reserved]

x. “Parts,” and “components,” that are
“specially designed”’ for a commodity subject
to control in paragraphs .a or .b of this ECCN
or a defense article in USML Category II and
not elsewhere specified on the USML or the
CCL.

Note 1 to GA602: “Parts,” “components,”
“accessories” and “attachments” specified in
USML subcategory I{j) are subject to the
controls of that paragraph.

Note 2 to GA602: Black powder guns and
armament manufactured in or prior to 1890
and replicas thereof designed for use with
black powder propellants designated EAR99.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 25 of 560

24190

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Supplement No. 1 to Part 774—
[Amended]

w 36. In Supplement No. 1 to part 774,
Category 0, remove ECCNs 0A918,
0A984, 0A985, 0A986, and 0A987.

@ 37. In Supplement No. j to part 774,
Category 0, add, before the entry for
ECCN 0B521, entries for ECCNs 0B501
and 0B505 to read as follows:

65501 Test, inspection, and production
“equipment” and related commodities
for the “development” or “production”
of commodities enumerated or
otherwise described in ECCN 0A501 or
USML Category I as follows (see List of
Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conirol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry except equip-
ment for ECCN
OA501.y.
RS applies to entire RS Column 1

entry except equip-
ment for ECCN

0A501.y.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: $3,000
GBS: N/A
CIV: N/A

Special Conditions for STA

STA: Paragraph (c){2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used to ship any item in this entry.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A
Items:

a. Small arms chambering machines.

b. Small arms deep hole drilling machines
and drills therefor.

c. Small arms rifling machines.

d. Small arms spill boring machines.

e. Dies, fixtures, and other tooling
“specially designed” for the “production” of
the items controlled in 0A501.a through .x.
or USML Category I.

065505 Test, inspection, and production
“equipment” and related commodities
“specially designed” for the
“development” or ‘‘production” of
commodities enumerated or otherwise
described in ECCN 0A505 or USML
Category III, except equipment for the
hand loading of cartridges and shotgun
shells, as follows (see List of Items
Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

WASHSTATEC023061

Country chart
Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to para- NS Column 1
graphs .a and .x.
RS applies to para- RS Column 1

graphs .a and .x.

UN applies to entire See § 746.1 of the

entry. EAR for UN con-
trols
AT applies to para- AT Column 1

graphs .a, .d and .x.
AT applies to para-
graph .c.

A license is required
for export or reex-
port of these items
to North Korea for
anti-terrorism rea-
sons

List Based License Exceptions (See Part 740

for a Description of All License Exceptions)

LVS: $3,000

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20{(c)(2) of the EAR) may not be
used for any item in 0B505.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A
Items:

a. Tooling, templates, jigs, mandrels,
molds, dies, fixtures, alignment mechanisms,
and test equipment, not enumerated in
USML Category HI that are “specially
designed”’ for the ‘“‘production” of
commodities controlled by ECCN 0A505.a or
.x or USML Category HI.

b. Equipment “specially designed” for the
“production” of commodities in ECCN
0A505.b.

c. Equipment “specially designed”’ for the
“production” of commodities in ECCN
OA505.c.

d. Equipment “‘specially designed” for the
“production” of commodities in ECCN
0A505.d.

e, through .w [Reserved]

x. “Parts” and “components” “‘specially
designed” for a commodity subject to control
in paragraph .a of this entry.

9 «6

@ 38. In Supplement No. 1 to part 774,
Category 0, add, between entries for
ECCNs 0B521 and 0B604, an entry for
ECCN 0B602 to read as follows:

66602 Test, inspection, and production
“equipment” and related commodities
“specially designed” for the
“development” or “production” of
commodities enumerated or otherwise
described in ECCN 0A602 or USML
Category II as follows (see List of Items
Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740

for a Description of All License Exceptions)

LVS: $3,000

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in OB602.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A
Items:

a. The following commodities if “specially
designed”’ for the “development”’ or
“production” of commodities enumerated in
ECCN 0A602.a or USML Category II:

a.1. Gun barrel rifling and broaching
machines and tools therefor;

a.2, Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a.4, Gun boring and turning machines;

a.5. Gun honing machines of 6 feet (183
cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a. 8. Gun straightening presses.

b. Jigs and fixtures and other metal-
working implements or accessories of the
kinds exclusively designed for use in the
manufacture of items in ECCN 0A602 or
USML Category H.

c. Other tooling and equipment, “‘specially
designed” for the “production” of items in
ECCN 0A602 or USML Category IE.

d. Test and evaluation equipment and test
models, including diagnostic instrumentation
and physical test models, “specially
designed” for items in ECCN GA602 or USML
Category H.

Supplement No. 1 to Part 774—
[Amended]

# 39. In Supplement No. 1 to part 774,
Category 0, remove ECCN 0B986.

# 40. In Supplement No. 1 to part 774,
Category 0, add, between the entries for
ECCNs 0D001 and 0D521, entries for
ECCNs 0D501 and 0D505 to read as
follows:

0D501 “Software” “specially designed’ for
the “development,” “production,”
operation or maintenance of
commodities controlled by 0A501 or
0B501.

9 6e

License Requirements
Reason for Control: NS, RS, UN, AT
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 26 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24191

 

 

Conirol(s)

NS applies to entire
entry except “soft-
ware” for commod-
ities in ECCN
0A501.y or equip-
ment in ECCN
0B501 for com-
modities in ECCN
0A501.y.

RS applies to entire
entry except “soft-
ware” for commod-
ities in ECCN
OA501.y or equip-
ment in ECCN
0B501 for com-
modities in ECCN
0A501.y.

UN applies to entire
entry.

AT applies to entire
entry.

Country chart
(see Supp. No. 1
to part 738)

NS Column 1

RS Column 1

See § 746.1 of the
EAR for UN con-
trols

AT Column 1

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

Special Conditions for STA

STA: Paragraph (c){2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software’’ required for
and directly related to articles enumerated
in USML Category I is “subject to the
ITAR” (See 22 CFR 121.1, Category D.

Related Definitions: N/A

items: The list of items controlled is
contained in this ECCN heading.

0D505 “Software” “specially designed” for
the “development,” ‘‘production,”
operation or maintenance of
commodities controlled by 0A505 or
0B505.

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Control(s) (see Supp. No. 7
to part 738)

NS applies to “soft- NS Column 1

ware” for commod-

ities in ECCN

0A505.a and .x and

equipment in

ECCN 0B505.a

sand .x.
RS applies to “soft- RS Column 1

ware” for commod-
ities in ECCN
0A505.a and .x and
equipment in
ECCN 0B505.a

and .x.
UN applies to entire See § 746.1 of the
eniry. EAR for UN con-

trols

WASHSTATEC023062

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
AT applies to “soft- AT Column 1

ware” for commod-
ities in ECCN
0A505.a, .d or .x
and equipment in
ECCN 0B505.a, .d
or .x.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any “software” in 0D505.

List of Items Controlled

Related Controls: “Software” required for
and directly related to articles enumerated
in USML Category III is “subject to the
ITAR” (See 22 CFR 121.1, Category II).

Related Definitions: N/A

Items: The list of items controlled is
contained in this ECCN heading.

@ 41. In Supplement No. 1 to part 774,

Category 0, add, between the entries for

ECCNs 0D521 and 0D604, an entry for

ECCN 0D602 to read as follows:

OD602 “Software” “specially designed” for
the “development,” “production,”
operation or maintenance of
commodities controlled by 0A602 or
OB602 as follows (see List of Items
Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Control(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 14

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A

TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception

STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for
and directly related to articles enumerated
in USML Category II is controlled under
USML Category II(k). (2) See ECCN 0A919
for foreign-made “military commodities”
that incorporate more than a de minimis
amount of U.S.-origin ‘600 series” items.

Related Definitions: N/A

items: “Software” “specially designed” for
the “development,” “production,”
operation, or maintenance of commodities
controlled by ECCN 0A602 and ECCN
OB602.

# 42. In Supplement No. 1 to part 774,
Category 0, add, between the entries for
ECCNs 0E018 and 0E521, entries for
ECCNs 0E£501, 0E502, 0E504, and 0E505
to read as follows:

0E501 “Technology” “required” for the
“development,” “production,”
operation, installation, maintenance,
repair, or overhaul of commodities
controlled by 0A501 or 06501 as follows
(see List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conirol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.

UN applies to entire
entry.

See § 746.1 of the
EAR for UN con-

trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used to ship any “technology” in ECCN
OE501.

List of Items Controlled

Related Controls: Technical data required for
and directly related to articles enumerated
in USML Category I are “subject to the
ITAR.”

Related Definitions: N/A

Items:

9&6,

a. “Technology” “required”’ for the
“development,” or “production” of
commodities controlled by ECCN 0A501
(other than 0A501.y) or 0B501.

b. “Technology” “required”’ for the
operation, installation, maintenance, repair,
or overhaul of commodities controlled by
ECCN 0A501 (other than 0A501.v) or 0B501.

0E502 “Technology” “required” for the
“development” or ‘‘preduction,”’ of
commodities controlled by 0A502.
License Requirements

Reason for Control: CC, UN

Country chart
Conirols (see Supp. No. 7
part 738)
CC applies to entire CC Column 1

entry.
UN applies to entire
entry.

See § 746.1(b) of the
EAR for UN controls
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 27 of 560

24192

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

ltems: The list of items controlled is

contained in the ECCN heading.

0E504 “Technology” “required” for the
“development,” or “production” of
commodities controlled by 0A504 that

incorporate a focal plane array or image
intensifier tube.

License Requirements
Reason for Control: RS, UN, AT

Country chart
Controls (see Supp. No. 7
part 738)

RS applies to entire RS Column 1

entry.
UN applies to entire See §746.1(b) of the

entry. EAR for UN controls
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions}

CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

OE505 “Technology” “required” for the
“development,” “production,”
operation, installation, maintenance,
repair, overhaul or refurbishing of
commodities controlled by 0A505.

License Requirements
Reason for Control: NS, RS, UN, CC, AT

Country chart
(see Supp. No. 7
to part 738)

Conirol(s)

NS applies to “tech- NS Column 1
nology” for “devel-
opment,” “produc-
tion,” operation, in-
stallation, mainte-
nance, repair, over-
haul or refurbishing
commodities in
0A505.a and .x; for
equipment for
those commodities
in OB505; and for
“software” for that
equipment and
those commodities
in OD505.

WASHSTATEC023063

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
RS applies to entire RS Column 1

entry except “tech-
nology” for “‘devel-
opment,” “produc-
tion,” operation, in-
stallation, mainte-
nance, repair, over-
haul or refurbishing
commodities in
0A505.a and .x; for
equipment for
those commodities
in OB505 and for
“software” for
those commodities
and that equipment

in OD505,
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
CC applies to “tech- CC Column 1
nology” for the
“development” or
“production” of
commodities in
0A505.b.
AT applies to “tech- AT Column 1

nology” for “devel-
opment,” “produc-
tion,” operation, in-
stallation, mainte-
nance, repair, over-
haul or refurbishing
commodities in
0A505.a, .d and .x.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A

TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception

STA (§ 740.20(c)(2) of the EAR) may not be
used for any “technology” in 0E505.

List of Items Controlled

Related Controls: Technical data required for
and directly related to articles enumerated
in USML Category II are “subject to the
ITAR” (See 22 CFR 121.1, Category I).

Related Definitions: N/A

Items: The list of items controlled is
contained in this ECCN heading.

@ 43. In Supplement No. 1 to part 774,
Category 0, add, between the entries for
ECCNs 0E521 and 0E604, an entry for
ECCN O0E602:

GE602 “Technology” ‘‘required” for the
“development,” “production,”
operation, installation, maintenance,
repair, overhaul or refurbishing of
commodities controlled by 0A602 or
OB602, or “software’’ controlled by
0D602 as follows (see List of Items
Controlled).

9 66

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

CIV: N/A

TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 746.20(c)(2) of the EAR) may not be
used for any item in OF602.

List of Items Controlled

Related Controls: Technical data directly
related to articles enumerated in USML
Category II are “subject to the ITAR.”

Related Definitions: N/A

items: “Technology” “required”’ for the
“development,” “production,” operation,
installation, maintenance, repair, or
overhaul of commodities controlled by
ECCN 0A602 or OB602, or ‘“‘software”
controlled by ECCN 0D602.

Supplement No. 1 to Part 774—
[Amended]

m# 44. In Supplement No. 1 to part 774,
Category 0, remove ECCN 0E918.

m# 45. In Supplement No. 1 to part 774,
Category 0, revise ECCN 0E982 to read
as follows.

QE982 “Technology” exclusively for the
“development” or ‘‘preduction” of
equipment controlled by 0A982 or
0A503.

License Requirements
Reason for Control: CC

Control{s)

CC applies to “technology” for items con-
trolled by OA982 or OA503. A license is re-
quired for ALL destinations, except Can-
ada, regardless of end-use. Accordingly, a
column specific to this control does not ap-
pear on the Commerce Country Chart.
(See part 742 of the EAR for additional in-
formation.)

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 28 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24193

 

 

Supplement No. 1 to Part 774—
[Amended]

w 46. In Supplement No. 1 to part 774,
Category 0, remove ECCNs 0E984 and
0E987.

@ 47. In Supplement No. j to part 774,
Category 1, revise ECCN 1A984 to read
as follows:

1A984 Chemical agents, including tear gas
formulation containing 1 percent or less
of orthochlorobenzalmalononitrile (CS),
or 1 percent or less of
chloroacetophenone (CN), except in
individual containers with a net weight
of 20 grams or less; liquid pepper except
when packaged in individual containers
with a net weight of 3 ounces (85.05
grams) or less; smoke bombs; non-
irritant smoke flares, canisters, grenades
and charges; and other pyrotechnic
articles (excluding shotgun shells, unless
the shotgun shells contain only chemical
irritants) having dual military and
commercial use, and “parts” and
“components” “specially designed”’
therefor, n.e.s.

License Requirements
Reason for Control: CC

Country chart (see

Control(s) Supp. No. 1 to part
738)

CC applies to entire CC Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

w 48. In Supplement No. 1 to part 774,
Category 2, revise ECCN 28004 to read
as follows:

25004 Hot “isostatic presses” having all of
the characteristics described in the List
of Items Controlled, and “specially
designed” ‘‘components” and
“accessories” therefor.

License Requirements
Reason for Control: NS, MT NP, AT

Country chart (see

Control(s) Supp. No. 7 to part
738)

NS applies to entire NS Column 2
entry.

MT applies to entire MT Column 1
entry.

NP applies to entire NP Column 1

eniry, except
2B004.b.3 and
presses with max-
imum working pres-
sures below 69
MPa.

WASHSTATEC023064

Country chart (see

Conirol(s) Supp. No. 1 to part
738)

AT applies to entire AT Column 14

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for
software for items controlled under this
entry. (2) See ECCNs 2E001
(“development’’), 2F002 (“production’’),
and 2E101 (“use”) for technology for items
controlled under this entry. (3) For
“specially designed” dies, molds and
tooling, see ECCNs 1B003, 0B501, 0B602,
OB606, 9B004, and 9BO009. (4) For
additional controls on dies, molds and
tooling, see ECCNs 1B101.d, 28104 and
2B204. (5) Also see ECCNs 28117 and
2B999.a.

Related Definitions: N/A

Items:

a. A controlled thermal environment
within the closed cavity and possessing a
chamber cavity with an inside diameter of
406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure
exceeding 207 MPa;

b.2. A controlled thermal environment
exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon
impregnation and removal of resultant
gaseous degradation products.

Technical Note: The inside chamber
dimension is that of the chamber in which
both the working temperature and the
working pressure are achieved and does not
include fixtures. That dimension will be the
smaller of either the inside diameter of the
pressure chamber or the inside diameter of
the insulated furnace chamber, depending on
which of the two chambers is located inside
the other.

@ 49. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2B018 to read
as follows:

26018 Equipment on the Wassenaar
Arrangement Munitions List.

No commodities currently are controlled
by this entry. Commodities formerly
controlled by paragraphs .a through .d, .m
and .s of this entry are controlled in ECCN
OB606. Commodities formerly controlled by
paragraphs .e through .| of this entry are
controlled by ECCN 0B602, Commodities
formerly controlled by paragraphs .o through
.T of this entry are controlled by ECCN 0B501.
Commodities formerly controlled by
paragraph .n of this entry are controlled in
ECCN 0B501 if they are “specially designed”
for the “production” of the items controlled
in ECCN 0A501.a through .x or USML
Category [and controlled in ECCN OB602 if
they are of the kind exclusively designed for
use in the manufacture of items in ECCN
OA602 or USML Category H.

# 50. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2D018 to read
as follows:

2D018 “Software” for the “development,”
“production,” or “use” of equipment
controlled by 2B018.

No software is currently controlled under
this entry. See ECCNs 0D501, 0D602 and
01606 for software formerly controlled under
this entry.

# 51. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2E001 to read
as follows:

2E001 “Technology” according to the
General Technology Note for the
“development” of equipment or
“software” controlled by 2A (except
2A983, 2A984, 24991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997,
2B998, or 25999), or 2D (except 2D983,
2D984, 2D991, 2D992, or 2D994).

License Requirements
Reason for Control: NS, MT, NP, CB, AT

Country chart (see

Control(s) Supp. No. 7 to part
738)

NS applies to “tech- NS Column 1
nology” for items
controlled by
2A001, 2B001 to
2B009, 2D001 or
2b002.

MT applies to “tech-
nology” for items
controlled by
2B004, 2B009,
2B104, 2B105,
2B109, 2B116,
2B117, 2B119 to
2B122, 2D001, or
2D101 for MT rea-
sons.

NP applies to “tech-
nology” for items
controlled by
2A225, 2A226,
2B001, 2B004,
2B006, 2B007,
2B009, 2B104,
2B109, 2B116,
2B201, 2B204,
2B206, 2B207,
2B209, 2B225 to
28233, 2D001,
2D002, 2D101,
2D201 or 2D202
for NP reasons.

NP applies to “tech-
nology” for items
controlled by
2A290, 2A291, or
2D290 for NP rea-
sons.

MT Column 1

NP Column 1

NP Column 2
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 29 of 560

 

 

24194 Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules
Country chart (see Country chart<(see 7A611 Military fire control, laser, imaging,
Conirol(s) Supp. No. 1 to part Conirol(s) Supp. No. 1 to part and guidance equipment, as follows (see
738) 738) List of Items Controlled).
CB applies to “tech- CB Column 2 MT applies to “tech- =MT Column 4 License Requirements
nology” for equip- nology” for equip- Reason for Control: NS, MT, RS, AT, UN
ment controlled by ment controlled by
2B350 to 2B352, 2B004, 2B009, Country chart (see
valves controlled 2B104, 2B105, Controls) Supp. No. 7 to part
by 2A226 having 2B109, 2B116, 738).
the characteristics 2B117, or 2B119 to : .
of those controlled 2B122 for MT rea- NS applies to entre NS Column 4
by 2B350.g, and sons. cA te
software controlled NP applies to “tech- NP Column 1 wy:
1 : MT applies to com- MT Column 1
by 2D351. nology” for equip- modities in
AT applies to entire AT Column 1 ment controlled by 7A611.a that +
entry. 2A225, 24226, 3 inae mee
2B001. 2B004 or exceed the pa-
Reporting Requirements , , rameters in
2B006, 2B007, 7M103.b
See § 743.1 of the EAR for reportin; 2B009, 2B104, 7D OF .C.
econ. RS applies to entire RS Column 1
requirements for exports under License 2B109, 2B116, applies to entre olumn
Exceptions, and Validated End-User 2B201. 2B204 entry except
izati , , 7A611
authorizations. B B Vy. .
2B206, 2B207,
AT applies to entire AT Column 14
List Based License Exceptions (See Part 740 2B209, 2B225 to entry.
for a Description of All License Exceptions) 26288 for NP rea- UN applies to entire See §746.1(b) of the
CIV: N/A . “« entry except EAR for UN con-
TOD. . “ NP applies to “tech- NP Column 2
TSR: Yes, except N/A for MT nology” for equip- 7AGI1,Y. trols
Special Conditions for STA ment controlled by List Based License Exceptions (See Part 740
STA: License Exception STA may not be 2A290 or 2A291 for for a Description of All License Exceptions)
used to ship or transmit “technology” NP Feasons. LVS: $1,500
according to the General Technology Note CB applies to “tech- CB Column 2 GBS: N/A
for the ‘“‘development” of “‘software”’ nology’ for equip- CIV: N/A
specified in the License Exception STA ment controlled by Special Conditions for STA
paragraph in the License Exception section 2B350 to 2B352 P 7 .
of ECCN 2D001 or for the ‘“‘development”’ and for valves con- STA; Paragraph (c)(2) of License Exception
P grap Pp
of equipment as follows: ECCN 2B001 trolled by 2A226 STA (§ 740.20(c)(2) of the EAR) may not be
entire entry; or “Numerically controlled” having the charac- used for any item in 7A611.
or manual machine tools as specified in teristics of those List of Items Controlled
2B003 to any of the destinations listed in controlled by
Country Group A:6 (See Supplement No.1 2B350.g. Related Controls: (1) Military fire control,
to part 740 of the EAR). AT applies to entire AT Column 14 laser, imaging, and guidance equipment
entry. that are enumerated in USML Category XII,

List of Items Controlled

Related Controls: See also 2E101, 2E-201, and
25301
Related Definitions: N/A
Items: The list of items controlled is
contained in the ECCN heading
Note: ECCN 2E001 includes “technology”
for the integration of probe systems into
coordinate measurement machines specified
by 2B006.a.

@ 52. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2E002 to read
as follows:

2E002 “Technology” according to the
General Technology Note for the
“production” of equipment controlled
by 2A (except 2A983, 2A984, 2A991, or
24994), or 2B (except 2B991, 2B993,
2B996, 2B997, 2B998, or 2B999).

License Requirements
Reason for Control: NS, MT, NP, CB, AT

Country chart <(see

Conitrol(s) Supp. No. 7 to part
738)

NS applies to “tech- NS Column 1
nology” for equip-

ment controlled by

2A001, 2B001 to

2B009.

WASHSTATEC023065

Reporting Requirements

See § 743.1 of the EAR for reporting
requirements for exports under License
Exceptions, and Validated End-User
authorizations.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be
used to ship or transmit “technology”
according to the General Technology Note
for the “production” of equipment as
follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual
machine tools as specified in 2B003 to any
of the destinations listed in Country Group
A:6 (See Supplement No.1 to part 740 of
the EAR).

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

@ 53. In Supplement No. 1 to part 774,
Category 7, revise ECCN 7A611 to read
as follows:

and technical data (including software)

directly related thereto, are subject to the

ITAR. (2) See Related Controls in ECCNs

0A504, 2A984, 6A002, 6A003, 6A004,

6A005, 6A007, GAG08, 6A107, 7A001,
7A0602, 7A003, 7A005, 7A101, 7A102, and
7A103. (3) See ECCN 3A611 and USML

Category XI for controls on countermeasure

equipment. (4) See ECCN 0A919 for

foreign-made ‘‘military commodities”’ that
incorporate more than a de minimis
amount of U.S. origin “600 series’’
controlled content.

Related Definitions: N/A

Items:

a. Guidance or navigation systems, not
elsewhere specified on the USML, that are
“specially designed” for a defense article on
the USML or for a 600 series item.

b. to w. [RESERVED]

x. “Parts,” “components,
and “attachments,” including
accelerometers, gyros, angular rate sensors,
gravity meters (gravimeters), and inertial
measurement units (IMUs), that are
“specially designed” for defense articles
controlled by USML Category XI or items
controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML
or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107,
7A001, 7A002, 7A003, 7A101, 7A102 or
7 A103; or

> 6K

accessories,”
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 30 of 560

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

3. Elsewhere specified in ECCN 7A611.y or
BAB1Ly.

y. Specific “parts,” “components,”
“accessories,” and “attachments” “specially
designed” for a commodity subject to control
in this ECCN or a defense article in Category

>> 66

WASHSTATEC023066

XII and not elsewhere specified on the USML

or in the CCL, as follows, and “parts,”

“components,” “accessories,” and

“attachments” “specially designed”’ therefor:
y.1 [RESERVED]

24195

Dated: May 4, 2018.
Richard E. Ashaoh,
Assistant Secretary for Export
Administration.
[FR Doc. 2018-10367 Filed 5—21-18; 8:45 am]
BILLING CODE 3510-33-P
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 31 of 560

 

Congress of
Gouge of Representatives
GHlashingtan, Cc 20515

   

 

July 3th, 2018

Secretary Mike Pompeo Secretary Wilbur Ross
Department of State Department of Commerce
2201 C Street NW 1401 Constitution Avenue NW
Washington, DC 20230 Washington, DC 20520

Dear Secretaries Pompeo and Rass:

We write to express our deep concern about proposed regulatory changes that would
transfer control and licensing of exports of semi-automatic assault weapons, high capacity
ammunition magazines and related military tems from the Department of State to the Department
of Commerce. We urge you to postpone implementation of these proposed changes until important
issues can be addressed.

Under the current regulatory framework established under the Arms Export Control Act,
export of items thal are prirnarily for military use are regulated pursuant to the International Traffic
in Arms Regulations administered by the State Department. Such items are included on United
States Munitions List and are subject to stringent controls that are aimed at restricting access to
military items to approved foreign governments. Exporters must be registered with the State
Department and end-users are monitored under the Blue Lantern program, which provides
inventory management control and accountability of all commercial arms sales and transfers.
Transferring regulation of such military exports to the Department of Commerce would make it
more likely that U.S.-origin weapons will end up in the hands of traffickers, terrorists, and cartels,
and put them into global commerce.

We are also concerned that proposed rule changes will significantly reduce Congressional
oversight and undermine efforts to prevent and prosecute firearms trafficking. Specifically,
current regulations require Congressional notification of an intended commercial firearms sale in
excess of $1 million. By contrast, licenses issued by the Commerce Department are not notified to
the Congress, or subject to prior review. In addition, the Foreign Assistance Act also prohibits
sale of such defense articles to countries where governments have engaged in a consistent pattern
of gross violations of internationally recognized human rights.

The volume of U.S. military small arms exports, which is already substantial, is certain to
increase if regulation is moved to the Commerce Department. In the past year alone, Congress has

SSENTER ON RED VELES PARES

WASHSTATEC023067
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 32 of 560

been notified of some 5660 million of firearms sales regulated under the United States Munitions
List

The ramifications of the proposed transfer of oversight from the State Department to the
Commerce Department are very serious: arms manufacturers and brokers of semi-automatic
assault weapons will no longer be required to register with the State Departrnent; training on the
use of these iterns will no longer require a license, allowing private security contractors to train
foreign militias in sensitive combat techniques without proper vetting; prosecutors will have less
documentary evidence to prosecute arms dealers; and elected officials will have less say in the
export of dangerous weapons.

For all these reasons, we urge you to postpone the proposed regulatory transfer until these
important issues can be addressed.

   
 

ander Levin

 

   

Norma J. Torres

 

Jamie Raskin

 
 

WASHSTATEC023068
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 33 of 560

DEPARTWENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

 

ACTION BUREAU:

 

 

x SUBSTANTIVE

oh IMAGE ENTIRE DOCUMENT

 
 

BUREAU ACTION REQUESTED: RESPOND TO CCU WITHIN @ DAYS

vr REPLY FOR SIGNATURE BY Mary K. Waters, Assistant Secretary, Bureau of
Leqgisiative Affairs

ADDRESS ENVELOPE TO DISTRICT OFFICE

THRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-1608 WHEN COMPLETED

FYLONLY/NO RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OPHER ACTION:

 

FOR GUIDANCEANFORMATION ON FORMATTING CONGRESSIONALS SEE:

Sil wioadio sists omuindary eke ieoNorcss af Legislative Affairs Hefersnce Documenist Yalow Border

 

Due Date 7: 3!

ADDITIONAL INSTRUCTIONS:

____Multi-signer Letter:

 

___ special instructions:

wj.VEREST TASKER#

___ Piease clear with NSC prior to submission to H

WASHSTATEC023069
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 34 of 560

 

    

jun 2.6 2048
For Signature by Secretary Pompeo
For draft by

aS Tasked to the Ta

signature by Vian
#ssisteant Secreta:

 

 

ureau for
ters,
Legislative

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC023070
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 35 of 560

  

July 25, 2018

  

The Honorable Michael Pompeo
secrelary of State

US. Department of State

2201 C Street NW

Washington, DC 20520

Dear Secretary Pompeo:

The Department of State is aboul to permit the public, worldwide release of dangerous
information on the 3D printing of functional firearms that are undetectable by standard security
measures. Such a release would allow any foreign or domestic person, including arms
trailickers, terrorists, transnational criminals, and domestic abusers to effectively “download” a
gun, making if much easier to evade security measures and obtain a weapon. This decision is not
only alarming and irresponsible, but one that appears to evade statuiory requirements and skirts
an ongoing repulatory review process.

Recently, the Department settled a lawsuit by a U.S. firm seeking to post blueprints and other
information on the Internet that would allow anyone with a 3D printer to create plastic
firearms. Based on reports of the terns of the settlement, the Department has now agreed that
the information can be exempt from the export licensing requirements of the Intemational
Traflicking im Arms Regulations (TAR). Even more troubling, ihe Department also agreed to
temporarily suspend the relevant [TAR restrictions to allow this otherwise prohibited
dissemination.

Yet this “temporary” suspension will effectively allow a permanent and continiing export, Gace
posted on the Internet, these files will be shared, downloaded, and used to create firearms, As
such, this action is tantamount to a permanent removal of an item from the United States
Munitions List, but without the 30-day notice to the Senate Foreign Relations Committee and
House Foreign Affairs Committee as required by the Arms Export Control Act.

itis hard to see how making it easier for criminal and terrorist organtvations to obtain
untraceable weapons is in the loreign policy and national security interests of the United

States, This action by the State Department makes the work of U.S. and imemational law
eniorcement and counter-terrorism agencies—andl the U.S. Transportation Security Agency-—all
ihe more difficull and heightens the risk to innocent Americans and others from terrorist and
extremist attacks. Moreover, the domestic risk cannot be understated, especially with the high
rates of gun violence in our schools, churches, ulubs and public gathering places. The release of
these blueprints permits anyone, even those banned from gun ownership due to 4 criminal

 

(ol'm

WASHSTATEC023071
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 36 of 560

conviction, ia build their own gun. These “ghost guns” also pose a problem for law eniorcement
ag such firearms lack.a serial number and. are thus unitacecable.

Given the far-reaching and dangerous consequences af this decision, | urge you to bnmediately
review and reconsider the Department’s position, and to ensure that this and any other decision
reparding arms export contral complies fully with the letter and spirit of the Arms. Export
Control Act. Further, any release should not oceur until the Department, Congress, and the
public have arnple time to review the consequences of this action.

Sncerely,

    

Robert Menendez w
Ranking Member

WASHSTATEC023072
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 37 of 560

United States Senate

caesar ray Fe
WIASHIBES TON Do 2

 

 

OSAISOSY

 

July 26, 2078 es

‘eRe

=

‘The Honorable Mike Pormmeo mS
Secretary of State Sd
US, Department of State 2B
3301 C Street NW. ; se
Washington, DC 203.20 ~
=

Dear Secretary Pompeo:

We wrlte with great alarm regarding the decision last month by the Department of Justice (OOD)
io settle the lawsuit brought against the State Department by the gun nights advacacy grouns
Defense Distributed and the Second Amendment Foundation. We urge the State Department not
to allow Delense [ietributed to publish online blueprints for undetectable, three-dimensionel
(“3.07 printable fireanms.

in 2015, Defense Distributed and the Second Amendment Foundation sued the State Department,
challenging the State Department's determination that Delense Distributed violated federal
export controls and its demand that Defense (Newibuted remove from the internet its bhucprints
for 3-D printable firearms. Throughout the course of the lawsuit, the government maintained that
its position was well-supported under the Arms Export Control Act and the International Traffic
in Arms Regulations @TAR). Indeed, as recently as April 2018, the Tramp administration filed
motion to dismiss the suit in which ii argued that “{w]hatever informational value there may be
in the process by which 3-D printing occurs,” Delense Distributed’s Computer Aided Design
files “are indispensable to a [(3-D) printing process used to create firearms and their
cormponents,” and “are alse functional, directly facilitate the manufacture of weapons, and may
properly be regulated for export.”

Despite the court’s twiee siding with the government's position, in a stumming reversal of course
‘ast month, DOJ settled the sult and agreed to allow for the public release of Defense
Disiributed’s 3-D firearm printing blueprints In any form. Specifically, the State Department las
agreed to allow Detense Distributed to publish its blueprints by July 27, 2018 ~~ by making a
“temporary modification” of the United States Miunitions List CUSML) and granting Defense
Distributed an “exemption” from [TAR regulations. The administration also made the puzzling
devision to pay nearly $40,000 im legal fees to the plaintiffs using taxpayer dollars.

This settlement is inconsistent with the administration's previous position and is as dangerous 65
#t is confounding. The settlement will allow these blueprints to be posted online for unlimited
distribution to anyone -—~ including felons and terrorists — both here in the United States and

 

MES

) Dwlense Distributed v. 8. Dep of State, Case L:1S-ev-00270-BP, Defs.’ Mot. Dismiss
Second Am. Compl. at 1 OV.D. Tex. Apr. 6, 2018).

 

 

WASHSTATEC023073
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 38 of 560

Secretary Ponipas
Page 2 of 4

abroad. [t aleo sete a dangerous precedent in delending dgainst challenges to other legally sound
determinations made by the Siate Department under the Arms Export Control Act and ITAR,

Yesterday, in response to questioning by Senator Markey before the Senate Foreign Relations
Committee, you committed to reviewing the decision to allow Defense Distributed to publish its
blueprints online. Ini ancorddnce with this commitment, we ask that you suspend the special
treatment given to Defense Distributed while you undertake this review.

Tn additina to suspending these actions, we-ask that, pelor ta Augast 1, 2018, the State
Department provide us with a writter- explanation and briefing on the yeasoning behind the
decision to settle this litigation ia the manner it did. The American people have a right to kriow
why thelr government agiéed to such a dangerous auicome.

Specifically we request a response to the following questions:

1. Does the State Depurinient i longer believe that the online publication of Hlueprints for
the 3-1D printing of firearms is a violation of federal export controls? If so, when did this
reversal of opiriion aceur and why? Was there « change.tn the law or the facts that
prompted this change? If so, please explain the change uy either the law or facts that
prompted the change: .

2. ©n May 24, 2018. the State and Commerce Departinents published proposed rules to
amend Categories 1, U,.and TH of the USML. and transfér from the State Department to
the Commiercé Department oversight over export of certain freaens, amurition, and —
related items. What role did the Delinse Distributed litigation play in deciding to publish
these proposed niles? What analysis, if any, did the State and Commerce Departinents
undertake to evaluate the potential risks of the proposed rules changes on export controls.
on the online publication of blueprinis for 4-D printed firearms? Ifthe State Department
did evaluate the risks, what risks were identifidd’? Please identify the mdividuals involved
in that analysis.

3, If these proposed tules are finalized end jurisdiction over technical data related to the
design, production, or use of semi-automatic or military-style flrearins is transferred 1
the Commerce Department, the release into the public domain of instructions for printing
3-D firearms will be permissible. Does the State Department have concerns ahout ine
dangerous cofsequences of this rules change’? Did the State Department make the
Commerce Department aware of the litigation between it and Defense Distributed and the
Secotki Amendment Foundation, the ternis of the setllement, or the consequences of
online publication of blueprints for 3-D printed firearms’? Tf'so, please identify to whom
and how that information was conveyed.

4. Given the risks of the government abdicating control over-the online publication of
blueprints for 3-D printed fireartns, why did the State Depariirent agree to move forward
with the rulemaking? How does-the State Department plan 16 mitigate these risks?

 

 

WASHSTATEC023074
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 39 of 560

Secretary Pompeo
Page 3 of 4

4

ote

7.

The settlement agreersent-vesolving the lawsuit brought by Defense Distributed and the
Second Amendment Foundation obligates the State Department 16 “draft and fully pursue
_ os tie publication in the Federal Register‘of a notice of proposed.rulemaking and final
rule, revising USML Category | to the technical data that fs the subject of the” ligation.
Why did the State Department agree-to this relief?

‘The settlement agreement tesolving the laweuit brought by Defense Distributed and the
Second Amendment Foundation obligates the State Department, “while the abover
feferenced final rule ig in develépment,” to announce “a temporary modification,
consistent with the International Traffic in Arms Regulations (TAR), 22 C.E.R. § 126.2,
of USML Category I to exclude the technical data that ig the subject of the” Ntigation,
arid to publish the andouncement on the website of the Directorate of Defense Trade
Controls on or before July 27, 2018. Why-did the State Department agree to this relief?
What will this temporary modification Ukely entail? Will the State Department put any
restrictions on the types of 3D technical data that can be released to-the public without.
pio? U.S. government approval, including types of firearms, 3D printing, and materials,
ambnp other possible issues? Why did the State Department fail to provide 30 days”
notice to the relevant congressional committees of ifs intention to remove Defense
Distributed’s “teclnical dats” froni the USML, as required by 22 U.S.C. § 2278(0(1)?

The settlement agreetiientresolving the lawsiit brought by Defense Distributed and the
Second Amendment Foundation obligates the Slate. Department to issue “a letter to-
Plaintiffs on or before July 27,2018 signed by the Deputy Assistant Secretary for
Defense Trade Controls, advising that [the 3-D printing files at issue in the Udpation] are
approved for public release (Le., unlimited distribution) in any fonn and are exempt trom
the licensing requirements of ITAR because they satisfy the clterla of 22 C.FR, §

125 A(b\I3)." Why did the State Department agres tp this relie??

‘The seftlement-agreement resolving the lawsuit brought by Defense Distributed and the.
Setond Asiendment Foundation obligates the State Department to “acknoawlédgl¢|and
agree[| that the femporary-modification of USML Category. 1 permits any United States
povson... to accash, diseuss, use, reproduce. or otherwise benefit From the technical date:
that is the subject ofthe Action, and that the letter lo Plaintiffs permits any such person to
access, divciss, use, reproduce|,] or otherwise benefit from the” 3-D printing files at isene
in the litigation. Why did the State Department agree te this relief?

The settlement agreement resolving the lawsull brought by Defensy Disiritrated.and the-
Second Amendment Foundation obligates the Stale Departmient te pay the Plaintitts
$49,581.00, reported to be for a portion of their legal fees. Please identify what funding
source within the government this payment was drawn from. Additionally, please provide
information regarding why the State Department agreed to this telief.

We are concerned about the immediate impact of publishing these 3-1) gon blueprints! Ones the
State Department allows them to cizeulate freely online, the threats to US. and international.
security will be ireversibly inoreased. We urge you not to. grant this special iwatment to Defense

WASHSTATEC023075
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 40 of 560

Secretary Foonpea

Paye 4 of 4
Distributed —- but rather to pastpone this action while you fulfill your commitment to review this

decision, and until the above questions can be adequately addressed.

Thank vou for your prompt attention fo this matter. Should vou have any questions about this
request, please contact Callan Bruxeone of Senstor Markey's stall at 202-224-2742.

Edward, Markey
United States Senator

Sincerely,

   

 

 

 

 

Richard Blomenthal
United States Senator United States Senator

   

 

 

  

 

 
 

Dianne Feinstein Elizabeth Warren
United States Senator United States Senator

 

 

 

 

 

 

— Hi,
~~ :
“eee 3
Patrick Leahy > ~“Richand 1 Durbin
inited States Senator United States Senator

  
  

Benjamin L. Cardin
United States Senator

 

WASHSTATEC023076
 

WASHSTATEC023077
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 42 of 560

 

2 P Fayior (hy

 

 

 

 

 

 

 

 

 

 

WASHSTATEC023078
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 43 of 560

  

July 31, 2019

The Honorable Michael BR. Pompeo The Honorable Wilbur Ross

Secretary secretary

US. Department of State 3 S. Department of Commierce SS
220) C SUNW 40} Constitution Ave NW “9
Washington, OC 20520 Waskineton DE 20230 os
Dear Gentlemen, .

 

   

lam writing regarding the transfer of export licensing authority for sporting and!
commercial firearms and ammunition products currently on Categories 1. Ul, and 11 ofthe United
States Munitions List (USML) from the Department of State — Directorate of Defense Trade”
Cantrols (DDTC) to the Department of Commerce — Bureau of Industry and Security (315)
where the products would be controlled on the Commerce Control List (CCL) and the Export
Administration Regulations (EAR), | urge you both publish the new rules for this transier as
soon as 1s practicable,

 

‘The export of Category 1, 1L or LU items under the CCL process is extremely important to
the domestic Hrearms and ammunition industry, primurily because it reduces the export approval
timeline. The ability to rapidly reply to international business opportunities allows U.S.
companies to reniain competitive in the global market and creates high-qualny manufacture
jobs at horne. Furthermore, some North Atiantic Trade Organization (NATO) allies have
indicated a desire not to purchase small arms from US. vendors due to the overly burdensome
process required to receive an exemption for the sale under the International Traffic in Arms
Regulations (TAR). This creates an environment where foreign countries can compete
unfettered for our military small arms programs while many foreign nations are restricting US
conrpanies from competing in theirs. This regulation has not only been prohibitive for initial
sales to allies but additionally creates excessively burdensome procedures for follow-on
mMalenance contracts.

Therefore, | am requesting the Depariments of State and Commerce to publish the final
rules to streamline the export licensing process in support of our domestic Nrearms and
aiumunition industry. [urge you to move forward with this process to ensure our
competitiveness in the global murket.

Sincerely ,

  

Tom Cotton
Untied States Senator

  

throw ber
WASHSTATEC023079
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 44 of 560

 

Message

From: Heidema, Sarah J [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=988657ebed564d51a4569d583b8c4e81-Heidema, Sa]

Sent: 1/3/2019 1:58:55 PM

To: Tom_Callahan@foreign.senate.gov; Doug.Anderson@mail.house.gov; Fite, David [/o=ExchangeLabs/ou=Exchange
Administrative Group (FYDIBOHF23SPDLT)/cn=Recipients/cn=4e75d0c227b0493b8222ee24ec16dd2d-David_Fite];
Rice, Edmund [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=8f85c92e4487428c991b36baf154d6e5-edmund.rice];
Stacie_Oliver@foreign.senate.gov

cc: Miller, Michael F [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=33a069765bf540bd9 e0f8e8da2dbb5b6-Miller, Mic]; String, Marik A
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=1cd382a5c0224f26866472ee10c25e5c-String, Mar]; Paul, Joshua M
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=feOafl773ed642df9120291ea0a8c588-Paul, Joshu]; Lorman, Amanda L
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=c0783659bd1a462f8bbaa8dfO38bfef0-Lorman, Amal]; Laychak, Michael R SES
DTSA EO (US) [michael.r.laychak.civ@mail.mil]; Matthew Borman [Matthew.Borman@bis.doc.gov]

Subject: Informal notification for removal of items from the U.S. Munitions List

Attachments: USML Cat I-lll 38(f) - MDE List.pdf; USML Cat I-ill 38(f) - Line-in Line-out Comparison.pdf; USML Cat I-lil 38(f) -

This email pro

Commerce control text.pdf; USML Cat I-fI 38(f) - Notification Letters.pdf; USML Cat I-Il1 38(f} - Revised Control
Text.pdf

vides the documents that begin the 30-day informal notification period for the removal of items from the

U.S. Munitions List (USML) Categories I-IIl. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft

letters that wi
revised USML
and a copy of

il transmit the formal notification, a summary of the revisions to USML Categories I-lll, copies of the
Category I-lll; line-in/line-out comparisons of the current USML Categories I-III and the revised version;
the Department of Commerce’s companion regulatory text describing new or revised Export Control

Classification Numbers (ECCNs} that will control the transitioning items.

Department o
have related t

Regards,
Sarah Heidem

Director
Office of Defe

f State personnel, along with our interagency colleagues, are available to answer any questions you may
o the attached and would be please to provide you a briefing on the changes outlined in these rules.

a

nse Trade Controls Policy

Directorate of Defense Trade Controls

Department o
202-663-2809

Official

f State

UNCLASSHAED

WASHSTATEC023080
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 45 of 560

[December 20, 2018]

Billing Code: 3510-33-P
DEPARTMENT OF COMMERCE
Bureau of Industry and Security
15 CFR Parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. |
RIN 0694-AF47
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control under the United States Munitions List (USML)
AGENCY: Bureau of Industry and Security, Department of Commerce.
ACTION: Final rule.
For the reasons stated in the preamble, parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772,
and 774 of the Export Administration Regulations (15 CFR parts 730-774) are amended as
follows:
PART 736 —- GENERAL PROHIBITIONS

1. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 ef seg.; 22 U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O.
13020, 61 FR 54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
26751, 3 CFR, 2004 Comp., p. 168; Notice of November 6, 2017, 82 FR 51971 (November 8,
2017); Notice of May 9, 2018, 83 FR 21839 (May 10, 2018); Notice of August 8, 2018, 83 FR
39871 (August 13, 2018).

2. Supplement No. | to part 736 is amended by revising paragraph (e)(3) to read as
follows:
SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS
x OR Kk OR OR

(e)* *

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “O18” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for

WASHSTATEC023081
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 46 of 560

[December 20, 2018]

purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. Ifthe item was not listed elsewhere on the CCL at the
time of such determination (7.e., the item was designated EAR99), the item shall remain designated
as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the CCL or to the
USML, respectively.
x Ok OK Ok OR
PART 740 —- LICENSE EXCEPTIONS

3. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 ef seg.; 22 U.S.C. 7201 et seqg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228;
E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871
(August 13, 2018).

4. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:
§ 740.2 Restrictions on all license exceptions.
(a)* * *
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0AS02
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(7.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§
740.11(b)(2)(i1)).
(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin
Sanctions Regulations, 31 CFR part 598.

5. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

WASHSTATEC023082
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 47 of 560

[December 20, 2018]

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

c. Adding paragraph (b)(5); and

d. Redesignating notes | through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:
§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).
ee

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. | of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration’’) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(10) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filmg in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(10) do not permit the
temporary import of firearms controlled in ECCN 0A501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740, or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph
(b)(5) of this section.
x Ok OK Ok OR

(b) * * *

(1)* * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),

WASHSTATEC023083
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 48 of 560

[December 20, 2018]

or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.
wok ok ok oR

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding
one year, provided that:

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. | to part 740 of the
EAR;

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model
controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740; and

(111) The firearms are not ultimately destined to a U.S. arms embargoed country, /.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to
Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exemption
TMP (15 CFR 740.9(b)(5))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States.

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter

WASHSTATEC023084
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 49 of 560

[December 20, 2018]

or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this
section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN O0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any
data or documentation required by BIS.

x OK OR ROR

6. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

kok ek

(b) ***

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for
servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if
the additional requirements in paragraph (b)(4) of this section are also met.

x OK OR Ok OR

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided
that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740;

WASHSTATEC023085
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 50 of 560

[December 20, 2018]

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CER 740.10(b))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement.

(iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(ii1)(B) of this
section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any
data or documentation required by BIS.

x OK Ok OR OR

7. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c){1) and notes | and
2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

WASHSTATEC023086
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 51 of 560

[December 20, 2018]

§ 740.11 Governments, international organizations, international inspections, under the
Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (11) of this section. Any item listed in a 0x5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in
paragraphs (b)(2)(1) and (11) solely for U.S. Government official use of this section.

* ok ok Kok

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a
Country Group E:1 or E:2 country.

* OF ok Ck ok

8. Section 740.14 is amended by revising paragraph (b)(4), revising the heading to
paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:
§ 740.14 Baggage (BAG).

* Kk 8 ok Ok

(b)* * *

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.
For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see
paragraph (h) of this section.

a
(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

39 6 99 66

export under this License Exception firearms, “parts,” “components,” “accessories,” or

WASHSTATEC023087
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 52 of 560

[December 20, 2018]

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505S.a,
subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any
one trip.

99 66

(11) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be ofa kind and limited to quantities that are reasonable for the activities
described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of
the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

39 66 39 66 39 66

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

39 66

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition
controlled under ECCN 0A505.a exported under this License Exception must be returned to the
United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

99 66 99 66 99 66

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its
terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of
Department of Justice regulations at 27 CFR part 478.
wok ok ok oR
§ 740.16 [AMENDED]

9. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2)(iv) and (v); and

WASHSTATEC023088
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 53 of 560

[December 20, 2018]

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:
§ 740.16 Additional permissive reexports (APR).
x Ok Rk OR
(a) * *
(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003, 6A990; or commodities classified under a
O0x5zz ECCN; and
x OK OR ROR
(b) * * *
(2) * *
(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;
(v) Commodities described in ECCNs 6A002 or 6A990; or
(vi) Commodities classified under a Ox5zz ECCN.
x OK Ok OR OR

10. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:
§ 740.20 License Exception Strategic Trade Authorization (STA).
x OK OR Ok OR

(b) * * *

(2) * * *

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; OA981; 0A982;
0A983: 0A503; 0E504: 0E982; or
(B) Shotguns with barrel length less than 18 inches controlled in 0AS02.

x OK OR ROR

11. Add Supplement No. 4 to part 740 to read as follows:
SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS
(a) Pistols/revolvers.
(1) German Model P08 Pistol = SMCR.
(2) IZH 34M, .22 Target pistol.

WASHSTATEC023089
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 54 of 560

[December 20, 2018]

(3) IZH 35M, .22 caliber Target pistol.
(4) Mauser Model 1896 pistol = SMCR.
(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.
(8) Soviet Nagant revolver = SMCR.
(9) TOZ 35, .22 caliber Target pistol.
(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).
(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

(17) MC-125/127.

WASHSTATEC023090
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 55 of 560

[December 20, 2018]

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.
(22) Soviet Model 44 carbine-SMCR.
(23) Soviet Model 91/30 rifle=SMCR.
(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.
(30) Sever — double barrel.

(31) IZHI8MH single barrel break action.
(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

WASHSTATEC023091
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 56 of 560

[December 20, 2018]

(49) MTs 19-97.
(50) MTs 19-09.
(51) MTs 18-3M.
(52) MTs 125.
(53) MTs 126.
(54) MTs 127.
(55) Berkut-2.
(56) Berkut-2M1.
(57) Berkut-3.
(58) Berkut-2-1.
(59) Berkut-2M2.
(60) Berkut-3-1.
(61) Ots-25.

(62) MTs 20-07.
(63) LOS-7-1.
(64) LOS -7-2.
(65) LOS-9-1.
(66) Sobol (Sable).
(67) Rekord.

(68) Bars-4-1.
(69) Saiga.

(70) Saiga-M.
(71) Saiga 308.
(72) Saiga-308-1.
(73) Saiga 308-2.
(74) Saiga-9.
(75) Korshun.
(76) Ural-5-1.
(77) Ural 6-1.
(78) Ural-6-2.
(79) SM-2.

WASHSTATEC023092
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 57 of 560

[December 20, 2018]

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS
12. The authority citation for part 742 is revised to read as follows:
Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.

1701 et seg.; 22 U.S.C. 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;

WASHSTATEC023093
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 58 of 560

[December 20, 2018]

Sec. 1503, Pub. L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p.
179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR,
1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR,
2004 Comp., p. 320; Notice of November 6, 2017, 82 FR 51971 (November 8, 2017); Notice of
August 8, 2018, 83 FR 39871 (August 13, 2018).

13. Section 742.6 is amended by revising the first and sixth sentences of paragraph
(b)(1)() and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:
§742.6 Regional stability.

x OR Kk OR OR

(b) * * *

(jy * * *

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,
0B505, ODS501, 0D505, 0E501, OES04, and GES0S5 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world.* * *™ When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and OE505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0ES01, 0ES04, and OES05 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual
countries, will be subject to a policy of denial.

x Ok OK Ok OR

14. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as
follows:

§ 742.7 Crime control and detection.

(a) * * *

WASHSTATEC023094
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 59 of 560

[December 20, 2018]

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 44980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and
9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement
No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries
listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These
items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in
each ECCN; a column specific to these controls does not appear in the Country Chart
(Supplement No. | to part 738 of the EAR).

x OK Ok OR OR

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not
listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

x Ok Rk OR
15. Section 742.17 is amended by:
a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

WASHSTATEC023095
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 60 of 560

[December 20, 2018]

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms
and related items to all OAS member countries. * * *

ae ee

(f) tems/Commodities. Items requiring a license under this section are ECCNs 0A501
(except OASOL.y), OA502, 0A504 (except 0A504.f), and OASO5 (except 0A505.d). (See
Supplement No. | to part 774 of the EAR).
x Ok OK Ok OR
§ 742.19 [AMENDED]

16. Section 742.19(a)(1) is amended by:

a. Removing “OA986” and adding in its place “OA505.c”; and

b. Removing “0B986” and adding in its place “OB505.c”.
PART 743 —- SPECIAL REPORTING AND NOTIFICATION

17. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13,
2018).

18. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(4);

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1 )(ii);

e. Revising paragraph (h); and

f, Adding paragraph (1) to read as follows:
§ 743.4 Conventional arms reporting.
(a)* * * This section does not require reports when the exporter uses the alternative submission
method described under paragraph (h) of this section. The alternative submission method under
paragraph (h) requires the exporter to submit the information required for conventional arms

reporting in this section as part of the required EET submission in AES, pursuant to § 758.1(b)(10).

WASHSTATEC023096
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 61 of 560

[December 20, 2018]

Because of the requirements in § 758.1(g)(4)(ii) for the firearms that require conventional arms
reporting of all conventional arms, the Department of Commerce believes all conventional arms
reporting requirements for firearms will be met by using the alternative submission method. The
Department of Commerce leaves standard method for submitting reports in place in case any
additional items are moved from the USML to the CCL, that may require conventional arms
reporting.
Note 1 to paragraph (a): * * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see § 762.2(b)
of the EAR) for all exports of items specified in paragraph (c) of this section for the following:
(c)* * *
(j* * *

(i} ECCN OASO1.a and .b.
* ok ok Kok

(i) ECCN OASO1.a and .b.
* ok ok Kok
(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(10), to include the six character ECCN classification (.e., O0A5O1.a or
0A501.b) as the first text to appear in the Commodity description block. Ifthe exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(1) does not have to submit separate annual
and semi-annual reports to the Department of Commerce pursuant to this section.
(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer

Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

WASHSTATEC023097
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 62 of 560

[December 20, 2018]

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the
Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)
482-4145.
PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

19. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;
E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993
Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR 5079,
3 CFR, 1995 Comp., p. 356; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13099,
63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p.
783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786; Notice of November 6, 2017, 82 FR
51971 (November 8, 2017); Notice of January 17, 2018, 83 FR 2731 (January 18, 2018); Notice
of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR 47799
(September 20, 2018).
§ 744.9 [AMENDED]

20. Section 744.9 is amended by removing “O0A987” from paragraphs (a)(1) and (b) and
adding in its place “OA504”.
PART 746 - EMBARGOES AND OTHER SPECIAL CONTROLS

21. The authority citation for 15 CFR part 746 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVIL, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22
U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614;
E.O. 12918, 59 FR 28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential
Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination
2007-7, 72 FR 1899, 3 CFR, 2006 Comp., p. 325; Notice of May 9, 2018, 83 FR 21839 (May 10,
2018); Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).
§ 746.3 [AMENDED]

22. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in
its place “OA505.c”.

WASHSTATEC023098
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 63 of 560

[December 20, 2018]

§ 746.7 [AMENDED]

23. Section 746.7 is amended in paragraph (a)(1) by:

a. Adding “0A503,” immediately before “OA980”; and

b. Removing “0A985,”.
PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND
DOCUMENTATION

24. The authority citation for 15 CFR part 748 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

25. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.
§ 748.12 Firearms import certificate or import permit.
License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with
paragraphs (e) through (g) of this section.
(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This
requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.
(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0OA501.y), 0A502, OA504
(except 0A504.f), or OA505 (except 0A505.d).

WASHSTATEC023099
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 64 of 560

[December 20, 2018]

ORK

(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be
stated on the license application.

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0A505 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that
statement is not issued by a government.

26. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:
SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION
REQUIREMENTS
ORK
(z) Exports of firearms and certain shotguns temporarily in the United States.
(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit
shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

WASHSTATEC023100
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 65 of 560

[December 20, 2018]

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

Uzbekistan, except for any firearm model controlled by 0A501 that is specified under

Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will

comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must
comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its
agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license
number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provide Gf temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this
supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (3): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.

WASHSTATEC023101
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 66 of 560

[December 20, 2018]

PART 758 — EXPORT CLEARANCE REQUIREMENTS
27. The authority citation for part 758 is revised to read as follows:
Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; EO. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).
28. Section 758.1 is amended by:
a. Revising paragraphs (b)(7), (8), and (9) and adding paragraph (b)(10);
b. Revising paragraph (c)(1);
c. Adding Note 1 to paragraph (c)(1);
c. Adding paragraph (g)(4); and
d. Redesignating Note to paragraph (h)(1) as Note 2 to paragraph (h)(1); to read
as follows:
§ 758.1 The Electronic Export Enforcement (EED) filing to the Automated Export System
(AES).
x OK OR ROR
(b) * * *
(7) For all items exported under authorization Validated End-User (VEU);
(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement
No. 6 to part 744 of the EAR), regardless of value or destination;
(9) For items that fall under ECCNs that list CC Column | and 3 and RS Column 2 (see
Supplement No. | to part 738 of the EAR) as reasons for control and such items are for export,
regardless of value, to India; or
(10) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under
ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.
(c)* * *
(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)
of the FTR;

WASHSTATEC023102
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 67 of 560

[December 20, 2018]

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of
firearms controlled under ECCNs OA501.a or .b, shotguns with a barrel length less than 18
inches controlled under ECCN 0A502, or ammunition controlled under ECCN 0AS505,
authorized under License Exception BAG, as set forth in $740.14 of the EAR.

Oke

(@***
(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate
requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(i1) applies to all EAR authorizations that require EET
filing in AES.
(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0AS501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the
EE is filed in AES.
(11) [dentifving end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns
with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must include the six character ECCN
classification (i.e., 0A501.a, or OA501.b), or for shotguns controlled under 0A502 the phrase
“OAS01 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for
conventional arms reporting).

Note 3 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is not

consumed or destroyed in the normal course of authorized temporary use abroad, the commodity

WASHSTATEC023103
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 68 of 560

[December 20, 2018]

must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (ii), or (ii). For
example, if a commodity described in paragraph (g)(4) was destroyed while being repaired after
being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4) would not be
required to be returned. If the entity doing the repair returned a replacement of the commodity to
the exporter from the United States, the import would not require an EAR authorization. The entity
that exported the commodity described in paragraph (g)(4) and the entity that received the
commodity would need to document this as part of their recordkeeping related to this export and
subsequent import to the United States.

ORK

29. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms
“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR
447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified
in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance
requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts
447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following
procedures:

(1) At the time of entry into the U.S. of the temporary import:

WASHSTATEC023104
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 69 of 560

[December 20, 2018]

(i) Provide one of the following statements specified in paragraphs (b)(1)()(A), (B), or
(C) of this section to U.S. Customs and Border Protection:

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP
(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number
(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value;

(iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).

Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(10) do not permit
the temporary import of firearms controlled in KCCN OASO01.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model controlled by propased GA501 that is specified under Annex A in
Supplement No. 4 to part 740), or shotguns with a barrel length less than 18 inches controlled in

ECCN 0A502 that are shipped from or manufactured in a Country Group D:5 country, or from

WASHSTATEC023105
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 70 of 560

[December 20, 2018]

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
because of the exclusions in License Exception TMP under § 740.9(b)(5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(10) do not permit the temporary import of firearms controlled in
ECCN OAS501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, (except for any firearm model
controlled by proposed OASO/ that is specified under Annex A in Supplement No. 4 to part 740),
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §
740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under
§ 758.1(b)(10) of the EAR file the export information with CBP by filing EEI in AES, noting the
applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to
the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

30. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License
Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control
Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR
148.1, and as required by this section of the EAR.

WASHSTATEC023106
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 71 of 560

[December 20, 2018]

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found
on the following CBP website:
https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-
abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for
Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?

See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-
taking-a-firearm%2C-rifle%2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as
required by this section of the EAR.

PART 762 - RECORDKEEPING

31. The authority citation for part 762 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).

32. Section 762.2 is amended by removing “; and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read
as follows:

§ 762.2 Records to be retained.
(a) * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0A501.a

and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been

WASHSTATEC023107
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 72 of 560

[December 20, 2018]

exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that
creates or receives such records is a person responsible for retaining this record; and
ee

33. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a)* * *

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel
length less than 18 inches controlled in 0A502;

x OR Kk OR OR

PART 772 — DEFINITIONS OF TERMS

34. The authority citation for part 772 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVI, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).

§ 772.1 —- [AMENDED]

35. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“OB986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”
is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

Oke

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

 

loading firearm, especially of a heavy-caliber weapon.
x OK Ok OR OR
PART 774 - THE COMMERCE CONTROL LIST

36. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: Pub. L. 115-232, Title XV, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 10 U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 ef seg.; 22
U.S.C. 6004; 42 U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22
U.S.C. 7210; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871] (August 13, 2018).

WASHSTATEC023108
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 73 of 560

[December 20, 2018]

37. In Supplement No. 1 to part 774, Category 0, remove Export Control Classification

Number (ECCN) 0A018.

Supplement No. | to Part 774 —- The Commerce Control List

xk Ok Ok OR

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF
PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

38. In Supplement No. 1 to part 774, Category, add, between entries for ECCNs 0A018
and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:
0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of
Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except OASOL.y NS Column 1

 

RS applies to entire entry except OASOl.y (RS Column |

 

FC applies to entire entry except OASOl.y (FC Column 1

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN
0A501.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

$500 for OASO1.c, .d, .e, and .x if the ultimate destination is Canada.

GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

WASHSTATEC023109
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 74 of 560

[December 20, 2018]

be used for any item in this entry.
List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of

greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns

and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical
sighting devices.

Related Definitions: N/A

Items:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

Note 1 to paragraph OAS01.a: ‘Combination pistols’ are controlled under KCCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at
least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber
greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,
hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”
d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are
controlled under OASOL.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by
paragraph .a or .b of this entry.

f. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity classified under

paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

WASHSTATEC023110
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 75 of 560

[December 20, 2018]

CCL.
y. Specific “parts,

99 Ge 99 66 39 66

components,” “accessories” and “attachments” “specially designed” for
a commodity subject to control in this ECCN or common to a defense article in USML Category
I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

39 66

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,
triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6. Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0AS01: The controls on “parts” and “components” in ECCN
QASOI include those “parts” and “components” that are common to firearms described in
ECCN OASO01 and to those firearms “subject to the ITAR.”

Note 3 to OA501: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air
rifles are EAR99 commodities.

Note 4 to OA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as
shotguns under ECCN 04502 are EAR99 commodities.
0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms
designed solely for signal, flare, or saluting use.

License Requirements
Reason for Control. RS, CC, FC, UN, AT, NS

WASHSTATEC023111
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 76 of 560

[December 20, 2018]

 

Control{s) Country Chart (See Supp. No. J to part 738)

 

NS applies to shotguns with a barrel NS Column 1
length less than 18 inches (45.72 cm)

 

 

 

RS applies to shotguns with a barrel RS Column 1
length less than 18 inches (45.72 cm)

FC applies to entire entry FC Column |
CC applies to shotguns with a barrel CC Column 1

length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police
or law enforcement

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

AT applies to shotguns with a barrel AT Column 1
length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0AS02 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes, “complete breech
mechanisms” if the ultimate destination is Canada.
GBS: N/A
CIV: N/A
List of Items Controlled

WASHSTATEC023112
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 77 of 560

[December 20, 2018]

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN
OA502.
0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting
use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements
Reason for Control: CC, UN
Control{s) Country Chart (See Supp. No. I to part 738)

 

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of
the EAR for additional information).

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled
Related Controls: Law enforcement restraint devices that administer an electric shock are

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

WASHSTATEC023113

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 78 of 560

[December 20, 2018]

enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.
0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and
“components” as follows (see List of Items Controlled).
License Requirements

Reason for Control: FC, RS, CC, UN

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

RS applies to paragraph .1 RS Column 1

 

FC applies to paragraphs .a, .b, .c, d, .e, .g, and .i (FC Column 1

 

of this entry

 

CC applies to entire entry CC Column |

 

UN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0A504.g.

GBS: N/A

CIV: N/A
List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)
Section 744.9 of the EAR imposes a license requirement on certain commodities described in
0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.

Related Definitions: N/A

Items:

Telescopic sights.
b. Holographic sights.

WASHSTATEC023114
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 79 of 560

[December 20, 2018]

c. Reflex or “red dot” sights.

d. Reticle sights.

e. Other sighting devices that contain optical elements.

f. Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and
having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504,f does not control laser boresighting devices that must be
placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
.b, .c, .d, .¢, or i.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in
firearms that are “subject to the ITAR.”

Note 2 to paragraph i: For purpose of the application of “specially designed” for the
riflescopes controlled under 0A504.1, paragraph (a)(1) of the definition of “specially designed” in
§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”
0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to 0A505.a and .x NS Column 1
RS applies to 0A505.a and .x RS Column 1
CC applies to 0A505.b CC Column 1

 

FC applies to entire entry except 0A505.d = (FC Column 1

 

 

 

UN applies to entire entry See § 746.1 of the EAR for UN controls
(AT applies to OAS0S5.a, .d, and .x AT Column |
AT applies to 0A505.c A license is required for items controlled by

ee .c of this entry to North Korea for anti-
errorism reasons. The Commerce Country Chart

is not designed to determine AT licensing

 

 

 

 

WASHSTATEC023115
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 80 of 560

[December 20, 2018]

 

equirements for this entry. See $742.19 of the

EAR for additional information.

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in OA505.x, except $3,000 for items in OA505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (i.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A5O05.

List of Items Controlled
Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.
Related Definitions: N/A
Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not
enumerated in paragraph .b, .c, or .d of this entry or in USML Category IIL.
b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.
C. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and
“specially designed” “parts” and “components” of shotgun shells.

Note 1 to OA505.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN IA984.

WASHSTATEC023116
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 81 of 560

[December 20, 2018]

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in
USML Category III.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on
the USML, the CCL or paragraph .d of this entry.

Note 2 to QA505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as
full metal jacket, lead core, and copper projectiles.

Note 3 to OAS505.x: | The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in
this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or
explosive charge. It is typically used to check weapon function and for crew training.

39. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521
and 0A604, an entry for ECCN 0A602 to read as follows:
0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500
GBS: N/A

WASHSTATEC023117
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 82 of 560

[December 20, 2018]

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A602.
List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled
gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VIL.

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category I] and not
elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML
Category VII are controlled under ECCN O0A606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified
in USML subcategory Hj) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890
and replicas thereof designed for use with black powder propellants are designated EAR99.
Supplement No. 1 to Part 774 - [AMENDED]

40. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,
0A985, 0A986, and 0A987.

41. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

WASHSTATEC023118
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 83 of 560

[December 20, 2018]

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,
immediately prior to July 1, 2014, were classified under 0A988.

42. In Supplement No. | to part 774, Category 0, add, before the entry for ECCN 0B521,
entries for ECCNs 0B501 and 0B505 to read as follows:
0BS01 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in in
ECCN 0A501 or USML Category I as follows (see List of Items Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to entire entry except equipment

for ECCN 0ASO1-y

INS Column 1

 

RS applies to entire entry except equipment

 

 

RS Column 1
for ECCN 0ASO1-y
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used to ship any item in this entry.
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
Small arms chambering machines.
b. Small arms deep hole drilling machines and drills therefor.

c. Small arms rifling machines.

WASHSTATEC023119

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 84 of 560

[December 20, 2018]

d. Small arms spill boring machines.

e. Production equipment (including dies, fixtures, and other tooling) “specially designed”
for the “production” of the ttems controlled in OASO1.a through x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category III, except equipment for the hand loading
of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)

NS applies to paragraphs .a and .x NS Column 1

RS applies to paragraphs .a and .x RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to paragraphs .a, .d, and .x AT Column 1

AT applies to paragraph .c ‘A license is required for export or reexport of
hese items to North Korea for anti-terrorism
feson

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0B505.
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,

alignment mechanisms, and test equipment), not enumerated in USML Category III that are

WASHSTATEC023120
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 85 of 560

[December 20, 2018]

“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or
USML Category III.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.
c. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.
d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.
e. through w [Reserved]

99 66

Xx, “Parts” and “components” “specially designed” for a commodity subject to control in
paragraph .a of this entry.

43. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521
and 0B604, an entry for ECCN 0B602 to read as follows:
0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

‘AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0B602.
List of Items Controlled

WASHSTATEC023121
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 86 of 560

[December 20, 2018]

Related Controls: N/A

Related Definitions: N/A

Items:
a. The following commodities if “specially designed” for the “development” or
“production” of commodities enumerated in ECCN 0A602.a or USML Category II:

a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a.4. Gun boring and turning machines;

a5. Gun honing machines of 6 feet (183 cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a.8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds
exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.
c. Other tooling and equipment, “specially designed” for the “production” of items in
ECCN 0A602 or USML Category II.
d. Test and evaluation equipment and test models, including diagnostic instrumentation and
physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.
Supplement No. | to Part 774 —- [AMENDED]

44. In Supplement No. 1| to part 774, Category 0, remove ECCN 0B986.

45. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:
0D501 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A501 or OBSO1.
License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to entire entry except “software” {NS Column 1

for commodities in ECCN 0A501.y or

 

 

 

 

WASHSTATEC023122
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 87 of 560

[December 20, 2018]

 

equipment in ECCN 0B501 for commodities
in ECCN OAS5O01.y

 

IRS applies to entire entry except “software” |RS Column |
for commodities in ECCN 0A5O1_y or
equipment in ECCN 0B501 for commodities
in ECCN OAS5O01.y

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D501.
List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in
USML Category I is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.
0DS05 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A505 or OBS05.

License Requirements
Reason for Control: NS, RS, UN, AT

 

Controls) Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “software” for commodities in INS Column 1
IECCN 0A505.a and .x and equipment in
ECCN 0BS505.a .and .x

 

IRS applies to “software” for commodities in IRS Column 1
IECCN 0A505.a and .x and equipment in
IECCN 0B505.a and .x

 

 

 

 

WASHSTATEC023123
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 88 of 560

[December 20, 2018]

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

‘AT applies to “software” for commodities in
ECCN 0AS505.a, .d, or .x and equipment in jAT Column |
IECCN 0B505.a, .d, or .x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV. N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D505.
List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in
USML Category ITI is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

46. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0D521 and 0D604, an entry for ECCN 0D602 to read as follows:
0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items
Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. | to part 738)
INS applies to entire entry INS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to entire entry AT Column |

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

WASHSTATEC023124
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 89 of 560

[December 20, 2018]

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)\(2) of the EAR) may not
be used for any item in 0D602.
List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items.

Related Definitions: N/A

99 66

Items: “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

47. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

48. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
OQE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:
0ES01 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or
0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
INS applies to entire entry INS Column 1
RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

WASHSTATEC023125
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 90 of 560

[December 20, 2018]

be used to ship any “technology” in ECCN OE501.
List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Items:

a. “Technology
controlled by ECCN 0A501 (other than 0A501.y) or OBSO1.

required” for the “development” or “production” of commodities

3F 66.

b. “Technology
of commodities controlled by ECCN 0A501 (other than OA5O1.y) or OB501.

required” for the operation, installation, maintenance, repair, or overhaul

0E502 “Technology” “required” for the “development” or “production” of commodities
controlled by 0A502.
License Requirements

Reason for Control: CC, UN

 

 

 

 

 

 

 

Controls Country Chart (See Supp. No. I part 738)
CC applies to entire entry CC Column 1
UN applies to entire entry See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled
Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR”.
Related Definitions: N/A
/tems: The list of items controlled is contained in the ECCN heading.
0304 **Technology”’ ‘‘required’’ for the ‘‘development’’ or ‘‘production’’ of commodities
controlled by 0A504 that incorporate a focal plane array or image intensifier tube.
License Requirements

Reason for Control: RS, UN, AT

 

Controls Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry RS Column 1

 

 

 

 

WASHSTATEC023126
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 91 of 560

[December 20, 2018]

 

 

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls
AT applies to entire entry AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.
0ES05 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A505.
License Requirements

Reason for Control: NS, RS, UN, CC, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for NS Column 1
“development,” “production,” operation,
installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
O0B505; and for “software” for that equipment

and those commodities in 0D505

 

RS applies to entire entry except RS Column 1
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or

| eturbishine commodities in 0AS05.a and .x;

for equipment for those commodities in

 

0B505 and for “software” for those

 

commodities and that equipment in 0D505

 

 

WASHSTATEC023127
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 92 of 560

[December 20, 2018]

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the CC Column 1
“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or [AAT Column 1
refurbishing commodities in 0A505.a, .d, and

Xx

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “technology” in 0E505.
List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated
in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0E521 and 0E604, an entry for ECCN 0E602:
0E602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items
Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry NS Column |

 

 

 

 

WASHSTATEC023128
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 93 of 560

[December 20, 2018]

 

 

 

RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0E602.
List of Items Controlled

Related Controls: Technical data directly related to articles enumerated in USML
Category II are “subject to the ITAR.”

Related Definitions: N/A

39 66.

Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or
0B602, or “software” controlled by ECCN 0D602.

Supplement No. 1 to Part 774 - [AMENDED]

50. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

51. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.
0E982 “Technology” exclusively for the “development” or “production” of equipment
controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC
Control(s)

 

 

CC applies to “technology” for items controlled by 0A982 or OA503. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this

control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

 

additional information.)

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

WASHSTATEC023129

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 94 of 560

[December 20, 2018]

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.
Supplement No. | to Part 774 —- [AMENDED]

52. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

53. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:
1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and “components”
“specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Controls) Country Chart (See Supp. No. I to part 738)

 

 

 

CC applies to entire entry CC Column |

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
The list of items controlled is contained in the ECCN heading.
54. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

WASHSTATEC023130

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 95 of 560

[December 20, 2018]

Controlled, and “specially designed” “components” and “accessories” therefor.
License Requirements

Reason for Control: NS, MT NP, AT

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 2
MT applies to entire entry MT Column 1

 

INP applies to entire entry, except 2B004.b.3. INP Column 1
and presses with maximum working

ipressures below 69 MPa

 

AT applies to entire entry AT Column 1

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A

GBS: N/A

CIV: N/A
List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for technology
for items controlled under this entry. (3) For “specially designed” dies, molds and tooling, see
ECCNs 1B003, 0B501, 0B602, 0B606, 9B004, and 9B009. (4) For additional controls on dies,
molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see ECCNs 2B117 and
2B999.a.

Related Definitions: N/A

 

Items:
a. A controlled thermal environment within the closed cavity and possessing a chamber cavity with
an inside diameter of 406 mm or more; and
b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

WASHSTATEC023131

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 96 of 560

[December 20, 2018]

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located
inside the other.

55. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:
2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through -r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS01 if they are “specially designed” for the “production” of the items controlled in
ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of ttems in ECCN 0A602 or USML
Category IT.

56. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:
2D018 “Software” for the “development,” “production,” or “use” of equipment controlled
by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for
software formerly controlled under this entry.

57. In Supplement No. | to part 774, Category 2, revise ECCN 2E001 to read as follows:
2E001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984, 2D991,
2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Controls) Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “technology” for items NS Column 1

 

 

 

 

WASHSTATEC023132
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 97 of 560

[December 20, 2018]

 

controlled by 2A001, 2B001 to 2B009,
2D001 or 2D002

 

MT applies to “technology” for MT Column |
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to
2B122, 2D001, or 2D101 for MT reasons

 

NP applies to “technology” for items NP Column 1
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

weasons

 

INP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for (INP Column 2

INP reasons

 

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by 2A226 having  the(CB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

AT applies to entire entry AT Column |

 

 

 

 

Reporting Requirements
See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: Yes, except N/A for MT
Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according to

WASHSTATEC023133
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 98 of 560

[December 20, 2018]

the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the
EAR).
List of Items Controlled
Related Controls: See also 2E101, 2E201, and 2E301
Related Definitions: N/A

 

Items:
The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems
into coordinate measurement machines specified by 2B006.a.

58. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:
2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 24983, 2A984, 2A991, or 2A994), or 2B (except 2B991,
2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to “technology” for equipment {NS Column 1
controlled by 2A001, 2B001 to 2B009

 

IMT applies to “technology” for equipmentMMT Column |
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122 for

MT reasons

 

INP applies to “technology” for equipment {NP Column 1
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,

 

 

 

 

WASHSTATEC023134
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 99 of 560

[December 20, 2018]

 

2B209, 2B225 to 2B233 for NP reasons

 

INP applies to “technology” for equipment = (NP Column 2
— by 2A290 or 2A291 for NP

 

casons

 

CB applies to “technology” for equipment (CB Column 2
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the
characteristics of those controlled by

2B350.g

 

‘AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements
See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: Yes, except N/A for MT
Special Conditions for STA
STA: License Exception STA may not be used to ship or transmit “technology” according to
the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement No.1
to part 740 of the EAR).
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
The list of items controlled is contained in the ECCN heading.
59. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:
7A61L1 Military fire control, laser, imaging, and guidance equipment, as follows (see List of
Items Controlled).

License Requirements

WASHSTATEC023135
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 100 of 560

[December 20, 2018]

Reason for Control: NS, MT, RS, AT, UN
Control{s) Country Chart (See Supp. No. 1 to part 738).

 

 

NS applies to entire entry except 7A611.y | NS Column 1

 

MT applies to commodities in 7A611.a | MT Column 1
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column 1

 

AT applies to entire entry AT Column 1

 

UN applies to entire entry except 7A611.y | See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $1500
GBS: N/A
CIV: N/A
Special Conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be used
for any item in 7A611.
List of Items Controlled
Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate more
than a de minimis amount of U.S. origin “600 series” controlled content.
Related Definitions: N/A
Items:
a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially
designed” for a defense article on the USML or for a 600 series item.
b. to w. [RESERVED]

99 66

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,

angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that are

WASHSTATEC023136
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 101 of 560

[December 20, 2018]

“specially designed” for defense articles controlled by USML Category XII or items controlled by
7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 74002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A61 Ly.

39 66 99 66

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not elsewhere
specified on the USML or in the CCL, as follows, and “parts,” “components,” “accessories,” and

“attachments

y.1 [RESERVED]

specially designed” therefor:

WASHSTATEC023137
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 102 of 560

Billing Code 4710-25

DEPARTMENT OF STATE

22 CFR Parts 121, 123

124, 126, and 129

3

[Public Notice 10603]
RIN 1400-AE30

ions List

U.S. Munit

International Traffic in Arms Regulations

1, , and II

1es

Categor

Department of State.

F

AGENCY

I rule.
§ 121.1 The United States Munitions List.

% OR OK Ok

ina

ACTION

=
<a

SR wR ES
BS SSS

ee RE?
euxndt SS? cack RR SABER
PE RIES EYRE EEN

SSS

Rx
&.

 

 

  

Category I—Firearms :

 

 

 

 

   

Ee

+ vt

*(b) Fully automatic firearms to .50 caliber

 

 

 

ey "
Pod

 

 

 

 

 

 

 

 

 

 

FORRES

 

 

   

*(e) Silencers, mufflers, anc

 

 

pS ERP RES,

 

SERS

 

 

 

 

SEETP ESF

 

WASHSTATEC023138
 

 

 

 

wt

 

Shek

 

 

 
 

favs

 

pees

PRES PE

 

 

  

 

 

mn

for the articles

tegory.

iS Ca

 

d attachments

   

accessories. an

 

 

 

 

 

 

wrens

 

FREES
ate

 

 

 

wenenes,

 

pence
werd
pert

ret

 

 

wept
sat
got

epee,

  

 

Nexalh

  

presses,

  

§ 120.10 of this subchapter) and

      

2,

Be

 

PEELE ET EE
Faas

 

.
&

 

 

LP
epee
See

sypos
Set
en
geod

 

peeves,
Sve

gen

pier,

‘eevee?

           

 

 

 

 

SE

 

20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 103 of 560

Case 2

 

 

 

&

 

 

 

 

paragraphs (a) through (d) of th

 

 

TEE

 

gon

 

beveed
riven

wproeed,

 

 

 

 

 

 

 

v

bere,

 

 

 

 

 

 

 

  

 

 

 

(i) Technical data (

 

   

to the defense articles described in

defense services (a

 

dedeod

 

 

rapes,

of

   

rt
Cent

 

 

 

 

 

WASHSTATEC023139
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 104 of 560

Case 2

  

ee
wp
be

 

 

      

Se PEE EEE SS

 

phen

 

Freche

prvonnahy

 

   

 

ceeht
ees
whe
fhs
oe
+ vet

 

ee

 

x

 

PEL TES

 

aS

ee

i

EE

z

 
 

RE

 
 

Pe
EASE

 

 

RPS

 

PRET

 

  
  

 

RS

aoe
x

ers

 

SEE

 

a

Pe

 

x

 
 

RNS

 

 

 

 

 

Boat

 

 

 

 

 

 

 

Sat
me
oe
me

P pdee
ence,
‘ebb
ee
2 pee

 

 

 

 

MS

 
 

 

Ea eek eee

 

 

 

 

4
g

a

 

RP he

 

 

Nee eee

 

2S
oe

¥

 

 

 

 

 

ge

pected,

 

gegen

eo

 
 

 

 

 

 

 

 

 

 

/
a,
gee!
Sent

weeeved,

 

tt

   

pate,

Rote

 

 

 

Perens

 

 

 

 

 

WASHSTATEC023140
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 105 of 560

Case 2

 

tives

 

 

 

 

 

pond

wef

pres

 

 

 

SENS Ee

 

 

 

Ry

 

 

TARY

 

 

 

=

 
 

as
ERY

12.7 mm),

See,

 
 

BN

 

nw

we

Lé.

 

Ree

 

OR ERE

 

caliber .50 (

 
 

 

 

 

 
 

SETI

 
 

 

 

 
  

 

¥

 

cm
cm

 

 

 

 

 

 

 

STS eee

 

SR ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category I—Guns and Armament

 

 

 

 

WASHSTATEC023141
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 106 of 560

Case 2

 

 

 

 

x

 

 

RRS ES

 

 

 

EE

 

pm

bevned

ite

 

 

potent

wwnpr

 

S dpoeet

 

 

 

 

 

 

 

 

weeeved,

ena

 

 

 

 

 

 

 

peg

eo

por
wells

  

 

  

peg

eo

 

 

         

wenn
wee

ot

ever,

 

 

eget

ee

eee!

 

 

 

pe
Ne

posed

 

 

 

 

 

 

 

 

‘poerd

                 

 

   

 

 

 

Pate,
ere
r

beet

  

beet

  

pe

abel

pag

 

 

 

weno

ena

 

 

 

 

 

 

wpe,
Ce
2

  

 

 

 

 

rene

po

 

apes

“soot

 

 

 

rn

 

 

 

posed

po

  

we

wpe

 

 

 

WASHSTATEC023142
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 107 of 560

Case 2

    
      

bd
ord
Ee ois, 4
pon Sosnt 3
/ ony 5
vepend uM e
oo reser on 4
: Coe 3

eet

wwnpr

cies

poe,

 

Need

 
 

-designed

 
     
 

 
 
 
 

              

         

   

cae segeeds
+ gee “oad

 

SES

SES

 

+s vn “
. oh © po g
wh “ pd "
a 3 “4
ae te ~
ft sagen > os oe
eet tae
L S eae
©
2
s

EEE

 

PSP ES Ee

ey

  

 

4

 

a

ing mission

   
 

aS

 

east preeees sheet

Ipoveed

      

 

 

TEE YE ee

 

 

  
 
 
  
 
 
 

 

 
 

 

 

 

 

 

 
       
 
 
 

  
 
 
 

a ‘= ;
: oO “add
: So nook eh &h :
: 5 i ‘ ee
a o eo ©
. Oe me a
nog to 1 & 8 - | ye S
“ = : as
O vod
ae]
3
oe

 

 

 

rps a f gon vie
were Ifa ‘ i : poner, . :
Sood goon 4 ai " ?
+ ers en ‘sy i me w
po 3 i po
toot A i peeed oO
wpe Bee . | s
A i devet -
| weg
4

 

(b) Flame throwers

 

 

*(d) Kinetic energy weapon systems

 

(e) Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

: é
work mm
Bee ze A
Leevceved on

pet s
om ong £
oO od ot :
fl Neco oe ad 2
prhnert a

ek.

en

 

 

WASHSTATEC023143
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 108 of 560

Case 2

 

IS

rns
pers
aS

 
 
 

NRE

ena

 

se
x

 

 

gegen

eo

Eee
SSE

 
 

 

 

accessories,

 

eh

 

                

SES

 
 
 
 
 
    
   
 
 
 

weet : wees
we 3 o “et
a . or oa
es : “ «poo oe
L Fah ; vp
z oa a
# :
‘ att vegeod,
" hence a ‘na
2 feed | on
ie i vt teed
ee
es

 

eco

  
 

 
 
  
 

 

 

 

 
 

  
 

      

poe
a“ - es
w rhe sot
3 BRE
mt UE: a" pes qereres,
braid t : mS at sens
ve, oe beet wo yer per
“ hha a4 ree ie a ie
*, oe vests, # : woes
e Se eet tL}
a n ad pepo, Shot cpt
“ 2 ye yo ;
} * ae oer
a , ‘ ae ch chewed
pide 2B ae + te “ee S 5
oe iE 1 3 bs
4 rhs ee ceE 3 wey egends
t 3 oe oe re 2 pee fae
re vay? pee nn eae,
frye 5 pat Q
fd Ae aeeire “
- Be : Oe :
D4 = oe
A we

 
 
 

pemnt
eet

pen

 

 
 
 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

for
Sacdind,
pote, ete pote
gonna rey
wien errant meee

 

  

peg

eo

 

 

 

 

 

 

 

 

 

 

 
 
 
 

attachments, :

Sey

 

 

WASHSTATEC023144
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 109 of 560

Case 2

5 ae
rs,

ptt geen

Secon <pos

 

peg

 

. Sa?
vt
oon >
Seat renee
fede peewee

. yo

 

open
Seed Cee
Co

    

vote

 

 

orcs

es
poten

; or,

ret oD

a od

ne : feet

rss

tFo

sooth

pon ed

bed

pom

oe)

 

Beet

 

gerd,

 

po

a pee,

rapes,

att

 

eet,

 
 
 
 
 
 
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peed i :
votnees Pat
os i
ppovend pebeed whoces tie ste,
ores poten ery verre
eh, seaman posse gonna
nese: Serene ees “report erento segeeds Serene
Seat ‘neat
Deed
i
fe

 
 

 

 

 
 

 

 

 

 

 

 

 
 
 

 

WASHSTATEC023145
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 110 of 560

Case 2

 

 

 

 

sregeode

‘nah
ft

     

hes
oe
o

deeod

  

 

 

 

 

 

prion,

yen,

get!

 

 

Ned

wwnpr

‘cog

 

ried
od
epee,

Sect!

 

 

 

 

 

creed
pee
am
gerd

cheat

5

 

 

 

 

> pens,

wpe

Pe

P

 

wetoe
a yee,
Pye,

 

 

 

wereed

Seon

 

Sead

 

     

weperk,

“eal

 

 

 

 

werner,
pee
ed

 

 

 

bchapter) and

bchapter) d

to the defense articles described in paragraphs (a)-,,{

1S SU

&
3
Canal
©
S
—
©
—N
—
rn

            

tly related

rec

is su

= §120.9 of th

e

Oe

 

eee
Pep
pel

“edpak

 

defense services («

   

 

sregeode

ed

 

ergeeds
Ce

 

(j) of this category a:

 

 

rapes,
woe

pa
teed
ee

 

      

wpe
"ert

 

po
wells

     

prone

a

por
wells
Speed

 

 

 

  

 

 

es!
z
K
a

 

 

 

WASHSTATEC023146
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 111 of 560

Case 2

 

 

 

eR

 

   

 

EE Se

 

SRT ES

aa

CERO LTE

 

ee
wp
be

 

   

 

EVs

pen

 

 

PERE

 

 

Sack
PES

wae 8

 

 

 

rst

"4
-

 

VER OPES ERT

 

 

 

  

 

 

 

 

et

ge F
aoe

or

NEE

 

 

SR ee

 

sete k
S

 

 

 

 

 

TEI

EAE

SSPE

EE

ES

EE

 

x

 

 

pte

:
Bey ER

 

 

SRESRERES

PETE

 

wees

 

 

WE

 

 

 

 

 

 

 

spent
asa
ons
ery
Seto
a
oe
eh
oe
me
wohebei
tb
im

peed

 

 

 

SER GRESE ES

ay ety grat

 

o
ce
2
F
F
a
oe
res
ope
rae
oe

 

  

 

                
   

Hee REE EES

te
a

REESE

 

 

 

 

3

Y

=

PRS

Se

 

 

 

 

 

eet
eee

  

 

RA

 

eS
S

   

 

 

 

 

"1

RES NS

ee

 

  

 

 

 

 

 

 

¥

Sea ES

io

SEES

 

 

 

 

 

 

ERIE S

SES

 

maa

 

Say

 

 

enh,
ene
les
re
one
ye
a
debe
ye
a
reeks

 

 

Be ee

ao

 

SS

 

 

 

 

 

 

es

Ee

See

 

    

EERIE TES

RW

RE

 

 

 

 

 

  

 

 

 

10

WASHSTATEC023147
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 112 of 560

Case 2

 

 

 

paperk

“eet

 

 

 

 

po
wells

     

weet
peter

 

 

 

 

 

 

 

 

sone nonseen ions nnnensnaennnsnornerntig mnwennnnnsrt

Ordnance

ek
Ras

Category [I—Ammunition

 

 

ESS

 

 

 

ition/,

(a) Ammun

 

 

 

gegen

“

peeved,
pessed
on

  

prion,

Pe

 

 

 

#7

eee!

deed

 

bal
as

 

Sot
LF

  

 

 

 

when,

vei

 

 

 

 

 

 

 

 

 

“

pessed

 

‘nach
peed,

honed

 

 

Va

ete

ged,
reed

gs,
eat

 

 

     

pen

 

 

 

 

rn

ete

od
mS

‘adesed,

in.
ol

 

 

wy

vote

 

 

     

Pe

 

  
 

 

 

epee
eet

 

Py
pebeod
Py
Coe

Anaad

 

 

 

 

 

11

WASHSTATEC023148
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 113 of 560

Case 2

 

 
 

 

 

 

 

   

Le

 

potent
ead

we

ene!

 

 

 

 

 

wwnpr

Sonat

 

 

 

2

pete

 

ones

Serene

 

    

e
reseed,

epee,
oh

 

 

popes

   

   

 

 

 

gegen

Cat

 

 

 

 

 

beer

chests
pot

 

 

 

 

 

 

resend
cot

ne vend
Apna
feet

“ened

Metts,

       

 

 

 

 

om
bested

 

posses,

aff

     

wwnpr

Speed

vee?
me

 

 

povod,

ot

peg
poten

 

Pap
pete
pesee

 

a
a

pedeed

 

 

 

peed

thn

  

bee

sagt
besos

     

Foyt
a

Poop
bebe

 

og
poche

"sae

 

 

 

Pa
pete
:
on
Pn
PL
beeces
see
Peay 4
peobeek
sg

   

 

ts

th

ing equipmen

n/ordnance handli

101

it

(b) Ammun

 

    

«4

is category

m

for the articles controlled

igned

igne

des

 

 

 

 

 

 

 

 

12

WASHSTATEC023149
20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 114 of 560

Case 2

spent

RES EEL

 

STER,

 

 

a
o
—

           

  

 

 

 

 

 

icles in

for the art

S

SPRUE ES

aS

 

  

3

 

 

   

Ae

wy ee
ae

EES

SEs

Peres

REE

 

 

 

 

 

oa
potions
e3

 

 

 

 

Ry

 

SETS ES

ee

  

 

 

Soh}
yee
1» oe
on
a
ed
be
e

ee
pe

¢
SY ENE

 

 

SER AU

 

 

 

ye

 

 

 

 

 

 

 

paperk

‘el

 

pence

 

 

wenn

epee

 

 

 

gegen

oS
2

     

a
peeved,
eed

 

baoad

 

 

 

 

oP ESe

 

;
PEASE Pebrebiier bhi

wR

  

SPLEeey

 

 

 

 

 

 

  

 

om

bended

pote

 

 

gegen

eo

woe,
Ce
2

    

 

ergeeds
eee

we

peveed

gegen

x

   

 

 
 

 

gen

Nhe

 

  

Fi

eepeed,

 

 

   

FY
ae

  

     

 

 

rapes,

on,
Pad
Ninn,

vp

aoe
porns

peeved,

 

‘eat

 

 

 

13

WASHSTATEC023150
 

 

 

Ned

 

 

ca reed
ret pay wath

20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 115 of 560

Case 2

 

m

 

      

 

 

. Pn
2 pt
Serle ee, 5 4
ee tpernntt a’ Sat fee
S| . ponent
heck pone
wipe pono :
S 5 oe coe 2 gees
= . vena ite ie
n opeee,
meer Senne os

 

 

 

 

  

peat

 

a

peeve

peeved,

 

feos perene
we,
Seat

 

 

 

 

 

 

poe

      

 

 

 

Saat all Bank
Frreeon, 4 oy
os Sagoo
we Leet greeet
aa wn
St
epee ie

we

 

 

 

 

 

 

 

 

pene

a

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peeves,

 

 

 

 

 

 

 

 

 

  

 

 

 

 

5

 

 

 

 

 

 

wept

    

 

14

 

WASHSTATEC023151
 

 

 

               

 

 

 

 

 

 

 

 

 

  

 
 

o Le ee .
3 “8 “a Z e
3 tp ee A wa
" we fp Be
2 2 wee :
2
3 >>
3 ae)
be oO aL, ‘ es
2 o ae ° ° oe
< , @ ; oe wd
gs ae a a
— 2 “age : oS ee
3 8 “3 : 5
7 a ‘ed? ; :
nA zi >
2 Oo d
Q ;

§120.10 of th

 

is su

+ §120.9 of th

BE
Es

=

       

sae
ee

oh

    

 

   

poe

eo

pene

pon
potions
e3

ergeeds
eee

 

 

eepeed,

ed
gon
peed

     

 

 

 

     

 

 

 

      

 

 

TEES

SEER

 

 

permenant,

 

 

 

 
 

 

 

 

 

 

 

‘pope,
ee,
aed
ret
oe
#
CB
Ses
Phy

    

SRST
=

 

   

  

15

20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 116 of 560

Case 2

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oom
3
\Newrese”
Ww
6.
63
ran
op
s
3
Q.
c
+ ot
ie)
oO
2
>=
a
oO
ie]
oO
“a
Ww
oO
poor
QO
€
3
oY
Ww
5
ia
OQ
"So
o
SS
wet
°
ame

 

 

  

 

 

8 :
a op Co i :
se — wpe be (op e ;
eg — w Son? ref H i - od
s § oo : ‘|
> pond . 9 rod eh 4 i " 2
= = 4 : booed D i
5 vey te :
o & aD bce 2 on |
4 oa “ ‘|
@ § 3 oS os ;
ee wa — OE as
o ae a ‘ A 4
oS So: oh JE :

 

WASHSTATEC023152
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 117 of 560

   

 

ret

tad

pon
‘pone

 

 

es,

 

tegory does not control cartridge and

is ca

Th

 

 

 

to export, have been rendered useless beyond the

, prior

shell casings that

possibility of restoration for use as a cartridge or shell casing by means of

ing or popping.

heating, flame treatment, mangling, crushing, cutt

PELE PLY

 

 

 

 

eR RARE

   

 

7

 

 

PRETME ELEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

WASHSTATEC023153
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 118 of 560

Categories |, IL, and ill MDE Transitioning to the CCL

 

 

ITEM DESCRIPTION

CCL CONTROL

 

Cartridge, 5.56mm M855A1

 

 

CCL

ECCN OA505.a

 

 

WASHSTATEC023154

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 119 of 560

The Honorable

Robert P. Corker, Jr., Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, I], and IT] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, II and HI;, the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC023155
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 120 of 560

The Honorable

Robert Menendez

Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, I], and IT] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, I] and UI; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC023156
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 121 of 560

The Honorable

Edward R. Royce, Chairman
Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), Lam
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, I, and II] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, H and IH; line-in/line-out comparison of the
current and revised USML Categories I, II and IT; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC023157
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 122 of 560

The Honorable

Eliot L. Engel

Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Engel:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and II] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, H and IH; line-in/line-out comparison of the
current and revised USML Categories I, II and IT; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC023158
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 123 of 560

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.
ACTION: Final rule.

§ 121.1 The United States Munitions List.
ook oe ok ok
Category I—Firearms and Related Articles

*(a) Firearms using caseless ammunition.

*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.

*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

WASHSTATEC023159
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 124 of 560

inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(i) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense
services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)

(j)}-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I: The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the deflagration of propellant;

WASHSTATEC023160
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 125 of 560

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.
Category Ii—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and cannons;

**(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(3): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(3): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(3): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE

WASHSTATEC023161
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 126 of 560

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

Note I to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are

controlled on the CCL under ECCN 2B232.

WASHSTATEC023162
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 127 of 560

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f)-(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firmg mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firmg superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

WASHSTATEC023163
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 128 of 560

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components

therefor; or

WASHSTATEC023164
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 129 of 560

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1)—(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category WI—Ammunition and Ordnance
(a) Ammunition, as follows:
*(1) Ammunition that incorporates a projectile controlled in paragraph

(d)(1) or (3) of this category;

WASHSTATEC023165
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 130 of 560

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a

commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)

WASHSTATEC023166
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 131 of 560

identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the
articles controlled in this category, as follows:

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

WASHSTATEC023167
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 132 of 560

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category I;

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category IT;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or IT;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system

that:

10

WASHSTATEC023168
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 133 of 560

(1) Is classified;

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(ec) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f}(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category II: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell

casings that, prior to export, have been rendered useless beyond the

11

WASHSTATEC023169
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 134 of 560

possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.
Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

12

WASHSTATEC023170
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 135 of 560

United States Department of State

Washington, D.C. 20520

 

The Honorable FEB 0 4 2019

James Risch, Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, Il, and III to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

Enclosed for your reference are the following documents: a summary of the revisions to the
USML:; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further assistance.

Sincerely,

Cap

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC023171
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 136 of 560

United States Department of State

Washington, D.C. 20520

 

The Honorable FEB 0 4 2019

Robert Menendez, Ranking Member
Committee on Foreign Relations
United States Senate

Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, II, and III to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

Enclosed for your reference are the following documents: a summary of the revisions to the
USML:; the final regulatory text of Categories I, II and II]; line-in/line-out comparison of the
current and revised USML Categories I, II and II; the Department of Commerce’s revised '
companion regulatory text; and a summary of the control for major defense equipment.
We hope this information is helpful. Please let us know if we can be of further assistance.
Sincerely,
Mary Elizabeth Taylor

Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC023172
 

Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 137 of 560

United States Department of State

Washington, D.C. 20520

 

F
The Honorable EB 0 4 2019

Eliot L. Engel, Chairman
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, II, and II] to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

. Enclosed for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further assistance.
Sincerely,
a Elizabeth Taylor

Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC023173

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 138 of 560

United States Department of State

Washington, D.C. 20520

 

The Honorable
Michael McCaul, Ranking Member FEB 0 4 2019
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. McCaul:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, II, and III to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

Enclosed for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, I and III; line-in/line-out comparison of the
current and revised USML Categories I, IT and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further assistance.

Sincerely,

Mary Elizabeth Taylor

Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC023174

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 139 of 560

Summary of Revisions to USML Categories I, II, and ITI

In 2009, the interagency began a review of the U.S. export control system,
with the goal of strengthening national security and the competitiveness of key
U.S. manufacturing and technology sectors by focusing on current threats, as well
as adapting to the changing economic and technological landscape. This review
determined that the then-current export control system was overly complicated,
contained too many redundancies, and, in trying to protect too much, diminished
our ability to focus our efforts on the most critical national security priorities.

To this end, the Departments of State and Commerce have been reviewing
and revising the two primary lists of controlled items, i.c., the United States
Munitions List (USML) and the Commerce Contro] List (CCL). A key strategy in
the reform effort is to construct the lists so they positively identify the items they
control. Thus, for example, the USML lists the specific types of parts,
components, accessories, and attachments that warrant control under the
International Traffic in Arms Regulations (ITAR) rather than all generic “parts,”
“components,” “accessories and attachments” that are in any way “specifically
designed, modified, adapted, or configured” for a defense article, regardless of
military significance (as is currently the case for unrevised USML categories). All
other generic parts, components, accessories, and attachments and the technology
for their “production,” “development,” or “use” that are “specially designed” for an
item formerly on the USML but not specifically identified on the USML will
become subject to the jurisdiction of the Export Administration Regulations (EAR)
and identified on its CCL.

In connection with this effort, the Department of State has published 26
final, or interim final, rules revising eighteen of the twenty-one USML categories.
In May 2018, the Department of State published proposed revisions of the final
three USML Categories, including Category I (firearms and related articles), IT
(guns and armaments) and IIT (ammunition and ordnance), which follow this
model of utilizing a “positive list” for controls. Articles that are not positively
identified on the USML will continue to be controlled, albeit under the jurisdiction
of the EAR.

Category I—Firearms and Related Articles

Paragraph (a) is revised by limiting the scope of the control to firearms using
caseless ammunition. Non-automatic and semi-automatic firearms that do not use

WASHSTATEC023175
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 140 of 560

caseless ammunition will be controlled in Export Control Classification Number
(ECCN) 0A501 on the CCL, except for firearms manufactured prior to 1890.

Paragraph (b) is non-substantively revised.

Paragraph (c) is revised by limiting the scope to firearms specially designed
to integrate fire control, automatic tracking, or automatic firing (e.g., Precision
Guided Firearms). Other weapons that were controlled here will be controlled in
ECCN 0A501.

Paragraph (d) is revised by limiting the scope to fully automatic shotguns.
Other shotguns that were controlled here will be controlled in ECCN 0A502.

Paragraph (e) is revised by removing flash suppressors and moving certain
parts and components for the remaining items in paragraph (e) to paragraph (h)(3).
Flash suppressors will be controlled in ECCN 0A501.

Paragraph (f) is reserved. Riflescopes with night vision or infrared were
moved to USML Category XII(c)(2) in 2016 through 81 FR 70340. All other rifle
scopes that were controlled here will be controlled in ECCN 0A504.

Paragraph (g) is revised to more clearly delineate the major components of
USML firearms that are controlled. The major parts and components of firearms
that transition to the CCL will be controlled in ECCN 0A501.

Paragraph (h) is revised by adding four subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments of firearms that transition to the CCL will be controlled in ECCN
0A501, as will any parts, components, accessories, and attachments of USML
firearms that are not listed in paragraphs (g) or (h).

Paragraph (i) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A501, 0B501, 0D501, and OES01
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category

WASHSTATEC023176
 

Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 141 of 560

XII and are described in the purchase documentation submitted with the
application.

Category II— Guns and Armament

Paragraph (a) is revised by adding five subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development guns and armaments and their specially designed parts and
components. Two notes are added to paragraph (a) in order to exclude from the
control certain items that do not warrant control on the USML. Non-automatic and
non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm) and .72
caliber (18.288 mm) will be controlled under ECCN 0A501. Black powder guns
and armaments manufactured between 1890 and 1919 will be controlled under
ECCN 0A602, except for black powder guns and armaments manufactured earlier
than 1890.

Paragraph (b) is revised to control flame throwers based on the technical
parameter of a range 20 meters or greater.

Paragraph (c) is reserved. The items that were controlled in this paragraph
that warrant USML control are now described in paragraph (a)(4) and the rest are
controlled in ECCN 0A602.

Paragraph (d) is revised to control specially designed kinetic energy
weapons.

Paragraph (e) is revised to more specifically describe the items warranting
control under this paragraph. Items that were controlled in this paragraph as being
for guns and armaments controlled in paragraph (c) that did not move to paragraph
(a)(4) are controlled in ECCN 0A602.

Paragraph (f) is reserved. The items that were controlled here will be
controlled in ECCN 0A606.

Paragraph (g) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (h) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

WASHSTATEC023177

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 142 of 560

Paragraph (i) is reserved. The items that were controlled that continue to
warrant USML control are moved to paragraphs (j)(9) and components therefor to
(j)(10) and the rest will be controlled in ECCN 0B602.

Paragraph (j) is revised by adding seventeen subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments that are not listed in paragraph (j) will be controlled in ECCN 0A602.

Paragraph (k) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A602, 0B602, 0D602, and OE602
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category T1I— Ammunition and Ordnance

Paragraph (a) is revised by adding ten subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development ammunition. Ammunition not described will be controlled under
ECCN 0A505. Black powder guns and armaments manufactured between 1890
and 1919 will be controlled under ECCN 0A602, except for black powder guns
and armaments manufactured earlier than 1890.

Paragraph (b) is revised to more specifically describe the items warranting
control under this paragraph by identifying those items in two subparagraphs.
Items that were controlled in this paragraph but do not meet the more specific
description will be controlled in ECCN 0B505.

Paragraph (c) is reserved. The items that were controlled in this paragraph
will be controlled in ECCN 0B505.

Paragraph (d) is revised by adding fifteen subparagraphs to specifically

enumerate the articles controlled. Parts and components of USML ammunition that
are not described will be controlled in ECCN 0A505.

WASHSTATEC023178
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 143 of 560

Paragraph (e) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A505, 0B505, 0D505, and 0E505
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

A new note is added to Category III to provide that ammunition crimped
without a projectile (blank star) and dummy ammunition with a pierced powder
chamber are not on the USML. These items will be controlled in ECCN 0A505.
An additional new note is added to provide that grenades containing non-lethal or
less lethal projectiles are not on the USML. These grenades will be controlled in
ECCN 0A505.

For items that have transitioned to the CCL in a 600 series entry,
transactions destined for countries subject to a U.S. arms embargo will not be
eligible for license exceptions, except for License Exception GOV under EAR
§740.11(b)(2)Gi). Multilateral regime-controlled items moved from the USML to
the CCL will retain their regime control parameters and reasons for control.

The Department of Commerce has created a License Exception Strategic
Trade Authorization (STA, $740.20), which authorizes the export, re-export, and
transfer (in-country) of certain items on the CCL to “countries of least concern”
without a license (i.e., Argentina, Australia, Austria, Belgium, Bulgaria, Canada,
Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg,
Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, South Korea, Spain, Sweden, Switzerland, Turkey, and the United
Kingdom). Parts, components, accessories and attachments controlled under
subparagraph “x” of the relevant ECCNs will be automatically available for this
exception. However, end-items that will be controlled under the new ECCNs will
be subject to a “first time” license requirement. Exporters will be able to request a
determination on STA eligibility for these items concurrent with a license request.
If the Departments of State, Defense, and Commerce all agree, the end-item would
be separately posted, by model number, as eligible for STA in the future. Ifthe

WASHSTATEC023179
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 144 of 560

departments cannot reach consensus, the end-item would continue to require a
license to all destinations except Canada.

Existing License Exceptions LVS (§740.3), TMP (§740.9), RPL (§740.10),
and GOV (§740.11(b)(2)(ii) or (b)(2)(iii)) will be eligible for use for items
controlled by these ECCNs.

WASHSTATEC023180
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 145 of 560

May 14, 2019

Dear Member of Congress:

The undersigned organizations write in strenuous opposition to the Administration’s proposal
to significantly weaken regulation and oversight of firearms exports. The transfer of export
controls of semi-automatic pistols, assault-style firearms, sniper rifles, and ammunition from
the United States Munitions List under the authority of the Department of State to the less-
stringent controls of the Department of Commerce! will thwart congressional oversight and
create new and unacceptable risks of exacerbating gun violence, human rights abuses, and
armed conflict.

The Administration’s proposal guts Congress’ authority to provide oversight of firearms exports.
Currently, Congress is notified of firearms sales authorized by the State Department valued at
$1 million or more. No such notification requirements will exist if these weapons are
transferred to Commerce control. In recent years, Congressional notification has been an
important backstop, helping forestall firearms transfers to repressive forces, such as those in
Turkey and the Philippines.

The proposal would also transfer control of the technical information and blueprints for
potentially undetectable 3D-printed guns from State to Commerce, a move that could facilitate
printing of 3D guns worldwide, make these weapons readily available to terrorist groups and
other criminal elements, and endanger American embassies, military bases, and passenger
aircraft at home and abroad.?

Although proponents of the proposed changes argue that small arms are “less dangerous”
because many can be bought in U.S. retail outlets, the fact is that armies are built from these
firearms. Small arms are the weapons of mass destruction in countries and regions such as
Congo, Burma, Mexico, and Central America. AR- and Ak-type rifles and their ammunition that
would be transferred to Commerce control are weapons of choice for criminal organizations in
Mexico and other Central American countries, contributing to the humanitarian catastrophe
that drives many migrants north as guns flow south.*

Under the proposed changes, fully automatic firearms would properly remain under State
Department control, but semi-automatic weapons would move to the Commerce Department’s
control. Practically, however, the difference between these types of weapons is meaningless.
For example, soldiers in Cameroon last summer — in two separate incidents captured on video —
used semi-automatic rifles to execute several men, two women, and two small children.° In
Mexico, local police in Guerrero State responsible for the forced disappearance of 43 students
in 2014 were armed with semi-automatic rifles.© Many sniper rifles and semiautomatic firearms
that would be moved to the Commerce Department's control are currently in active use by the
U.S. military, and many semi-automatic firearms can also easily be converted to fully automatic
weapons, further illustrating the false dichotomy of arguments in support of this change.

WASHSTATEC023181
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 146 of 560

The proposal will also increase the risk of exports to unauthorized end users and conflict zones
as the Commerce Department, charged with promoting sales, will gather less information about
those engaged in the arms trade and rely on post-shipment monitoring, rather than pre-license
checks. Overall, Congress already has a robust framework for arms transfers, embedding
important human rights and other critical provisions in two central statutes: the Arms Export
Control Act and the Foreign Assistance Act. The provisions of these laws, generally speaking,
apply to defense articles listed on the U.S. Munitions List. Removing weapons from this list
exempts them from related statutory constraints.’

Ultimately, the weapons and ammunition that currently are controlled under U.S. Munition List
Categories |-IIl belong there and should stay there. The best way to move forward is to prohibit
transfer of these weapons out of the U.S. Munitions List and maintain congressional oversight,
as is currently proposed in H.R. 1134 and S. 459.® A prohibition on transfers out of the U.S.

Munitions List could be included in other legislation, such as the National Defense
Authorization Act. We urge you to support these measures.

Sincerely,

Alianza Americas

Alliance for Gun Responsibility

Alliance of Baptists

American Federation of Teachers

American Friends Service Committee

American Medical Student Association

Americans for Democratic Action

Amnesty International-USA

Arizonans for Gun Safety

Arms Control Association

Baptist Peace Fellowship of North America

BAYAN USA

Blue Future

Brady

The Campaign to Keep Guns off Campus

Center for American Progress

Center for Civilians in Conflict (CIVIC)

Center for International Policy

Church of the Brethren Office of
Peacebuilding and Policy

Coalition Against Gun Violence

Coalition for Peace Action

Coalition to Stop Gun Violence

Colorado Ceasefire Legislative Action

WASHSTATEC023182

Committee in Solidarity with the People of
El Salvador (CISPES)

Congregation of Our Lady of Charity of the
Good Shepherd, US Provinces

CT Against Gun Violence

Delaware Coalition Against Gun Violence
Educational Fund

Desert Southwest Conference UMC, Board
of Church and Society

Episcopal Peace Fellowship

Fellowship of Reconciliation

Franciscan Action Network

Friends Committee on National Legislation

Friendship Office of the Americas

Georgians for Gun Safety

Giffords Law Center to Prevent Gun
Violence

Global Exchange

Global Justice Institute, Metropolitan
Community Churches

Granite State Progress

Grey Nuns of the Sacred Heart

Gun Violence Prevention Center of Utah

Hoosiers Concerned About Gun Violence
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 147 of 560

Humanity & Inclusion

interfaith Council for Peace and Justice

international Coalition for Human Rights in
the Philippines-United States

Jewish Center for Justice

Joint Action Committee

Jr Newtown Action Alliance

Just Foreign Policy

Latin America Working Group

Leadership Conference of Women Religious

Maryknoll Office for Global Concerns

Million Hoodies Movement for Justice

MomsRising

Monmouth Center for World Religions and
Ethical Thought

National Advocacy Center of the Sisters of
the Good Shepherd

National Coalition Against Domestic
Violence

National Council of Churches

National Lawyers Guild, International
Committee

Network in Solidarity with the People of
Guatemala

New Mexicans to Prevent Gun Violence

Newtown Action Alliance

Nicaragua Center for Community Action

North Carolina Council of Churches

Oakland Catholic Worker

One Pulse for America

Orange Ribbons for Gun Safety

Pax Christi USA

Pax Christi International

Pax Christi Metro Washington, DC and
Baltimore

Pax Christi Pacific Northwest

Philippines-U.S. Solidarity Organization -
Southern California

 

Presbyterian Church (USA)

San Diegans for Gun Violence Prevention

School of Americas Watch

School of Americas Watch - East Bay

Sister Parish, Inc.

Sisters of Charity of the Blessed Virgin Mary

Sisters of St. Francis of the Neumann
Communities

States United to Prevent Gun Violence

Stop Handgun Violence

Survivors Empowered Action Fund

Survivors Lead

Task Force on the Americas

The United Methodist Church — General
Board of Church and Society

United Nations Association of the National
Capital Area

Violence Policy Center

Vision Quilt

War Resisters League

Washington Office on Latin America

WAVE Educational Fund

We the People for Sensible Gun Laws

Win Without War

Women Against Gun Violence

Women's Action for New Directions

Woman's National Democratic Club

Non-US groups:

Action on Armed Violence

Center for Ecumenical Studies

Colombian Campaign To Ban LandMines

Corruption Watch UK

Human Security Network in Latin American
and the Caribbean (SEHLAC)

igarapé Institute

Public Policy Association (APP)

1 Department of Commerce, Industry and Security Bureau, “Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML)},"
Federal Register, May 24, 2018, p. 24181, at: https://www.federalregister.gov/documents/2018/05/24/2018-
10367/control-of-firearms-guns-ammunition-and-related-articles-the-president-determines-no-longer-warrant;

WASHSTATEC023183
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 148 of 560

 

and Government Accountability Office, "EXPORT CONTROLS: State and Commerce Should Share Watch List
Information If Proposed Rules to Transfer Firearms Are Finalized,” GAQ-19307, March 1, 2019, at
https://www.gao.gov/products/GAO-19-307.

* Joe Gould, “US lawmakers balk at arms sales to Saudi Arabia, Turkey and Nigeria,” Defense News, September 26, 2017, at:
https://www.defensenews.com/congress/2017/09/26/us-lawmakers-balk-at-arms-sales-to-saudi-arabia-turkey-
and-nigeria/.

3 Emily Dreyfuss, “3D Printed Gun Blueprints Are Back, And Only New Laws Can Stop Them,” Wired, August 29,
2018, at: https://www.wired.com/story/3-d-printed-gun-blueprints-return-laws-injunction/.

* Violence Policy Center, “Cross-Border Gun Trafficking,” at www.vpc.org/indicted; Alex Yablon, “Trump is Sending
Guns South as Migrants Flee North,” Foreign Policy, March 8, 2019, at:
https://foreignpolicy.com/2019/03/08/trump-guns-honduras-central-america/.

° Susan Waltz, testimony before House Foreign Affairs Subcommittee on Oversight and Investigations, March 26,
2019, at: https://www.forumarmstrade.org/uploads/1/9/0/8/19082495/3-26_testimony_waltz.pdf.

5 Mexican Commission for the Defense and Promotion of Human Rights, Gross Human Rights Violations: The Legal
and Illegal Gun Trade in Mexico, 2018, p. 16, at: https://stopusarmstomexico.org/gross-human-rights-abuses-the-
legal-and-illegal-gun-trade-to-mexico/.

7 Susan Waltz testimony, op.cit, and Colby Goodman, Christina Arabia, and William Hartung, "Proposed Firearms
Export Changes: Key Challenges for U.S. Oversight," Center for International Policy, July 9, 2018, at:
https://securityassistance.org/publication/proposed-firearms-export-changes-key-challenges-us-oversight.

® See legislative texts at: https://www.congress.gov/bill/116th-congress/house-bill/1134 and
https://www.congress.gov/bill/116th-congress/senate-bill/459/.

WASHSTATEC023184
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 149 of 560

implications of Proposed Changes to Firearms Export Regulations!

The Administration has notified Congress of its intent to change firearms export regulations by reclassifying several
kinds of firearms and ammunition — from their current designation as military weapons (defense articles) to
commercial items. Semi-automatic and non-automatic firearms are the main items slated for change.* Included
in this class of weapons are the high-powered assault rifles—including the semi-automatic AR-15--that have been
used in several mass shootings in the US, as well as armor-piercing sniper rifles and sidearms used by the US
military.?

The proposed regulatory change involves moving items from one list (the US Munitions List) to another (the
Commerce Control List}, but the two lists are subject to different statutory provisions and the implications are
significant. Legislative action is needed to ensure that stringent rules remain in place to regulate the export of
these lethal firearms and suspend further sales to individuals or governments who misuse US weapons or transfer
them to criminal or terrorist organizations.

Why the proposed changes matter:

1. Failure to appreciate the military significance of semi-automatic weapons
At the heart of the proposed changes is a faulty proposition that semi-automatic weapons are fundamentally a
commercial product. Semi-automatic rifles such as the AR-15 are currently classified within the US export
regime as “assault rifles.” (The key difference between a fully automatic and a semi-automatic weapon is that
for semi-automatic firearms, the trigger must be continuously activated to release bullets, whereas a fully
automatic weapon only requires a single pull of the trigger to fire a continuous stream. In practical reality,
there may be little difference between the two, inasmuch as a semi-automatic weapon can typically fire 45
rounds per minute and soldiers in combat often elect to use fully automatic weapons in a semi-automatic
mode.) Category | on the US Munitions List (USML) is currently titled “Firearms, Close Assault Rifles and
Combat Shotguns,” but if the proposed changes go forward, the sanitized title will become simply “Firearms
and Related Articles.” Assault rifles as a category — on either list — will disappear, marking a significant change
in the way we think about, and categorize, military-style weapons.

 

What Congress should do: Enact legislation such as H.R. 1134 or S. 459 to prevent the transfer of assault rifles
and other semi-automatic weapons from the US Munitions List (USML) to the Commerce Control List (CCL).

2. Certain Assault Rifles will no longer be subject to the human rights provisions of the Foreign Assistance Act
Under the current system, Congress is notified when large sales of semi-automatic weapons are proposed for
countries such as the Philippines, where government forces have used such weapons in extrajudicial killings or
where there is a history of diversion from local security forces to cartels, such as Guatemala. After the
proposed rule is adopted, there will be no legal barrier to transferring these weapons to countries with a
consistent pattern of gross violations of human rights.*

 

 

 

1 Prepared by Susan Waltz, Professor, Gerald R. Ford School of Public Policy, University of Michigan swalte ur
to Brittany Benowitz, Chief Counsel, American Bar Association for Human Rights, for reviewing a draft.

? Items scheduled to remain on the military control list include automatic firearms and firearms that use caseless ammunition, silencers, high-
capacity magazines, belted ammunition, mortars, cannons, recoilless rifles, and grenade launchers. Flame throwers with a range exceeding 20
feet would also be explicitly controlled by the munitions list. In addition to semi-auto and non-auto firearms, grenades containing non-lethal or
less lethal projectiles will be under CCL jurisdiction as 500-series items.

nedu, February 2019. Thanks

3 See “Comments of the Brady Center and Brady Campaign to Prevent Gun Violence on the Department of State Proposed Rule to Amend the
International Traffic in Arms Regulations: U.S. Munitions List Categories I, Il, and IN and the Department of Commerce Proposed Rule Regarding
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List,” 2018, for a detailed list of firearms that would be released from USML controls.

 

    

4 For further details, see American Bar Association Center for Human Rights, WHITE PAPER: Prooosails to Relax Exoart Cantrais for Slenificant
Miltary Equroruent January 14, 2013; Comments from the Center fur international Palcy Re: Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML), RIN 0694—AF47 (2018);

and Comments by Susan Waltz on ITAR Amendment Categories |, land II and EAR Amendment RIN 0694-AF47.

 

   

WASHSTATEC023185
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 150 of 560

This is one of the provisions that derives from a statutory definition of terms such as defense article,
security assistance, or military equipment. Where such terms are defined by statute, they are usually linked to
the presence of an item on the USML. Congress recently expanded the definition of defense article to include
“600-series” items previously moved to the CCL [22 USC 2304(d)}(2)(C)], but no provision has been made
regarding the items under consideration here, which are intended to be designated as “500-series” items.
Moving an item off the USML now could still affect the scope of the various laws that refer to defense articles
or security assistance.

Of greatest concern in this regard are the links to human rights conditionality on security assistance and
provision of military equipment [22 USC 2304(d)(2}(C) and 10 USC 362]; vetting of foreign military units that
receive training and equipment (22 USC 2378d); provisions for third-party transfer of grant-supplied defense
articles (22 USC 2314); and various reports to Congress (22 USC 2776 and 22 USC 2415). If the changes go
forward without adjustment, arms deals involving the sale or transfer of semi-automatic weapons would
escape various statutory constraints.

What Congress should do:

@ Continue to hold implementation of the new rule until the Government Accountability Office has
completed its review of the current oversight regime and the Congress has had the opportunity to
hold hearings.

® Toensure that human rights protections remain in place with regard to the potential sale or transfer
of semi-automatic weapons, Congress should either enact legislation to ensure that weapons and
ammunition currently listed in Categories [-lll of the USML remain on the USML, or amend the
definition of “security assistance’ and “defense article” (22 USC 2304) to include weapons transferred
to Commerce Department control (i.e. the “S00 Series”).

* Further, to prevent the diversion to unauthorized users or those engaged in atrocities, Congress
should ensure that such security assistance is subject to relevant oversight provisions, including
Sections 2314 (diversion), 2378d (vetting) and 2776 (Congressional notification of proposed sales).

@ Toensure that Congress continues to receive a comprehensive annual report on US arms sales, the
Arms Export Control Act (22 USC 2778} should be amended to clarify that “defense articles” includes
any 500-series items on the CCLO

3. Retaining authority to monitor end use and block further sales if equipment is misused
What’s in an asterisk? Some of the items included on the US Munitions List are marked with an asterisk (*) to
signify that they are considered significant military equipment (SME), defense articles “for which special
export controls are warranted because of the capacity of such articles for substantial military utility or
capability.” Semi-automatic firearms are currently classified as SME, but that would change if the current
proposals go forward. All of the provisions covering defense articles (discussed above) apply to SME. In
addition, there are a few statutory provisions that apply specifically to SWE. The most relevant of these
applies to end use controls, which could be significantly weakened by the proposed changes. As provided by
22 USC 2753, re-transfers of SME require explicit authorization. A special form for end-use control (DSP-83) is
currently required for SWE weapons transfers (22 CFR 123.10), and suppliers must provide precise information
about the transferred equipment along with a certification by the foreign government at destination that the
equipment will not be re-transferred without prior written approval of the US government. Under current
law, if significant military equipment is re-transferred without permission or used against anything other than
a legitimate military target, the President must notify the Congress and suspend further transfers. The
proposed rule would eliminate these oversight provisions.

 

 

5 The BIS regulatory proposal includes several changes to Export Administration Regulations (EAR) that affect record keeping on firearms
transactions (namely EAR parts 743, 748, 758, and 762). If the proposed regulations go forward, AECA reporting provisions (22 USC 2776)
should be amended to ensure that statistical information about firearms transactions collected for other purposes, including compliance with
multilateral agreements, should also be supplied directly to Congress.

5 22 USC 2794(9).

WASHSTATEC023186
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 151 of 560

What Congress should do if the proposal moves forward: Amend the Arms Export Control Act (notably 22
USC 2753) to ensure that all items currently designated as significant military equipment remain subject to
end use monitoring and retain the prohibition on further sales or deliveries in the event of a violation of an
end use agreement.

4. Risk of Diversion via unscrupulous brokering.

In 2010, 24-year old Efraim Diveroli was arrested for efforts to arrange munitions shipments to Afghanistan
without proper authorization.’? Because the middle men who arrange arms deals are a significant source of
diversion of weapons to criminal and terrorist organizations, Congress has imposed strict requirements for
registration and licensing of brokers who supply defense articles (22 USC 2778). The State Department has
asserted that it will continue to claim jurisdiction over such activities but if the proposed changes are enacted
it would no longer have a statutory basis for doing so and therefore may face significant legal challenges to the
assertion of this authority. Further, one provision of the changes proposed in May 2018 anticipates a
regulatory modification [specifically, 129.2(b)(2)(vii}], which by narrowing the interpretation of “brokering
activities” would open the door to lawful transactions that bypass scrutiny of the middlemen who ship,
finance, or possibly transship semi-automatic rifles.®

In addition to these concerns about the increased risk of diversion, the capacity for monitoring sale and
delivery of firearms may be jeopardized by the proposed changes. End use monitoring of such weapons is
currently overseen by the State Department’s Blue Lantern program, which reports annually to Congress.
Although the Commerce Department checks on export compliance through its Sentinel Program, relatively
little is known about the operations or effectiveness of this program. It is unclear what resources the
Commerce Department would be able to devote to monitoring transfers of 500-series weapons listed on the
CCL.

 

What Congress should do if the proposed regulations are putin place: Adopt legislation making clear that the
current statutory definition of brokering activity will remain applicable for middle men involved in the transfer
of items formerly controlled by the State Department, and ensure that all brokers of such items are required
to register and secure licenses pursuant to Section 2778.

5. Criminal Prosecution.
The Department of Justice’s January 2018 summary of major US export enforcement cases includes recent
smuggling of semi-automatic assault rifles and other firearms) to Dominican Republic, the Gambia, Russia via
Latvia, Thailand and other destinations. In addition, the report documents the case of two men in Georgia
attempting to export firearms to a range of international buyers on the dark net, and another similar case
from Kansas.? If semi-automatic weapons and other non-automatic firearms are removed from the US
Munitions List, where they are now considered defense articles and significant military equipment, it will
impact the ability of law enforcement to charge weapons traffickers with the serious offense of violating the
Arms Export Control Act.

What Congress should do: Keep all weapons with substantial military utility — including semi-automatic
weapons — on the US Munitions List where they are subject to provisions of the AECA.

 

7 See “Supplier Under Scrutiny on Arms for Afghans,” New York Times, March 27, 2008, and “Arms Dealer Faces New Charges,” New York
Times, August 23, 2010. The arms brokering adventures of Diveroli and his partner David Packouz are the story behind the 2016 film War Dogs.

8 As of February 2019 it is not clear whether those changes are being advanced, because they are not referenced in available documents.
9 Department of Justice, “Surnimary of Maior US. Export Enforcement, Economic Esnlonage, And Sanctions-Related Criminal Cases,” January
2018.

 

WASHSTATEC023187
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 152 of 560

6. 3-D Printed Weapons.
By moving non-automatic and semi-automatic weapons oversight to the Commerce Department, individuals

will no longer need prior approval before publishing or posting designs to produce plastic and untraceable
guns using 3D-printing technology or CNC milling.

What Congress should do: Enact legislation, such as 5. 459, which would extend restrictions on the publication
of plans for printing untraceable 3-D printed weapons.

7. Weakening Control Procedures (Registration and Licensing).
Procedures to authorize the export of weapons on the USML are overseen by the Department of State and
involve two steps: registration and licensing. This system was put in place by Congress several decades ago to
ensure adequate oversight of weapons transfers. The two-step procedure allows background scrutiny and
close review of transactions before they are made — to ensure that unscrupulous deals do not go
forward. While the Commerce Department will require licensing on items transferred, it does not have any
way to track manufacturers of these weapons, removing an important opportunity to ensure that those
required to obtain licenses are in fact doing so.

 

What Congress should do if the proposed regulatory changes are implemented: Require the concurrence of
the Secretary of State for exports of articles and services that were previously controlled by the State
Department.

WASHSTATEC023188
11/12/2019 Case 2:20-cv-00111-RAJ DOCUDGErHakCGr2QpoF head OGABERD Page 153 of 560

Editorial Board

Don’t Ease Gun Export Rules

The Trump administration has a dangerous plan to sell guns with less oversight.

 

By Editorial Board
April 17, 2019, 9:30 AM EDT

 

Sold in America. Photographer: Spencer Platt/Getty Images North America

President Donald Trump, who has received unprecedented support from America’s gun lobby,
seems determined to make it easier to export firearms and harder to keep track of whether
they’re destined for terrorists or rogue regimes. He proposes to do this by shifting oversight of
the export of semi-automatic and non-automatic firearms, as well as of various gun components

and some types of ammunition, from the Department of State to the Department of Commerce.

The change threatens to undermine national security and public safety around the world.
Congress should stop it from taking effect.

htips:/Avww.bloomberg.com/opinion/articles/20 1 9-04-1 7/don-t-ease-gun-export-rules 1/3

WASHSTATEC023189
11/12/2019 Case 2:20-cv-00111-RAJ DOCUDGRtIrHakGin2Qporhacs OBEN Page 154 of 560
The U.S. is already the world’s biggest firearms exporter, shipping roughly $7.5 billion worth of
guns, artillery and ammunition from 2013 to 2017. Some of this equipment has ended up with al-

Qaeda fighters and other terrorists, undermining the struggle to keep lethal weapons out of the
hands of America’s enemies.

Under the current system, State Department licensing officers too often approve export
applications that lack required information, a department inspector general has found. In one
instance, approval was granted to sell 400,000 rifles, along with more than 500 million rounds
of ammunition and other equipment, to the Philippines Bureau of Customs — without
notification to Congress, as required by law. Subsequent investigation found that licensing

information was missing and the transaction’s intermediary had “disappeared.”

If licensing responsibility shifts to the Commerce Department, such lapses stand to become
more frequent. Commerce lacks the specialized staff and expertise to vet arms sales, and has no
plan to acquire them. Commerce officials have already indicated they will not feel obligated to
notify Congress, as the State Department must, when gun exports are valued at more than $1
million. It’s unclear whether the Commerce Department would even suspend sales to a buyer
found to be operating illegally or in contravention of U.S. foreign policy aims.

The Trump administration also plans to end State Department oversight of the publication of
computer code enabling 3-D printable guns. That would make it easier for people inside and
outside the U.S. to make untraceable firearms at home and, like the change to gun-export
authority, make guns more plentiful and difficult to regulate.

Democratic Representatives Eliot Engel and Norma Torres are proposing legislation to block the

changes to oversight of weapons for export and 3-D printable guns. Congress should pass it
without delay.

To contact the senior editor responsible for Bloomberg Opinion’s editorials: David Shipley at
davidshipley@bloomberg.net .

 

COMMENTS

4,17

 

htips:/Avww.bloomberg.com/opinion/articles/20 1 9-04-1 7/don-t-ease-gun-export-rules 2/3

WASHSTATEC023190
11/12/2019 Case 2:20-cv-00111-RAJ DOCUDGErHakCGr2QpoF head OGABERD Page 155 of 560

 

Terms of Service Trademarks Privacy Policy
©2019 Bicomberg L.P. All Rights Reserved
Gareers Made in NYC Advertise Ad Choices Contact Us Help

htips:/Avww.bloomberg.com/opinion/articles/20 1 9-04-1 7/don-t-ease-gun-export-rules 3/3

WASHSTATEC023191
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 156 of 560
LAWFARE

TRADE AND SECURITY

Assessing the Trump Administration’s Proposed Changes to the Small-Arms
Export Regime

By Eric Halliday, Rachael Hanna Monday, December 2, 2019, 9:16 AM

The National Defense Authorization Act (NDAA) for fiscal 2020 is currently in House-Senate Conference Committee reconciliation
negotiations. Among the several differences between the House and Senate versions is an amendment that could decide whether a Trump
administration proposal to loosen export controls on firearms goes into effect. On Nov. 21, the Trump administration gave formal
notification to Congress of the proposed rule changes, which could go into effect as early as Dec. 20 if Congress does not block the initiative
within 30 days.

The United States exports firearms and related technology on a massive scale. During fiscal 2013 to 2017, the State Department reviewed
approximately 69,000 commercial export license applications for firearms, artillery and ammunition reported at a value of $7.5 billion.
Roughly two-thirds of these applications were for firearms, mostly nonautomatic and semiautomatic guns.

The Trump administration’s proposal would transfer control over the export of firearms and related technology from the State Department
to the Commerce Department. The differences between the current and proposed regimes—which are discussed below—could have
significant implications for the global trade in small arms, particularly in conflicts across Latin America and the Middle East.

Current Small-Arms Export Control Regime

Under the current export control regime, the State Department oversees the export of weapons included in the United States Munitions List
(USML). Established by the Arms Export Control Act (AECA) of 1976, the list outlines 21 different categories of weapons, ranging from small
arms like handguns and shotguns (Category I) to chemical agents (Category XIV).

The AECA dictates that weapons and related technology included on the USML be designated as “defense articles” and “defense services”—
technology that has national security implications. The purpose of the USML is to ensure that the federal government keeps a tight leash on
all sales of sensitive military technology or other weapons that could threaten national security if found in the wrong hands.

The AECA empowers the president to regulate the export of defense articles and services, but presidents have historically delegated that
power to the State Department.

The State Department has implemented an extensive series of regulations governing the export of items included on the USML. First,
manufacturers that wish to export any defense article or service must register with the State Department’s Directorate of Defense Trade
Controls (DDTC) and pay an annual fee. Then, registered exporters must apply for and receive a license from the DDTC before they can
proceed with any proposed sales. The licenses are valid for four years. Finally, before receiving approval, the manufacturer must provide
extensive information about the proposed sale. The information required depends on whether or not the design of the defense article is
classified but includes, at a bare minimum, complete purchase documentation, identifying information of the end user (the ultimate
recipient of the weapons), and identifying information of any foreign entities that will assist in the transfer of the export to the end user.

If, for any reason, the defense article will be transferred to an end user other than the one included in the application, the DDTC must
approve that change before the transfer is made.

Exporters who avoid the export requirements imposed by the State Department or provide false information on their application paperwork
face strict criminal penalties: a fine of up to $1,000,000 and a maximum prison sentence of 20 years.

Finally, the AECA requires the State Department to notify Congress of any proposed sale of $1,000,000 or more of firearms included in
Category I of the USML. Examples of Category I weapons include nonautomatic and fully automatic handguns and rifles, combat shotguns,
silencers, and rifle scopes. The congressional oversight requirement is discussed in more detail below.

This regime is already porous in practice. In February 2019, the State Department’s Office of the Inspector General (OIG) released an audit
report on the department’s DDTC Export Licensing Process, which reviews and approves export licenses for defense articles covered by the
USML. Over the course of the audit, OIG reviewed 21 firearms export license applications filed with the DDTC in the previous year. Of those,
20 had been approved despite the applications lacking required information. Most notably, 62 percent of the audited applications were
submitted with purchase orders that did not have required information on the end use or end user of the firearms. Congressional Democrats
have also raised concerns that shifting firearms export control to Commerce will mean even fewer end-user checks on firearms exports.

WASHSTATEC023192
Case 2:20-Cv-001ddhngredsl onbliacid ngunicy Ofer ghehii@dr Ghd 7airént gine 157 of 560

Beyond the enforcement mechanisms enforced by State, perhaps the most powerful check in the current regime is the ability of Congress to
oversee and, to a certain extent, control small-arms sales. As noted above, under the AECA (22 U.S.C. § 2776(c)) and the current arms
classification regime, State is required to notify Congress only when it is set to approve firearm sales of $1,000,000 or more. For sales to
most countries, State must provide Congress with formal notification 30 days prior to the transaction being executed. Only 15 days’ prior
notice is required for sales to NATO members, Japan, Australia, South Korea, Israel and New Zealand. Upon receiving formal notification of
the pending sale, Congress must take legislative action, either by joint resolution or by other legislation, before the arms are delivered if it
wants to block the sale. In many cases, such legislation will need to have the support of two-thirds of Congress to override a likely
presidential veto.

Given the logistical challenges of drafting and passing legislation in fewer than 30 days and the political implications of blocking a sale for
bilateral relationships, an informal, classified notification process has also been in place since 1976. Under that informal system, the
executive branch notifies the House and Senate foreign affairs committees to gauge if there is any pushback on large firearms sales. In 2012,
the State Department implemented a revised version of this informal notification process that provides the foreign affairs committees with
notice of 20-40 calendar days, depending on the arms and destination, before triggering the formal notification process.

State includes the proposed seller’s license applications for commercial arms sales as part of its informal notification to the committees.
This allows the administration and the committees to address any concerns confidentially to protect the relevant bilateral relationship. If
any concerns cannot be resolved, State will often cancel the sale before triggering the formal notification process in order to avoid a fight
with Congress.

In emergency scenarios, the president has the authority to waive the statutory review periods under the AECA. By formally notifying
Congress, the president can state that an emergency situation requires the firearms sale to be executed without delay to protect national
security interests. Under 22 U.S.C. § 2776(c)(2)(C), the president’s notification must include a “detailed justification for his determination,
including a description of the emergency circumstances” that necessitated immediate action and a “discussion of the national security
interests involved.”

In two recent episodes, Congress has used its oversight authority to block controversial small-arms deals. In 2016, Sen. Ben Cardin, ranking
member of the Senate Foreign Relations Committee, opposed a proposed sale of approximately 26,000 assault rifles to the Philippines
National Police, causing the State Department to abort the transaction. Cardin cited concerns about human rights abuses by the Philippines
government in its war on drugs as the reason for blocking the sale. In 2017, the State Department informally notified Congress of a $1.2
million proposed sale of Sig Sauer semiautomatic handguns to the Turkish government a day before Turkish President Recep Erdogan’s
bodyguards violently attacked protesters outside the White House during Erdogan’s state visit. In response, Cardin and Rep. Edward Royce,
chairman of the House Foreign Affairs Committee, voiced their opposition to selling the 1,600 handguns to Turkey, and the State
Department promptly scuttled the sale.

The Trump Administration’s Proposed Small-Arms Export Regime

The Trump administration’s proposal—announced through rule changes simultaneously released by the Commerce Department and the
State Department in May 2018— would substantially overhaul the current regime. The centerpiece of the proposal is the transfer of most
defense articles included in Categories I, 1] and IH from the USML to the Commerce Control List (CCL). Category I covers small arms like
semiautomatic handguns and rifles, fully automatic weapons up to .50 caliber in size, assault rifles, combat shotguns, silencers, rifle scopes,
and other related small-arms technology. Category II includes weapons over .50 caliber such as howitzers, mortars and grenade launchers.
Category II covers all ammunition and ordnance for the defense articles included in Categories I and II. Under the proposal, only fully
automatic firearms, shotguns, and their ammunition and related technology would remain under State’s control.

The goal of the proposal is to “limit the items that State controls to those that provide the United States with a critical military or
intelligence advantage or, in the case of weapons, are inherently for military end use.” Items that do not meet these criteria, including
firearms, will be transferred to Commerce’s control.

Under the Commerce Department, exports of these weapons will be subject to a less rigorous approval process. At the request of Congress,
the U.S. Government Accountability Office (GAO) issued a report in March 2019 detailing how this shift from State to Commerce would
impact export controls, including licensing, registration, end-use monitoring and congressional notification requirements currently in place.

According to the GAO, items in Commerce’s jurisdiction are subject to different AECA requirements for registration, licensing and end-use
monitoring than are those in State’s jurisdiction. The AECA mandates that manufacturers, exporters and brokers of USML items register
with the State Department’s DDTC, but it does not contain a similar registration requirement for manufacturers, exporters and brokers of
items on the CCL. Commerce does not have its own registration requirements for those entities either.

WASHSTATEC023193
With regard to licerame, &tatOanw ObihikicRAvon Micreis ht OérdD Gar, lifts] ed @Qi2a/ ans age chathatdiGs noted that it
does not have access to the relevant State watchlists, which are likely to be more comprehensive because State had been responsible for
maintaining negative information about exporters and end users of these items. Consequently, the GAO report warns that “critical
information needed to effectively screen applicants and target licenses for end use monitoring may be unavailable to Commerce unless State
shares its watch list data.”

Moreover, while State allows license exceptions only for certain exports to Canada, the United Kingdom, and Australia, Commerce has
license exceptions —called Strategic Trade Authorization (STA) exemptions—for exports to numerous countries. Commerce organizes
countries that receive STA benefits into different tiers; within each tier are different sublevels, all of which denote the array of trade benefits
the selected countries receive. The highest range of STA benefits are awarded to the countries listed on level A:5 of the Tier 1 List, which
includes NATO partners and other close allies, a total of 37 countries. Level A:5 provides the broadest range of STA benefits, including
exports of items that would otherwise be controlled for reasons of national security, regional stability and crime control. Commerce
estimates that several hundred license applications for items transferred from State’s to Commerce’s oversight would be approved under STA
exemptions. As a NATO ally, Turkey is automatically on the Tier 1 list; notably, Argentina is also included in the Tier 1 list. Those
exemptions would not apply under the current regime. As noted above, Congress recently used its oversight powers to terminate an arms
sale to Turkey. Without congressional oversight and with the benefits of Tier 1 STA benefits, such a sale would have been more likely to go
through.

State and Commerce also conduct end-use monitoring of selected controlled exports differently. State relies primarily on embassy staff to
conduct end-use checks, while Commerce typically assigns that duty to export control officers (ECOs) based overseas. However, the ECOs do
not provide global coverage like that provided by U.S. embassy staff. Commerce, for example, has no ECOs positioned in the Western
Hemisphere, where from 2013 to 2017 the State Department conducted more than 40 percent of its firearms-related end-use checks.
Moreover, Commerce does not plan to create a new ECO position or assign a current ECO responsibility for the Western Hemisphere.
Instead, Commerce will rely primarily on its Bureau of Industry and Security special agents to travel to countries outside of ECO coverage to
conduct end-use checks. Also, no ECO is responsible for Afghanistan, where end-use control is extremely difficult.

Finally, Commerce’s end-user certification requirements are less systematic than the equivalent required by State. For firearms and
ammunition, State’s export controls require applicants to provide a written certification from end users that they will not reexport, resell or
otherwise dispose of the commodity outside of the designated country on the license. In comparison, Commerce does not require end-user
certification for items on the CCL unless it has not verified an end user’s legitimacy or on a case-by-case basis.

Echoing the concerns of other critics and congressional Democrats with the proposed changes, Rep. Ami Bera, chairman of the House
Foreign Affairs Subcommittee on Oversight and Investigations, noted that while the current regime “is not perfect, the State Department is
more equipped to ensure that our national security interests come first when it comes to firearm exports,” and that elimination of
congressional notification of “certain weapons exports that raise national security or human rights concerns” will undermine Congress’s
ability to “conduct effective oversight.”

Background and Legislative History of the Trump Administration’s Proposal

President Obama originally floated a similar proposal during his presidency, but Secretary of State John Kerry shelved it in 2016 after
pushback from Senate Democrats, who wanted export control to remain under State’s control.

With its different view on gun control, the Trump administration has signaled that it would pursue such changes since 2017. In its proposal,
the administration argues that the weapons that would be switched from the Munitions List to the Commerce List are “essentially
commercial items widely available in retail outlets and less sensitive military items.” The administration has explained the rule change by
touting the economic benefits of increased exports, with one anonymous official telling Reuters in 2017 that its proposal would allow “more
leeway to do arms sales” and “turn the spigot [of small-arms sales] on if you do it the right way.”

Secretary of State Mike Pompeo formally notified Congress of the proposed rule change on Feb. 4. In response, Sen. Robert Menendez, the
ranking member of the Senate Foreign Relations Committee, placed a 30-day hold on the proposal beginning on Feb. 26 by refusing to
accept formal congressional notification, a procedural move that temporarily halted the shift of control from the Department of State to the
Department of Commerce.

During the congressional negotiations in July over the NDAA for fiscal 2020, the House of Representatives passed a version with an
amendment that would prevent the Trump administration from transferring firearms export control from the State Department to the
Commerce Department. The amendment’s sponsor, Rep. Norma Torres, stated that the purpose of trying to prevent the oversight transfer
was to keep “deadly weapons from falling into the hands of drug cartels and terrorists.” No senators have specifically addressed the issue in
the NDAA. It remains unclear whether the final version of the fiscal 2020 bill will include this amendment or similar language. However, the
Trump administration succeeding in giving formal congressional notification on Nov. 21, which triggered the 30-day period Congress has to
take legislative action to prevent the changes from going into effect.

WASHSTATEC023194
Case 2:20-cv-00111-RAJ DoQrsttemtal DOGmPrealnilmap@s23/20 Page 159 of 560

Many international observers, including the United Nations, have repeatedly noted the widespread availability of small arms as a “key
enabler” of conflicts around the world. Despite calls for states to exercise tighter arm controls, the Trump administration is proposing to do
just the opposite. In light of the potential opening of the “spigot,” to quote the anonymous Trump official in 2017, it is worth exploring the
potential downstream effects of the proposal with regard to organized crime in Latin America and terrorism in the Middle East and Central
Asia, regions that have been flooded with U.S. guns during recent periods of protracted violence.

Gun Violence in Latin America

The Trump administration’s proposal has potentially enormous implications for organized crime in Latin America. Mexican drug cartels,
street gangs like MS-13 and Barrio 18 in El Salvador, and Brazilian narco-trafficking groups all rely on firearms to carry out their illegal
activities. There is a strong correlation between such groups and high crime rates in those countries. After years of widespread violence and
instability, Mexico’s homicide rate rocketed to an all-time high of an average of 91 murders a day in 2018, with much of that violence
attributable to cartels battling for territory. Similarly, a 2016 study of global gun deaths found that E] Salvador had the highest rate, with
39.2 firearm deaths per 100,000 residents, while Mexico was 15th, with a rate of 10.2 per 100,000.

The surprising truth hidden among these statistics is that, on the whole, Latin American countries have strict gun control regimes. A 2003
Brazilian law restricted the carrying of firearms to members of law enforcement agencies, the armed forces and certain private security
companies. In Mexico, there is only one gun store in the entire country, and it’s located on a military base in Mexico City, where potential
customers must first provide six different identification documents before entering the premises.

The bridge between those tight gun control regulations and high rates of homicide by firearm is often American-made guns. A 2016 GAO
study determined that, from 2009 to 2014, 70 percent of all firearms (73,684 in total) seized in Mexico were U.S.-made. In fact, an American
gun is more likely to be used in a homicide in Mexico than in the U.S. In 2018, the Brazilian Federal Police pointed to the United States as
the largest source of illegal small arms seized by police. A 2016 report by the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives noted
that 49 percent of all guns seized in El Salvador were manufactured in the U.S.

A large portion of the U.S.-made weapons found in Latin America are smuggled illegally out of the country. For example, in June 2019
Argentinian officials captured a massive arsenal of illegal weapons, including 2,500 firearms, the bulk of which had been smuggled out of the
U.S. Yet many other weapons are legally exported to Latin American governments, only for corrupt officials to then sell them to organized
criminal groups. The nonprofit group ATT Monitor, which studies issues relating to the global Arms Trade Treaty (ATT), has documented the
forging of end-use agreements by corrupt officials in the region who then pass on the arms to unapproved users.

Even with the flow of American-made weapons into Latin American countries, these nations do not have comparatively high gun ownership
rates. A 2017 study by the Graduate Institute of International and Development Studies in Geneva found that the rate of guns—legally and
illegally owned—per 100 civilians was low throughout the region. Mexico had a rate of 12.7 guns per 100 civilians, Honduras was similarly
situated at 14.1, while Brazil’s rate was even lower, at 8.3. For comparison, Serbia’s rate was 39.1 and Canada’s was 34.7; the United States
was overwhelmingly first, at 120.5.

Low gun ownership rates throughout Latin America—even with the current flow of American arms into the region—could leave the region
vulnerable to the flood of legally available weapons envisioned by the Trump administration’s proposal. Because the U.S. is the largest single
supplier of guns in the world, including to Latin American countries, the expected increase in those exports, which a gun industry lobbying
group has estimated could hit 20 percent, could cause a corresponding jump in the historic rates of gun ownership and firearms violence
plaguing those states with unstable security situations. Should the Trump administration’s proposal be enacted, analysts will be watching to
see if increased gun sales to Latin American countries result in even more guns falling into the hands of organized criminal groups that are
already responsible for hundreds of thousands of homicides every year.

Armed Conflict in the Middle East and Central Asia

Independent observers have voiced similar concerns about an increase in de facto unsupervised weapons exports to countries in the Middle
East and Central Asia that are wracked by terrorist and armed rebel groups. In countries marked by terrorism and insurgency, easier access to
weapons manufactured and exported by the U.S. would increase the capacity of armed groups to continue fighting.

The status of the United States as the leading global small-arms exporter is also relevant to the Middle East because a significant portion of
its annual exports are sent to the region. From 2017 to 2018, total U.S. firearms exports increased by more than 12 percent, from $662
million to $759 million. Saudi Arabia alone accounted for $579 million and the United Arab Emirates (UAE) for another $32 million in
firearm sales.

WASHSTATEC023195
In the Arabian PeGifsGta Zicth sawdDQ4uid aktAde UADHAVAaOhtEO 2 OsohakedOte 3/2GheRaa Late stiy b@Asferring legally
exported U.S. weapons, including assault rifles, to militias they support in Yemen. Meanwhile, as militias backed by the Saudi-coalition have
created alliances with al-Qaeda in the Arabian Peninsula (AQAP), American weapons have landed in the hands of U.S. enemies. The demand
for American guns on the Yemeni black market is high, with arms dealers selling to AQAP, the Houthi rebels and other groups.

In the fight against the Islamic State, the United States attempted to bolster both Iraqi security forces and moderate Syrian rebel groups
with funds and arms. However, between 2014 and 2018, many U.S. M16 assault rifles that were exported to Iraq as part of security assistance
programs fell into the hands of various jihadist groups. In 2018, al-Qaeda-linked militants in Syria were selling U.S. assault rifles to other
jihadists in the country.

According to a 2016 study by Action on Armed Violence, over the course of 14 years, the United States has supplied the military and police
forces of Iraq and Afghanistan with almost 1 million assault rifles, 266,000 pistols and nearly 112,000 machine guns—a total of 1.45 millions
small arms. At the time of the study, the Pentagon could account for fewer than half, highlighting the shortcomings of existing end-user
controls.

In Afghanistan, significant numbers of those missing guns have ended up in the hands of Afghan and Pakistani Taliban militants. A major
portion of U.S. weapons for American and Afghan troops are delivered into the country over land from Karachi, Pakistan. Long-standing ties
between the Pakistani security services and Taliban militants result in the theft of many U.S. guns in transit. As a result, U.S. M4s are
commonly sold on the open market in the Pakistani cities of Quetta and Peshawar and in the Federally Administered Tribal Areas, where
both the Pakistani and Afghan Taliban have a significant presence.

With Congress’s oversight capacity eliminated and Commerce’s limited capacity to run end-user checks, critics warn the proposed rule
change will likely increase the flow of American guns into protracted conflicts in the Middle East and Central Asia and, ultimately, the
number of those arms that end up in the hands of some of the United States’s most deadly enemies.

Editor's Note: A previous version of this article mistakenly categorized Mexico as a Central American country.

Topics: Trade and Security

Tags: firearms, Trump Administration

Eric Halliday is a student at Harvard Law School. Before law school, Eric worked for two years at Mintz Levin, where he
focused on white collar, anti-money laundering, and pro bono domestic violence matters. He graduated from Tufts
University with a B.A. in Political Science and Italian Studies.

Rachael Hanna is a student at Harvard Law School. Prior to law school, Rachael spent two years working at Mintz Levin,
where she focused on white collar and anti-money laundering matters. She holds an A.B. in Government from Harvard
College.

WASHSTATEC023196
9/24/2019 QSASEJ 2rAOp Ov O41 LakbakingDOGMPesttc COG+4BAg sid @dhOB/GB/AGad rage t1 GAA GIoEsG'Dseem to make m...

 

 

Donald J. Trump ©
* @realDonaldTrump NN

 

| am looking into 3-D Plastic Guns being sold
to the public. Already spoke to NRA, doesn't
seem to make much sense!

5:03 AM - 31 Jul 2018

9,120 Retweets 48,349 Likes

 

© 19K tl) 9.1K 48K

Christopher Zullo @ChrisiZullo - 31 Jul 2018 wv
Replying to G@realDonaldTrump

Republican philosophy of more guns creating less civilian gun violence is just
asinine. Don't let criminals, domestic abusers or mentally ill pass background

checks. Limit high capacity military style weaponry. Invest in medicaid and social
service programs

© 143 T2129 1.3K

Christopher Zullo @ChrisiZullo - 37 Jul 2018 ww
When a kid on the playground throws a rock at another kid do you arm all the
kids with rocks expecting less to be thrown? Republican policy of more guns
creating less gun violence isn’t just asinine but why United States has highest rate
of civilian gun deaths

O 113 Tl 209 1.2K

Christopher Zullo @ChrisJZullo - 34 Jul 2018 v
Why | #RESIST

 

Tax Scam Bill

Net Neutrality

Trade Wars
Pre-Existing Conditions
SCOTUS

Russia

March For Our Lives
No Tolerance ICE
Environment

 

htips://twitter.com/realDonaldTrump/status/1 0242642864 18489345? ref_src=twsrc%5Etiw% /Ctwcamp %5Etweetembed % /Ciwterm%5E 10242642864... 1/1

WASHSTATEC023197
    
 
  

AUTHENTICATED
US. GOVERNMENT
INFORMATION

€ 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 162 of 560

1i6tra CONGRESS
1ST SESSION

 

 

 

To authorize appropriations for fiscal vear 2020 for military
activities of the Department of Defense, for military
construction, and for defense activities of the Depart-
ment of Energy, to preseribe military personnel strengths

for such fiseal year, and for other purposes.

WASHSTATEC023198
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 163 of 560

993

1 (1) The term “unaccompanied alien children”
2 has the meaning given such term in section 462 of
3 the Homeland Seeurity Act of 2002 (6 U.S.C. 279)).
4 (2) The term “Flores settlement agreement”
5 means the stipulated settlement agreement filed on
6 January 17, 1997, in the United States District
7 Court for the Central District of California in Flores
& v. Reno, CV 85-4544—RJK.

9 SEC. 1050. UNITED STATES MUNITIONS LIST.

10 The President may not remove from the United

il States Munitions List any item that was included in eat-
12 egory 1, UW, or HI of the United States Munitions List,
13 as in effeet on August 31, 2017.

14 SEC. 1050A. LIMITATION ON USE OF FUNDS FOR REIM-

15 BURSEMENT OF EXPENSES AT CERTAIN
16 PROPERTIES.

17 (a) LAMITATION.—None of the funds made available
18 for the Department of Defense may be obligated or ex-

19 pended to the following properties or to an entity with an

20 ownership interest in such property:

21 (1) Trump Vineyard Estates.

22 (2) Tramp International Hotel & Tower, Chi-
23 CAaLO.

24 (3) Mar-A-Lago Club.

25 (4) Trump Grande Sunny Isles.

*HR 2500 EH

WASHSTATEC023199
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 164 of 560

REVIEWED |10-18-2019/S reviewed 10/18.
201921859
United States Department of State

Washington, D.C. 20520

 

SENSITIVE BUT UNCLASSIFIED October 18, 2019
DELIBERATIVE PROCESS/PRE-DECISIONAL

 

 

CO Read by
INFORMATION MEMO FOR THE SECRETARY

FROM: PM — R. Clarke Cooper
H — Mary Elizabeth Taylor

SUBJECT: (SBU) Providing Regulatory Relief with Rules Transferring Controls for Exports
of Certain Firearms and Ammunition from State to Commerce

BLUF: (SBU) The Departments of State and Commerce will proceed with final steps
toward publication of rules transferring controls for exports of certain firearms
and ammunition from State to Commerce. The rules will include Commerce
controls on 3D-printed firearm files.

(SBU) In the near future, State and Commerce will proceed to complete the steps for publication
of final rules revising the International Traffic in Arms Regulations (ITAR) and Export
Administration Regulations to transfer firearms and related items that do not confer a “critical
military or intelligence advantage” from State to Commerce. Because the Commerce proposed
rule has changed, the Administration will resubmit a formal 30-day notification to Congress on
the transfer of Categories I, I, and HI from State to Commerce prior to publication. The new
notification will effectively replace the February formal notification and, in a change from the
previously notified version, will include Commerce controls on the publication of 3D-printed
firearm files (i.e., computer files that enable a 3D printer to produce components of an operable
firearm) under its regulations. The publication of the rules had been paused

  

Publication of the final rules that transfer control of certain firearms and
ammunition from State to Commerce will be greeted with relief by many small manufacturers
around the country, but is also likely to elicit strong political objections and legal challenges.

 

(SBU) Export Control Implications and Regulatory Relief: Publication of the final rule will
complete the first comprehensive review of the ITAR’s U.S. Munitions List (USML), which
commenced a decade ago. Review of the USML to remove those items that no longer merit the
stringent controls of the ITAR continues to be a key line of effort for the Implementation Plan
under the President’s Conventional Arms Transfer (CAT) Policy. This effort enjoys broad
support from the U.S. defense, space, electronics, and other export-oriented industries. This rule
in particular will impact a large number of small manufacturers and gunsmiths around the

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL

 

WASHSTATEC023200
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 165 of 560

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL
-2-

country, most of whom are non-exporting, who will no longer have to register with State and pay
the annual $2,250 fee with these regulatory changes.

(SBU) Path Forward and Congressional Implications: When State notified Congress of
intent to publish the firearms rules, Senator Menendez (D-NJ) requested the Department hold
until two issues are “sufficiently addressed”: (1) congressional oversight of exports of firearms
over specified value thresholds is maintained, and (2) the public release of 3D gun printing
technical information remains controlled. In addition, the House adopted an amendment offered
by HFAC Chairman Engel (D-NY) to FY 2020 National Defense Authorization Act (NDAA)
that would prevent the Department from shifting controls over firearms to Commerce, perhaps
reflecting broader concerns that the rule will result in the global proliferation of U.S.-origin guns.

  

 

(SBU) The process for congressional notification of rules that would remove items from the
USML typically involves a 30-day informal consultation with Congress and a formal 30-day
congressional notification as required by Section 38(f) of the AECA. In this case, however, after
we notified Congress of the firearm rules in February, Commerce changed its draft rule to
establish controls over the publication of 3D gun files.

 

The current congressional rollout plan includes a
staff prior to delivering the formal notification.

 

(SBU) At the expiration of the 30-day notification period, absent congressional holds, State and
Commerce plan to publish our rules simultaneously, with an effective date that is 45 days after
publication in order to allow for an orderly transition of the items from State to Commerce. In

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL

WASHSTATEC023201
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 166 of 560

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL

the likely event the committees seek to assert a basis to “hold” this action, esc SCTE
I 2-3 he cules are tinal, State an

Commerce must forward them to the House, the Senate, and GAO pursuant to the Congressional
Review Act.

 
 
 
 

 

(SBU) Litigation Implications: In 2018, State settled a lawsuit, Defense Distributed v.
U.S. Department of State, in which the plaintiff asserted a First, Second, and Fifth Amendment
challenge to the control of certain technical data for the 3D printing of firearms under the ITAR.

  
  

After the Department entered into a settlement agreement, which permitted
publication of Defense Distributed’s data on the internet, a number of states then sued the
Department to block implementation of the settlement agreement (Washington v.

U.S. Department of State), arguing that the Department’s temporary amendment of the ITAR
called for by the settlement agreement was not properly notified to Congress pursuant to section
38(f) of the Arms Export Control Act (AECA). The court in Washington entered a preliminary
injunction enjoining the Department from complying with the settlement agreement in Defense
Distributed, and the court is currently considering cross motions for summary judgment.

 

(SBU) Messaging and Engagement: PM is working with colleagues in the Department and
interagency partners to prepare for the rollout of the rules, as amended, as well as any potential
litigation challenges.

 

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL

WASHSTATEC023202
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 167 of 560

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL
-4-

 

Approved: PM-—R. Clarke Cooper [RCC]
H-— Mary Elizabeth Taylor [MET]

Drafted: PM/CPA: Josh Paul, ext. 7-7878 and cell:

Cleared: PM/FO Stan Brown OK
PM/DDTC Michael Miller OK
D Brett Eggleston OK
P Melanie Carter OK
M Lareina Ockerman OK
S/P Michael Urena OK
L Josh Dorosin OK
T Maureen Tucker OK
H Tamara Darrach OK

SENSITIVE BUT UNCLASSIFIED — DELIBERATIVE PROCESS/PRE-DECISIONAL

 

WASHSTATEC023203
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 168 of 560

REC1|APPROVE|11-12-2019|S5 approved

201922930
United States Department of State

Washington, D.C. 20520

 

UNCLASSIFIED November 8, 2019
ACTION MEMO FOR THE SECRETARY

FROM: PM — R. Clarke Cooper
H — Mary Elizabeth Taylor

SUBJECT: (SBU) Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export
Control Act (AECA), of the Transfer of Certain Items from the U.S. Munitions
List (USML)

BLUF: (SBU) PM seeks to notify Congress of changes in the nature of controls over
technical data being removed from the USML and transferred to control on the
Commerce Control List (CCL).

Recommendations

(SBU) That you authorize H to transmit the attached letters to Congress to provide a new
notification, pursuant to Section 38(f)(1) of the AECA, of the Department’s intent to remove
certain items from the USML that no longer warrant State control under this Act.
(Approve/Disapprove by 11/19/19)

Background

(U) Since 2010, the Department engaged in revising the USML into a “positive” list that
describes export controlled items using objective criteria, rather than broad, open-ended,
subjective, or design intent-based criteria. Items not providing the United States with critical
military advantage and determined to no longer warrant USML control are being transferred to
the Department of Commerce. As the most recent step in this effort, PM seeks your approval to
formally re-notify Congress of the proposed transfer of certain items from Categories I
(Firearms, Close Assault Weapons and Combat Shotguns), II (Guns and Armaments), and ITI
(Ammunition/Ordnance) from the USML to the CCL. Section 38(f) of the AECA requires the
Department, as delegated from the President, to report to the Speaker of the House of
Representatives and to the Committee of Foreign Relations and the Committee on Banking,
Housing, and Urban Affairs of the Senate, items that no longer warrant State continued control
under the International Traffic in Arms Regulation (TAR), including a description of the nature
of any controls to be imposed on such items under any other provision of law. After the
Congressional Notification (CN) is complete, we will seek approval to publish the final rule, to
be effective 45 days after publication. Commerce would publish their final rule simultaneously.

(SBU) PM previously notified Congress of the Department’s intent to transfer jurisdictional
control over these items on February 4. We are submitting a new notification because the

Commerce amended its draft companion rule to provide controls over 3-D printing technology
and software for certain items. AECA Section 38(f)(1) requires that CNs regarding the removal

UNCLASSIFIED

WASHSTATEC023204
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 169 of 560

UNCLASSIFIED
-2-

of items from the USML “describe the nature of any controls to be imposed on that item under
any other provision of law.”

 

(U) Section 38(a)(1) of the AECA authorizes the President to designate the defense articles and
defense services which constitute the USML. The President delegated this authority to the
Secretary of State in E.O. 13637.

Attachments:

Tab 2: Revised USML Categories I, II, and HI

Tab 3: Line-in/Line-out Comparison of Current USML Categories I, II, and HI with
these USML Categories as Revised

Tab 4: Revised Commerce Companion Control Text

Tab 5: Summary of Revisions to USML Categories I, I], and I

Tab 6: Proposed Controls for Major Defense Equipment in Category TH

Tab 7: AM to T, Notification to Congress, dated 4 February 2019

Tab 8: Summary of Conclusions for Small Group Meeting on Transfer of Categories I-
Il, 18 September 2019

Tab 9: Summary of Conclusions for Small Group Meeting on Transfer of Categories I-
Ill, 27 September 2019

Tab 10: Reuters Article on Gun Exports

UNCLASSIFIED

WASHSTATEC023205
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 170 of 560

Approved:
Drafted:

Clearances:

WASHSTATEC023206

PM — R. Clarke Cooper

PM/DTCP: Rick Koelling, ext. 3-2828 and cell: P|

D

P

S/P
PM/DDTC
PM/DTCP
PM/DTCC
PM/DTCL
L/PM

L/M
PM/CPA
ISN/CATR
T

H

Brett Eggleston —- OK
Melanie Carter - OK
Michael Urena - OK
Michael Miller — OK.
Sarah Heidema —- OK
Julia Tulino —- OK
Catherine Hamilton — OK
Joe Khawam — OK
Alice Kottmyer —- OK
Josh Paul - OK
Thomas Krueger ~- OK
Maureen Tucker — OK.
Tamara Darrach - OK
WASHSTATEC023207
WASHSTATEC023208
WASHSTATEC023209
WASHSTATEC023210
WASHSTATEC023211
WASHSTATEC023212
WASHSTATEC023213
WASHSTATEC023214
WASHSTATEC023215
WASHSTATEC023216
WASHSTATEC023217
WASHSTATEC023218
WASHSTATEC023219
WASHSTATEC023220
WASHSTATEC023221
WASHSTATEC023222
WASHSTATEC023223
WASHSTATEC023224
WASHSTATEC023225
WASHSTATEC023226
WASHSTATEC023227
WASHSTATEC023228
WASHSTATEC023229
WASHSTATEC023230
WASHSTATEC023231
WASHSTATEC023232
WASHSTATEC023233
WASHSTATEC023234
WASHSTATEC023235
WASHSTATEC023236
WASHSTATEC023237
WASHSTATEC023238
WASHSTATEC023239
WASHSTATEC023240
WASHSTATEC023241
WASHSTATEC023242
WASHSTATEC023243
WASHSTATEC023244
WASHSTATEC023245
WASHSTATEC023246
WASHSTATEC023247
WASHSTATEC023248
WASHSTATEC023249
WASHSTATEC023250
WASHSTATEC023251
WASHSTATEC023252
WASHSTATEC023253
WASHSTATEC023254
WASHSTATEC023255
WASHSTATEC023256
WASHSTATEC023257
WASHSTATEC023258
WASHSTATEC023259
WASHSTATEC023260
WASHSTATEC023261
WASHSTATEC023262
WASHSTATEC023263
WASHSTATEC023264
WASHSTATEC023265
WASHSTATEC023266
WASHSTATEC023267
WASHSTATEC023268
WASHSTATEC023269
WASHSTATEC023270
WASHSTATEC023271
WASHSTATEC023272
WASHSTATEC023273
WASHSTATEC023274
WASHSTATEC023275
WASHSTATEC023276
WASHSTATEC023277
WASHSTATEC023278
WASHSTATEC023279
WASHSTATEC023280
WASHSTATEC023281
WASHSTATEC023282
WASHSTATEC023283
WASHSTATEC023284
WASHSTATEC023285
WASHSTATEC023286
WASHSTATEC023287
WASHSTATEC023288
WASHSTATEC023289
WASHSTATEC023290
WASHSTATEC023291
WASHSTATEC023292
WASHSTATEC023293
WASHSTATEC023294
WASHSTATEC023295
WASHSTATEC023296
WASHSTATEC023297
WASHSTATEC023298
WASHSTATEC023299
WASHSTATEC023300
WASHSTATEC023301
WASHSTATEC023302
WASHSTATEC023303
WASHSTATEC023304
WASHSTATEC023305
WASHSTATEC023306
WASHSTATEC023307
WASHSTATEC023308
WASHSTATEC023309
WASHSTATEC023310
WASHSTATEC023311
WASHSTATEC023312
WASHSTATEC023313
WASHSTATEC023314
WASHSTATEC023315
WASHSTATEC023316
WASHSTATEC023317
WASHSTATEC023318
WASHSTATEC023319
WASHSTATEC023320
WASHSTATEC023321
WASHSTATEC023322
WASHSTATEC023323
WASHSTATEC023324
WASHSTATEC023325
WASHSTATEC023326
WASHSTATEC023327
WASHSTATEC023328
WASHSTATEC023329
WASHSTATEC023330
WASHSTATEC023331
WASHSTATEC023332
WASHSTATEC023333
WASHSTATEC023334
WASHSTATEC023335
WASHSTATEC023336
WASHSTATEC023337
WASHSTATEC023338
WASHSTATEC023339
WASHSTATEC023340
WASHSTATEC023341
WASHSTATEC023342
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 307 of 560

REC1 | APPROVE | 1-3-2019
REC2 | APPROVE |1-3-2019

201837662
United States Department of State

Washington, D.C. 20520

 

December 18, 2018

 

ACTION MEMO FOR UNDER SECRETARY THOMPSON (T)
FROM: PM — Marik String, Senior Bureau Official

SUBJECT: (SBU) Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export
Control Act, of the Removal of Certain Items from the U.S. Munitions List.

BLUF: (SBU) PM seeks to notify Congress of removals from the United States Munitions
List (USML) as part of the on-going effort to ensure the USML includes only
items that merit the most stringent export control. Notification will consist of an
informal 30 calendar-day period initiated by the PM/DTCP Office Director,
followed by a 30 calendar-day period formally notified by H.

Recommendations
(SBU) That you:

(1) Approve the PM/DTCP Office Director to electronically transmit to House Foreign
Affairs and Senate Foreign Relations Committees the draft attached letters to initiate
informal notification of a removal from the USML, pursuant to the Department’s
arrangement with the Congress. (Approve/Disapprove by 12/19/18)

(2) Approve H, upon notice from PM/DTCP that the informal period initiated in paragraph
(1) is concluded, to transmit the signed copies of the attached letters to the Congress in
order to provide formal notification, as required by Section 38(f)(1) of the Arms Export
Control Act, of the State Department’s intent to remove certain items from the USML
that no longer warrant control under this Act. (Approve/Disapprove by 12/19/18)

Background

(U) Since 2009, the Department has been engaged in an effort to review the U.S. export control
system and revise the USML into a “positive” list that describes controlled items using objective
criteria, rather than broad, open-ended, subjective, or design intent-based criteria. As part of this
effort, items determined to no longer warrant control on the USML are being transferred to the
Department of Commerce’s Commerce Control List (CCL). Those non-objective criteria are
still found in three of the 21 categories of the USML, the only remaining tranche of USML
reforms that have been delayed for years due to political sensitivities surrounding firearms.

(U) After consultation with the Departments of Defense and Commerce, solicitation and review
of public comments, and interagency review, the Department of State has drafted a final rule to
revise the three USML Categories that have yet to be reformed: I (firearms and related articles),
II (guns and armaments), and HI] (ammunition and ordnance). Through this review, the

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC023343
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 308 of 560

SENSITIVE BUT UNCLASSIFIED
-2-

 

Department identified and will continue to control on the USML those items that provide the
United States with a critical military or intelligence advantage or, in the case of weapons,
perform an inherently military function and thus warrant control on the USML. The result of the
review is that certain items currently on the USML not meeting this standard will transition to
the CCL. This reform has also been a key element of the President’s Conventional Arms

(U) The items that will transition to the CCL include: 1) most semi-automatic and non-automatic
firearms; 2) most firearm parts and components, other than silencers, magazines greater than 50
rounds, parts and components to convert a semi-automatic to a fully automatic firearm, and
accessories or attachments for automatic targeting or stabilization; 3) most firearm ammunition,
unless belted or linked; and 4) many of the minor parts and components of large guns, such as
howitzers and artillery pieces. Section 38(f)(1) of the Arms Export Control Act provides that the
President may not remove items from the USML until 30 days after the date on which notice of
the proposed removal is provided to the House Committee on Foreign Affairs and the Senate
Foreign Relations Committee.

(SBU) Pursuant to a process communicated to Congress in 2011, the Department provides the
draft final rules and a summary of the resulting removals to the Committees for a 30-day
informal review period. Congress has not attempted to stop or slow down previous removals
from the USML through the Congressional notification process, unlike the Congressional holds
that are commonly placed on arms sale notifications. However, a Member could request that

 

(SBU) Our oversight committees were previously briefed on the proposed State and Commerce
tules to revise USML Categories I-III and move certain items to the CCL, and additional
briefings will be offered upon the start of informal Congressional Notification of the rule change.

    
 
 

The Department continues
to defend a legal challenge to the public release of technical data to enable 3-D printing of
firearms and has sought a stay of the litigation, pending completion of this rulemaking process.
This rule would transition certain technical data, including the data for semi-automatic and non-
automatic firearms, to the CCL, where it can be publically released without authorization under
Commerce rules. The lawsuit and the movement of firearms and ammunition from the USML to
the CCL have generated substantial public and congressional interest, which may result in
additional scrutiny of this notification.

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC023344
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 309 of 560

SENSITIVE BUT UNCLASSIFIED

 

 

(U) Once these items are removed from the USML, they will be controlled by the Department of
Commerce in new Export Control Classification Numbers (ECCNs) on the CCL in the Export
Administration Regulations (EAR). Most of the physical items that are removed, including all of
the firearms (with the exception of firearms manufactured prior to 1898), will have a world-wide
Commerce Department license requirement, and the State Department will continue to review all
export license applications for firearms for policy concerns.

(U) One defense article to be removed from the USML is designated as Major Defense
Equipment (which requires separate notification and higher scrutiny under the ITAR), the
M855A1 cartridge, the lead-free replacement for the 5.56x45 mm NATO, M855 standard ball
cartridge. Therefore, the notification package will include a table delineating the proposed
controls of Major Defense Equipment.

(U) Section 38(a)(1) of the AECA authorizes the President to designate the defense articles and
defense services which constitute the USML. The President delegated this authority to the
Secretary of State in Executive Order 13637. This authority may be exercised by the
Undersecretary of State for Arms Control and International Security Affairs pursuant to
Delegation of Authority 293-2.

Attachments:

Tab 1: Notification Letters to the Congress

Tab 2: Revised USML Categories I, II, and HI

Tab 3: Line-in/Line-out Comparison of Current USML Categories I, I], and TT with
these USML Categories as Revised;

Tab 4: Revised Department of Commerce Companion Control Text;

Tab 5: Summary of Revisions to USML Categories I, I], and IH; and

Tab 6: Proposed Controls for Major Defense Equipment in Category II]

Tab 7: Roll-Out Plan

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC023345
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 310 of 560

Approved:
Drafted:

Clearances:

WASHSTATEC023346

SENSITIVE BUT UNCLASSIFIED

 

PM — Marik String, SBO MS

PM/DTCP: Rob Monjay, ext. 3-2817 and cell: P|

D

P

S/P
PM/DDTC
PM/DTCP
PM/DTCC
PM/DTCL
PM/DTCM
L/PM

L/M
PM/CPA
ISN/CATR
T

H

Jamie Shufflebarger - OK
Jamie Gusack —- OK
Michael Urena ~ OK
Michael Miller —- OK
Sarah Heidema — OK

Jae Shin — OK

Catherine Hamilton - OK
Anthony Dearth - OK
Shana Rogers —- OK

Alice Kottmyer —- OK
Dave McKeeby — OK
Thomas Kruger — OK

Ed Abisellan - OK

Collin Christopherson — OK

SENSITIVE BUT UNCLASSIFIED

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 311 of 560

 

WASHSTATEC023347
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 312 of 560

 

WASHSTATEC023348
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 313 of 560

Exclusive: Trump administration moves closer

to easing gun exports

WASHINGTON (Reuters) - The Trump administration has passed a key milestone in a
long-delayed rule change that would make it easier to sell U.S. firearms outside the
United States, including assault rifles and ammunition, people briefed on the matter told

Reuters.

A
we

FILE PHOTO: AR-15 rifles are displayed for sale at the Guntoberfest gun show in Oaks,
Pennsylvania, U.S., October 6, 2017. REUTERS/Joshua Roberts/File Photo

The proposed rule chariges, which would move oversight of commercial firearm exports
from the U.S. Department of State to the Department of Commerce, could be enacted as

soon as the end of this year, the sources said late on Wednesday.

The move by President Donald Trump’s administration may generate business for gun

makers such as American Outdoor Brands {AQBU.QO) and Sturm Ruger & Company

 

 

increase foreign gun sales by as much as 20%, the National Shooting Sports Foundation

(NSSF) has estimated.

While the State Department is primarily concerned with international threats to stability
and maintains tight restrictions on weapons deals, the Commerce Department typically

focuses on making it easier for U.S. companies to sell products overseas.

Since taking office, Trump has been a far more outspoken booster of U.S. weapons sales
abroad than his recent predecessors, acting almost as a salesman for the U.S. defense
industry, analysts have said. Any move that would boost arms sales is also likely to earn
enthusiastic support from the influential National Rifle Association as Trump's re-elec-

tion campaign heats up.

WASHSTATEC023349
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 314 of 560

Critics, including some lawmakers and arms control advocates, have expressed concern
that any easing of export rules could make powerful weapons of the type often used in
U.S. mass shootings more accessible to criminal gangs and militant groups that Trump

has vowed to fight.

“This change will undermine congressional oversight, exacerbate the risk of interna-
tional gun violence, human rights abuses, and armed conflict, and put U.S. servicemen
and women at risk from U.S. weapons that have fallen into the wrong hands,” Rachel
Stohl, a managing director at the Washington think tank the Stimson Center, said in a

statement.

A review of the rules by multiple U.S. agencies including the Pentagon and the Depart-
ment of Homeland Security concluded this week, the people said. Government records
show the final rule was formally transmitted to the White House Office of Management

and Budget on Oct. 22.

This week’s close of the interagency comment period was a key milestone that enables
the Trump administration to put lawmakers on notice of the intent to transfer formal
oversight to the weapons sales from State to Commerce. Top officials at both depart-

rents still need to sign off on the issue before legislators can be notified.

Reuters first reported on the Trump administration's interest in the oversight shift in
2017 here The action is part of a broader Trump administration overhaul of weapons

export policy here

The effort to streamline U.S. small arms export controls dates back to an Obama admin-

istration initiative begun in 2009 that was never translated into policy.

“The move would reduce the regulatory burden and make industry members more com-
petitive in the global marketplace with out reducing oversight,” said Lawrence Keane,
head of government and public affairs for the NSSF trade group, adding “there is more

oversight at the Commerce Department.”

Representatives from the Commerce Department and budget office declined to comment.

 

WASHSTATEC023350
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 315 of 560

BEAT THE CLOCK

“The Administration continues to work through the interagency process with the Depart-
ments of State, Commerce, Homeland Security, Justice, and other stakeholders to reex-
amine longstanding polices and regulations to ensure that U.S. industries have every

advantage in the giobal marketplace,” a State Department spokesman said.

The U.S, House of Representatives has passed legislation that would prohibit the transfer
of firearms export oversight to the Department of Commerce. But the bill containing the
language, an annual defense policy bill called the National Defense Authorization
(NDAA), has not passed the Senate and is not yet law.

if the Trump administration moves to notify legislators of the planned change in the
coming weeks, it could be enacted before passage of the NDAA, one of the people said.

The Senate’s version of the NDAA does not contain the same language as the House bill.

The measure is being discussed by legislative staffs, the person said.

Domestic gun sales have risen in the past three months, according to estimates released
on Tuesday by research consultancy Small Arms Analytics & Forecasting. Sales are flat at
10,8 million units when compared to the same period a year earlier, SAAF said in the

estimate.

Reporting by Mike Stone and David Shapardson in Washington, D.C.; Editing by Chris
Sanders and Bill Berkrot

Our Standards:The Thomson Reuters Trust Principles.

WASHSTATEC023351
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 316 of 560
United States Department of State

Washington, D.C. 20526

 

The Honorable

James E. Risch, Chairman NOV 12 2018
Committee on Foreign Relations

United States Senate

Washington, D.C, 201510

Dear Mr. Chairman:

Pursuant to Section 38(@)(1) of the Arms Export Control Act (22 U.S.C. 2778(f(1))}, the
Department is transmitting herewith notification of the intention to transfer jurisdictional contre!
of certain classes of itern currently on the United States Munitions List (USML) to the
Commerce Control List (CCL),

Attached for your reference are the following documents: a summary of the revisions te the
USML: the final regulatory text of Categories 1, Uf and 11; line-in/line-out comparison of the
current and revised USML Categories I, I and U1, the Department of Commerce’s revised
companion regulatory text, and a summary of the contrels for major defense equipment.

Sincerely,

   

Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC023352
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 317 of 560

United States Department of State

 

Washington, D.C. 20520

The Honorable

Robert Menendez, Ranking Member NOV 1 2 2019
Committee on Foreign Relations

United States Senate

Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Meg S}—

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC023353
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 318 of 560
United States Department of State

Washington, D.C. 20520

 

The Honorable
Eliot L. Engel, Chairman NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, I] and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

ty $9

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC023354
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 319 of 560

United States Department of State

 

Washington, D.C. 20520

The Honorable

Michael T. McCaul, Ranking Member NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives

Washington, DC 20515

Dear Mr. McCaul:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC023355
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 320 of 560

Billing Code 4710-25
DEPARTMENT OF STATE
22 CEFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, II, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
3 OK Ok Ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition.
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023356
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 321 of 560

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(1) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

services using the classified technical data. (See § 125.4 of this subchapter

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023357
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 322 of 560

for exemptions.)

(j){w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I; The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category 1]—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023358
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 323 of 560

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023359
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 324 of 560

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023360
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 325 of 560

modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f)+(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023361
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 326 of 560

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VIL.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023362
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 327 of 560

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023363
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 328 of 560

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and 4) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1){w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category 11I—Ammunition and Ordnance

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023364
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 329 of 560

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;

10

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023365
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 330 of 560

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note | does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:

11

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023366
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 331 of 560

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted urantum;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category H, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled

in USML Category II;

12

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023367
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 332 of 560

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category I];

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or I;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

13

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023368
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 333 of 560

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

14

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023369
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 334 of 560

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category III: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category III: This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.

Note 3 to Category ITI: Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

15

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023370
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 335 of 560

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603}
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and III
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.

i a a

Category I—Firearms and Related Articles

 

 

*(b) Fully automatic firearms to .50 caliber inehissve-(12.7 mm) inclusive.

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023371
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 336 of 560

*(c) Firearms specially designed to integrate fire control, automatic

 

tracking, or automatic firing (e.2., Precision Guided Firearms jer-ether

 

 

systems)-having-a-special anilitary-appheation-regardiess-of caliber.

Note to paragraph (c): lateeration does not include only attaching to the

 

firearm or rail.

*(d) Fully automatic shoteuns regardless of gauge.

 

 

#6--receivers (frames) bolts, bolt carriers, slides, or

 

specially designed for the articles in

 
 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023372
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 337 of 560

(h) Componenis,-pParts, components, accessories, and attachments-, as

 

follows:
for-the-articles-n1-paragraphs-(a)}-through-(s)-of this-category.

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

 

imclusive with a capacity greater than 50 rounds, regardless of jurisdiction of

 

the firearm, and specially designed parts and components therefor;

 

(2) Parts and components specially designed for conversion of a semi-

 

automatic firearm to a fully automatic firearm:

 

(3) Parts and components specially designed for defense articles

 

described in paragraphs (c) and (e); or

 

(4) Accessories or attachments specially desioned to automatically

 

stabilize aim (other than gun rests) or for automatic targeting, and specially

 

desioned parts and components therefor.

 

(i) Technical data (as-defined

 

 

defense services (as-deHned-+nasee §120.9 of this subchapter) directly related

to the defense articles described in saresraphs-a}-throueh-hy-ofthis

 

category and classified technical data directly related to items controlled in

 

ECCNs 04501, OBSOL, ODS01L, and OESO! and defense services using the

 

classified technical data. (See § 125.4 of this subchapter for exemptions.)

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023373
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 338 of 560

 

(x} Commodities, software, and technoloev subiect to the EAR {see

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023374
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 339 of 560

§ 120.42 of this subchapter) used in or with defense articles.

 

Note! graph (x): Use of this paragraph is limited to license
Note to paragraph (x): Use of this paragraph is limited to license

 

applications for defense articles where the purchase documentation includes

 

commodities, software, or technology subject to the EAR (see § 123. 1(b) of

 

this subchapter).

Note to Category f: The tollowing interpretations explain and amplify the

 

terms used in this category:

 

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

 

desiened to expel a projectile by the deflagration of propellant:

 

(2) A fully automatic firearm or shotgun is any firearm or shotgun that

 

shoots, is designed to shoot, or can readily be restored to shoot,

 

automatically more than one shot, without manual reloading, by a single

 

function of the trigger: and

 

(3) Caseless ammunition is firearm ammunition without a cartridge case

 

that holds the primer, propellant, and projectile together as a unit.

 

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023375
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 340 of 560

 

Category []—Guns and Armament

 

 

#(a) Guns and armament greater than ever-caliber .50 (-<.,-12.7 mm), as

 

 

follows:

*(1) Guns, howitzers, artillery, and cannons:

 

*(2) Mortars;

*(3) Recoiless rifles:

 

*(4) Grenade launchers: orwhethe:

 

 

 

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)

 

funded by the Department of Defense and specially designed parts and

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023376
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 341 of 560

components therefor.

Note 1 te paragraph (a) (3): Vis paragraph does not control guns and

 

armament greater than .50 caliber (12.7 mm): (a) in production: (b)

 

determined to be subiect to the EAR via a commodity turisdiction

 

determination (see § 120.4 of this subchapter): or (c) identified in the

 

relevant Department of Defense contract or other funding authorization as

 

beme developed for both civil and military applications.

 

Note 2 to paragraph (a) (3): Note | does not apply to defense articles

 

enumerated on the U.S. Munitions List, whether in production or

 

development.

   

Note 3 to paragraph (a) (3): This provision is applicable to those

 

contracts or other funding authorizations that are dated (INSERT DATE
ONE YEAR APTER PUBLICATION IN THE FRDERAL

REGISTER], or later.

Note / to paragraph (a): This paragraph does not include: Non-automatic

 

and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)

 

and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN

 

OAS501: shoteuns controlled on the CCL under ECCN 0A502: black powder

 

suns and armaments manufactured between 1890 and 1919 controlled on the

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023377
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 342 of 560

CCL under ECCN GA60?: or black powder guns and armaments

 

manufactured earlier than 1890.

 

Note 2 to paragraph (a): Guns and armament when integrated into their

 

carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in

 

the category associated with the carrier. Self-propelled guns and armament

 

are controlled in USML Category VU Towed guns and armament and

 

stand-alone guns and armament are controlled under this category.

 

(b) Flame-throwers with an effective range greater than or equal to 20

 

 

*(d) Kinetic energy weapon systems specially speetHtically

 

designed er
mod:Ged-for destruction or rendering mission-abort of a target.

Note to paragraph (da): Kinetic enerey weapons systems include but are

 

not limited to launch systems and subsystems capable of accelerating masses

 

larger than 0.1¢ to velocities in excess of 1.6 km/s, in single or rapid fire

 

modes, using methods such as: Electromagnetic, electrothermal, plasma,

 

light eas, or chemucal. This does not inchide launch svstems and subsystems

 

used for research and testing facilities subiect to the EAR, which are

 

controlled on the CCL under ECCN 28232.

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023378
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 343 of 560

 

#t-specially

 
 

reduce-the-signature-te.g., muzzie-fash-suppression, radar, nvivared, visual,

ef for the guns and armament controlled in

 

 

 

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023379
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 344 of 560

 

(1) Gun barrels, rails, tubes, and receivers specially designed for the

weapons controlled im paragraphs (a) and (d) of this category:

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adiustment mechanisms:

7) Muzzle brakes:

   

( 8 } Bore evacuators:

(9) Independent ammunition handline systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
(10) Components for independently powered ammunition handling

systems and platform interface, as follows:

   

il) Carriages;

 

10

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023380
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 345 of 560

Git} Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders: or

 

(vy) Hydro-pneumatic systems capable of scavenging recoil energy to

 

power howitzer functions:

 

Note to paragraph 7)(/0): For weapons mounts specially designed for

 

surface vessels and special naval equipment, see Category V1. For weapons

 

mounts specially designed for ground vehicles, see Category VIL.

 

(11) Ammunition containers/drums, ammunition chutes, amumunition

conveyor elements, ammunition feeder systems. and ammunition

 

container/drum entrance and exit units, specially designed for the ouns and

 

armament controlled in paragraphs (a), (b), and (d) of this category;

 

(12) Systems and equipment for the guns and armament controlled in

 

paragraphs (a) and (d) of this category for use in programming ammunition,

and specially designed parts and conmponents therefor:

 

(13) Aircraft/oun interface units to support gun systems with a desioned

 

rate of fire greater than 100 rounds per minute and specially designed parts

 

and components therefor:

 

(14) Recoil systems specially designed to mitigate the shock associated

 

with the firing process of guns integrated into air platforms and specially

 

designed parts and components therefor:

 

 

11

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023381
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 346 of 560

(15) Prime power generation, energy storage, thermal management,

 

conditioning, switching, and fuel-handline equipment, and the electrical

 

interfaces between the gun power supply and other turret electric drive

 

components specially designed for kinetic weapons controlled in paragraph

 

(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and

 

damage assessment systems and specially designed parts and components

 

therefor: or

*(17) Any part, component, accessory, attachment, equipment, or system

 

that:

i) Is classified:

 

(i) Contains classified software; or

 

(i) is being developed using classified information.

 

‘{lassified” means classified pursuant to Executive Order 13526, or

 

predecessor order, and a security classification suide developed pursuant

 

thereto or equivalent, or to the corresponding classification rules of another

 

government or intergovernmental organization.

 

 

(k) Technical data (seeas-deHaed+a §120.10 of this subchapter) and

 

defense services (seeas-definedin §120.9 of this subchapter) directly related

to the defense articles described in paragraphs (a)-, (6), (d), (e)}, and through

 

12

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023382
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 347 of 560

(j) of this category and classified technical data directly related to items

 

controlled in ECCNs GA602, 0B602, OD602, and GE602 and defense

 

 

services using the classified technical data. (See § 125.4 of this subchapter

for exemptions. }Fe

 

 

13

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023383
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 348 of 560

 

(x} Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category [J—Ammunition/ and Ordnance

 

#(a) Ammunition:

 

 

14

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023384
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 349 of 560

*(1) Ammunition that incorporates a projectile controlled in paragraph

 

(d\(1) or (3) of this category:

 

*(2) Ammunition preassembled into links or belts:

 

*(3) Shotgun ammunition that incorporates a projectile controlled in

 

paragraph (d)(2) of this category;

 

*(4) Caseless ammunition manufactured with smokeless powder:

 

Note to paragraph (a)(4): Caseless ammunition is ammunition without a

 

 

cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic

 

cases, or non-metallic cases that have only a metallic base, which result ina

 

total cartridge mass 80% or less than the mass of a brass- or steel-cased

 

cartridge that provides comparable ballistic performance:

 

*(6) Ammunition employing pyrotechnic material m the projectile base

 

or any ammunition employing a proiectile that incorporates tracer materials

 

of any tvpe having peak radiance above 710 nm and designed to be observed

 

primarily with night vision optical systems:

 

*(7) Ammunition for fully automatic firearms that fire superposed or

 

 

stacked projectiles or for guns that fire superposed or stacked projectiles;

 

15

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023385
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 350 of 560

*(8) Electromagnetic armament projectiles or billets for weapons with a

 

desien muzzle energy exceeding 5 MJ-

 

*(9) Ammunition, not specified above, for the guns and armaments

 

controlled in Category IT: or

 

(10) Developmental ammunition funded by the Department of Defense

 

and specially designed parts and components therefor.

 

Note | to paragraph (a;(1G): This paragraph does not control

 

ammunition: (a) in production; (b) determined to be subject to the EAR via a

 

commodity jurisdiction determination (see § 120-4 of this subchapter): or (c}

 

identified in the relevant Department of Defense contract or other funding

 

authorization as being developed for both civil and military applications.

 

Note 2 to paragruph fa}{10): Note | does not apply to defense articles

 

enumerated on the U.S. Munitions List, whether in production or

 

development.

Note 3 to paragraph (a}(10): This provision is applicable to those

 

contracts or other funding authorizations that are dated (INSERT DATE

 

ONE VEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER, or later.

 

16

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023386
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 351 of 560

 

(b) Ammunition/ordnance handling equipment specially sp

 

designed e¢-mediied-for the articles controlled in this category, as follows:,

 

(1) Belting, linking, and de-linkine equipment: or

 

(2) Fuze setting devices.

 

 

(c) [Reserved |

 

this category, as follows:

 

#(1) Projectiles that use pyrotechnic tracer materials that incorporate any

material having peak radiance above 710 nm or are incendiary or

explosivecsuidance

 

 

 

17

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023387
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 352 of 560

Note to paragraph (d)(2): This paragraph does not include explosive

 

projectiles specially designed to produce noise for scaring birds or other

nests (e.¢., bird bombs, whistlers, crackers).

 

 

 

(4) Projectiles not specified above, guided or unguided, for the items

 

controlled in USML Category I, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (¢.¢., bomblets or minelets), and specially

 

designed parts and components therefor, for the guns or armament controlled

 

i USML Category [:

 

(6) Projectiles that employ tips (e.2., M&55Al Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a

combination of the following: tungsten, steel, or beryllium copper alloy;

 

(7) Cartridge cases, powder bags, or combustible cases specially

 

designed for the items controlled in USML Category II:

 

(8) Non-metallic cases, including cases that have only a metallic base, for

 

the ammunition controlled in paragraph (a\(5) of this category;

 

 

18

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023388
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 353 of 560

(9) Cartridge links and belts for fully automatic firearms and guns

 

controlled in USML Categories [ or HI:

 

(10) Primers other than Boxer, Berdan, or shotshell types:

 

Note to paragraph (a) (10). This paragraph does not control caps or

 

primers of any type in use prior to 1890.

 

(11) Safing, arming, and fuzine components (to include target detection

 

and proximity sensing devices) for the ammunition in this category and

 

specially designed parts therefor;
(12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

 

(13) Terminal seeker assemblies for the ammunition in this category and

 

specially designed parts and components therefor:

 

(14) Uluminating flares or target practice projectiles for the ammunition

controlled in paragraph (a9) of this category: or

 

*(15) Any part, component, accessory, attachment, equipment, or system

 

that:

i) Is classified:

   

(i) Contains classified software; or

 

Git) Is being developed using classified information.

 

“Classified” means classified pursuant to Executive Order 13526, or

 

19

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023389
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 354 of 560

predecessor order, and a security classification suide developed pursuant

 

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

 

 

(e) Technical data (segas La §120.10 of this subchapter) and

 

defense services (seeas-de #4 $120.9 of this subchapter) directly related
to the defense articles described in paragraphs (a), (b), and+through (d) of

this category and classified technical data directly related to items controlled

 

i ECCNs 0A505, 08505, 0DS0S, and 0F 505 and defense services using the

classified technical data. (See § 125.4 of this subchapter for

PE

SPO ONS, Mhechited)dele-cdiseel nolo bed tole ae alee cma rog ethic

 

 

 

 

 

 

 

 

20

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023390
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 355 of 560

 

 

 

 

for-the-defense-articles-controlled-in-this-category.

 

Note to paragraph (x): Use of this paragraph is limited to license

 

applications for defense articles where the purchase documentation includes

 

commodities, software, or technology subject to the EAR (see § 123.1(b) of

thi

 

Note 1 to Category IIT: This category does not control ammunition

 

crimped without a projectile (blank star) and dummy ammunition with a

 

pierced powder chamber.

 

Note 2 to Category Ill: (}-This category does not control cartridge and

 

 

shell casings that, prior to export, have been rendered useless beyond the

possibility of restoration for use as a cartridge or shell casing by means of

heating, flame treatment, mangling, crushing, cutting or popping.{3}

 

 

21

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023391
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 356 of 560

 

Note 3 to Category LT: Grenades containing non-lethal or less lethal

 

projectiles are under the jurisdiction of the Department of Commerce.

 

 

i a a

22

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC023392
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 357 of 560

Billing Code: 3510-33-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. 191107-0079]

RIN 0694-AF47

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)

AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.

1. The authority citation for 15 CFR part 732 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:

§ 732.2 Steps regarding scope of the EAR.

* Ok ok KO

WASHSTATEC023393
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 358 of 560

(b)* * * The following also remains subject to the EAR: “software” or “technology” for the
production of a firearm, or firearm frame or receiver, controlled under ECCN 0AS501, as

referenced in § 734.7(c)).

tw ok ok Roe

PART 734 —- SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS

3. The authority citation for 15 CFR part 734 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

$6253 (November 9, 2018).

4. Section 734.7 is amended by:

a. Revising paragraph (a) introductory text; and

b. Adding paragraph (c) to read as follows:

§ 734.7 Published.

(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or
“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when
it has been made available to the public without restrictions upon its further dissemination such

as through any of the following:

WASHSTATEC023394
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 359 of 560

Ok RO

(c) The following remains subject to the EAR: “software” or “technology” for the production of
a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by
posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion
into a computer numerically controlled machine tool, additive manufacturing equipment, or any
other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.

* Ok ok KO

PART 736 —- GENERAL PROHIBITIONS

5. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; 22
U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR
$4079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004
Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November
8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).

6. Supplement No. | to part 736 is amended by revising paragraph (e)(3) to read as

follows:

WASHSTATEC023395
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 360 of 560

SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

Oke

(e) * Os

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the OxSzz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for
purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at
the time of such determination (i.e., the item was designated EAR99), the item shall remain
designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the
CCL or to the USML, respectively.

x OOK Ok Ok Ok

PART 740 —- LICENSE EXCEPTIONS

7. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C. 7201 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

8. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:

WASHSTATEC023396
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 361 of 560

§ 740.2 Restrictions on all license exceptions.

(ay)* * *
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0AS02
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(i.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).

(22) The export, reexport, or transfer (in-country) of any item classified under a Ox5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin

Sanctions Regulations, 31 CFR part 598.

9. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

WASHSTATEC023397
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 362 of 560

c. Adding paragraph (b)(5); and

d. Redesignating notes 1 through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).

Ok RO

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0AS01.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. | of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filing in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the
temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan

WASHSTATEC023398
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 363 of 560

(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.

Oke

(1) * * *No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),
or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.

* Ok ok KO

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;

>

WASHSTATEC023399
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 364 of 560

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740; and

(i11) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to

Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.

WASHSTATEC023400
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 365 of 560

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

Oke

10. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

hk ov ke & &
(hb) ***

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for

WASHSTATEC023401
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 366 of 560

servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.

Oke

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0AS5O01.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CER 740.10(b))”:

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

10

WASHSTATEC023402
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 367 of 560

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.

(iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(ii)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

Oke

11. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

11

WASHSTATEC023403
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 368 of 560

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c){1) and notes | and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a Ox5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(i) and (i) solely for U.S. Government official use of this section.

ORK

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E:1 or E:2 country.

tw ok ok Roe

12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:

§ 740.14 Baggage (BAG).

12

WASHSTATEC023404
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 369 of 560

Ok RO

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.

ORK

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

99 68 39 66

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.

13

WASHSTATEC023405
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 370 of 560

99 Ce

(ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

99 oe 39 Oe 29 co

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

99 68

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

37 66 29 ce 37 6

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its

terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.

14

WASHSTATEC023406
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 371 of 560

Ok RO

§ 740.16 [AMENDED]

13. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2){iv) and (v); and

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:

§ 740.16 Additional permissive reexports (APR).

ORK

(a) * * *

(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003; or commodities classified under a Ox5zz

ECCN:; and

% kk Ko

15

WASHSTATEC023407
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 372 of 560

(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;

(v) Commodities described in ECCN 6A002; or

(vi) Commodities classified under a O0x5zz ECCN.

% kk Ko

14. Section 740.20 is amended by revising paragraph (b)(2)(11) to read as follows:

§ 740.20 License Exception Strategic Trade Authorization (STA).

% kk Ko

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; OA981; 0A982;

0A983; 04503; 0E504; 0E982: or

(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

ORK

15. Add Supplement No. 4 to part 740 to read as follows:

SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS

16

WASHSTATEC023408
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 373 of 560

(a) Pistols/revolvers.

(1) German Model P08 Pistol = SMCR.

(2) IZH 34M, .22 Target pistol.

(3) IZH 35M, .22 caliber Target pistol.

(4) Mauser Model 1896 pistol = SMCR.

(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.

(8) Soviet Nagant revolver = SMCR.

(9) TOZ 35, .22 caliber Target pistol.

(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

17

WASHSTATEC023409
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 374 of 560

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).

(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

18

WASHSTATEC023410
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 375 of 560

(17) MC-125/127.

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.

(22) Soviet Model 44 carbine-SMCR.

(23) Soviet Model 91/30 rifle=SMCR.

(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.

(30) Sever — double barrel.

(31) IZH18MH single barrel break action.

(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

19

WASHSTATEC023411
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 376 of 560

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

(49) MTs 19-97.

(50) MTs 19-09.

20

WASHSTATEC023412
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 377 of 560

(51) MTs 18-3M.

(52) MTs 125.

(53) MTs 126.

(54) MTs 127.

(55) Berkut-2.

(56) Berkut-2M1.

(57) Berkut-3.

(58) Berkut-2-1.

(59) Berkut-2M2.

(60) Berkut-3-1.

(61) Ots-25.

(62) MTs 20-07.

(63) LOS-7-1.

(64) LOS -7-2.

(65) LOS-9-1.

(66) Sobol (Sable).

(67) Rekord.

21

WASHSTATEC023413
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 378 of 560

(68) Bars-4-1.

(69) Saiga.

(70) Saiga-M.

(71) Saiga 308.

(72) Saiga-308-1.

(73) Saiga 308-2.

(74) Saiga-9.

(75) Korshun.

(76) Ural-5-1.

(77) Ural 6-1.

(78) Ural-6-2.

(79) SM-2.

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

22

WASHSTATEC023414
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 379 of 560

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

23

WASHSTATEC023415
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 380 of 560

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS

16. The authority citation for part 742 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seqg.; 22
U.S.C, 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seg.; 22 U.S.C. 7210; Sec. 1503, Pub.
L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58
FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;
E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).

17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)G) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:

§742.6 Regional stability.

ORK

24

WASHSTATEC023416
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 381 of 560

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0BS01,
0B505, 0D501, 0D505, 0ES01, 0E504, and OE505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world.* * * When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and OES05 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and OE505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.

* OK ek oe

18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:

§ 742.7 Crime control and detection.

(a) * * *

25

WASHSTATEC023417
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 382 of 560

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 34980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in

26

WASHSTATEC023418
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 383 of 560

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. | to part 738 of the EAR).

% kk Ko

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

Ok RO

19. Section 742.17 is amended by:

a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *

(f) Jtems/Commodities. Stems requiring a license under this section are ECCNs 0A501
(except OASOL.-y), OAS02, 0A504 (except 0A504.f), and OA505 (except 0A505.d). (See

Supplement No. 1 to part 774 of the EAR).

tw ok ok Roe

27

WASHSTATEC023419
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 384 of 560

§ 742.19 [AMENDED]

20. Section 742.19(a)(1) is amended by:
a. Removing “0A986” and adding in its place “OA505.c”; and

b. Removing “OB986” and adding in its place “OB505.c”.

PART 743 —- SPECIAL REPORTING AND NOTIFICATION

21. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

22. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(i);

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(i1);

e. Revising paragraph (h); and

28

WASHSTATEC023420
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 385 of 560

f. Adding paragraph (1) to read as follows:

§ 743.4 Conventional arms reporting.

(a) * * * This section does not require reports when the exporter uses the alternative
submission method described under paragraph (h) of this section. The alternative submission
method under paragraph (h) requires the exporter to submit the information required for
conventional arms reporting in this section as part of the required EEI submission in AES,
pursuant to § 758.1(b)(9). Because of the requirements in § 758.1(g)(4)(ii) for the firearms that
require conventional arms reporting of all conventional arms, the Department of Commerce
believes all conventional arms reporting requirements for firearms will be met by using the
alternative submission method. The Department of Commerce leaves standard method for
submitting reports in place in case any additional items are moved from the USML to the CCL,

that may require conventional arms reporting.
*

Note 1 to paragraph (a): * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see §
762.2(b) of the EAR) for all exports of items specified in paragraph (c) of this section for the

following:

(c) * OK

29

WASHSTATEC023421
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 386 of 560

(i) ECCN OASO1L.a and .b.

* Ok ok KO

(i} ECCN OASO1.a and .b.

tw ok ok Roe

(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(9), to include the six character ECCN classification (7.e., OASO1.a or
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(i1) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.

(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

30

WASHSTATEC023422
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 387 of 560

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.

PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

23. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22
USS.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43
FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;
E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR
47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).

§ 744.9 [AMENDED]

24. Section 744.9 is amended by removing “OA987” from paragraphs (a)(1) and (b) and

adding in its place “OAS04”,

PART 746 —- EMBARGOES AND OTHER SPECIAL CONTROLS

25. The authority citation for 15 CFR part 746 is revised to read as follows:

31

WASHSTATEC023423
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 388 of 560

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C, 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;
22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR
28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,
2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).

§ 746.3 [AMENDED]
26. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in

its place “OA505.c”.

§ 746.7 [AMENDED]
27. Section 746.7 is amended in paragraph (a)(1) by:
a. Adding “0A503,” immediately before “OA980”; and

b. Removing “0A985,”.

PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION

28. The authority citation for 15 CFR part 748 is revised to read as follows:

32

WASHSTATEC023424
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 389 of 560

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

29. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.

§ 748.12 Firearms import certificate or import permit.

License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.

33

WASHSTATEC023425
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 390 of 560

(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.

(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A5S04

(except 0A504.f), or OAS05 (except 0A505.d).

ORK

(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.

34

WASHSTATEC023426
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 391 of 560

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0AS05 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.

30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:

SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

Ok RO

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0AS501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

35

WASHSTATEC023427
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 392 of 560

Uzbekistan, except for any firearm model controlled by OA5O1 that is specified under
Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
comply with the requirements specified in paragraph (z)(2)(1) and (i1) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

36

WASHSTATEC023428
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 393 of 560

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (3): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 04502, including regarding how to provide any data or documentation

required by BIS.

PART 738 — EXPORT CLEARANCE REQUIREMENTS

31. The authority citation for part 758 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

32. Section 758.1 is amended by:

a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);

b. Revising paragraph (c)(1);

c. Adding Note 1 to paragraph (c)(1);

c. Adding paragraph (g)(4); and

37

WASHSTATEC023429
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 394 of 560

d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

as follows:
§ 758.1 The Electronic Export Enforcement (EE]) filing to the Automated Export System

(AES).

* Ok ok KO

(7) For all items exported under authorization Validated End-User (VEU);

(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or

(9) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.

(c) * OK

(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18

38

WASHSTATEC023430
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 395 of 560

inches controlled under ECCN 0A502, or ammunition controlled under ECCN OASO5,

authorized under License Exception BAG, as set forth in $740.14 of the EAR.

% kk Ko

(* *

(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.

(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the

EFI is filed in AES.

(ii) Jdentifving end item firearms by “items” level classification or other control descriptor in the
EE! filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

39

WASHSTATEC023431
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 396 of 560

required data for the associated EEI filing, you must include the six character ECCN
classification (.e., O0ASO1.a, or OA501.b), or for shotguns controlled under 0A502 the phrase
“0A501 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).

Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is
not consumed or destroyed in the normal course of authorized temporary use abroad, the
commodity must be disposed of or retained in one of the ways specified in § 740.9(a)(L4)(V), (ii),
or (iti). For example, if a commodity described in paragraph (g)(4) was destroyed while being
repaired after being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4)
would not be required to be returned. If the entity doing the repair returned a replacement of the
commodity to the exporter from the United States, the import would not require an EAR
authorization. The entity that exported the commodity described in paragraph (g)(4) and the
entity that received the commodity would need to document this as part of their recordkeeping

related to this export and subsequent import to the United States.

Oke

33. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR

40

WASHSTATEC023432
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 397 of 560

447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of US.
Customs and Border Protection, the temporary importer must comply with the following

procedures:

(1) At the time of entry into the U.S. of the temporary import:

(i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:

Al

WASHSTATEC023433
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 398 of 560

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported tn accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;

(iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

42

WASHSTATEC023434
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 399 of 560

Note I to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit
the temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled by proposed OAS3O1 that is specified under Annex A in
Supplement No. 4 to part 740:); or shotguns with a barrel length less than 18 inches controlled
in ECCN 04502 that are shipped from or manufactured in a Country Group D:5 country, or
from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b) (5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in
ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model
controlled by propased GA301 that is specified under Annex A in Supplement No. 4 to part 740:);
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the

43

WASHSTATEC023435
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 400 of 560

applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

34. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:

44

WASHSTATEC023436
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 401 of 560

https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle’o2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.

PART 762 - RECORDKEEPING

35. The authority citation for part 762 is revised to read as follows:

45

WASHSTATEC023437
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 402 of 560

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:

§ 762.2 Records to be retained.

(a) * * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0ASO1.a
and for shotguns with barrel length less than 18 inches controlled in 0ASO2 that have been
exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and

Oke

37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a) * % OR

46

WASHSTATEC023438
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 403 of 560

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled tin ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

tw ok ok Roe

PART 772 — DEFINITIONS OF TERMS

38. The authority citation for part 772 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

§ 772.1 - [AMENDED]

39. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“0B986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

ORK

 

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

loading firearm, especially of a heavy-caliber weapon.

Ok RO

47

WASHSTATEC023439
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 404 of 560

PART 774 - THE COMMERCE CONTROL LIST

40. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10
U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seg.; 22 U.S.C. 6004; 42
U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

41. In Supplement No. | to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:

Supplement No. 1 to Part 774 —- The Commerce Control List

Oke

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0AS505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

48

WASHSTATEC023440
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 405 of 560

42. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except OAS5Ol._y (NS Column 1

 

RS applies to entire entry except OA50l.y (RS Column 1

 

FC applies to entire entry except OASOl._y (FC Column 1

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN

O0ASO1.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

49

WASHSTATEC023441
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 406 of 560

$500 for OASO1.c, .d, .e, and .x if the ultimate destination is Canada.

GBS: N/A

CIV. N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.

List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

sighting devices.

Related Definitions: N/A

Ttems:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

50

WASHSTATEC023442
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 407 of 560

Note I to paragraph 0AS01.a: ‘Combination pistols’ are controlled under ECCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .5O inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”

d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under OASOI.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.

f. through w. [Reserved]

51

WASHSTATEC023443
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 408 of 560

xX. “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.

39 Of 39 66 29 oo

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

37 66

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

39 66

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6. | Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
OASOI include those “parts” and “components” that are common to firearms described in

ECCN 0AS501 and to those firearms “subject to the ITAR.”

52

WASHSTATEC023444
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 409 of 560

Note 3 to OAS01: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.

Note 4 to OA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 0A502 are EAR99 commodities.

0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC,FC,UN, AT, NS

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to shotguns with a barrel NS Column 1

length less than 18 inches (45.72 cm)

 

RS applies to shotguns with a barrel RS Column 1

 

 

 

 

53

WASHSTATEC023445
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 410 of 560

 

length less than 18 inches (45.72 cm)

 

FC applies to entire entry FC Column |

 

CC applies to shotguns with a barrel CC Column 1
length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

AT applies to shotguns with a barrel AT Column 1

length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes, “complete breech

54

WASHSTATEC023446
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 411 of 560

mechanisms” if the ultimate destination is Canada.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to OAS502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN

0A502.

0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements

Reason for Control: CC, UN

55

WASHSTATEC023447
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 412 of 560

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of the

EAR for additional information).

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

IVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint devices that administer an electric shock are
controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to
enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

56

WASHSTATEC023448
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 413 of 560

0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).

License Requirements

Reason for Control: FC, RS, CC, UN

 

Control{s) Country Chart (See Supp. No. J to part 738)

 

RS applies to paragraph .1 RS Column |

 

FC applies to paragraphs .a, .b, .c, d,.e, .g, and i (FC Column 1

 

 

of this entry
CC applies to entire entry CC Column |
UN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0A504.g.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 of the EAR imposes a license requirement on certain commodities described in

57

WASHSTATEC023449
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 414 of 560

0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.
Related Definitions: N/A
Items:
a. Telescopic sights.
b. Holographic sights.
c. Reflex or “red dot” sights.
d. Reticle sights.
e. Other sighting devices that contain optical elements.
f. Laser aiming devices or laser illuminators “‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
-b, .c, .d, .¢, or 1.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”

58

WASHSTATEC023450
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 415 of 560

Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.1, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”

0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to 0A505.a and .x NS Column |
RS applies to OA505.a and .x RS Column |

 

CC applies to 0AS05.b

CC Column |

 

FC applies to entire entry except 0A505.d

FC Column 1

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to 0A505.a, .d, and .x

AT Column 1

 

AT applies to 0A505.c

 

A license is required for items controlled by
paragraph .c of this entry to North Korea for anti-
terrorism reasons. The Commerce Country Chart
is not designed to determine AT licensing
requirements for this entry. See §742.19 of the

EAR for additional information.

 

 

 

WASHSTATEC023451

59
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 416 of 560

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in OA505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (@.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A5OS.

List of Items Controlled

Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

Related Definitions: N/A

60

WASHSTATEC023452
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 417 of 560

Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.

b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.

c. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.

Note I to 0A505.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category III.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.

Note 2 to OA505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.

61

WASHSTATEC023453
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 418 of 560

Note 3 to 0A505.x:| The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.

43. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
62

WASHSTATEC023454
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 419 of 560

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.

63

WASHSTATEC023455
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 420 of 560

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VI are controlled under ECCN OA606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory II(j) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.

Supplement No. 1 to Part 774 —- [AMENDED]

64

WASHSTATEC023456
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 421 of 560

44. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.

45. In Supplement No. | to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,

immediately prior to July 1, 2014, were classified under 0A988.

46. In Supplement No. | to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:

0B301 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to entire entry except equipment NS Column 1

 

 

 

 

65

WASHSTATEC023457
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 422 of 560

 

for ECCN 0ASOL.y

 

RS applies to entire entry except equipment

 

 

RS Column |
for ECCN OASOL.y
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

66

WASHSTATEC023458
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 423 of 560

a. Small arms chambering machines.

b. Small arms deep hole drilling machines and drills therefor.

c. Small arms rifling machines.

d. Small arms spill boring machines.

e. Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 04505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to paragraphs .a and .x NS Column 1
RS applies to paragraphs .a and .x RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to paragraphs .a, .d, and .x AT Column 1
AT applies to paragraph .c A license is required for export or reexport of
67

WASHSTATEC023459
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 424 of 560

 

these items to North Korea for anti-terrorism

reasons.

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in OBSOS.

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category IT that are
“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or

USML Category III.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.

68

WASHSTATEC023460
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 425 of 560

c. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.

d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.

e. through w [Reserved]

99 68

xX. “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.

47. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:

0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
69

WASHSTATEC023461
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 426 of 560

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.
List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

a. The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category II:
a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

70

WASHSTATEC023462
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 427 of 560

a.3. Gun barrel trepanning machines;
a.4. Gun boring and turning machines;
a.5. Gun honing machines of 6 feet (183 cm) stroke or more;
a.6. Gun jump screw lathes;
a.7. Gun rifling machines; and
a.8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category IT.

c. Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category UH.

d. Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category IT.

Supplement No. 1 to Part 774 —- [AMENDED]

48. In Supplement No. | to part 774, Category 0, remove ECCN 0B986.

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:

WASHSTATEC023463

71
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 428 of 560

0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or OBSOL.

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except “software” INS Column 1
for commodities in ECCN OASOL-y or
equipment in ECCN 0B501 for commodities

in ECCN 0ASOL.y

 

RS applies to entire entry except “software” IRS Column 1
for commodities in ECCN 0A5O1L-y or
equipment in ECCN 0B501 for commodities

in ECCN OASOL.y

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

72

WASHSTATEC023464
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 429 of 560

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category I is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

0D505 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or OBSOS.

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

 

 

 

73

WASHSTATEC023465
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 430 of 560

 

NS applies to “software” for commodities in INS Column 1
ECCN 0A505.a and .x and equipment in

ECCN 0B505.a .and .x

 

RS applies to “software” for commodities in IRS Column 1
ECCN 0A505.a and .x and equipment in

ECCN 0B505.a and .x

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to “software” for commodities in
ECCN 0AS505.a, .d, or .x and equipment in (AT Column 1

ECCN 0B505.a, .d, or .x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in OD505.

List of Items Controlled

74

WASHSTATEC023466
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 431 of 560

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category III is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

50. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:

0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1
75

WASHSTATEC023467
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 432 of 560

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.

Related Definitions: N/A

39 66 39 66

Items: “Software” “specially designed” for the “development,” “production,” operation

2

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

76

WASHSTATEC023468
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 433 of 560

51. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

OQE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0ES0S5 to read as follows:

0E501 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column |

 

‘UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to entire entry

 

AT

 

Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

WASHSTATEC023469

77

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 434 of 560

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0ES501.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Ttems:

29 66.

a. “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than O0A501.y) or OBSO1.

39 66

b. “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.

78

WASHSTATEC023470
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 435 of 560

0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.

License Requirements

Reason for Control: CC, UN

 

Controls

Country Chart (See Supp. No. I part 738)

 

CC applies to entire entry

CC Column 1

 

UN applies to entire entry

 

 

See § 746.1(b) of the EAR for UN controls

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

WASHSTATEC023471

79

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 436 of 560

0E504 ‘*Technology”’ ‘‘required”’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 0A504 that incorporate a focal plane array or image

intensifier tube.

License Requirements

Reason for Control: RS, UN, AT

 

Controls

Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry

RS Column 1

 

UN applies to entire entry

See § 746.1(b) of the EAR for UN controls

 

AT applies to entire entry

 

 

AT Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

WASHSTATEC023472

80

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 437 of 560

0ES05 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A505.

License Requirements

Reason for Control: NS, RS, UN, CC, AT

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to “technology” for NS Column |
“development,” “production,” operation,

installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
O0B505; and for “software” for that equipment

and those commodities in 0D505

 

RS applies to entire entry except RS Column |
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

 

 

 

 

81

WASHSTATEC023473
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 438 of 560

 

0B505 and for “software” for those

commodities and that equipment in 0D505

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the CC Column |
“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for

39 66.

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or AT Column 1

refurbishing commodities in 0A505.a, .d, and

x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in OESOS.

82

WASHSTATEC023474
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 439 of 560

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

53. In Supplement No. 1| to part 774, Category 0, add, between the entries for ECCNs

0ES21 and 0E604, an entry for ECCN 0E602:

0E602 “Technology” “required” for the “development,” “production,” operation,
SY q P Pp P

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

WASHSTATEC023475

Control(s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column 1
83

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 440 of 560

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.

List of Items Controlled

Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”

Related Definitions: N/A

29 66. 39 66.

Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.

84

WASHSTATEC023476
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 441 of 560

Supplement No. 1 to Part 774 —- [AMENDED]

54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

55. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.

0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC

 

Control{s)

 

 

CC applies to “technology” for items controlled by 0A982 or OASO3. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

85

WASHSTATEC023477

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 442 of 560

CIV: N/A

TSR: N/A

List of Items Controlled
Related Controls: N/A

Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.

Supplement No. 1 to Part 774 —- [AMENDED]

56. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

57. In Supplement No. | to part 774, Category 1, revise ECCN 1A984 to read as follows:

1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except

when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;

86

WASHSTATEC023478
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 443 of 560

smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and

39 66

“components” “specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

CC applies to entire entry CC Column |

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled
Related Controls: N/A
Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

87

WASHSTATEC023479
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 444 of 560

58. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.

License Requirements

Reason for Control: NS, MT NP, AT

 

Control{s)

Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry

NS Column 2

 

 

 

 

MT applies to entire entry MT Column |
NP applies to entire entry, except 2B004.b.3 INP Column 1
and presses with maximum working

pressures below 69 MPa

AT applies to entire entry AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A

GBS: N/A

WASHSTATEC023480

88

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 445 of 560

CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (‘use’) for
technology for items controlled under this entry. (3) For “specially designed” dies, molds and
tooling, see ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional
controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see

ECCNs 2B117 and 2B999.a.

Related Definitions: N/A

Ttems:

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

89

WASHSTATEC023481
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 446 of 560

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.

59. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:

2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS501 if they are “specially designed” for the “production” of the items controlled in

ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of

90

WASHSTATEC023482
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 447 of 560

the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category II.

60. In Supplement No. | to part 774, Category 2, revise ECCN 2D018 to read as follows:

2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.

61. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E001 to read as follows:

2EK001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

91

WASHSTATEC023483
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 448 of 560

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for items NS Column 1
controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

 

MT applies to “technology” for MT Column 1
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

 

NP applies to “technology” for items NP Column |
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

reasons

 

NP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for INP Column 2

INP reasons

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by  2A226 having  theCB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

 

 

 

92

WASHSTATEC023484
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 449 of 560

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

EAR).

93

WASHSTATEC023485
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 450 of 560

List of Items Controlled

Related Controls: See also 2E101, 2E201, and 2E301

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.

62. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:

2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 2A983, 2A984, 2A991, or 24994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for equipment (NS Column 1

 

 

 

 

94

WASHSTATEC023486
Case 2:20-cv-00111-RAJ Document

106-29 Filed 09/23/20 Page 451 of 560

 

controlled by 2A001, 2B001 to 2B009

 

MT applies to “technology” for equipment
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons

MT Column 1

 

NP applies to “technology” for equipment
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B 104, 2B109,

2B 116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

NP Column |

 

NP applies to “technology” for equipment
controlled by 2A290 or 2A291 for NP

reasons

INP Column 2

 

CB applies to “technology” for equipment
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the

characteristics of those controlled by

CB Column 2

 

 

 

 

2B350.g
AT applies to entire entry AT Column 1
Reporting Requirements

95

WASHSTATEC023487

 
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 452 of 560

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

No.1 to part 740 of the EAR).

List of Items Controlled
Related Controls: N/A
Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.

96

WASHSTATEC023488
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 453 of 560

63. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:

7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).

License Requirements

Reason for Control: NS, MT, RS, AT, UN

 

Control(s) Country Chart (See Supp. No. 1 to part 738).

 

NS applies to entire entry except | NS Column |

TA61Ly

 

MT applies to commodities in 7A611.a | MT Column 1
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column |

 

AT applies to entire entry AT Column 1

 

UN applies to entire entry except | See § 746.1(b) of the EAR for UN controls

TA61Ly

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

97

WASHSTATEC023489
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 454 of 560

LVS: $1500
GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.

List of Items Controlled

Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.

Related Definitions: N/A

Ttems:

a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.

b. to w. [RESERVED]

98

WASHSTATEC023490
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 455 of 560

39 Ge

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A61 Ly.

39 66 99 6 39 66

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a
commodity subject to control in this ECCN or a defense article in Category XII and not
elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor:

y.1 [RESERVED]

Dated:

Richard E. Ashooh

Assistant Secretary for Export Administration.

99

WASHSTATEC023491
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 456 of 560

Summary of Revisions to USML Categories I, I, and Ul

 

In 2009, the interagency began a review of the U.S. export control system,
with the goal of strengthening national security and the competitiveness of key
U.S. manufacturing and technology sectors by focusing on current threats, as well
as adapting to the changing economic and technological landscape. This review
determined that the then-current export control system was overly complicated,
contained too many redundancies, and, in trying to protect too much, diminished
our ability to focus our efforts on the most critical national security priorities.

To this end, the Departments of State and Commerce have been reviewing
and revising the two primary lists of controlled items, 1.¢., the United States
Munitions List (USML) and the Commerce Control List (CCL). A key strategy in
the reform effort has been to construct the lists so they positively identify the
items they control. Thus, for example, the USML lists the specific types of parts,
components, accessories, and attachments that warrant control under the
International Traffic in Arms Regulations (TAR) rather than all generic “parts,”
“components,” “accessories and attachments” that are in any way “specifically
designed, modified, adapted, or configured” for a defense article, regardless of
military significance (as is currently the case for unrevised USML categories). All
other generic parts, components, accessories, and attachments and the technology
for their “production,” “development,” or “use” that are “specially designed” for an
item formerly on the USML but not specifically identified on the USML will
become subject to the jurisdiction of the Export Administration Regulations (EAR)
and identified on its CCL.

In connection with this effort, the Department of State has published 26
final, or interim final, rules revising 18 of the 21 USML categories. In May 2018,
the Department of State published proposed revisions of the remaining three
USML Categories, including Category I (firearms and related articles), II (guns
and armaments) and I (ammunition and ordnance), which follow this model of
utilizing a “positive list” for controls. Articles that are not positively identified on
the USML will continue to be controlled, albeit under the jurisdiction of the EAR.

In February 2019, the Department of State formally notified Congress of the
transfer of jurisdictional control of certain classes of items in Categories, I, I, and
IH. The Department of State is submitting a new notification to Congress because
the Department of Commerce has amended certain controls in its draft companion
rule. In particular, in order to address concerns raised by some members of
Congress and the public regarding certain access to 3D printing technology and

1

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023492
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 457 of 560

software for firearms, the Department of Commerce has revised its draft final rule
to make certain technology and software capable of producing firearms subject to
the EAR when posted on the internet under specified circumstances. The
Department of State has not made any changes to the classes of items in Categories
I, II, or HI that it is proposing to remove from the USML from the time that the
Department of State notified Congress in February 2019.

Category I—Firearms and Related Articles

Paragraph (a) is revised by limiting the scope of the control to firearms using
caseless ammunition. Non-automatic and semi-automatic firearms that do not use
caseless ammunition will be controlled in Export Control Classification Number
(ECCN) 0A501 on the CCL, except for firearms manufactured prior to 1890.

Paragraph (b) is non-substantively revised.

Paragraph (c) is revised by limiting the scope to firearms specially designed
to integrate fire control, automatic tracking, or automatic firing (e.g., Precision
Guided Firearms). Other weapons that were controlled here will be controlled in
ECCN OASO1.

Paragraph (d) is revised by limiting the scope to fully automatic shotguns.
Other shotguns that were controlled here will be controlled in ECCN 0A502.

Paragraph (e) is revised by removing flash suppressors and moving certain
parts and components for the remaining items in paragraph (e) to paragraph (h)(3).
Flash suppressors will be controlled in ECCN OASO1I.

Paragraph (f) is reserved. Riflescopes with night vision or infrared were

moved to USML Category XII(c)(2) in 2016 through 81 FR 70340. All other rifle
scopes that were controlled here will be controlled in ECCN 0A504.

Paragraph (g) is revised to more clearly delineate the major components of
USML firearms that are controlled. The major parts and components of firearms
that transition to the CCL will be controlled in ECCN OAS5O1.

Paragraph (h) is revised by adding four subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments of firearms that transition to the CCL will be controlled in ECCN

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023493
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 458 of 560

OAS5O01, as will any parts, components, accessories, and attachments of USML
firearms that are not listed in paragraphs (g) or (h).

Paragraph (1) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A501, 0OB501, ODS01, and OESO1
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category I]— Guns and Armament

Paragraph (a) is revised by adding five subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development guns and armaments and their specially designed parts and
components. Two notes are added to paragraph (a) in order to exclude from the
control certain items that do not warrant control on the USML. Non-automatic and
non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm) and .72
caliber (18.288 mm) will be controlled under ECCN 0A501. Black powder guns
and armaments manufactured between 1890 and 1919 will be controlled under
ECCN 0A602, except for black powder guns and armaments manufactured earlier
than 1890.

Paragraph (b) is revised to control flame throwers based on the technical
parameter of a range 20 meters or greater.

Paragraph (c) is reserved. The items that were controlled in this paragraph
that warrant USML control are now described in paragraph (a)(4) and the rest are
controlled in ECCN 0A602.

Paragraph (d) is revised to control specially designed kinetic energy
weapons.

Paragraph (e) is revised to more specifically describe the items warranting
control under this paragraph. Items that were controlled in this paragraph as being

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023494
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 459 of 560

for guns and armaments controlled in paragraph (c) that did not move to paragraph
(a)(4) are controlled in ECCN 0A602.

Paragraph (f) is reserved. The items that were controlled here will be
controlled in ECCN 0A606.

Paragraph (g) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (h) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (1) is reserved. The items that were controlled that continue to
warrant USML control are moved to paragraphs (j)(9) and components therefor to
(j)(10) and the rest will be controlled in ECCN 0B602.

Paragraph (j) is revised by adding seventeen subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments that are not listed in paragraph (j) will be controlled in ECCN 0A602.

Paragraph (k) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A602, 0B602, 0D602, and OE602
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category IJI— Ammunition and Ordnance

Paragraph (a) is revised by adding ten subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development ammunition. Ammunition not described will be controlled under
ECCN 0A505. Black powder guns and armaments manufactured between 1890
and 1919 will be controlled under ECCN 0A602, except for black powder guns
and armaments manufactured earlier than 1890.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023495
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 460 of 560

Paragraph (b) is revised to more specifically describe the items warranting
control under this paragraph by identifying those items in two subparagraphs.
Items that were controlled in this paragraph but do not meet the more specific
description will be controlled in ECCN 0B505.

Paragraph (c) is reserved. The items that were controlled in this paragraph
will be controlled in ECCN 0B505.

Paragraph (d) is revised by adding fifteen subparagraphs to specifically
enumerate the articles controlled. Parts and components of USML ammunition that
are not described will be controlled in ECCN 0A505.

Paragraph (e) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A505, 0B505, 0D505, and 0E505
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

A new note is added to Category III to provide that ammunition crimped
without a projectile (blank star) and dummy ammunition with a pierced powder
chamber are not on the USML. These items will be controlled in ECCN 0A505.
An additional new note is added to provide that grenades containing non-lethal or
less lethal projectiles are not on the USML. These grenades will be controlled in
ECCN 0A505.

For items that have transitioned to the CCL in a 600 series entry,
transactions destined for countries subject to a U.S. arms embargo will not be
eligible for license exceptions, except for License Exception GOV under EAR
§740.11(b)(2)(i).. Multilateral regime-controlled items moved from the USML to
the CCL will retain their regime control parameters and reasons for control.

The Department of Commerce has created a License Exception Strategic
Trade Authorization (STA, §740.20), which authorizes the export, re-export, and
transfer (in-country) of certain items on the CCL to “countries of least concern”
without a license (1.e., Argentina, Australia, Austria, Belgium, Bulgaria, Canada,

5

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023496
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 461 of 560

Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg,
Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, South Korea, Spain, Sweden, Switzerland, Turkey, and the United
Kingdom). Parts, components, accessories and attachments controlled under
subparagraph “x” of the relevant ECCNs will be automatically available for this
exception. However, end-items that will be controlled under the new ECCNs will
be subject to a “first time” license requirement. Exporters will be able to request a
determination on STA eligibility for these items concurrent with a license request.
If the Departments of State, Defense, and Commerce all agree, the end-item would
be separately posted, by model number, as eligible for STA in the future. If the
departments cannot reach consensus, the end-item would continue to require a
license to all destinations except Canada.

Existing License Exceptions LVS (§740.3), TMP ($740.9), RPL (§740.10),
and GOV (§740.11(b)(2)(G) or (b)(2)(ii1)) will be eligible for use for items
controlled by these ECCNs.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023497
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 462 of 560

 

 

 

 

 

 

 

 

UNCLASSIFIED
Categories I, I, and I] MDE Transitioning to the CCL
ITEM DESCRIPTION CCL CONTROL
Cartridge, 5.56mm M855A1 CCL ECCN
0A505.a
UNCLASSIFIED

WASHSTATEC023498
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 463 of 560

 

REPORT
116—xxx

116TH CONGRESS
ist Session

HOUSE OF REPRESENTATIVES |

 

NATIONAL DEFENSE AUTHORIZATION ACT
FOR FISCAL YEAR 2020

CONFERENCE REPORT

TO ACCOMPANY

5. 1790

 

Decemper xx, 2019.—-Ordered to be printed

 

 

 

WASHSTATEC023499
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 464 of 560

VOSIA HOd LOV NOLLVZIMOH.LOV ASNAAIC TWNOLLVN

   

bo
Saat
we)
)

WASHSTATEC023500
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 465 of 560

 

REPORT
116—xxx

116TH CONGRESS
ist Session

HOUSE OF REPRESENTATIVES |

 

NATIONAL DEFENSE AUTHORIZATION ACT
FOR FISCAL YEAR 2020

CONFERENCE REPORT

TO ACCOMPANY

5. 1790

 

U.S. GOVERNMENT PUBLISHING OFFICE
38-396 WASHINGTON © 2619

 

 

 

WASHSTATEC023501
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 466 of 560

I, II, and IIT

ries
he Commerce Control List

The House amendment contained a provision (sec. 1050) that
would prohibit the President from removing from the United
States Munitions List any item that was included in category T,
Ti, or of the United States Munitions List, as in effect on
August 31, 2017.

Senate bill contained no similar provision.

    
   

The House recedes,

Limitation on use of funds for reimbursement of expenses at
certain properties

The House amendment contained a provision (sec. BOO 0A)
that would prohibit the obligation or expenditure of funds made
available for the Department of Defense at a List of properties

or to an entity with an ownership interest in such properties.
Senate bill contained no similar provision.

Weare rey pr poy ot pty
House recedes.

    

itation on use of funds for exhi

Forces and hardware for review by the
The House amendment contained a provision (sec. 1050B)

that would prohibit the use of funds authorized by this Act or
otherwise appropriated for Fiscal Year 2020 for the Department
of Defense from being obligated or expenced for any exhibition
or parade of military forces and hardware, with the exception of
ceremonial honors and customary ceremonial duties, for review by
the President outside authorized military operations.
The Senate bill contained no similar provision.
The House recedes.

 

   
    

 

bition on use of DOD equipment, personnel, and facilities

House amendment contained a provision (sec. 1050C)
that would prohibit the use of facilities, equipment, or
personnel of the “Department of Defense to house or to construct
10using for foreign nationals in the custody of U.S. Immigration
and Customs Enforcement.

The Senate bill contained no similar provision.

my

The House recedes.

   

WASHSTATEC023502
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 467 of 560

SETTLEMENT AGREEMENT
Defense Distributed DD"), Second Amendment Foundation, Inc. SAF", and Conn

Willamson (collectively, “Plaintiifs,”) and the United States Department of State (State”), the

Seoretary of State, the Directorate of Defense Trade Controls @DDTC”), the Deputy Assistant
secretary, Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy
(collectively, “Defendants”), out of a mutual desire to resolve all of the claims in the case
captioned Defense Distributed, et al. v. Dep't of State, et al., Case No. 15-cv-372-RP (WD.
Tex.) (he “Action™) without the need for further litigation and without any admission of lability,
hereby stipulate and agree as follows:

Plaintills and Defendants do hereby settle all claims, issues, complaints, or actions
described in the case captioned, and any and all other claims, complaints, or issues that have
been or could have been asserted by Plaintifls against Defendants in accordance with the

following terms and conditions:

1. Consideration In consideration of Plaintifis’ agreement to dismiss the clairns in the
accordance with the definitions set forth in paragraph 12, below:
(a) Defendants’ commitment to draft and to fully pursue, to the extent authorized by
Register of a notice of proposed rulemaking and final rule, revising USML
Category I to exclude the technical data that is the subject of the Action.
(by) Defendants’ announcement, while the above-referenced final cule is in

development, of a temporary modification, consistent with the International

WASHSTATEC023503
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 468 of 560

atte’
c.
Swoon?

WASHSTATEC023504

Traific in Arms Regulations (TAR), 22 CPR. § 126.2, of USML Category [to
exclude the technical data that is the subje ctofthe Action, The announcement
will appear on the DDTC website, www.pmddic. state.gov, on or before July 27,
2018.

Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018, signed by
the Deputy Assistant Secretary for Defense Trade Controls, advising that the
Published Files, Ghast Gunner Files, and CAD Files are approved for public

release (1.0., unlimited distribution) in any form and are exempt from the export

hoensing requirements of the [TAR because they satisfy the criteria of 22 CPLR. §
123.4(b)( 13). Por the purposes of 22 CPLR. $ 125.4(b)(13) the Department of

state is the copmzant US. Government department or agency, and the Directorate
of Defense Trade Controls has delegated authority to issue this approval,
Delendants’ acknowledgment and agreement that the temporary modification of
USMEL Category | permits any United States person, to melude DD's customers
and SAPs members, tu access, discuss, use, reproduce, or otherwise benefit from
the technical data that is the subject of the Action, and that the letter to Plaintiffs
permits any such person to access, discuss, use, reproduce or otherwise benelit
from the Published Files, Ghost Gunner Files, and CAD Files.

Payment in the amount of $39,581.00, This figure is inclusive of any interest and
is the only payment that will be made to Plaintiffs or their counsel by Defendants

under this Settlement Agreement. Plaintiffs’ counsel will provide Defendants’
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 469 of 560

counsel with all information necessary to effectuate this payment.

The items set forth in subparagraphs (a) through

( (e) above constitute all relief to be
provided in settlement of the Action, including all damazes or other monetary relief,
equitable relief, declaratory relief, or relief of any form, including but nat limited ta,
attomeys’ fees, costs, and/or relief recoverable pursuant to 2 U.S.C, § 1302.2 U.S.C. §
SLL, 2U A.C. § 1317, 22 USC. § 6432b¢e), 28 USC. 8 1920, Fed. BR. Civ. P. S4id},

and the Local Rules.

2. Dismissal with Prejudice: At the time of the execution of this Settlement Agreement,
Plaintilfs agree tu have their counsel execute and provide to Defendants’ counsel an
original Stipulation for Dismissal with Prejudice pursuant to Fed. BR. Civ. P.

4G WAjGD and 4138 me ‘ounsel lor Defendants agree to execute the stipulation
and file it with the Court in the Action, no sooner than 5 business days after the
publication of the announcement described in Paragraph 1(b) of this Settlement
Agreement and issuance of the letter described in Paragraph l(c) of this Settlement

Agreemem. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.

aa

Release: Plaintiits, for themselves and their administrators, heirs, representatives,
successors, or assigns, hereby waive, release and forever discharge Defendants, and all of
their components, offices or establishments, and any officers, employees, agents, or

successors of any such components, offices or establishments, either in their official or

had

WASHSTATEC023505
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 470 of 560

individual capacities, from any and all claims, demands and causes of action of every
kind, nature or deseription, whether currently known oc unknown, which Plaintiffs may
bave had, may now have, or may hereafter discover that were or could have been raised

inthe Action.

whe.
+

No ddmission of Liabilitv: This Settlement Agreement is not and shall not be construed
as an admission by Defendants of the truth of any allegation or the validity of any claim
asserted in the Action, or of Defendants’ liability therein. Nor is it a concession or an
admission of any fault or omission in any act or failure to act. Nor is it a concession or
admission as to whether the monetary or equitable relief, attorneys" fees, costs, and
expenses sought by Plaintiffs in the Action, are reasonable or appropriate. None of the
ferms of the Settlement Agreement may be offered or received in evidence or in any way
referred to in any civil, criminal, or administrative action other than proceedings
permitted by law, if any, that may be necessary to consurnmate or enforce this Settlement
Agreement, The terms of this Settlement Apresment shall nut be construed as an
admission by Defendants that the consideration te be given hereunder represents the
relief that could be recovered after trial. Defendants deny that they engaged in witra vires
actions, deny that they violated the Furst Amendment, Second Amendment, or Fifth
Amendment of the United States Constitution, and maintain that all of the actions taken
by Defendants with respect to Plaintilfs comply fully with the law, including the United

States Constitution.

WASHSTATEC023506
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 471 of 560

5. Merger Clause: The terms of this Settlement Agreement constitute the entire agreement
af Plaintiffs and Defendants entered into in good faith, and no statement, remark,
agreement or understanding, oral or written, which is not contained therein, shall be
recognized or enforced. Plaintifis acknowledge and agree that no promi se or
representation not contained in this Settlement Agreement has been made to them and
they acknowledge and represent that this Setilement Agreement contains the entire
understanding between Plaintiffs and Defendants and contains all terms and conditions
pertaining 1 the compromise and settlement of the disputes referenced herein. Nor does
the Parties’ agreement to this Settlement Agreement reflect any agreed-upon purpose
other than the desire of the Parties to reach a full and final conclusion of the Action, and
to resolve the Action without the time and expense of further IMigation.

&. Amendments: This Settlement Agreement cannot be modified or amended except by an
instrument in-writing, agreed ta and signed by the Parties, nor shall any provision hereot

be waived other than by 4 written waiver, signed by the Parties,

7. Bunting Successors: Vhis Settlement Agreement shall be binding upon and inure te the
benefit of Plaintiffs and Defendants, and their respective heirs, executors, successors,
assigns and personal representatives, including any persons, entities, departments or

agencies succeeding to the interests or obligations of the Parties,

hae

WASHSTATEC023507
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 472 of 560

8. Consultation with Couwrsel: Plaintiffs acknowledges that they have discussed. this
Settlement Agreement with their counsel, who has explained these documents to them
and that they understand all of the terms and conditions of this Settlement Agreement.
Plaintiffs further acknowledge that they have read this Settlement Agreement, understand
the contents thereof, and execute this Settlement Agreement of thelr awn free act and
deed. The undersigned represent that they are fully authorized to enter into this

settlement Agreement.

uF Execution: This Settlement Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together constitute one and
the same instrument, and photographic copies of such signed counterparts may be used in
Renu of the original.

1 Jointly Drafted Agreement: Vis Settlenrent Agreement sluall be considered a jointly

drafted agreement and shall not be construed against any party as the drafter.

Li. fax and Other Canseguences: Compliance with all applicable federal, state, and local tax
requirements shall be the sole responsibility of Plaintiffs and their counsel. Plaintiffs and
Defendanis agree that nothing in this Settlement Agreement waives or modifies federal,

state, or local law pertaining fo taxes, offsets, levies, and Hens that may apply to this

6

WASHSTATEC023508
Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 473 of 560

Settlement Agreement or the settlement proceeds, and that Plaintiffs are executing this

mettlement Agreement without reliance on any representation by Defendants as to the

application of any such law.

12. efmitions: As used in this Settlement Agreement, certain terms are defined as follows:

WASHSTATEC023509

se

The phrase “Published Files” means the files described in paragraph 25 of
Plantifis’ Second Amended Complaint. .

The phrase “Ghast Gunner Files? means the files desoribed in paragraph 35 of
Plaintiffs’ Second Amended Complaint.

The phrase “CAD Piles” means the files described in paragraph 40 of Plaintilfs’
Second Amended Complaint.

The phrase “Osher Piles“ means the files described in paragraphs 44-48 of
Plaintiffs’ Second Amended Complaint.

The phrase “Adiitary Equizynent’ means (1) Drum and other magazines for
firearms to SQ caliber (12.7 mm) inclusive with a capacity greater than SO rounds.
regardless of jurisdiction of the firearm, and specially designed parts and
components therefor; (2) Parts and conmponents specially designed for conversion
of a semi-autamatic firearm to a fully automatic firearm: (3) Accessories or
aitachments specially designed to antematically stabilize aim (other than gun
rests) or for automatic targeting, and specially designed paris and components
therefor.

The phrase “technical data that is the subject of ihe Action” means: (1) the
Published F iles: (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other
Fules msolar as those files regard items exclusively: (a} in Category Ifa} of the
United States Munitions List CUSML)}, as well as barrels and receivers covered by

Category Ig) of the USML that are components of such items: or (b} items.

 

 
_ Case 2:20-cv-00111-RAJ Document 106-29 Filed 09/23/20 Page 474 of 560

covered by Category I(h) of the USML solely by reference to Category l(a},

excluding Military Equipment.

Dated: Sune AY , 2018

WASHSTATEC023510

Dated:

Dated:

Matthew A. Golttir=+—

Tone 24 2018

   

 

 

Snell & Wilmer LLP

One South Church Ave. Ste. 1500
Tueson, Arizona 85701

Counsel for Plaintiffs

Sune 24 , 2018

f

De Dy ber,

Eric J. Sskig)

Stuart J. Robinson

United States Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Ave., N.W,
Washington, D.C. 20001

Tel. (202) 353-0533

Counsel for Defendants
Defense SAMUBED OY Obl by Baw, POSUINOM dAQE%) Filed 09/23/20 Page 475 of 560

 

121 F.Supp.3d 680
United States District Court,
W.D. Texas,

Austin Division.

DEFENSE DISTRIBUTED, et al, Plaintiffs,
Vv.
UNITED STATES DEPARTMENT
OF STATE, et al., Defendants.

No. 1-15-CV—372 RP.

|
Signed Aug. 4, 2015.

Synopsis

Background: Non-profit organization that designed firearms
that could be downloaded from internet and printed with
a 3-D printer and association that promoted the right to
keep and bear arms brought action against Department
of State, Secretary of State, Directorate of Defense Trade
Controls (DDTC) and DDTC employees, alleging that
prepublication approval requirement for technical data
organization published on internet violated their rights to
free speech under the First Amendment, their right to keep
and bear arms under the Second Amendment, and their
due process rights under the Fifth Amendment, secking
preliminary injunction enjoining DDTC from enforcing the
requirement.

Holdings: The District Court, Robert L. Pitman, J., held that:

[i] plaintiffs failed to meet burden of showing substantial
threat that failure to grant preliminary injunction outweighed
damage that injunction would cause and that injunction would
not disserve public interest;

[2] plaintiffs were unlikely to succeed on merits of claim that
DDTC acted beyond scope of its authority;

[3] plaintiffs were unlikely to succeed on merits of claim that
prepublication approval requirements violated right to free
speech;

[4] plaintiffs were unlikely to succeed on merits of claim
that prepublication approval requirement violated association
members' Second Amendment rights;

{5] term “defense articles” was not void for vagueness; and

[6] term “export” was not void for vagueness.

Motion denied.

West Headnotes 37)

[i] Injunction
és Extraordinary or unusual nature of remedy
A preliminary injunction is an extraordinary
remedy and the decision to grant a preliminary
injunction is to be treated as the exception rather
than the rule.

Cases that cite this headnote

[2] Injunction
ase Grounds in general; multiple factors

A party seeking a preliminary injunction may
be granted relief only if the moving party
establishes: (1) a substantial likelihood of
success on the merits; (2) a substantial threat
that failure to grant the injunction will result
in irreparable injury; (3) that the threatened
injury out-weighs any damage that the injunction
may cause the opposing party; and (4) that the
injunction will not disserve the public interest;
the party seeking a preliminary injunction must
clearly carry the burden of persuasion on all four
requirements to merit relief.

Cases that cite this headnote

[3] Injunction
«= Prima facie showing
To show a substantial likelihood of success on
the merits, as required to be granted a preliminary
injunction, a plaintiff must present a prima facie
case, but need not prove that he is entitled to
summary judgment.

Cases that cite this headnote

[4] Injunction

 

 

WASHSTATEC023511
Defense SAMUBED OY Obl yy Baw, POSUINOM dAQER%) Filed 09/23/20 Page 476 of 560

 

[6]

 

- Weapons and explosives

Weapons
- Violation of right to bear arms

 

Second Amendment protects intangible and
unquantifiable interests and a deprivation of
Second Amendment rights is thus considered
an irreparable injury justifying a grant of a
preliminary injunction. U.S.C.A. Const Amend.
2.

Cases that cite this headnote

Injunction
= Weapons and explosives

  

War and National Emergency

= Export restrictions

Non-profit organization that designed firearms
that could be downloaded from internet and
printed with a 3-D printer and association that
promoted right to keep and bear arms failed to
meet burden of showing substantial threat that
failure to grant preliminary injunction enjoining
enforcement of requirement that Directorate
of Defense Trade Controls (DDTC) approve
computer files containing technical data on
firearms that could be printed on 3-D printers
that organization intended to publish on internet,
which DDTC alleged were “defense articles,”
as defined under the Arms Export Control
Act (AECA), outweighed any damage that the
injunction would cause and that the injunction
would not disserve the public interest; public
had interest in restricting export of defense
articles, and President and Congress had interest
and authority in matters of foreign policy and
export. Arms Export Control Act, § 38(a)(1), 22
ULS.C.A. § 2778(aj(1); 22 CLER. § 120.1 (a).

1 Cases that cite this headnote

United States

= Necessity of waiver or consent

A federal court has no subject matter jurisdiction
over claims against the United States unless the
government waives its sovereign immunity and
consents to suit.

[7]

[8]

[9]

Cases that cite this headnote

Public Employment

«» Sovereign mmmunity, and relation of official
nmmunity thereto
United States
- Sovereign immunity, and relation of official
immunity thereto

 

The “ultra vires exception” to sovereign
immunity provides that, where an officer's
powers are limited by statute, his actions beyond
those limitations are considered individual and
not sovereign actions, or ultra vires his authority,
and thus not protected by sovereign immunity.

Cases that cite this headnote

Public Employment

“» Sovereign mmmunity, and relation of official
immunity thereto

Jnited States
- Sovereign immunity, and relation of official
immunity thereto

 

To fall within the ultra vires exception to
sovereign or governmental immunity, a plaintiff
must do more than simply allege that the
actions of a government officer are illegal or
unauthorized; rather, the complaint must allege
facts sufficient to establish that the officer
was acting without any authority whatever, or
without any colorable basis for the exercise of
authority.

Cases that cite this headnote

Injunction
4s» Weapons and explosives
War and National Emergency
a» Export restrictions

Non-profit organization that promoted right to
keep and bear arms was unlikely to succeed
on merits of claim that Directorate of Defense
Trade Controls (DDTC) acted beyond scope of
its authority in imposing requirement that group
obtain approval from DDTC prior to publishing
technical information on printing machine that

 

 

WASHSTATEC023512
Defense SAM UBED OY Obl by Baw, ROSIN NM dAQER%) Filed 09/23/20 Page 477 of 560

 

[10]

{it}

[12]

could be used to manufacture firearm parts,
on internet, as required to be entitled to
preliminary injunction enjoining enforcement
of the prepublication approval requirement;
DDTC had authority, under Arms Export Control
Act (AECA), to regulate export of defense
articles, based on inter alia, consideration of
increase of possibility of escalation of conflict,
and organization's purpose of facilitating global
access to three-dimensional printing of arms
increased possibility of outbreak or escalation of
conflict. Arms Export Control Act, § 38(a)(2), 22
ULS.C.A. § 2778(a)(2); 22 CER. § 120.1 (a).

Cases that cite this headnote

Constitutional Law
- Freedom of Speech, Expression, and Press

 

Constitutional Law

   

= Property and Events

In addressing First Amendment claims, the first
step is to determine whether the claim involves
protected speech, the second step is to identify
the nature of the forum, and the third step is
to assess whether the justifications for exclusion
from the relevant forum satisfy the requisite
standard. U.S.C.A. Const.Amend. 1.

Cases that cite this headnote

Constitutional Law
&« Freedom of Speech, Expression, and Press

 

First Amendment protection is broad, covering
works which, taken as a whole, have serious
literary, artistic, political, or scientific value,
regardless of whether the government or a
majority of the people approve of the ideas these
works represent. U.S.C.A. Const. Amend. 1.

Cases that cite this headnote

Constitutional Law
» Presumption of invalidity

 

Prior restraints on speech face a presumption
against their  constitutionality. U.S.C.A.
Const. Amend. 1.

[13]

[14]

[15]

[16]

Cases that cite this headnote

Constitutional Law

ase Prior Restraints
A system of prior restraints on speech avoids
constitutional infirmity only if it takes place
under procedural safeguards designed to obviate
the dangers of a censorship system. U.S.C.A.
Const.Amend. 1.

Cases that cite this headnote

Constitutional Law
we Prior Restraints

The heavy presumption against the constitutional
validity of prior restraint on speech is not
a standard of review, and judicial decisions
analyzing prior restraints apply different
standards of review depending on the restraint at
issue. U.S.C.A. Const. Amend. 1.

Cases that cite this headnote
Constitutional Law

» Narrow tailoring requirement: relationship
to governmental interest

 

Constitutional Law
« Existence of other channels of expression

Content-neutral restrictions on speech are
examined under intermediate scrutiny, meaning
they are permissible so long as they are narrowly
tailored to serve a significant governmental
interest and leave open ample alternative
channels for communication of the information.
ULS.C.A. Const. Amend. 1.

Cases that cite this headnote

Constitutional Law
é« Strict or exacting scrutiny, compelling
interest test

Content-based restrictions on speech are
examined under — strict meaning
they must be narrowly drawn to effectuate
a compelling state interest. U.S.C.A.
Const.Amend. 1.

scrutiny,

 

 

WASHSTATEC023513
Defense SAMUBED OY Obl yy Baw, POSUINOM dAGER%) Filed 09/23/20 Page 478 of 560

 

{17}

{18}

{19}

[20]

Cases that cite this headnote

Constitutional Law

a« Content-Based Regulations or Restrictions
Government regulation of speech is content
based if a law applies to particular speech
because of the topic discussed or the idea or
message expressed. U.S.C.A. Const.Amend. 1.

1 Cases that cite this headnote

Constitutional Law
4x Content-Based Regulations or Restrictions

A regulation on speech is not content based
merely because the applicability of the regulation
depends on the content of the speech; rather,
determination of whether regulation of speech
is content-based requires a court to consider
whether a regulation of speech on its face draws
distinctions based on the message a speaker
conveys. U.S.C_A. Const.Amend. 1.

1 Cases that cite this headnote

Constitutional Law
é= Government information

International Traffic in Arms Regulation (TAR),
which regulates disclosure of technical data
relating to “defense articles,” was a content-
neutral regulation of speech, and was thus
subject to intermediate scrutiny, rather than
strict scrutiny, since regulation did not regulate
disclosure of technical data based on the message
that was communicated, but rather was intended
to satisfy a number of foreign policy and national
defense goals related to preventing arms races,
aiding in the development of weapons of mass
destruction, and an increase in the possibility
of outbreak of escalation of conflict. U.S.C.A.
Const.Amend. 1; Arms Export Control Act, §
38(a), 2), 22 US.CA. § 2778(@)C, 2); 22
C.B.R. § 120.1(a).

2 Cases that cite this headnote

Civil Rights
as» Preliminary Injunction

[21]

[22]

War and National Emergency

«= Export restrictions

Non-profit organization that designed firearms
that could be downloaded from internet and
printed with a 3-D printer and association
that promoted right to keep and bear arms
were unlikely to succeed on merits of claim
that requirement, under International Traffic
m Arms Regulation (TAR), that organization
obtain approval from Directorate of Defense
Trade Controls (DDTC) prior to publishing
technical information on printing machine that
could be used to manufacture firearm parts,
on internet, violated organization's right to
free speech, as required to be entitled to
preliminary injunction enjoining enforcement
of the prepublication approval requirement;
requirement furthered substantial government
interest in regulating dissemination of military
information outside national borders and did not
impose insurmountable burden on organization's
ability to disseminate information domestically,
and ITAR provided method for determining
whether information was subject to its export
control. U.S.C.A. Const.Amend 1; Arms Export
Control Act, § 38(a)(2), 22 U.S.C.A. § 2778(a)
(2); 22 C.F.R. §§ 120. 1a), 120.4.

Cases that cite this headnote

Federal Courts
4s» Case or Controversy Requirement

Article UI of the Constitution limits the
jurisdiction of federal courts to cases and
controversies. U.S.C.A. Const. Art. 3, § 2, cl. 1.

Cases that cite this headnote

Federal Civil Procedure

 

Tn general; injury or interest
Federal Courts
é« Injury, harm, causation, and redress

One element of the case-or-controversy
requirement of Article I] of the Constitution
is that plaintiffs, based on their complaint,
must establish that they have standing to
sue; this requirement, like other jurisdictional
requirements, is not subject to waiver and

 

 

WASHSTATEC023514
Defense SAMUBED OY Obl yy Baw, ROSIN M dAGER%) Filed 09/23/20 Page 479 of S60

 

[23]

[24]

[25]

[26]

demands strict compliance. U.S.C.A. Const. Art.
3,§2, ch. 1.

Cases that cite this headnote

Federal Civil Procedure
a= Tp general; injury or interest
Federal Civil Procedure

= Causation; redressability

To meet Constitutional standing requirement a
plaintiff must show: (1) she has suffered an
injury in fact that is concrete and particularized
and actual or imminent, not conjectural or
hypothetical; (2) the injury is fairly traceable to
the challenged action of the defendant; and (3)
it is likely, as opposed to merely speculative,
that the injury will be redressed by a favorable
decision; the party invoking federal jurisdiction
bears the burden of establishing these elements.
ULS.C.A. Const. Art. 3, § 2, ch 1.

Cases that cite this headnote
[27]

Federal Civil Procedure

 

In general; injury or interest

A litigant is generally limited to asserting
standing only on behalf of himself. U.S.C.A.
Const. Art. 3, § 2, cl. 1.

Cases that cite this headnote

Associations

a= Actions by or Against Associations
Standing for an association to bring suit on
behalf of its members requires showing: (1) the
association's members have standing to sue in
their own right; (2) the interests at issue are [28]
germane to the association's purpose; and (3)
the participation of individual members in the
lawsuit is not required. U.S.C.A. Const. Art. 3,
§ 2, cL 1.

Cases that cite this headnote

Weapons
a» Violation of right to bear arms

Inability of members of association — that
promoted the right to keep and bear arms
to download computer files from internet
containing technical information on printing
machine that could be used to manufacture
firearm parts constituted injury in fact that was
clearly traceable to Directorate of Defense Trade
Controls (DDTC) enforcement of requirement
that non-profit organization that designed
firearms that could be downloaded from internet
and printed with a 3-D printer obtain approval
from DDTC prior to publishing the information
on the internet, and association thus had standing
to assert a claim for violation of the Second
Amendment on its members behalf. U.S.C.A.
Const. Art. 3, § 2, cL 1; U.S.C_A. Const. Amend.
2; Arms Export Control Act, § 38(a)(2), 22
US.C.A. § 2778(a)(2); 22 CER. §§ 120.1(a),
120.4.

Cases that cite this headnote

Weapons
= Violation of right to bear arms

The first step in addressing a claim under the
Second Amendment is to determine whether the
challenged law impinges upon a right protected
by the Second Amendment, ie., whether the
law regulates conduct that falls within the scope
of the Second Amendment's guarantee, and the
second step is to determine whether to apply
intermediate or strict scrutiny to the law, and then
to determine whether the law survives the proper
level of scrutiny. U.S.C_A. Const.Amend. 2.

Cases that cite this headnote

Weapons
= Violation of right to bear arms

The appropriate level of scrutiny in evaluating
the constitutionality of a firearms regulation
depends on the nature of the conduct being
regulated and the degree to which the challenged
law burdens the Second Amendment right.
ULS.C.A. Const. Amend. 2.

Cases that cite this headnote

 

 

WASHSTATEC023515
Defense SAM UBED OY Obl yy Baw, POSUINOM dAQER%) Filed 09/23/20 Page 480 of 560

 

[29]

[30]

Weapons
@» Violation of right to bear arms
Intermediate scrutiny, rather than _ strict
scrutiny, applied in evaluating Directorate of
Defense Trade Controls' (DDTC) enforcement
requirement that non-profit organization that
designed firearms that could be downloaded
from internet and printed with a 3-D printer
obtain approval from DDTC prior to publishing
computer files containing technical information
on printing machine that could be used to
manufacture firearm parts on internet, violated
Second Amendment rights of members of
association that promoted right to keep and bear
arms; enforcement did not prohibit association
members from manufacturing their own firearms
or from keeping and bearing those firearms, and
members were not prohibited from acquiring
the computer files at issue directly from the
non-profit organization. U.S.C_A. Const.Amend.
2; Arms Export Control Act, § 38(a)(2), 22
U.S.C_A. § 2778(a)(2); 22 C.F.R. §§ 120.1(a),
120.4,

Cases that cite this headnote
Injunction

é= Weapons and explosives

War and National Emergency

 

a= Export restrictions
Non-profit organization that designed firearms
that could be downloaded from internet and
printed with a 3-D printer and association
that promoted the right to keep and bear
arms were unlikely to succeed on merits
of claim that requirement, under International
Traffic in Arms Regulation (ITAR), that
organization obtain approval from Directorate
of Defense Trade Controls (DDTC) prior to
publishing computer files containing technical
information on printing machine that could
be used to manufacture firearm parts, on
internet, violated association members’ Second
Amendment rights, as required to be entitled to
preliminary injunction enjoining enforcement of
requirement; regulatory scheme of Arms Export
Control Act (AECA) and International Traffic
in Arms Regulation (TAR) advanced legitimate

(3i]

{32]

[33]

[34]

[35]

governmental interest regulating dissemination
of military information outside national borders
in a not unduly burdensome fashion. U.S.C.A.
Const. Amend. 2; Arms Export Control Act, §
38(a)(2), 22 ULS.C.A. § 2778(a)(2); 22 C.E.R. §§
120. 1(a), 120.4.

Cases that cite this headnote

Constitutional Law
Certainty and definiteness; vagueness

 

An enactment is void for vagueness under the
Fifth Amendment if its prohibitions are not
clearly defined. U.S.C.A. Const.Amend. 5.

1 Cases that cite this headnote

Constitutional Law
ee Vagueness
The Fifth Amendment prohibits the enforcement

of vague criminal laws. U.S.C_A. Const.Amend.
5.

Cases that cite this headnote

Constitutional Law
a Certainty and definiteness; vagueness

The threshold for declaring a law void for
vagueness, in violation of the Fifth Amendment,
is high. U.S.C_A. Const. Amend. 5.

Cases that cite this headnote

Constitutional Law
4s» Certainty and definiteness; vagueness

A statute is not void for vagueness under the
Fifth Amendment if it sets out an ascertainable
standard. U.8.C.A. Const.Amend. 5.

Cases that cite this headnote

Constitutional Law
Certainty and definiteness; vagueness

 

A statute is void for vagueness under the
Fifth Amendment only if it wholly fails
to provide a person of ordinary intelligence
fair notice of what is prohibited, or is so

 

 

WASHSTATEC023516
Defense SAMUBED OY Obl dy Baw, POSUINOM dAQER%) Filed 09/23/20 Page 481 of 560

 

[36]

[37]

standardless that it authorizes or encourages
seriously discriminatory enforcement. U.S.C.A.
Const.Amend. 5.

Cases that cite this headnote

Constitutional Law

 

War and National Security

War and National Emergency
4e« Constitutional and statutory provisions

Term “defense articles” as used in the Arms
Export Control Act (AECA) and International
Traffic im Arms Regulation (TAR) was
not void for vagueness under the Fifth
Amendment; term was specifically defined
to include items on AECA's Munitions List,
which contained 21 categories of governed
articles, as well as information required for the
design, development, production, manufacture,
assembly, operation, repair, testing, maintenance
or modification of defense articles, and did
not include any subjective terms, but rather
identified items with significant specificity.
U.S.C.A. Const.Amend. 5; Arms Export Control
Act, § 38(a)(1), 22 U.S.C_A. § 2778 aj); 22
CER. $§ 120.1(a), 120.4, 120.6.

1 Cases that cite this headnote

Constitutional Law
“= War and National Security

War and National Emergency

@« Export restrictions

Term “export” as used in the International Traffic
in Arms Regulation (ITAR) was not void for
vagueness under the Fifth Amendment; term
was defined to include disclosing or transferring
technical data to a foreign person, whether in the
United States or abroad, and persons of ordinary
intelligence were clearly on notice that posting,
on the internet, for free download, of files
which included directions for the 3-D printing of
firearms, would fall within definition of export.
U.S.C.A. Const. Amend. 5; 22 C.F.R. § 120.17(a)

(4).

1 Cases that cite this headnote

Attorneys and Law Firms

*686 Alan Gura, Gura & Possessky, PLLC, Alexandria,
VA, David 8. Morris, W. Thomas Jacks, Fish & Richardson,
P.C., Austin, TX, Joshua Michael Blackman, Josh Blackman
LLC, Houston, TX, Matthew A. Goldstein, Matthew A.
Goldstein, PLLC, Washington, DC, William B. Mateja, Fish
& Richardson, Dallas, TX, for Plaintiffs.

Eric J. Soskin, Stuart Justin Robinson, U.S. Department
of Justice, Civil Division, Washington, DC, Zachary Carl
Richter, United States Attorney's Office, Austin, TX, for
Defendants.

ORDER
ROBERT L. PITMAN, District Judge.

Before the Court are Plaintiffs’ Motion for Preliminary
Injunction, filed May 11, 2015 (Clerk's Dkt. # 7),
Memorandum of Points and Authorities in Support of
Plaintiffs’ Motion for Preliminary Injunction, filed May 11,
2015 (Clerk's Dkt. # 8) and the responsive pleadings thereto.
The Court conducted a hearing on the motion on July 6, 2015.
Having considered the motion, responsive pleadings, record
in the case, and the applicable law, the Court is of the opinion
that Plaintiffs' motion for a preliminary injunction should be
denied. See FED. R. CTV. P. 65(b).

I. BACKGROUND

Plaintiffs Defense Distributed and the Second Amendment
Foundation (“SAF”) bring this action against defendants
the United States Department of State, Secretary of State
John Kerry, the Directorate of Defense Trade Controls
(“DDTC”), and employees of the DDTC in their official
and individual capacities, challenging implementation of
regulations governing the “export” of “defense articles.”

Under the Arms Export Control Act (AECA”), “the
President is authorized to control the import and the export
of defense articles and defense services” and to “promulgate
regulations for the import and export of such articles and
services.” 22 U.S.C. § 2778(a)(1). The AECA imposes both
civil and criminal penalties for violation of its provisions
and implementing regulations, including monetary fines

 

 

WASHSTATEC023517
Defense SAMUBED OY Obl by Baw, POSUINOM dAQER%) Filed 09/23/20 Page 482 of 560

 

and imprisonment. Jd. § 2278(c) & (ec). The President
has delegated his authority to promulgate implementing
regulations to the Secretary of State. Those regulations, the
International Traffic in Arms Regulation (‘TTAR”), are in
turn administered by the DDTC and its employees. 22 C.F.R.
120.1(a).

The AECA directs that the “defense articles” designated
under its terms constitute *687 the United States “Munitions
List.” 22 U.S.C. § 2778(a)(1). The Munitions List “is not a
compendium of specific controlled items,” rather it is a “series
of categories describing the kinds of items” qualifying as
“defense articles.” United States v. Zhen Zhou Wu, 711 F.3d
1, 12 (ist Cir) cert. denied sub nom. Yufeng Wei v. United
U.S. ——, 1348.Ct. 365, 187 L.Ed.2d 160 (2013).
Put another way, the Munitions List contains “attributes rather
than names.” United States v. Pulungan, 569 F.3d 326, 328
(7th Cir.2009) (explaining “an effort to enumerate each item

States,

 

would be futile,” as market is constantly changing). The term
“defense articles” also specifically includes “technical data
recorded or stored in any physical form, models, mockups or
other items that reveal technical data directly relating to items
designated in” the Munitions List. 22 C.F.R. § 120.6

A party unsure about whether a particular item is a “defense
article” covered by the Munitions List may file a “commodity
jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4
(describing process). The regulations state the DDTC “will
provide a preliminary response within 10 working days of
receipt of a complete request for commodity jurisdiction.”
Id. § 120.4(¢). If a final determination is not provided
after 45 days, “the applicant may request in writing to the
Director, Office of Defense Trade Controls Policy that this
determination be given expedited processing.” [d.

According to Plaintiffs, Defense Distributed publishes files
on the Internet as a means of fulfilling its primary missions
to promote the right to keep and bear arms and to educate
the public, as well as generating revenue. Specifically, in
December 2012 Defense Distributed made available for free
on the Internet privately generated technical information
regarding a number of gun-related items (the “Published
Files”). (Compl. 4 22-24). Plaintiffs allege that, on May 8,
2013, Defendants sent Defense Distributed a letter stating:

DTCC/END is conducting a review of
technical data made publicly available
by Defense Distributed through its

3D printing website, DEFCAD.org,
the majority of which appear to
be related to items in Category
I of the [Munitions List]. Defense
Distributed may have released ITAR-
controlled technical data without the
required prior authorization from the
Directorate of Defense Trade Controls
(DDTC), a violation of the ITAR.

(Id. § 25).

Plaintiffs state they promptly removed the Published Files
from the Internet. Further, per instruction in the May 2013
letter, Plaintiffs submitted commodity jurisdiction requests
covering the Published Files on June 21, 2013. According to
Plaintiffs, they have not received a response to the requests
from Defendants. dd. §{ 26-29).

Plaintiffs further allege that, on September 25, 2014, Defense
Distributed sent a request for prepublication approval for
public release of files containing technical information on
a machine named the “Ghost Gunner” that can be used to
manufacture a variety of items, including gun parts (the

“Ghost Gunner Files’). I Following resubmission of the
request, on April 13, 2015, DDTC determined that the Ghost
Gunner machine, including the software necessary to build
and operate the *688 Ghost Gunner machine, is not subject
to ITAR, but that “software, data files, project files, coding,
and models for producing a defense article, to include 80%
AR-—15 lower receivers, are subject to the jurisdiction of the
Department of State in accordance with [ITAR].” Ud. Jf 28-
33).

According to Plaintiffs, Defendants identify the
Department of Defense Office of Prepublication Review
and Security (“SDOPSR”) as the government agency from
which private persons must obtain prior approval for
publication of privately generated technical information

subject to ITAR control. (Compl. § 28).

In addition, Plaintiffs allege that since September 2, 2014,
Defense Distributed has made multiple requests to DOPSR
for prepublication review of certain computer-aided design
(“CAD”) files. In December 2014, DOPSR informed Defense
Distributed that it refused to review the CAD files. The
DOPSR letter directed Defense Distributed to the DDTC
Compliance and Enforcement Division for further questions
on public release of the CAD files. Defense Distributed has

 

 

WASHSTATEC023518
Defense SAMUBED OY Obl yy Baw, POSUINOM dAQER%) Filed 09/23/20 Page 483 of 560

 

sought additional guidance on the authorization process, but
to date, Defendants have not responded. Ud. [J 34-36).

Plaintiffs filed this action on April 29, 2015, raising
five separate claims. Specifically, Plaintiffs assert that the
imposition by Defendants of a prepublication approval
requirement for “technical data” related to “defense articles”
constitutes: (1) an ultra vires government action; (2) a
violation of their rights to free speech under the First
Amendment; (3) a violation of their right to keep and bear
arms under the Second Amendment; and (4) a violation of
their right to due process of law under the Fifth Amendment.
Plaintiffs also contend the violations of their constitutional
rights entitled them to monetary damages under Bivens

v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619
(1971). Plaintiffs now seek a preliminary injunction enjoining
the enforcement of any prepublication approval requirement
against unclassified information under the ITAR, specifically
including all files Defense Distributed has submitted for
DOPSR review. The parties have filed responsive pleadings.
The Court conducted a hearing on July 6, 2015 and the matter
is now ripe for review.

Il. STANDARD OF REVIEW

f) BP Bl
remedy and the decision to grant a preliminary injunction is
to be treated as the exception rather than the rule. Palley v.
Rapides Parish Sch. Bd., 118 F.3d 1047, 1050 (Sth Cir.1997).
The party seeking a preliminary injunction may be granted
relief only if the moving party establishes: (1) a substantial
likelihood of success on the merits; (2) a substantial threat
that failure to grant the injunction will result in irreparable
injury; (3) that the threatened injury out-weighs any damage
that the injunction may cause the opposing party; and (4) that
the injunction will not disserve the public interest. See Hoover
v. Morales, 146 F.3d 304, 307 (th Cir. 1998); Wenner v. Texas
Lottery Comin'n, 123 F.3d 321, 325 (5th Cir. 1997); Cherokee
Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 249 (3th
Cir. 1994). To show a substantial likelihood of success, “the
plaintiff must present a prima facie case, but need not prove
that he is entitled to summary judgment.” Daniels Health
Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 718
F.3d.579, 582 (Sth Cir.2013). See also Janvey v. Alguire, 647
F.3d 585, 596 (Sth Cir.2011) (same, citing CHARLES ALAN
WRIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11A
FEDERAL PRACTICE & PROCEDURE § 2948.3 (2d ed.

A preliminary injunction is an extraordinary

1995) (AIL courts agree that plaintiff must present a prima
facie case but need not show that he is certain to win.”)). The
party seeking a preliminary injunction must clearly carry the
burden of persuasion on all four requirements to merit relief.
Mississippi Power & Light Co. v. United Gas Pipe Line Co.,
760 F.2d 618, 621 (Sth Cir.1985).

*689 IIL. ANALYSIS

Defendants maintain Plaintiffs have not established any of the
four requirements necessary to merit grant of a preliminary
injunction. Plaintiffs, of course, disagree. The Court will
briefly address the parties’ arguments concerning the final
three requirements before turning to the core, and dispositive
question, whether Plaintiffs have shown a likelihood of
success on the merits of their claims.

A. Injury and Balancing of Interests

(4] Defendants suggest Plaintiffs' contention that they face
irreparable injury absent immediate relief is rebutted by their

delay in filing this lawsuit. However, the Supreme Court

has stated that the “loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes

irreparable injury.” Elrod v. Burns, 427 US. 347, 373, 96 S.Ct

2673, 49 L.Ed.2d 547 (1976); see also Palmer v. Waxahachie

Indep. Sch. Dist., 579 F.3d 502, $06 (Sth Cir.2009) (the “loss

of First Amendment freedoms for even minimal periods of
time constitutes irreparable injury justifying the grant of a

preliminary injunction.”). The Second Amendment protects

“similarly intangible and unquantifiable interests” and a

deprivation is thus considered irreparable. Ezell v. City of
Chicago, 651 F.3d 684, 699 (7th Cir.2611) (for some kinds

of constitutional violations, irreparable harm is presumed”).

The Court thus has little trouble concluding Plaintiffs have

shown they face a substantial threat of irreparable injury.

{5} The Court has much more trouble concluding Plaintiffs
have met their burden in regard to the final two prongs
of the preliminary injunction inquiry. Those prongs require
weighing of the respective interests of the parties and the
public. Specifically, that the threatened injury out-weighs any
damage that the injunction may cause the opposing party and
that the imyunction will not disserve the public interest. In this
case, the inquiry essentially collapses because the interests
asserted by Defendants are in the form of protecting the public
by limiting access of foreign nationals to “defense articles.”

 

 

WASHSTATEC023519
Defense SAMUBED OY Wht dy Baw, POSUINON dAGER%) Filed 09/23/20 Page 484 of 560

 

Plaintiffs rather summarily assert the balance of interests tilts
ia their favor because “[I]t is always in the public interest
to prevent the violation of a party's constitutional rights.”
Awad v. Ziriax, 670 F.3d 1111, 1132 (0th Cir.2012); see also
Jackson Women's Health Org. v. Currier, 760 F.3d 448, 458 n.
9 (Sth Cir.2014) (district court did not abuse its discretion in
finding injunction would not disserve public interest because
it will prevent constitutional deprivations). They further assert
that an injunction would not bar Defendants from controlling
the export of classified information.

The Court finds neither assertion wholly convincing. While
Plaintiffs’ assertion of a public interest in protection of
constitutional rights is well-taken, it fails to consider the
public's keen interest in restricting the export of defense
articles. See Winter v. Natural Res. Def. Council, Inc., 555
US. 7, 24-25, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008)
(discussing failure of district court to consider injunction's
adverse impact on public interest in national defense); Am.
Civil Liberties Union v. Clapper. 785 F.3d 787, 826 (nd
Cir.2015) (characterizing maintenance of national security
as “public interest of the highest order”). It also fails to
account for the interest—and authority—of the President and
Congress in matters of foreign policy and export. See Haig
v. Agee, 453 U.S. 280, 292, 101 §.Ct. 2766, 69 L_Ed.2d 640
(1981) (matters relating to conduct of foreign relations “are so
exclusively entrusted to the political branches of government
as to be largely immune from judicial inquiry or interference”
*690 ); United States v. Pink, 315 U.S. 203, 222-23, 62
S.Ct. 552, 86 L.Ed. 796 (1942) (conduct of foreign relations
“is committed by the Constitution to the political departments
of the Federal Government”); Spectrum Stores, Inc. v. Citgo
Petroleum Corp., 632 F.3d 938, 950 (Sth Cir.2011) (matters
implicating foreign relations and military affairs generally
beyond authority of court's adjudicative powers).

As to Plaintiff's second contention, that an injunction would
not bar Defendants from controlling the export of classified
information, it is significant that Plaintiffs maintain the
posting of files on the Internet for free download does
not constitute “export” for the purposes of the AECA and
ITAR. But Defendants clearly believe to the contrary. Thus,
Plaintiffs’ contention that the grant of an injunction permitting
them to post files that Defendants contend are governed
by the AECA and ITAR would not bar Defendants from
controlling “export” of such materials stand in sharp constrast
to Defendants’ assertion of the public interest. The Court thus
does not believe Plaintiffs have met their burden as to the final
two prongs necessary for granting Plaintiffs a preliminary

injunction. Nonetheless, in an abundance of caution, the Court
will turn to the core of Plaintiffs’ motion for a preliminary
injunction, whether they have shown a likelihood of success
on their claims

B. Ultra Vires

io) =f Bl
acting beyond the scope of their authority in imposing a
prepublication requirement on them under the AECA. A
federal court has no subject matter jurisdiction over claims
against the United States unless the government waives its
sovereign immunity and consents to suit. Danos v. Jones,
652 F.3d 577, 581 Gth Cir.2011) (citing FDIC v. Meyer, 510
US. 471, 475, 114 §.Ct. 996, 127 L.Ed.2d 308 (1994)). The
ultra vires exception to sovereign immunity provides that
“where the officer's powers are limited by statute, his actions
beyond those limitations are considered individual and not
sovereign actions,” or “ultra vires his authority,” and thus
not protected by sovereign immunity. Larson v. Domestic &
Foreign Commerce Corp., 337 U.S. 682, 689, 69 S.Ct. 1457,
93 L.Ed. 1628 (1949). To fall within the ultra vires exception
to sovereign or governmental immunity, a plaintiff must “do
more than simply allege that the actions of the officer are
illegal or unauthorized.” Danos, 652 F.3d at 583. Rather,
the complaint must allege facts sufficient to establish that
the officer was acting “without any authority whatever,” or
without any “colorable basis for the exercise of authority.”
Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465
ULS. 89, 101 n. 11, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984).

The statute at issue provides:

In furtherance of world peace and
the security and foreign policy of
the United States, the President is
authorized to control the import and
the export of defense articles and
defense services and to provide foreign
policy guidance to persons of the
United States involved in the export
and import of such articles and
services. The President is authorized
to designate those items which shall
be considered as defense articles and
defense services for the purposes
of this section and to promulgate

 

 

WASHSTATEC023520

Plaintiffs first argue Defendants are
Defense SAM UBED OY Obl dy Baw, POSUINOM dAQE%) Filed 09/23/20 Page 485 of 560

 

regulations for the import and export
of such articles and services.

22 U.S.C. § 2778(a)C1). “Export” is defined, in pertinent part,
as including “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person whether
in the United States or abroad.” 22 C.F.R. § 120.17(a)(4).
Plaintiffs argue this definition falls outside Congressional
*691 intent in authorizing restriction of export of defense
articles because, as interpreted by Defendants, it includes
public speech within the United States.

{9} Notably, Plaintiffs do not suggest Defendants lack
authority under the AECA to regulate export of defense
articles. Further, under the AECA, decisions are required to

take into account whether the export
of an article would contribute to an
arms race, aid in the development of
weapons of mass destruction, support
international terrorism, increase the
possibility of outbreak or escalation of
conflict, or prejudice the development
of bilateral or multilateral arms control
or nonproliferation agreements or
other arrangements.

22 USC. § 2778(a)2). Defense Distributed admits its
purpose is “facilitating global access to, and the collaborative
production of, information and knowledge related to the
three-dimensional (“3D”) printing of arms.” (Compl. { 1)
(emphasis added). Facilitating global access to firearms
8 undoubtedly “imcrease[s] the possibility of outbreak or
escalation of conflict.” Defense Distributed, by its own
admission, engages in conduct which Congress authorized
Defendants to regulate. Plaintiffs have not, therefore, shown
Defendants are acting without any “colorable basis for the
exercise of authority.” Accordingly, they have not shown a
likelihood of success on their ultra vires challenge.

C. First Amendment

{10} Plaintiffs next argue Defendants’ interpretation of the
AECA violates their First Amendment right to free speech.
In addressing First Amendment claims, the first step is to
determine whether the claim involves protected speech, the

second step is to identify the nature of the forum, and the third
step is to assess whether the justifications for exclusion from
the relevant forum satisfy the requisite standard. Cornelius
vy. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788,
797, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985).

[ii] As an initial matter, Defendants argue the computer
files at issue do not constitute speech and thus no
First Amendment protection is afforded. First Amendment
protection is broad, covering “works which, taken as a whole,
have serious literary, artistic, political, or scientific value,
regardless of whether the government or a majority of the
people approve of the ideas these works represent.” Afiller
v. California, 413 U.S. 15, 34, 93 S.Ct. 2607, 37 L.Ed.2d
419 (1973). See also Brown v. Entm't Merchants Ass'n, ——
U.S. ——, 131 S.Ct. 2729, 2733, 180 L.Ed.2d 708 (2011)
(video games' communication of ideas and social messages
suffices to confer First Amendment protection). Defendants,
however, maintain the computer files at the heart of this
dispute do not warrant protection because they consist merely
of directions to a computer. In support, they rely on a Second
Circuit opinion which held that computer instructions that
“induce action without the intercession of the mind or the
will of the recipient” are not constitutionally protected speech.
Commodity Futures Trading Comm'n v. Vartuli, 228 F.3d 94,
111 (2nd Cir.2000).

As Plaintiffs point out, one year later, the Second Circuit
addressed the issue of whether computer code constitutes
speech at some length in Universal City Studios, Inc. v.

Corley, 273 F3d 429 (nd Cir.2001).? The court made
clear the fact that *692 computer code is written in a
language largely unintelligible to people was not dispositive,
noting Sanskrit was similarly unintelligible to many, but
a work written in that language would nonetheless be
speech. Ultimately, the court concluded “the fact that a
program has the capacity to direct the functioning of
a computer does not mean that it lacks the additional
capacity to convey information, and it is the conveying of
information that renders instructions ‘speech’ for purposes
of the First Amendment.” /d. at 447 (discussing other
examples of “instructions” which qualified as speech under
First Amendment). Similarly, the Sixth Circuit has found
“lbjecause computer source code is an expressive means
for the exchange of information and ideas about computer
programming ... it is protected by the First Amendment,”
even though such code “has both an expressive feature and a
functional feature.” Junger v. Daley, 209 F.3d 481, 485 (6th
Cir.2000).

 

 

WASHSTATEC023521
Defense SAMUBED OY Obl dy Baw, POSUINOM dAGER%) Filed 09/23/20 Page 486 of 560

 

Defendants are correct that the Corley court did not
overrule the decision in Partuli. However, the Corley
court itself distinguished the decision in Vartuli as
limited, because it was based on the manner in which
the code at issue was marketed. That is, the defendants
themselves marketed the software as intended to be used
“mechanically” and “without the intercession of the mind
or the will of the recipient.” Corley, 273 F.3d at 449
(quoting Vartuli, 228 F.3d at 111). Plaintiffs here have not
so marketed or described the files at issue.

Although the precise technical nature of the computer files
at issue is not wholly clear to the Court, Plaintiffs made
clear at the hearing that Defense Distributed is mterested in
distributing the files as “open source.” That is, the files are
intended to be used by others as a baseline to be built upon,
altered and otherwise utilized. Thus, at least for the purpose
of the preliminary mjunction analysis, the Court will consider
the files as subject to the protection of the First Amendment.

(22) 3}
urge this Court to conclude the ITAR's imposition of a
prepublication requirement constitutes an impermissible prior
restraint. Prior restraints “face a well-established presumption
against their constitutionality.” Marceaux v. Lafayette Citv-
Parish Consol. Gov't, 731 F.3d 488, 493 (5th Cir.2013). See
also Organization for a Better Austin v. Keefe, 402 U.S.
415, 419, 91 S.Ct. 1575, 29 L.Ed.2d 1 (1971) (Any prior
restraint on expression comes ... with a ‘heavy presumption’
against its constitutional validity”); Shuttlesworth v. City of
Birmingham, 394 U.S. 147, 150-51, 89 S.Ct. 935, 22 L.Ed 2d
162 (1969) (noting “the many decisions of this Court over
the last 30 years, holding that a law subjecting the exercise of
First Amendment freedoms to the prior restraint of a license
without narrow, objective, and definite standards to guide the
licensing authority, is unconstitutional”). “[A] system of prior
restraint avoids constitutional infirmity only if it takes place
under procedural safeguards designed to obviate the dangers
of a censorship system.” Collins v. Ainsworth, 382 F.3d 529,
539 (Sth Cir.2004) (quoting Southeastern Promotions, Ltd. v.
Conrad, 420 U.S. 546, 559, 95 S.Ct. 1239, 43 L.Ed.2d 448
(1975)).

{14] The “heavy presumption” against constitutional
validity of prior restraint is not, however, “a standard of
review, and judicial decisions analyzing prior restraints
have applied different standards of review depending on
the restraint at issue.” Catholic Leadership Coal. of Tex.
v. Reisman, 764 F.3d 409, 438 (Sth Cir.2014). See, e.g.,

In challenging Defendants’ conduct, Plaintiffs

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33, 104 S.Ct.
2199, 81 L.Ed.2d 17 (1984) (order prohibiting dissemination
of discovered information before trial “is not the kind of
classic prior restraint that requires exacting First Amendment
scrutiny”); *693 Perry v. McDonald, 280 F.3d 159, 171 (nd
Cir.2001) (context in which prior restraint occurs affects level
of scrutiny applied); 192 F.3d 742, 749 (7th Cir. 1999) (“We
note initially that the [plaintiff] is simply wrong in arguing
that all prior restraints on speech are analyzed under the same
test.”).

iS] [16]
the Internet for general free consumption is not a public
forum. The next inquiry is thus the applicable level of
protection afforded to the files at issue. Content-neutral

No party suggests posting of information on

restrictions on speech are examined under intermediate
scrutiny, meaning they are permissible so long as they are
narrowly tailored to serve a significant governmental interest
and leave open ample alternative channels for communication
of the information. Turner Broad. Sys. v. FCC, 520 U.S. 180,
213-14, 117 S.Ct. 1174, 137 L.Ed.2d 369 (1997); Ward v,
Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 105
L.Ed.2d 661 (1989). Content-based restrictions are examined
under strict scrutiny, meaning they must be narrowly drawn
to effectuate a compelling state interest. Perry Educ. Ass'n v.
Perry Local Educators’ Ass'n, 460 U.S. 37, 46, 103 S.Ct. 948,
74 L.Ed.2d 794 (1983).

(17) [18] Not surprisingly, the parties disagree as
to whether the ITAR imposes content-based restrictions.
“Government regulation of speech is content based if a law
applies to particular speech because of the topic discussed or
the idea or message expressed.” Reed v. Town of Gilbert, ——
U.S, ——, 135 S.Ct. 2218, 2227, 192 L.Ed.2d 236 (2015).
Plaintiffs here argue, because the regulations restrict speech
concerning the entire topic of “defense articles” the regulation
is content-based. “A regulation is not content-based, however,
merely because the applicability of the regulation depends on
the content of the speech.” Asgeirsson v. Abbott, 696 F.3d
454, 459 (Sth Cir.2012). Rather, determination of whether
regulation of speech is content-based “requires a court to
consider whether a regulation of speech ‘on its face’ draws
distinctions based on the message a speaker conveys.” Reed,
135 S.Ct. at 2227. See also Ward, 491 U.S. at 791, 109 S.Ct
2746 (principal inquiry in determining content-neutrality, “is
whether the government has adopted a regulation of speech
because of disagreement with the message it conveys”).

 

 

WASHSTATEC023522
Defense SAMUBED OY Obl yy Baw, POSUINEN dAQE%) Filed 09/23/20 Page 487 of 560

 

Employing this inquiry, the Supreme Court has found
regulations to be content-neutral where the regulations are
aimed not at suppressing a message, but at other “secondary
effects.” For example, the Supreme Court upheld a zoning
ordinance that applied only to theaters showing sexually-
explicit material, reasoning the regulation was content-neutral
because it was not aimed at suppressing the erotic message
of the speech but instead at the crime and lowered property
values that tended to accompany such theaters. Renton v.
Playtime Theatres, Inc, 475 US. 41, 47-48, 106 S.Ct.
925, 89 L.Ed.2d 29 (1986). The Supreme Court similarly
upheld a statute establishing buffer zones only at clinics that
performed abortions, concluding the statute did not draw
content-based distinctions as enforcement authorities had no
need to examine the content of any message conveyed and the
stated purpose of the statute was public safety. McCullen v.
Coakley, —- U.S. ——, 134 S.Ct. 2518, 2531, 189 L.Ed.2d
$02 (2014) (noting violation of statute depended not “on what
they say,” but “simply on where they say it’). The Fifth
Circuit has likewise found regulations content-neutral, even
where the regulation governed a specific topic of speech.
See Kagan v. City of New Orleans, 753 F.3d 560, 562 (Sth
Cir.2014), cert. denied, —— U.S. ——, 135 S.Ct. 1403, 191
L.Ed.2d 361 (2015) (upholding regulation *694 requirmg
license for a person to charge for tours to City's points of
interest and historic sites, “for the purpose of explaining,
describing or generally relating the facts of importance
thereto,” finding regulation “has no effect whatsoever on the
content of what tour guides say”); Asgeirsson, 696 F.3d at 461
(holding Texas’ Open Meeting Act, prohibiting governmental
body from conducting closed meetings during which public
business or public policy over which the governmental
body has supervision or control is discussed, to be content-
neutral, because closed meetings: (1) prevent transparency;
(2) encourage fraud and corruption; and (3) foster mistrust in
government).

The ITAR, on its face, clearly regulates disclosure of
“technical data” relating to “defense articles.” The ITAR
thus unquestionably regulates speech concerning a specific
topic. Plaintiffs suggest that is enough to render the regulation
content-based, and thus invoke strict scrutiny. Plaintiffs’
view, however, is contrary to law. The Fifth Circuit rejected
a similar test, formulated as “[a] regulatory scheme that
requires the government to ‘examine the content of the
message that is conveyed’ is content-based regardless of
its motivating purpose,” finding the proposed test was
contrary to both Supreme Court and Fifth Circuit precedent.
Asgeirsson, 696 F.3d at 460.

[19] The ITAR does not regulate disclosure of technical
data based on the message it is communicating. The fact
that Plaintiffs are in favor of global access to firearms is not
the basis for regulating the “export” of the computer files at
issue. Rather, the export regulation imposed by the AECA is
intended to satisfy a number of foreign policy and national
defense goals, as set forth above. Accordingly, the Court
concludes the regulation is content-neutral and thus subject
to intermediate scrutiny. See United States v. Chi Mak, 683
F.3d 1126, 1135 (9th Cir.2012) (finding the AECA and its
implementing regulations are content-neuiral).

The Supreme Court has used various terminology to describe
the intermediate scrutiny 13 standard. Compare Ward, 491
U.S. at 798, 109 $.Ct. 2746 (“a regulation of the time, place,
or manner of protected speech must be narrowly tailored to
serve the government's legitimate, content-neutral interests
but that it need not be the least restrictive or least intrusive
means of doing so”), with Bd. of Trs. of State Univ. af NY.
v. Fox, 492 U.S. 469, 480, 109 S.Ct. 3028, 106 L.Ed.2d 388
(1989) (requiring “the government goal to be substantial, and
the cost to be carefully calculated,” and holding “since the
State bears the burden of justifying its restrictions, it must
affirmatively establish the reasonable fit we require”), and
Turner, 520 U.S. at 189, 117 S.Ct. 1174 (regulation upheld
under intermediate scrutiny if it “further[s] an important or
substantial governmental interest unrelated to the suppression
of free speech, provided the incidental restrictions d[o] not
burden substantially more speech than is necessary to further
those interests”). The Court will employ the Fifth Circuit's
most recent enunciation of the test, under which a court must
sustain challenged regulations “if they further an important or
substantial governmental interest; if the governmental interest
is unrelated to the suppression of free expression; and if the
incidental restriction on alleged First Amendment freedoms is
no greater than is essential to the furtherance of that interest.”
Time Warner Cable, Inc. v. Hudson, 667 F.3d 630, 641 (th
Cir.2012)

The Court has little trouble finding there is a substantial
governmental interest in regulating the dissemination of
military information. Plaintiffs do not suggest *695

otherwise. See Holder v. Humanitarian Law Project, 561 US.
1, 28, 130 S.Ct. 2705, 177 L.Ed.2d 355 (2010) (noting all
parties agreed government's interest in combating terrorism
“is an urgent objective of the highest order”). Nor do Plaintiffs
suggest the government's regulation is directed at suppressing
free expression. Rather, they contend the regulations are not

 

 

WASHSTATEC023523
Defense SAMUBED OY Obl yy Baw, POSUINOM AAEM) Filed 09/23/20 Page 488 of 560

 

sufficiently tailored so as to only incidentally restrict their
freedom of expression.

The only circuit to address whether the AECA and
ITAR violate the First Amendment has concluded the
regulatory scheme survives such a challenge. In so doing,
the Ninth Circuit concluded the technical data regulations
substantially advance the government's interest, unrelated
to the suppression of expression, because the regulations
provide clear procedures for seeking necessary approval. Chi
Mak, 683 F.3d at 1135 (citing 22 CFR § 120.10(a) (the
determination of designation of articles or services turns
on whether an item is “specifically designed, developed,
configured, adapted, or modified for a military application,
and has significant military or intelligence applicability
such that control under this subchapter is necessary’”)).
The Ninth Circuit also concluded the regulations were not
more burdensome than necessary, noting the “ITAR makes
a point to specifically exclude numerous categories from
designation, such as general scientific, mathematical, or
engineering papers.” /d. (citing Humanitarian Law Project,
561 U.S. at 29, 130 S.Ct. 2705 (upholding material support
statute against First Amendment challenge where the statute
provided narrowing definitions to avoid infringing upon First

Amendment interests)). 3

The Ninth Circuit has also rejected a First Amendment
challenge to the AECA's predecessor, the Mutual
Security Act of 1954. See United States v. Edler Indus.,
Inc., 579 F.2d 516, 521 (9th Cir.1978) (holding statute
and regulations not overbroad in controlling conduct of
assisting foreign enterprises to obtain military equipment
and related technical expertise and licensing provisions
of statute not an unconstitutional prior restraint on
speech).

[20]
that Defendants have applied an overbroad interpretation of
the term “export.” Specifically, Plaintiffs argue that viewing

Plaintiffs’ challenge here is based on their contention

“export” as including public speech, including posting of
information on the Internet, imposes a burden on expression
which is greater than is essential to the furtherance of the
government's interest in protecting defense articles.

But a prohibition on Internet posting does not
impose an insurmountable burden on Plaintiffs’ domestic
communications. This distinction is significant because the
AECA and ITAR do not prohibit domestic communications.
As Defendants point out, Plaintiffs are free to disseminate
the computer files at issue domestically in public or private

forums, including via the mail or any other medium that
does not provide the ability to disseminate the mformation
internationally.

Nor is the Court convinced by Plaintiffs’ suggestion that the
ban on Internet posting does not prevent dissemination of
technical data outside national borders, and thus does not
further the government's interests under the AECA. The Ninth
Circuit addressed and rejected a similar suggestion, namely
that the only way the government can prevent technical
data from being sent to foreign persons is to suppress the
information domestically as well, explaining:

This outcome would blur the fact
that national security concerns may
be more sharply implicated by the
export abroad of military data than
by the domestic disclosure of such
data. Technical data *696 that is
relatively harmless and even socially
valuable when available domestically
may, when sent abroad, pose unique
threats to national security. It would
hardly serve First Amendment values
to compel the government to purge the
public libraries of every scrap of data
whose export abroad it deemed for
security reasons necessary to prohibit.

Jnited States v. Posey, 864 F.2d 1487, 1496-97 (th
Cir, 1989),

The Court also notes, as set forth above, that the ITAR
provides a method through the commodity jurisdiction
request process for determining whether information is
subject to its export controls. See 22 CFR. § 120.4
(describing process). The regulations include a ten day
deadline for providing a preliminary response, as well as
a provision for requesting expedited processing. 22 C.F.R.
§ 120.4(e) (setting deadlines). Further, via Presidential
directive, the DDTC is required to “complete the review
and adjudication of license applications within 60 days of
receipt.” 74 Fed. Reg. 63497 (December 3, 2009). Plaintiffs
thus have available a process for determining whether the
speech they wish to engage in is subject to the licensing
scheme of the ITAR regulations.

 

 

WASHSTATEC023524
Defense SAMUBED OY Obl yy Baw, POSUINEM dAQER%) Filed 09/23/20 Page 489 of 560

 

Accordingly, the Court concludes Plaintiffs have not shown a
substantial likelihood of success on the merits of their claim
under the First Amendment.

D. Second Amendment

Plaintiffs also argue the ITAR regulatory scheme violates their
rights under the Second Amendment. Defendants contend
Plaintiffs cannot succeed on this claim, both because they lack
standing fo raise it, and because the claim fails on the merits.
As standing is jurisdictional, the Court will turn to that issue
first.

a. Standing

24) (22) [23]
jurisdiction of federal courts to cases and controversies.
United States Parole Comm'n vy. Geraghty, 445 U.S. 388,
395, 100 8.Ct. 1202, 63 L.Ed.2d 479 (1980). “One element
of the case-or-controversy requirement is that [plaintiffs],
based on their complaint, must establish that they have
standing to sue.” Raines v. Byrd, 521 U.S. 811, 818, 117
S.Ct. 2312, 138 L.Ed.2d 849 (1997). This requirement, like
other jurisdictional requirements, is not subject to waiver and
demands strict compliance. Raines, 521 U.S. at 819, 117 S.Ct.
2312; Lewis v. Casey, 518 U.S. 343, 349 n. 1, 116 8.Ct. 2174,
135 L.Ed.2d 606 (1996). To meet the standing requirement
a plaintiff must show (1) she has suffered an “injury in
fact” that is (a) concrete and particularized and (b) actual
or imminent, not conjectural or hypothetical; (2) the injury
is fairly traceable to the challenged action of the defendant;
and (3) it is likely, as opposed to merely speculative, that the
injury will be redressed by a favorable decision. Friends of
the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 US.
167, 180-81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000); Consol.
Cos., Inc. v. Union Pacific RR. Co., 499 F.3d 382, 385 Gth
Cir.2007); Fla. Dep't of Ins. v. Chase Bank of Tex. Nat'l Ass'n,
274 F.3d 924, 929 (Sth Cir.2001) (citing Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d
351 (1992)). “The party invoking federal jurisdiction bears
the burden of establishing these elements.” Lujan, 504 US.
at 561, 112 S.Ct. 2130.

{24} Defendants correctly point out Defense Distributed is in
full possession of the computer files at issue and thus cannot
argue it is being prevented from exercising *697 its rights
under the Second Amendment. * Plaintiffs maintain Defense
Distributed nonetheless has standing because it is “entitled
to assert the Second Amendment rights of [its] customers
and website visitors.” (PIf. Brf. at 27). A litigant is generally

Article UT of the Constitution limits the 4

limited to asserting standing only on behalf of himself. See
Kowalski v. Tesmer, 543 U.S. 125, 129, 125 S.Ct. 564, 160
L.Ed.2d 519 (2004) (a party “generally must assert his own
legal rights and interests, and cannot rest his claim to relief
on the legal rights or interests of third parties”). The Supreme
Court has recognized a limited exception when the litigant
seeking third-party standing has suffered an “injury in fact”
giving him a “sufficiently concrete interest” in the outcome
of the issue, the litigant has a “close” relationship with the
third party on whose behalf the right is asserted and there is
a “hindrance” to the third party's ability to protect his own
interests. Powers v. Ohio, 499 U.S. 400, 411, 111 S.Ct. 1364,
113 L-Ed.2d 411 (1991).

No party addressed whether a corporation such as
Defense Distributed itself possesses Second Amendment
rights.

Plaintiffs argue they meet this test, asserting Defense
Distributed acts as a “vendor” or in a like position by way
of offering the computer files for download to visitors of
its website. See Curey v. Population Servs. Int'l, 431 US.
678, 684, 97 §.Ct. 2010, 52 L.Ed.2d 675 (1977) (“vendors
and those in like positions ... have been uniformly permitted
to resist efforts at restricting their operations by acting as
advocates for the rights of third parties who seek access to
their market or function”); Reliable Consultants, Inc. v. Earle,
$17 F.3d 738, 743 (Sth Cir.2008) (Supreme Court precedent
holds providers of product have standing to attack ban on
commercial transactions involving product). As an initial
matter, it is not at all clear that distribution of information for

free via the Internet constitutes a commercial transaction. °
Moreover, Plaintiffs do not explain how visitors to Defense
Distributed's website are hindered in their ability to protect
their own interests. In fact, the presence of SAF as a plaintiff
suggests to the contrary. Thus, whether Defense Distributed
has standing to assert a claim of a violation of the Second
Amendment is a very close question.

Rn

Defense Distributed describes itself as organized and
operated “for the purpose of defending the civil liberty
of popular access to arms guaranteed by the United
States Constitution” through “facilitating global access
to” information related to 3D printing of firearms, and
specifically “to publish and distribute, at no cost to
the public, such information and knowledge on the
Internet in promotion of the public interest.” (Compl. J
1) (emphasis added).

[25]
however. See Village of Arlington Heights v. Metro. Heus.

Lack of standing by one plaintiff is not dispositive,

 

 

WASHSTATEC023525
Defense SAMUBED OY Obl by Baw, POSUINOM dAGER%) Filed 09/23/20 Page 490 of 560

 

Dev. Corp., 429 U.S. 252, 264, 97 §.Ct. 555, 50 L.Ed.2d 450
(1977) (court need not decide third-party standing question,
“lflor we have at least one individual plaintiff who has
demonstrated standing to assert these rights as his own’).
And SAF's standing presents a much less difficult question.
It asserts it has standing, as an association, to assert the
rights of its members. See Warth v. Seldin, 422 U.S. 490,
511, 95 3.Ct. 2197, 45 L.Ed.2d 343 (1975) (“[elven in the
absence of injury to itself, an association may have standing
solely as the representative of its members”). Associational
standing requires showing: (1) the association's members
have standing to sue in their own right; (2) the interests
at issue are germane to the association's purpose; and (3)
the participation of individual members in the lawsuit is not
required. Ass'n of 4m. Physicians & Surgeons, Inc. *698 y.
Tex. Med. Ba., 627 F.3d 347, 550-51 (5th Cir.2016) (citing
Ffunt v. Wash. St. Apple Adver. Comm'n, 432 U.S. 333, 343, 97
S.Ct. 2434, 53 L.Ed.2d 383 (1977)). “The first prong requires
that at least one member of the association have standing to
sue in his or her own right.” National Rifle Ass'n of Am., Ine.
vy. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700
F.3d 185, 191 (Sth Cir.2012).

Defendants limit their challenge to SAF's standing solely to
whether any of its members have standing to sue in their
own tight. Specifically, Defendants contend SAF has merely
asserted a conjectural injury, by suggesting its members
would access computer files in the future. In response, SAF
has provided affidavit testimony from two of its members
stating they would access the computer files at issue via the
Defense Distributed website, study, learn from and share the
files, but are unable to do so due to Defendants’ interpretation
of the ITAR regulatory scheme. (PIf. Reply Exs. 3-4). This
testimony satisfies the “injury in fact” portion of the standing

inquiry.

{26} Defendants further contend any injury is not fairly
traceable to their conduct. They argue the ITAR does not
prevent SAF members in the United States from acquiring
the files directly from Defense Distributed. But this argument
goes to the burden imposed on SAF members, which is a
question aimed at the merits of the claim, not standing. See
Davis v. United States, 564 U.S. 229, 131 8.Ct. 2419, 2434,
n. 10, 180 L.Ed.2d 285 (2011) (one must not “confus [e]
weakness on the merits with absence of Article III standing”).
In this case, the inability of SAF members to download
the computer files at issue off the Internet is the injury
in fact of the SAF members, and is clearly traceable to
the conduct of Defendants. The Court therefore finds SAF

has standing to assert a claim of a violation of the Second
Amendment. See Nat'l Rifle Ass'n, 700 F.3d at 192 (NRA had
standing, on behalf of its members under 21, to bring suit
challenging laws prohibiting federal firearms licensees from
selling handguns to 18—to-20-year—-olds); Ezell v. City of
Chicago, 651 F.3d 684, 696 (7th Cir.2011) (SAF and Iinois
Rifle Association had associational standing to challenge
city ordinances requiring one hour of firing range training
as prerequisite to lawful gun ownership and prohibiting all
firing ranges in city); Mance v. Holder, 74 F.Supp.3d 795,
802-03 (N.D.Tex.2015) (non-profit organization dedicated
to promoting Second Amendment rights had associational
standing to bring action challenging federal regulatory regime
as it relates to buying, selling, and transporting of handguns
over state lines).

b. Merits
[27] The Second Amendment provides: “A well regulated

Militia, being necessary to the security ofa free State, the right
of the people to keep and bear Arms, shall not be infringed.”
U.S. Const. amend. If. The Supreme Court has recognized that
the Second Amendment confers an individual right to keep
and bear arms. See District of Columbia v. Heller, 554 US.
570, 595, 128 §.Ct. 2783, 171 L-Ed.2d 637 (2008). The Fifth
Circuit uses a two-step inquiry to address claims under the
Second Amendment. The first step is to determine whether the
challenged law impinges upon aright protected by the Second
Amendment—that is, whether the law regulates conduct that
falls within the scope of the Second Amendment's guarantee.
The second step is to determine whether to apply intermediate
or strict scrutiny to the law, and then to determine whether
the law survives the proper level of scrutiny. Nat'l Rifle Ass'n,
700 F.3d at 194,

*699 In the first step, the court is to “look to whether the
law harmonizes with the historical traditions associated with
the Second Amendment guarantee.” /d. (citing Heller, 554
U.S. at 577-628, 128 §.Ct. 2783). Defendants argue at some
length that restriction by a sovereign of export of firearms and
other weapons has a lengthy historical tradition. Plaintiffs do
not contest otherwise. Rather, Plaintiffs contend the conduct
regulated here impinges on the ability to manufacture one's
own firearms, in this case, by way of 3D printing.

While the founding fathers did not have access to such

technology, ® Plaintiffs maintain the ability to manufacture
guns falls within the right to keep and bear arms protected
by the Second Amendment. Plaintiffs suggest, at the origins

 

 

WASHSTATEC023526
Defense SAMUBED OY Obl dy Baw, POSUINOM dAGER%) Filed 09/23/20 Page 491 of 560

 

of the United States, blacksmithing and forging would have
provided citizens with the ability to create their own firearms,
and thus bolster their ability to “keep and bear arms.”
While Plaintiffs’ logic is appealing, Plaintiffs do not cite
any authority for this proposition, nor has the Court located
any. The Court further finds telling that in the Supreme
Court's exhaustive historical analysis set forth in Heller, the
discussion of the meaning of “keep and bear arms” did not
touch in any way on an individual's right to manufacture or
create those arms. The Court is thus reluctant to find the ITAR
regulations constitute a burden on the core of the Second
Amendment.

6 Nonetheless, “the Second Amendment extends, prima

facie, to all instruments that constitute bearable arms,
even those that were not in existence at the time of the
founding.” Heller, 554 US. at 582, 128 S.Ct. 2783.

{28} The Court will nonetheless presume a Second
Amendment right is implicated and proceed with the second
step of the inquiry, determining the appropriate level of
scrutiny to apply. Plaintiffs assert strict scrutiny is proper here,
relying on their contention that a core Second Amendment
right is implicated. However, the appropriate level of scrutiny
“depends on the nature of the conduct being regulated and the
degree to which the challenged law burdens the right.” Nat?
Rifle Ass'n, 700 F.3d at 195 (emphasis added).

{29} The burden imposed here falls well short of that
generally at issue in Second Amendment cases. SAF members
are not prevented from “possess[ing] and us[ing] a handgun
to defend his or her home and family.” /d. at 195 (citations
omitted). The Fifth Circuit's decision in National Rifle
Association is instructive. At issue was a regulatory scheme
which prohibited federally licensed firearms dealers from
selling handguns to persons under the age of twenty-one.
The court reasoned that only intermediate scrutiny applied for
three reasons: (1) an age qualification on commercial firearm
sales was significantly different from a total prohibition on
handgun possession; (2) the age restriction did not strike at the
core of the Second Amendment by preventing persons aged
eighteen to twenty from possessing and using handguns for
home defense because it was not a historical outlier; and (3)
the restriction only had temporary effect because the targeted
group would eventually age out of the restriction's reach. /d.
at 205-07. In this case, SAF members are not prohibited from
manufacturing their own firearms, nor are they prohibited
from keeping and bearing other firearms. Most strikingly,
SAF members in the United States are not prohibited from
acquiring the computer files at issue directly from Defense

Distributed. The Court thus concludes only intermediate
scrutiny is warranted here. See also Nat'l Rifle Ass'n of Am.,
Inc. v. McCraw, 719 F.3d 338, 347-48 (Sth Cir.2013), cert.
denied *700 , —~ U.S. ——, 134 8.Ct. 1365, 188 LEd.2d
297 (2014) (applying intermediate scrutiny to constitutional
challenge to state statute prohibiting 18—20-year—olds from
carrying handguns in public).

[360] As reviewed above, the regulatory scheme of the
AECA and ITAR survives an intermediate level of scrutiny,
as it advances a legitimate governmental interest in a not
unduly burdensome fashion. See also McCraw, 719 F.3d
at 348 (statute limiting under 21—year—olds from carrying
handguns in public advances important government objective
of advancing public safety by curbing violent crime); Nar]
Rifle Ass'n, 700 F.3d at 209 (“The legitimate and compelling
state interest in protecting the community from crime cannot
be doubted.”). Accordingly, the Court finds Plaintiffs have not
shown a substantial likelihood of success on the merits.

E. Fifth Amendment

Si] [32] [33] [34] [35]
prior restraint scheme of the ITAR is void for vagueness
and thus in violation of their right to due process. “It is
a basic principle of due process that an enactment is void
for vagueness if its prohibitions are not clearly defined.”
Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct
2294, 33 L.Ed.2d 222 (1972). The Fifth Amendment prohibits
the enforcement of vague criminal laws, but the threshold
for declaring a law void for vagueness is high. “The strong
presumptive validity that attaches to an Act of Congress
has led this Court to hold many times that statutes are not
automatically invalidated as vague simply because difficulty
is found in determining whether certain marginal offenses fall
within their language.” United States v. Nat'l Dairy Prods.
Corp., 372 U.S. 29, 32, 83 S.Ct. 594, 9 L.Ed.2d 561 (1963).
Rather, it is sufficient if a statute sets out an “ascertainable
standard.” United States v. L. Cohen Grocery Co., 255 U.S.
81, 89, 41 S.Ct. 298, 65 L.Ed. 516 (1921). A statute is thus
void for vagueness only if it wholly “fails to provide a person
of ordinary intelligence fair notice of what is prohibited, or
is so standardless that it authorizes or encourages seriously
discriminatory enforcement.” United States v. Williams, 553
U.S. 285, 304, 128 S.Ct. 1830, 170 L.Ed.2d 650 (2008).

Plaintiffs here assert broadly that ITAR is unconstitutionally
vague because “persons of ordinary intelligence” must guess
as to whether their speech would fall under its auspices. As
an initial matter, the Court notes at least two circuits have

 

 

WASHSTATEC023527

Plaintiffs finally argue the
Defense SAMUBED OY Obl by Baw, POSUINOM AAQER%) Filed 09/23/20 Page 492 of 560

 

rejected due process challenges to the AECA and ITAR, and
upheld criminal convictions for its violation. See Zhen Zhou
Wu, 711 F.3d at 13 (rejecting defendants' argument “that this
carefully crafted regulatory scheme—which has remained in
place for more than a quarter century—is unconstitutionally
vague” as applied to them); United States v. Hsu, 364
F.3d 192, 198 (4th Cir.2004) (holding the AECA and its
implementing regulations not unconstitutionally vague as
applied to defendants). Plaintiffs neither acknowledge those
decisions nor explain how their rationale is inapplicable to
their situation.

The Supreme Court has recently noted its precedent
generally limits such challenges to “statutes that tied criminal
culpability” to conduct which required “wholly subjective
judgments without statutory definitions, narrowing context,
or settled legal meanings.” Humanitarian Law Project,
561 US. at 20, 130 S.Ct. 2705 (quoting Williams, 553
U.S. at 306, 128 S.Ct. 1836). Plaintiffs’ challenge here is
additionally hampered because they have not made precisely
clear which portion of the ITAR language they believe is
unconstitutionally vague.

*701 [36] To the degree Plaintiffs contend “defense
articles” is vague, as Defendants point out, the 23 term
“defense articles” is specifically defined to include items on
the Munitions List, which contains twenty-one categories of
governed articles, as well as information “which is required
for the design, development, production, manufacture,
assembly, operation, testing, maintenance or
modification of defense articles” which additionally “includes
iformation in the form of blueprints, drawings, photographs,

repair,

plans, instructions or documentation.” See 22 C.F.R. §§ 120.6
(defining “defense articles”), 120.10(a) (defining technical

data) & 121.1 (Munitions List). Although lengthy, the cited
regulations do not themselves include subjective terms, but
rather identify items with significant specificity. For example,
the first category “Firearms, Close Assault Weapons and
Combat Shotguns” includes eight subcategories such as
“Non-automatic and semi-automatic firearms to caliber 50
inclusive (12.7 mm),” as well as six interpretations of the
terms. 22 C.F.R. § 121.1. The Court has little trouble finding
these provisions survive a vagueness challenge.

[37] The term “export” is also defined in the ITAR,
although at lesser length. At issue here, “export” is defined
to include “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person, whether
in the United States or abroad.” 22 C.F.R. § 120.17(a¢4).
Plaintiffs here admit they wish to post on the Internet, for free
download, files which include directions for the 3D printing
of firearms. Persons of ordinary intelligence are clearly put on
notice by the language of the regulations that such a posting
would fall within the definition of export.

Accordingly, the Court concludes Plaintiffs have not shown
a likelihood of success on the merits of their claim under the
Fifth Amendment.

IV. CONCLUSION

Plaintiffs’ Motion for Preliminary Injunction (Clerk's Dkt. #
7) is hereby DENIED.

All Citations

121 F.Supp.3d 680

 

End of Document

© 2379 Thamean Reuters. No clan io original US Governinvent Works.

 

 

WASHSTATEC023528
Defense SESE GE 9 VaQ? ake Ay) re ROGUIMENL 100529, abilgd,99/23/20 Page 493 of 560

 

838 F.3d 451
United States Court of Appeals, Fifth Circuit.

DEFENSE DISTRIBUTED; Second Amendment
Foundation, Incorporated, Plaintiffs—Appellants
¥.

UNITED STATES DEPARTMENT OF STATE; John
F. Kerry, In His Official Capacity as the Secretary
of the Department of State; Directorate of Defense
Trade Controls, Department of State Bureau of
Political Military Affairs; Kenneth B. Handelman,
Individually and in His Official Capacity as the
Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political—Military
Affairs: C. Edward Peartree, Individually and in
His Official Capacity as the Director of the Office
of Defense Trade Controls Policy Division; Sarah
J. Heidema, Individually and in Her Official
Capacity as the Division Chief, Regulatory and
Multilateral Affairs, Office of Defense Trade
Controls Policy, GLENN SMITH, Individually and
in His Official Capacity as the Senior Advisor, Office
of Defense Trade Controls, Defendants—Appellees

No. 15-50759
|

Filed September 20, 2016

Synopsis

Background: Non-profit organization that designed firearms
that could be downloaded from internet and printed with
a 3-D printer and association that promoted the right to
keep and bear arms brought action against Department
of State, Secretary of State, Directorate of Defense Trade
Controls (DDTC) and DDTC employees, alleging that
prepublication approval requirement for technical data
organization published on internet violated their rights to
free speech under the First Amendment, their right to keep
and bear arms under the Second Amendment, and _ their
due process rights under the Fifth Amendment, secking
preliminary injunction enjoining DDTC from enforcing the
requirement. The United States District Court for the Western
District of Texas, Robert L. Pitman, J., 121 F.Supp.3d 680,
denied motion. Plaintiffs appealed.

Holdings: The Court of Appeals, W. Eugene Davis, Circuit
Judge, held that:

[1] public interest, when compared with plaintiffs’ private
interests, weighed against entry of injunction, and

[2] balance of harms weighed against entry of injunction.

Affirmed.

Jones, Circuit Judge, issued dissenting opinion.

West Headnotes (3)

[1] War and National Emergency

ae Export restrictions

War and National Emergency
«= Import restrictions

The United States “Munitions List,” as found in
the Arms Export Control Act (AECA), is not
a compendium of specific controlled items, but
rather, is a series of categories describing the
kinds of items qualifying as “defense articles”
subject to import and export control by the
President. 22 U.S.C.A. § 2778(a)C1).

2 Cases that cite this headnote

[2] Injunction

aso Weapons and explosives

Non-profit organization that designed firearms
which can be downloaded from internet and
printed with a 3-D printer, as well as association
that promoted right to keep and bear arms,
failed to show that a failure to grant preliminary
injunction enjoining enforcement of requirement
that Directorate of Defense Trade Controls
(DDTC) approve computer files containing
technical data on firearms that could be printed
on 3-D printers that organization intended to
publish on internet, which DDTC alleged were
“defense articles” as defined under the Arms
Export Control Act (AECA), outweighed any
damage that the injunction would cause to

 

 

WASHSTATEC023529
Defense SESE GE 9 VaQ? ake Ay) re ROGUIMENL 100529, abilgd,99/23/20 Page 494 of 560

 

public's interest in restricting export of defense
articles, and, thus, entry of injunction was not
appropriate; in addition, President and Congress
had interest and authority in matters of foreign
policy and export. Arms Export Control Act, §
38(a)(1), 22 ULS.C.A. § 2778(a)1); 22 CER. §
120.1(a).

7 Cases that cite this headnote

[3] Injunction

4 Weapons and explosives

Balance of harms weighed against entry of
preliminary injunction enjoining enforcement
of requirement that Directorate of Defense
Trade Controls (DDTC) approve computer
files containing technical data on firearms that
could be printed on 3-D printers that non-
profit organization, which designed firearms
downloadable from Internet and printable with
3-D printer, intended to publish on Internet,
as DDTC alleged files were “defense articles”
as defined under the Arms Export Control Act
(AECA); although organization's constitutional
rights might be temporarily harmed by denial
of injunction, a preliminary injunction would
function, in effect, as a permanent injunction
as to all files released in the interim,
thereby harming forever government's interest
in national defense and national security. Arms
Export Control Act, § 38(a)(1), 22 ULS.CLA. §
2778(aj(1); 22 CER. § 120.1@).

8 Cases that cite this headnote

*433 Appeal from the United States District Court for the
Western District of Texas, Robert L. Pitman, J.

Attorneys and Law Firms

Alan Gura, Gura & Possessky, P.L.L.C., Alexandria, VA,
Joshua Michael Blackman, Houston, TX, Matthew Goldstein,
Washington, DC, William Bryan Mateja, Esq., Polsinelli,
PC., Dallas, TX, David Scott Morris, Fish & Richardson,
P.C., Austin, TX, for Plaintiffs—-Appellants.

Daniel Bentele Hahs Tenny, Esq., U.S. Department of Justice,
Michael S$. Raab, U.S. Department of Justice, Civil Division,

Appellate Section, Eric J. Soskin, U.S. Department of Justice,
Civil Division Federal Programs Branch, Washington, DC,
for Defendants—Appellees.

Bruce D. Brown, Reporters Committee for Freedom of
the Press, Washington, DC, for Amici Curiae Reporters
Committee for Freedom of the Press, Thomas Jefferson
Center for the Protection of Free Expression.

Ilya Shapiro, Esq., Randal John Meyer, Cato Institute,
Washington, DC, for Amicus Curiae Cato Institute.

Raffi Melkonian, Wright & Close, L.L.P., Houston,
TX, for Amici Curiae Representative Thomas Massie,
Representative Brian Babin, Representative K. Mike
Conaway, Representative Jeff Duncan, Representative Blake
Farenthold, Representative John Fleming, Representative
Paul Gosar, Representative Walter Jones, Mike Kelly,
Representative Steve King, Representative Raul Labrador,
Representative Jeff Miller, Representative Bill Posey,
Representative Todd Rokita, Representative Daniel Webster.

Leif A. Olson, Olson Firm, P.L.L.C., Humble, TX, David
T. Hardy, Tucson, AZ, for Amicus Curiae Madison Society
Foundation, Incorporated.

Kit Walsh, Electronic Frontier Foundation, San Francisco,
CA, for Amicus Curiae Electronic Frontier Foundation.

John Devereux Kimball, Esq., Martin Simon Krezalek, Blank
Rome, L.L.P., New York, NY, for Amicus Curiae Brady
Center to Prevent Gun Violence.

Robert E. Henneke, Joel Stonedale, Texas Public Policy
Foundation, Austin, TX, for Amicus Curiae Texas Public
Policy Foundation.

Before DAVIS, JONES, and GRAVES, Circuit Judges.
Opinion
W. EUGENE DAVIS, Circuit Judge:

Plaintiffs-Appellants Defense Distributed and Second
Amendment Foundation, Inc. have sued Defendants—
Appellees, the United States Department of State, the
Secretary of State, the DDTC, and various agency employees
(collectively, the “State Department’), seeking to enjoin
enforcement of certain laws governing the export of
unclassified technical data relating to prohibited munitions.
Because the district court concluded that the public interest in
national security outweighs Plaintiffs-Appellants' interest in

 

 

WASHSTATEC023530
Defense SeANGUREY GAGS deheed Hoar ROGUE WOO 22 abaleg.Qp/23/20 Page 495 of 560

 

protecting their constitutional rights, it denied a preliminary
injunction, and they timely appealed. We conclude the district
court did not abuse its discretion and therefore affirm.

*434 I. Background

Defense Distributed is a nonprofit organization operated, in
its own words, “for the purpose of promoting popular access
to arms guaranteed by the United States Constitution” by
“facilitating global access to, and the collaborative production
of, information and knowledge related to the 3D printing of
arms; and by publishing and distributing such information and
knowledge on the Internet at no cost to the public.” Second
Amendment Foundation, Inc. is a nonprofit devoted more
generally to promoting Second Amendment rights.

Defense Distributed furthers its goals by creating computer
files used to create weapons and weapon parts, including

lower receivers for AR-15 rifles.! The lower receiver is
the part of the firearm to which the other parts are attached.
It is the only part of the rifle that is legally considered a
firearm under federal law, and it ordinarily contains the serial
number, which in part allows law enforcement to trace the
weapon. Because the other gun parts, such as the barrel and
magazine, are not legally considered firearms, they are not
regulated as such. Consequently, the purchase of a lower
receiver is restricted and may require a background check or
registration, while the other parts ordinarily may be purchased
anonymously.

The district court capably summarized the facts in its
memorandum opinion and order. See Def Distributed v.
LS. Dep't of State, 121 F.Supp.3d 680, 686-88 (WD.
Tex. 2015). The facts set out in this opinion come largely
from the district court’s opinion and the parties’ briefs.

The law provides a loophole, however: anyone may make
his or her own unserialized, untraceable lower receiver for
personal use, though it is illegal to transfer such weapons
in any way. Typically, this involves starting with an “80%
lower receiver,” which is simply an unfinished piece of metal
that looks quite a bit like a lower receiver but is not legally
considered one and may therefore be bought and sold freely.
It requires additional milling and other work to turn into a
functional lower receiver. Typically this would involve using
jigs (milling patterns), a drill press, other tools, and some
degree of machining expertise to carefully complete the lower
receiver. The result, combined with the other, unregulated gun
parts, is an unserialized, untraceable rifle.

Defense Distributed’s innovation was to create computer
files to allow people to easily produce their own weapons
and weapon parts using relatively affordable and readily
available equipment. Defense Distributed has explained the
technologies as follows:

Three-dimensional (“3D”) printing technology allows a
computer to “print” a physical object (as opposed to a
two-dimensional image on paper). Today, 3D printers are
sold at stores such as Home Depot and Best Buy, and the
mstructions for printing everything from jewelry to toys to
car parts are shared and exchanged freely online at sites like
GrabCAD.com and Thingiverse.com. Computer numeric
control (“CNC”) milling, an older industrial technology,
involves a computer directing the operation of a drill
upon an object. 3D printing is “additive;” using raw
materials, the printer constructs a new object. CNC milling
is “subtractive,” carving something (more) useful from an
existing object.

Both technologies require some instruction set or
“recipe” —in the case of 3D printers, computer aided design
(“CAD”) files, typically in .st! format; for CNC machines,
text files setting out coordinates *455 and functions to

direct a drill.”

2 Plaintiffs-Appellants' Original Brief on Appeal.

Defense Distributed’s files allow virtually anyone with access
to a 3D printer to produce, among other things, Defense
Distributed’s single-shot plastic pistol called the Liberator
and a fully functional plastic AR-15 lower receiver. In
addition to 3D printing files, Defense Distributed also sells
its own desktop CNC mill marketed as the Ghost Gunner, as
well as metal 80% lower receivers. With CNC milling files
supplied by Defense Distributed, Ghost Gunner operators are
able to produce fully functional, unserialized, and untraceable
metal AR-15 lower receivers in a largely automated fashion.

Everything discussed above is legal for United States citizens
and will remain legal for United States citizens regardless
of the outcome of this case. This case concerns Defense
Distributed’s desire to share all of its 3D printing and CNC
milling files online, available without cost to anyone located
anywhere in the world, free of regulatory restrictions.

Beginning in 2012, Defense Distributed posted online, for
free download by anyone in the world, a number of computer
files, including those for the Liberator pistol (the “Published

 

 

WASHSTATEC023531
Defense NASB GE 9 3

MiP dee Hoda ROGUE WAG 22, aFleg.Q?/29/20 Page 496 of 560

 

Files”). On May 8, 2013, the State Department sent a letter
to Defense Distributed requesting that it remove the files
from the internet on the ground that sharing them in that
manner violates certain laws. The district court summarized
the relevant statutory and regulatory framework as follows:

Under the Arms Export Control Act (“AECA”), “the
President is authorized to control the import and the
export of defense articles and defense services” and to

“promulgate regulations for the import and export of

such articles and services.” 22 U.S.C. § 2778(a)(1). The
AECA imposes both civil and criminal penalties for
violation of its provisions and implementing regulations,
including monetary fines and imprisonment. Jd. § 2278(c)
& (ec). The President has delegated his authority to

promulgate implementing regulations to the Secretary of

State. Those regulations, the International Traffic in Arms
Regulation (ITAR”), are in turn administered by the
DDTC [Directorate of Defense Trade Controls] and its
employees. 22 C.F.R. 120.1(a).

fi] The AECA directs that the “defense articles
designated under its terms constitute the United States
“Munitions List.” 22 U.S.C. § 2778(a)C). The Munitions
List “is not a compendium of specific controlled items,”
rather it is a “series of categories describing the kinds
of items” qualifying as “defense articles.” United States
v. Zhen Zhou Wu, 711 F.3d 1, 12 (st Cir) cert. denied
sub nom. Yufeng Wei v. United States, —~- U.S. ——, 134
§.Ct. 365, 187 L.Ed.2d 160 (2013). Put another way, the
Munitions List contains “attributes rather than names.”
United States v. Pulungan, 569 F.3d 326, 328 (7th Cir.
2009) (explaining “an effort to enumerate each item would
be futile,” as market is constantly changing). The term
“defense articles” also specifically includes “technical data
recorded or stored in any physical form, models, mockups
or other items that reveal technical data directly relating to
items designated in” the Munitions List. 22 C.F.R. § 120.6

A party unsure about whether a particular item is a
“defense article” covered by the Munitions List may file a
“commodity jurisdiction” request with the DDTC. See 22
CER. § 120.4 (describing process). The regulations state
the DDTC *456 “will provide a preliminary response
within 10 working days of receipt of a complete request
for commodity jurisdiction.” Jd. § 120.4(e). If a final
determination is not provided after 45 days, “the applicant
may request in writing to the Director, Office of Defense
Trade Controls Policy that this determination be given

expedited processing.” Id. 3

2

3 See Def. Distributed v. U.S. Dep't of State, 121 F.Supp.3d
680, 687-88 (W_D. Tex. 2015).
In short, the State Department contended: (1) the

Published Files were potentially related to ITAR-controlled
“technical data” relating to items on the USML; (2)
posting ITAR-controlled files on the internet for foreign
nationals to download constitutes “export”; and (3) Defense
Distributed therefore must obtain prior approval from the
State Department before “exporting” those files. Defense
Distributed complied with the State Department’s request
by taking down the Published Files and seeking commodity
jurisdiction requests for them. It did eventually obtain
approval to post some of the non-regulated files, but a// of
the Published Files continue to be shared online on third party
sites like The Pirate Bay.

Since then, Defense Distributed has not posted any new files
online. Instead, it is seeking prior approval from the State
Department and/or DDTC before doing so, and it has not
obtained such approval. The new files Defense Distributed
seeks to share online include the CNC milling files required
to produce an AR—15 lower receiver with the Ghost Gunner
and various other 3D printed weapons or weapon parts.

District Court Proceedings

In the meantime, Defense Distributed and Second
Amendment Foundation, Inc., sued the State Department,
seeking to enjoin them from enforcing the regulations
discussed above. Plaintiffs~Appellants argue that the State
Department’s interpretation of the AECA, through the ITAR
regulations, constitutes an unconstitutional prior restraint on

protected First Amendment speech, to wit, the 3D printing

and CNC milling files they seek to place online. 4 They
also claim violations of the Second and Fifth Amendments.
Plaintiffs-Appellants' challenges to the regulatory scheme
are both facial and as applied, and they ultimately seek a
declaration that no prepublication approval is needed for
privately generated unclassified information, whether or not
that data may constitute “technical data” relating to items on
the USML.

The State Department does not restrict the export of the
Ghost Gunner machine itself or the user manual, only the
specific CNC milling files used to produce the AR-15

 

 

WASHSTATEC023532
Defense SeANGREY DNAS deheed Hoar ROGUE WOO 22 abaleg.Qp/2s/20 Page 497 of 560

 

lower receivers with it, as well as all 3D printing files
used to produce prohibited weapons and weapon parts.

Plaintiffs-Appellants sought a preliminary injunction against
the State Department, essentially seeking to have the district
court suspend enforcement of ITAR’s prepublication approval
requirement pending final resolution of this case. The district
cout denied the preliminary injunction, and Plaintiffs—
Appellants timely filed this appeal. We review the denial of a
preliminary injunction for abuse of discretion, but we review
5

any questions of law de novo.
To obtain a preliminary injunction, the applicant must show
(1) a substantial likelihood that he will prevail on the
merits, 2) a substantial threat that he will suffer irreparable
injury if the injunction *457 is not granted, (3) that
his threatened injury outweighs the threatened harm to
the party whom he seeks to enjoin, and (4) that granting
the preliminary injunction will not disserve the public
interest. “We have cautioned repeatedly that a preliminary
injunction is an extraordinary remedy which should not be
granted unless the party seeking it has ‘clearly carried the

burden of persuasion’ on all four requirements.” ®

5 PCI Transp., Inc. v. Fort Worth & W. R. Co., 418 F.3d
535, 545 (Sth Cir. 2005) (footnotes omitted)

6 Id.

We have long held that satisfying one requirement does not
necessarily affect the analysis of the other requirements. In
Southern Monorail Co. v. Robbins & Myers, Inc., 666 F.2d
185 (Sth Cir. Unit B 1982), for example, the district court had
denied a preliminary injunction solely because it found that
the movant, Robbins & Myers, failed to satisfy the balance of
harm requirement. On appeal, Robbins & Myers argued that
it had clearly shown a substantial likelihood of success on the
merits, and satisfying that requirement should give rise to a
presumption of irreparable harm and a presumption that the
balance of harm tipped in its favor. We disagreed:

other words, even assuming arguendo
that Robbins & Myers has shown a
substantial likelihood of success on
the merits of its infringement claim
and that irreparable injury should be
presumed from such a showing (two
issues not addressed by the district
court in this case), we still uphold
the district court’s decision, which
rested solely on the balance of harm
factor. We agree that Robbins & Myers
has failed to carry its burden of
showing that the threatened harm to
it from the advertisement outweighs
the harm to Southern Monorail from
the intercept. In addition, we expressly
reject Robbins & Myers’ suggestion
that we adopt a rule that the balance of
harm factor should be presumed in the
movant's favor from a demonstration
of a substantial likelihood of success
on the merits of an infringement claim.
Such a presumption of the balance
of harm factor would not comport
with the discretionary and equitable
nature of the preliminary injunction
in general and of the balance of
harm factor in particular. See ideal
Industries, Ine. v. Gardner Bender
Inc., 612 F.2d 1018, 1026 (7th Cir.
1979), cert. denied, 447 U.S. 924,
100 S.Ct. 3016, 65 L.Ed.2d 1116
(1980) (district court obligated to
weigh relative hardship to parties in
relation to decision to grant or deny
preliminary injunction, even when

irreparable injury shown). 7

Because we dispose of this case on
the balance of harm question, we
need not decide and we express no
views upon whether a presumption of
irreparable injury as a matter of law is
appropriate once a party demonstrates
a substantial likelihood of success on
the merits of an infringement claim. In

7 Id. at 187-88.

The district court concluded that the preliminary injunction
should be denied because Plaintiffs—Appellants failed to
satisfy the balance of harm and public interest requirements,
which do not concern the merits. (Assuming without
deciding that Plaintiffs-Appellants have suffered the loss
of First and Second Amendment freedoms, they have
satisfied the irreparable harm requirement because any such
loss, however intangible or limited in time, constitutes

 

 

WASHSTATEC023533
Defense SeANGREY DNAS deheed Hepat ROGUE WOO 22 abaleg.Q?/23/20 Page 498 of 560

 

irreparable injury. °) In extensive *458 dicta comprising
nearly two-thirds of its memorandum opinion, the district
court also concluded that Plaintiffs—-Appellants failed to show
a likelihood of success on the merits. Plaintiffs—Appelants
timely appealed, asserting essentially the same arguments on
appeal. Plaintiffs—-Appellants continue to bear the burden of
persuasion on appeal.

8 See Def. Distributed, 121 F.Supp.3d at 689 (citing Elrod
v. Burns, A27 US. 347, 373, 96 S.Ct. 2673, 49 L.Ed.2d
$47 (1976); Palmer v. Waxahachie Indep. Sch. Dist., 579
F.3d 502, 506 (Sth Cir. 2009); Ezell v. City of Chicago,
651 F.3d 684, 699 (7th Cir. 2011).

Analysis

Because the district court held that Plaintiffs-Appellants only
satisfied the irreparable harm requirement, they may obtain
relief on appeal only if they show that the district court
abused its discretion on all three of the other requirements.
The district court denied the preliminary injunction based on
its finding that Plaintiffs-Appellants failed to meet the two
non-merits requirements by showing that (a) the threatened
injury to them outweighs the threatened harm to the State
Department, and (b) granting the preliminary injunction will
not disserve the public interest. The court only addressed the
likelihood of success on the merits as an additional reason
for denying the injunction. Because we conclude the district
court did not abuse its discretion on its non-merits findings,
we decline to address the merits requirement.

The crux of the district court’s decision is essentially its
finding that the government’s exceptionally strong interest in
national defense and national security outweighs Plaintiffs—
Appellants’ very strong constitutional rights under these
circumstances. Before the district court, as on appeal,
Plaintiffs~Appellants failed to give any weight to the public
interest in national defense and national security, as the
district court noted:

Plaintiffs rather summarily assert the balance of interests
tilts in their favor because “[I]t is always in the public
interest to prevent the violation of a party’s constitutional
rights.” Awad v. Ziriax, 670 F.3d 1111, 1132 (Oth
Cir. 2012); see also Jackson Women’s Health Org. vy.
Currier, 760 F.3d 448, 458 n. 9 (Sth Cir. 2014) (district
court did not abuse its discretion in finding injunction
would not disserve public interest because it will prevent

constitutional deprivations). 9

9 Id. at 689.

Ordinarily, of course, the protection of constitutional rights
would be the highest public interest at issue In a case.
That is not necessarily true here, however, because the
State Department has asserted a very strong public interest
in national defense and national security. Indeed, the State
Department’s stated interest in preventing foreign nationals
—including all manner of enemies of this country—from
obtaining technical data on how to produce weapons and
weapon parts is not merely tangentially related to national
defense and national security; it lies squarely within that
interest.

In the State Department’s interpretation, its ITAR regulations
directly flow from the AECA and are the only thing
preventing Defense Distributed from “exporting” to foreign
nationals (by posting online) prohibited technical data
pertaining to items on the USML. Plaintiffs—Appellants
disagree with the State Department’s interpretation, but that
question goes to the merits.

Because Plaintiffs—Appellants' interest in their constitutional
rights and the State Department’s interest in national defense
and national security are both public interests, the district
court observed that “[iJn *459 this case, the inquiry [on these

two requirements] essentially collapses.” 10 Tt reasoned:

While Plaintiffs’ assertion of a public interest in protection
of constitutional rights is well-taken, it fails to consider the
public’s keen interest in restricting the export of defense
articles. See Winter v. Natural Res. Def’ Council, Inc.,
555 US. 7, 24-25, 129 S.Ct. 365, 172 L.Ed.2d 249
(2008) (discussing failure of district court to consider
injunction’s adverse impact on public interest im national
defense); 4m. Civil Liberties Union v. Clapper, 785 F.3d
787, 826 (2nd Cir, 2015) (characterizing maintenance of
national security as “public interest of the highest order’).
It also fails to account for the interest—and authority—
of the President and Congress in matters of foreign policy
and export. See Haig v. Agee, 453 U.S. 280, 292, 101
S.Ct. 2766, 69 L.Ed.2d 640 (1981) (matters relating to
conduct of foreign relations “are so exclusively entrusted
to the political branches of government as to be largely
immune from judicial inquiry or interference”); United
States vo Pink, 315 U.S. 203, 222-23, 62 S.Ct. 552,
86 L.Ed. 796 (1942) (conduct of foreign relations “is
committed by the Constitution to the political departments
of the Federal Government”); Spectrum Stores, Inc. v.

 

 

WASHSTATEC023534
Defense SeANUREY DNAS deheed Hepat ROGUE WOO 22 abaleg.Qp/2s/20 Page 499 of 560

 

Citgo Petroleum Corp., 632 F.3d 938, 950 (Sth Cir. 2011)
(matters implicating foreign relations and military affairs
generally beyond authority of court’s adjudicative powers).

As to Plaintiff's second contention, that an injunction
would not bar Defendants from controlling the export
of classified information, it 1s significant that Plaintiffs
maintain the posting of files on the Internet for free
download does not constitute “export” for the purposes of
the AECA and ITAR. But Defendants clearly believe to
the contrary. Thus, Plaintiffs’ contention that the grant of
an injunction permitting them to post files that Defendants
contend are governed by the AECA and ITAR would
not bar Defendants from controlling “export” of such
materials stand in sharp [contrast] to Defendants’ assertion
of the public interest. The Court thus does not believe
Plaintiffs have met their burden as to the final two prongs
necessary for granting Plaintiffs a preliminary injunction.
Nonetheless, in an abundance of caution, the Court will
tur to the core of Plaintiffs’ motion for a preliminary
injunction, whether they have shown a likelihood of

success on their claims] .| ul

10g

IL id at 689-90.

{2] Plaintiffs-Appellants suggest the district court
disregarded their paramount interest in protecting their
constitutional rights. That is not so. The district court’s
decision was based not on discounting Plaintiffs—Appellants'
interest but rather on finding that the public interest in
national defense and national security is stronger here, and
the harm to the government is greater than the harm to
Plaintiffs—Appellants. We cannot say the district court abused

its discretion on these facts.

i3] Because both public interests asserted here are strong,
we find it most helpful to focus on the balance of harm
requirement, which looks to the relative harm to both parties
if the injunction is granted or denied. If we affirm the
district court’s denial, but Plaintiffs-Appellants eventually
prove they are entitled to a permanent injunction, their
constitutional rights will have been violated in the meantime,
but only temporarily. Plaintiffs—-Appellants argue that this
result is absurd *460 because the Published Files are already
available through third party websites such as the Pirate Bay,
but granting the preliminary injunction sought by Plaintiffs—
Appellants would allow them to share online not only the
Published Files but also any new, previously unpublished

files. That leads us to the other side of the balance of harm
inquiry.

If we reverse the district court’s denial and instead grant the
preliminary injunction, Plaintiffs-Appellants would legally
be permitted to post on the internet as many 3D printing and
CNC milling files as they wish, including the Ghost Gunner
CNC milling files for producing AR-15 lower receivers and
additional 3D—printed weapons and weapon parts. Even if
Plaintiffs-Appellants eventually fail to obtain a permanent
injunction, the files posted in the interim would remain
online essentially forever, hosted by foreign websites such
as the Pirate Bay and freely available worldwide. That is
not a far-fetched hypothetical: the initial Published Files are
still available on such sites, and Plaintiffs-Appellants have
indicated they will share additional, previously unreleased
files as soon as they are permitted to do so. Because
those files would never go away, a preliminary injunction
would function, in effect, as a permanent injunction as to
all files released in the interim. Thus, the national defense
and national security interest would be harmed forever. The
fact that national security might be permanently harmed
while Plaintiffs—Appellants' constitutional rights might be
temporarily harmed strongly supports our conclusion that the
district court did not abuse its discretion in weighing the
balance in favor of national defense and national security.

In sum, we conclude that the district court did not abuse
its discretion in denying Plaintiffs—-Appellants’ preliminary
injunction based on their failure to carry their burden of
persuasion on two of the three non-merits requirements for
preliminary injunctive relief, namely the balance of harm and
the public interest. We therefore affirm the district court’s
denial and decline to reach the question of whether Plaintiffs—
Appellants have demonstrated a substantial likelihood of

4. 12
success on the merits.

12

The dissent disagrees with this opinion’s conclusion that
the balance of harm and public interest factors favor
the State Department such that Plaintiffs—Appellants'
likelihood of success on the merits could not change the
outcome. The dissent argues that we “should have held
that the domestic internet publication” of the technical
data at issue presents no “immediate danger to national
security, especially in light of the fact that many of these
files are now widely available over the Internet and that
the world is awash with small arms.”

We note the following: (1) If Plaintiffs—Appellants'
publication on the Internet were truly domestic, Le.,
limited to United States citizens, there is no question that

 

 

WASHSTATEC023535
Defense SANREY DNAS deheed Honan ROGUE WOO 22 abaleg.Q?/23/20 Page 500 of 560

 

it would be legal. The question presented in this case
is whether Plaintiffs-Appellants may place such files on
the Internet for unrestricted worldwide download. (2)
This case does not concern only the files that Plaintiffs—
Appellants previously made available online. Plaintiffs—
Appellants have indicated their intent to make many
more files available for download as soon as they are
legally allowed to do so. Thus, the bulk of the potential
harm has not yet been done but could be if Plaintiffs—
Appellants obtain a preliminary injunction that is later
determined to have been erroneously granted. (3) The
world may be “awash with small arms,” but it is not
yet awash with the ability to make untraceable firearms
anywhere with virtually no technical skill. For these
reasons and the ones we set out above, we remain
convinced that the potential permanent harm to the State
Department’s strong national security interest outweighs
the potential temporary harm to Plaintiffs—-Appellants'
strong First Amendment interest.

As to the dissent’s extensive discussion of Plaintiffs—
Appellants’ likelihood of success on the merits of the
First Amendment issue, we take no position. Even a
First Amendment violation does not necessarily trump
the government’s interest in national defense. We simply
hold that Plaintiffs-Appellants have not carried their
burden on two of the four requirements for a preliminary
injunction: the balance of harm and the public interest.

*461 We are mindful of the fact that the parties and the amici
curiae in this case focused on the merits, and understandably
so. This case presents a number of novel legal questions,
including whether the 3D printing and/or CNC milling files
at issue here may constitute protected speech under the
First Amendment, the level of scrutiny applicable to the
statutory and regulatory scheme here, whether posting files
online for unrestricted download may constitute “export,”
and whether the ITAR regulations establish an impermissible
prior restraint scheme. These are difficult questions, and we
take no position on the ultimate outcome other than to agree
with the district court that it is not yet time to address the
merits.

On remand, the district court eventually will have to address
the merits, and it will be able to do so with the benefit of
a more fully developed record. The amicus briefs submitted
in this case were very helpful and almost all supported
Plaintiffs—Appellants' general position. Given the importance
of the issues presented, we may only hope that amici continue
to provide input into the broader implications of this dispute.

Conclusion

For the reasons set out above, we conclude that the district
court did not abuse its discretion by denying the preliminary
injunction on the non-merits requirements. AFFIRMED.

JONES, Circuit Judge, dissenting:

This case poses starkly the question of the national
government’s power to impose a prior restraint on the
publication of lawful, unclassified, not-otherwise-restricted
technical data to the Internet under the guise of regulating
the “export” of “defense articles.” I dissent from this court’s
failure to treat the issues raised before us with the seriousness
that direct abridgements of free speech demand.

From late 2012 to early 2013, plaintiff Defense Distributed
posted on the Internet, free of charge, technical information
including computer assisted design files (CAD files) about
gun-related items including a trigger guard, two receivers,

an ArmaLite Rifle—15 magazine, ! and a handgun named
“The Liberator.” None of the published information was
illegal, classified for national security purposes, or subject to
contractual or other distribution restrictions. In these respects
the information was no different from technical data available
through multiple Internet sources from widely diverse
publishers. From scientific discussions to popular mechanical
publications to personal blog sites, information about lethal
devices of all sorts, or modifications to commercially
manufactured firearms and explosives, is readily available on
the Internet.

The ArmaLite Rifle, design 15 is rifle platform
commonly abbreviated AR—15, a registered trademark of
Colt’s Inc. AR-15, Registration No. 0,825,581.

What distinguished Defense Distributed’s information at that
time, however, was its computer files designed for 3D
printer technology that could be used to “print” parts and
manufacture, with the proper equipment and know-how, a
largely plastic single-shot handgun. The Liberator technology

drew considerable press attention” *462 and the relevant
files were downloaded “hundreds of thousands of times.” In
May 2013, Defense Distributed received a warning letter from
the U.S. State Department stating in pertinent part:

 

 

WASHSTATEC023536
Defense SeANGUREY GMA deheed Honan ROGUE WOO 22 abaleg.Qp/23/20 Page 501 of 560

 

DDTC/END is conducting a review of technical data made
publicly available by Defense Distributed through its 3D
printing website, DEFCAD.org, the majority of which
appear to be related to items in Category I of the USML.
Defense Distributed may have released ITAR-controlled
technical data without the required prior authorization from
the Directorate of Defense Trade Controls (DDTC), a
violation of the ITAR.

Pursuant to § 127.1 of the ITAR, it is unlawful to export
any defense article or technical data for which a license
or written approval is required without first obtaining
the required authorization from the DDTC. Please note
that disclosing Gncluding oral or visual disclosure) or
transferring technical data to a foreign person, whether in
the United States or abroad, is considered an export under
§ 120.17 of the ITAR.

The letter then advised Defense Distributed that it must
“remove [its information] from public access” immediately,
pending its prompt request for and receipt of approval from
DDTC.

According to Defense Distributed, the Liberator files
were covered, inter alia, by Forbes, CNN, NBC News,
and the Wall Street Journal.

In a nearly forty-year history of munitions “export” controls,
the State Department had never sought enforcement against
the posting of any kind of files on the Internet. Because
violations of the cited regulations carry severe civil and

criminal penalties, * Defense Distributed had no practical
choice but to remove the information and seek approval to
publish from DDTC-. It took the government entities two years

to refuse to exempt most of the files from the licensing regime.

Fines may exceed a million dollars and imprisonment,
for violations premised on specific intent to violate, up
to twenty years. 28 U.S.C. § 2778(c); United States v.
Covarrubias, 94 F.3d 172 (Sth Cir. 1996).

Defense Distributed filed suit in federal court to vindicate,
inter alia, its First Amendment right to publish without prior

restraint? and sought the customary relief of a temporary
injunction to renew publication. This appeal stems from
the district court’s denial of relief. Undoubtedly, the denial
of a temporary injunction in this case will encourage the
State Department to threaten and harass publishers of similar
non-classified information. There is also little certainty
that the government will confine its censorship to Internet

publication. Yet my colleagues in the majority seem deaf to
this imminent threat to protected speech. More precisely, they
are willing to overlook it with a rote incantation of national
security, an incantation belied by the facts here and nearly
forty years of contrary Executive Branch pronouncements.

To simplify discussion, I refer to Defense Distributed as
the plaimtiff, but it is jomed in litigation by the Second
Amendment Foundation, and its arguments are adopted
and extended by numerous amici curiae. Believing that
the deprivation of a merits opinion is most critical
to Defense Distributed’s First Amendment claim, I do
not discuss the plaintiffs’ other non-frivolous claims
premised on ultra vires, the Second Amendment and
procedural due process.

This preliminary injunction request deserved our utmost
care and attention. Interference with First Amendment rights
for any period of time, even for short periods, constitutes
irreparable injury. Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct
2673, 2690, 49 L.Ed.2d 547 (1976) (citing New York Times
Co. v. United States, 403 U.S. 713, 91 S.Ct. 2140, 29 L.Ed. 2d
822 (1971)); Opulent Life Church v. City of Holly Springs,
Miss., 697 F.3d 279, 295-97 (Sth Cir. 2012). *463 Defense
Distributed has been denied publication rights for over three
years. The district court, moreover, clearly erred in gauging
the level of constitutional protection to which this speech is
entitled: intermediate scrutiny is inappropriate for the content-
based restriction at issue here. (Why the majority is unwilling
to correct this obvious error for the sake of the lower court’s
getting it right on remand is a mystery).

The district court’s mischaracterization of the standard of
scrutiny fatally affected its approach to the remaining prongs
of the test for preliminary injunctive relief. Without a proper
assessment of plaintiff's likelihood of success on the merits—
arguably the most important of the four factors necessary to
grant a preliminary injunction, Tesfamichael v. Gonzales, 411
F.3d 169, 176 Gth Cir. 2005)—the district court’s balancing
of harms went awry. > We should have hada panel discussion
about the government’s right to censor Defense Distributed’s
speech.

Rn

See Tex. v. Seatrain Int'l, S_A., 518 F.2d 175, 180 Gth
Cir. 1975) (‘none of the four prerequisites has a fixed
quantitative value. Rather, a sliding scale is utilized,
which takes into account the intensity of each ma given
calculus.”). Southern Monorail Ca. v. Robbins & Mvers,
Inc., 666 F.2d 185 (Sth Cir. 1982), is the only case
relied upon by the majority for the proposition that we

 

 

WASHSTATEC023537
Defense SANGUREY DNAS deheed Honan ROGUE WG 22 abaleg.Q?/23/20 Page 502 of 560

 

may dispense with addressing the likelihood of success
on the merits if we conclude that the parties have not
satisfied one of the other elements of the test for granting
a preliminary injunction. That case is distinguishable.
First, Southern Monorail was a private action concerning
trademark infringement, not a case involving a claim
of the mvasion of constitutional rights by the federal
government. See id. at 185-86. Second, “the district
court denied the myunction solely on the basis of the
third factor, concerning the balance of harm.” Jd. at 186
(emphasis added). In this case, by contrast, the district
court addressed each of the preliminary injunction
factors, thus allowing us to consider its resolution of each
factor.

Since the majority are close to missing in action, and for
the benefit of the district court on remand, I will explain
why I conclude that the State Department’s application of
its “export” control regulations to this domestic Internet
posting appears to violate the governing statute, represents
an irrational interpretation of the regulations, and violates the
First Amendment as a content-based regulation and a prior
restraint.

Il.
A. Regulatory Framework

The Arms Export Control Act of 1976 (“AECA”) authorizes
the President to “control the import and the export of defense
articles and defense services.” 22 U.S.C. § 2778(a)(1). The
President “is authorized to designate those items which shall
be considered as defense articles and defense services ...
and to promulgate regulations for the import and export of
such articles and services.” /d. “The items so designated
shall constitute the United States Munitions List.” /d. The
statute does not define “export,” but “defense items” includes
defense articles, defense services “and related technical data.”
22 U.S.C. § 2778G\(A)A).

In response to this directive, the State Department
promulgated the International Traffic in Arms Regulations
(ITAR”), which contain the United States Munitions List
(“USML”). 22 CFR. § 121.1. The USML enumerates a
vast array of weaponry, ammunition, and military equipment
including, for present purposes, “firearms,” defined as
“(njonautomatic and semi-automatic firearms to caliber .50
inclusive,” 22 C.E.R. § 121.1, Category I, item (a).

*464 The USML also broadly designates “technical
data” relating to firearms as subject to the ITAR. 22
CER. § 121.1, Category I, item @). “Technical data”
encompass any information “which is required for the
design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of
defense articles including “information in the form of
blueprints, drawings, photographs, plans, instructions or
documentation.” 22 CLF.R. § 126.10¢a)(1).

Notably excepted from “technical data” is mformation
concerning general scientific, mathematical, or engineering
principles commonly taught in schools, colleges, and
universities, or information in the public domain.” 22
CER. § 120.1000). Further, the “public domain” covers
“information which is published and which is generally
accessible or available to the public” through newsstands,
bookstores, public libraries, conferences, meetings, seminars,
trade shows, and “fundamental research in science and
engineering at accredited institutions of higher learning in the
U.S. where the resulting information is ordinarily published
and shared broadly in the scientific community.” 22 C.E.R. §

120.11(a).°

6 This provision only appears to permit dissemination of

information a/ready in the public domain. Indeed, the
State Department has explicitly taken the position in
this litigation and in a June 2015 Notice of Proposed
Rulemaking that an individual wishing to place technical
data in the public domain must obtain State Department
approval. 80 Fed. Reg. at 31,528. The State Department
has proposed, but has not yet adopted, a rule to make this
distinction more explicit. See id.

Under the ITAR it is unlawful to “export or attempt to
export from the United States any defense article or technical
data” without first obtaining a license or written approval
from the Directorate of Defense Trade Controls (-DDTC”),
a division of the State Department. 22 C.F.R. § 127.1(a)(1).
When Defense Distributed published technical data on the
Internet, the State Department defined “export” broadly, as,
inter alia, “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person, whether in

the United States or abroad.” 22 CLF.R. § 120.1 7(a)j(4). 7

2016, however, the State
Department has amended that provision, now defining

Effective September 1,

an export as, “[rjeleasing or otherwise transferring
technical data to a foreign person in the United States.”
Id. § 120.17{a)(2); see also International Traffic in

 

 

WASHSTATEC023538
Defense SeANUREY GMA deheed Hopart ROG TEM WOO 22 abaleg.Qp/23/20 Page 503 of 560

 

Arms: Revisions to Definition of Export and Related
Definitions, 81 Fed. Reg. 35,611, 35,616 (Fune 3, 2016).
Moreover, in June 2015, the State Department issued a
Notice of Proposed Rulemaking, which proposed adding
to the term “export” “[m]aking technical data available
via a publicly available network (e.g., the Internet).”
This, of course, is the open-ended definition of “export”
urged by the State Department in this litigation. See
International Traffic in Arms: Revisions to Definitions of
Defense Services, Technical Data, and Public Domain,
80 Fed. Reg. 31,525, 31,535 (proposed June 3, 2015).
The Notice advised that the State Department intends to
address that definition in a separate rnlemaking and for
now allows the “existing ITAR controls [to] remain in
place.” 81 Fed. Reg. at 35,613.

In order to resolve doubts about whether an “export”
is covered by ITAR, parties may request a “commodity
jurisdiction” determination from the DDTC, which will
determine each request on a “case-by-case basis,” 22 C.F.R. §
120.4(a), taking into account “the form and fit of the article;
and [t]he function and performance capability of the article.”
22 C.FR. § 120.4 (DQ)@Q-Gi).

The commodity jurisdiction process could, in theory, be
avoided if the particular export is exempt from the DDTC
process. 22 C.F.R. § 125.4. As relevant here, “[t]echnical
data approved for public release *465 (ic., unlimited
distribution) by the cognizant U.S. Government department
or agency or Office of Freedom of Information and Security
Review” is exempt from the DDTC approval process. 22
C.F.R. § 125.4(b)(13). Under this rubric, the Defense Office
of Prepublication and Security Review ((DOPSR”), housed in
the Department of Defense’s Defense Technical Information
Center, “is responsible for managing the Department of
Defense security review program, [and] reviewing written
materials both for public and controlled release.” Defense
Office of Prepublication and Security Review (DOPSR),
EXECUTIVE SERVS. DIRECTORATE ONLINE, hitp://
www.dtic.mil/whs/esd/osr/ (last visited Aug. 22, 2016). The
plaintiff's experience suggests that, in practice, DOPSR will
not act on requests for exemptions concerning items not
clearly subject to the ITAR until DDTC issues a commodity
jurisdiction determination.

The DDTC is required to provide a final commodity
jurisdiction determination within 45 days of a commodity
jurisdiction request, but if it is not then resolved, an applicant
may request expedited processing. 22 C.F.R. § 120.4(e). The
DDTC has been criticized by the Government Accountability
Office and the Office of Inspector General for routinely

failing to meet deadlines. In this case, it took nearly
two years for DDTC to rule on the plaintiff's commodity
jurisdiction applications. Although an applicant may appeal
an unfavorable commodity jurisdiction determination within
the State Department, Jd. § 120.4(g), Congress has excluded
from judicial review the agency’s discretionary decisions
in “designat[ing] ... items as defense articles or defense

services.” 22 U.S.C. § 2778(h); 22 CER. § 128.1.8

8 While 22 U.S.C. § 2778 (hj withholds judicial review
as noted, 22 C.F.R. § 128.1 purports more broadly
to preclude judicial review over the Executive’s
implementation of the AECA under the Administrative
Procedure Act. I would construe these provisions
narrowly to avoid difficult questions that might arise
were the Government to take the position that these
provisions prevent judicial review for all claims,
including those founded on the Constitution. See Kirby
Corp v. Pena, 109 F.3d 258, 261 (Sth Cir. 1997) (“There
is a strong presumption that Congress intends there to
be judicial review of administrative agency action ... and
the government bears a ‘heavy burden’ when arguing
that Congress meant to withdraw all judicial review.”);
Dart v. United States, 848 F.2d 217, 221 (D.C. Cir.
1988) (Tf the wording of a preclusion clause is less than
absolute, the presumption of judicial review also favors a
particular category of plaintiffs’ claims.”); Cuozzo Speed
Techs. LLC vy Lee, -— US. —— , 136 $.Ct. 2131,
2142, 195 L.Ed.2d 423 (2016) (Agency “shenanigans”
are “properly reviewable ... under the Administrative
Procedure Act, which enables reviewing courts to set
aside agency action that is contrary to constitutional
right, in excess of statutory jurisdiction, or arbitrary [and]
capricious.) (internal quotations omitted).

Should the DDTC determine, as here, that technical data are

subject to the ITAR, an “export” license is required before

the information may be posted online. But the license may be
denied whenever the State Department “deems such action to
be in furtherance of world peace, the national security of the

United States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)

(1). There is a nominal 60-day deadline for a licensing

decision, which is riddled with exceptions, and denial of an

export license is expressly exempt from judicial review. See

22 CER. § 128.1.

IT would hardly deny that the Department of Justice has
good grounds for prosecuting attempts to export weapons
and military technology illegally to foreign actors. Previous
prosecutions have targeted defendants, e.g., who attempted
to deliver WMD materials to North Korea, who sought to

 

 

WASHSTATEC023539
Defense SANUREY DNAS deheed Mopar ROGUE WOO 22 abaleg.Q?/23/20 Page 504 of 560

 

distribute drone and missile schematics to China, and who
attempted to *466 license chemical purchasing software

to companies owned by the Iranian government. ° Defense
Distributed agrees, moreover, that the Government may
prosecute individuals who email classified technical data
to foreign individuals or directly assist foreign actors with
technical military advice. See, e.g., United States v. Edler
Industries, Inc., 579 F.2d 516 (9th Cir. 1978), construing prior
version of AECA. Yet, as plaintiff points out, at the time
that DDTC stifled Defense Distributed’s online posting, there
were no publicly known enforcement actions in which the
State Department purported to require export licenses or prior
approval for the domestic posting of lawful, unclassified, not-
otherwise-restricted information on the Internet.

9 See DEPARTMENT OF JUSTICE, SUMMARY
OF MAJOR U.S. EXPORT ENFORCEMENT,
ECONOMIC ESPIONAGE, TRADE SECRET
AND EMBARGO-RELATED CRIMINAL CASES
(January 2009 to the present: updated
August 12, 2015) 3, ll, 86 (015),
available at hitps://www.pmddtc.state.gov/compliance/
documents/OngoingExportCaseFactSheet.pdf.

While Defense Distributed has been mired in this thicket of
regulation, the CAD files that it published continue to be
available to the international public to this day on websites
such as the Pirate Bay. Moreover, technology has not stood
still: design files are now available on the Internet for six-
and eight-shot handguns that can be produced with 3D
printing largely out of plastic materials. See, e.g., Scott
J. Grunewald, “The World’s First Fully Printed Revolver
is Here”, 3DPrintBoard.com (Nov. 23, 2015) (site visited
9/14/2016).

B. Discussion

As applied to Defense Distributed’s publication of technical
data, the State Department’s prepublication approval and
license scheme lacks statutory and regulatory authorization
and invades the plaintiff’s First Amendment rights because it
is both a content-based regulation that fails strict scrutiny and

an unconstitutional prior restraint on protected speech. 10

10

For simplicity only, I do not here address plaintiffs’
vagueness claim.

1. The Statute and its Regulatory Interpretation.

Whether AECA itself, concerned with the “export” of defense
article related technical data, authorizes prepublication
censorship of domestic publications on the Internet is at
least doubtful. Further, construing the State Department’s
regulations for such a purpose renders them incoherent and
unreasonable.

It is necessary first to analyze the statute under which the
State Department presumed to enact its regulations and,
under the first prong of Chevron analysis, what the statute

means. !! The term “export” is not defined in the AECA,
is not a term of legal art, and is not ambiguous. Under
standard canons of statutory construction, “export” should
bear its most common meaning. According to dictionaries,
the verb “export” means “to ship (commodities) to other
countries or places for sale, exchange, etc.” United States
vy. Ehsan, 163 F.3d 855, 859 (4 Cir 1998) (citing The
Random House Dictionary of the English Language 682 (2d
ed.1987)); Export, Black's Law Dictionary (10th ed. *467
2014) (To send, take, or carry (a good or commodity) out
of the country; to transport (merchandise) from one country
to another in the course of trade”); United States v. Dien
Due Huynh, 246 F.3d 734, 741 (Sth Cir. 2001) (Exportation
occurs when the goods are shipped to another country”). As
the court explained in Ehsan, which interpreted a Presidential
proclamation banning “exportation” of goods or technology
to Iran, “[t]hese definitions vary in specificity, but all make
clear that exportation involves the transit of goods from one
country to another for the purpose of trade.” Jd. See also Swan
v. Finch Co. v. United States, 190 U.S. 143, 145, 23 S.Ct. 702,
47 L.Ed. 984 (1903) (the “legal notion...of exportation is a
severance of goods from the mass of things belonging to this
country with an intention of uniting them to things belonging
to some foreign country or another”). As against a claim that
the rule of lenity should apply, the £isam court explicitly held
that “export” is unambiguous. /d. at 859-60

lk

It is hard to say whether the State Department’s
interpretation of AECA should be analyzed under
Chevron, U.S.A. Inc. v. Nat. Res. Def. Council, Inc.,
467 ULS. 837, 842, 104 S.Ct. 2778, 2781, 81 L.Ed.2d
694 (1984) or United States v. Mead Corp., 533 US.
218, 227-28, 121 S.Ct. 2164, 2171-72, 150 L.Ed.2d 292
(2001). [refer to Chevron analysis arguendo because it
captures both the statute and the reasonableness of the
regulations.

Given this construction of “export” by a fellow circuit
court, we have no reason to hold that Congress deviated
from the term’s plain meaning, particularly so significantly

 

 

WASHSTATEC023540
Defense SSIES OGNAQ?P ake Ay) re ROGUIMENL 100529, abilgd,99/23/20 Page 505 of 560

 

as to encompass the domestic publication on the Internet,
without charge and therefore without any “trade,” of lawful,
nonclassified, nonrestricted information. “Congress ... does
not alter the fundamental details of a regulatory scheme in
vague terms or ancillary provisions—it does not, one might
say, hide elephants in mouscholes.” King v. Burwell, ——
US. ——, 135 S.Ct. 2480, 2495, 192 L.Ed.2d 483 (2015)
(internal quotation omitted). Pursuant to Chevron, where the
meaning of a statute is plain, a federal agency has no warrant
to act beyond the authority delegated by Congress. Chevron,
ULS_A., Ine. v. Nat. Res. Def’ Council, Inc., 467 U.S. 837, 842—
43, 104 5.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984). The State
Department’s briefing makes no effort to address the statutory
language, which must be read in light of established case law
and the term’s ordinary meaning and the rule of constitutional
avoidance.

This determination of the meaning of “export” under Chevron
step one would normally resolve the case. For the sake of
argument, however, it is also clear that the State Department
regulations fail the second step as well. Under the second
step of Chevron analysis, they may be upheld only if they
represent a “reasonable” construction of the statute. Chevron,
467 US. at 844, 104 $.Ct. at 2782. Defense Distributed
and its amici challenge the regulations’ interpretation of
“export” and the “public domain” exception to the definition
of “technical data.” Although the majority opinion adopts
the State Department’s litigating position that “export” refers
only to publication on the Internet, where the information
will inevitably be accessible to foreign actors, the warning
letter to Defense Distributed cited the exact, far broader
regulatory definition: “export” means “disclosing Gncluding
oral or visual disclosure) or transferring technical data to a
foreign person, whether in the United States of abroad.” There
is embedded ambiguity, and disturbing breadth, in the State
Department’s discretion to prevent the dissemination (without
an “export” license) of lawful, non-classified technical data
to foreign persons within the U.S. The regulation on its face,
as applied to Defense Distributed, goes far beyond the proper
statutory definition of “export.”

Even if “export” in AECA could bear a more capacious
interpretation, applying the State Department’s regulatory
interpretation to the non-transactional publication of Defense
Distributed’s files on the Internet is unreasonable. In terms of
the regulations themselves, how this expansive definition of
“export” interacts with the *468 “public domain” exception
is unclear at best. If any dissemination of information bearing
on USML technical data to foreign persons within the U.S. is

potentially an “export,” then facilitating domestic publication
of such information free of charge can never satisfy the
“oublic domain” exception because newspapers, libraries,
magazines, conferences, etc. may all be accessed by foreign
persons. The State Department’s ipse dixit that “export”
is consistent with its own “public domain” regulation is
incoherent and unreasonable. Even if these regulations are
consistent, however, attempting to exclude the Internet from
the “public domain,” whose definition does not currently
refer to the Internet, is irrational and absurd. The Internet
has become the quintessential “public domain.” The State
Department cannot have it both ways, broadly defining
“export” to cover non-transactional publication within the
U.S. while solely and arbitrarily excluding from the “public
domain” exception the Internet publication of Defense
Distributed’s technical data.

The root of the problem is that the State Department’s
litigating position and its regulations put more weight on
“export” than any reasonable construction of the statute will
bear. “Export” and “publication” are functionally different
concepts. Cf Bond v. United States, -—- US. —— , 134
S.Ct. 2077, 2090, 189 LLEd.2d 1 (2014) (slaying that a
person ‘used a chemical weapon’ conveys a very different
idea than saying the person ‘used a chemical in a way that
caused some harm.’ ” Not only does the State Department
fail to justify according its interpretation Chevron deference,
but the doctrine of constitutional avoidance establishes
that Chevron deference would be inappropriate anyway.
That doctrine provides that “where an otherwise acceptable
construction of a statute would raise serious constitutional
problems, the Court will construe the statute to avoid such
problems unless such construction is plainly contrary to the
intent of Congress.” Edward J. DeBartolo Corp. vy. Fla.
Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568,
$75, 108 S.Ct. 1392, 99 L.Ed.2d 645 (1988); see also
id. at 574-75, 108 S.Ct. 1392 (stating that although the
agency interpretation at issue “would normally be entitled
to deference,’ “[alnother rule of statutory construction
[constitutional avoidance] ... is pertinent here”); see also Solid
Waste Agency of N. Cook County v. United States Army Corps
of Eng'rs, 531 ULS. 159, 174, 121 S.Ct. 675, 148 LEd.2d
576 (2001) (We thus read the statute as written to avoid the
significant constitutional and federalism questions raised by
respondents' interpretation, and therefore reject the request for
administrative deference.”). As the following constitutional
discussion shows, the Executive Branch has consistently
recognized the conceptual difference between “export” and
“sublication”, and its constitutional significance, throughout

 

 

WASHSTATEC023541
Defense SRANGREY DNAS deheed Hopart ROG TEM WOO 22 abaled.Q?/23/20 Page 506 of 560

 

the forty-year history of the AECA. It is only the novel
threatened enforcement in this case that brings to the fore
the serious problems of censorship that courts are bound to
address.

2. The First Amendment—-Content-based speech restriction.

“Content-based laws—those that target speech based on its
communicative content—are presumptively unconstitutional
and may be justified only if the government proves they are
narrowly tailored to serve compelling state interests.” Keed
v. Town of Gilbert, —- U.S. ——, 135 S.Ct. 2218, 2226,
192 L.Ed.2d 236 (2015). “Government regulation of speech
is content-based if a law applies to particular speech because
of the topic discussed or the idea or message expressed.” Id. at
2227. “A speech regulation targeted at specific subject matter
is content based even ifit does *469 not discriminate among
viewpoints within that subject matter:” consequently, even
a viewpoint neutral law can be content-based. /d. at 2230.
“Strict scrutiny applies either when a law is content based on
its face or when the purpose and justification for the law are
content based.” /d. at 2228.

The prepublication review scheme at issue here would require
government approval and/or licensing of any domestic
publication on the Internet of lawful, non-classified “technical
information” related to “firearms” solely because a foreign
national might view the posting. As applied to the publication
of Defense Distributed’s files, this process is a content-based
restriction on the petitioners’ domestic speech “because of
the topic discussed.” Reed, 135 S.Ct. at 2227. Particularly
relevant to this case is Holder v. Humanitarian Law Proj.,
561 ULS. 1, 27-28, 130 S.Ct. 2705, 2723-24, 177 L.Ed.2d
355 (2010), in which the Supreme Court held that as
applied, a criminal statute forbidding the provision of material
support and resources to designated terrorist organizations
was content based and required strict scrutiny review. The
Court there rejected the government’s assertion that although
the plaintiffs were going to provide legal training and
political advocacy to Mideast terrorist organizations, the
statute criminalized “conduct” and only incidentally affected
“speech.” Rejecting this incidental burden argument for
tatermediate scrutiny review, the Court stated the obvious:
“Tp|laintiffs want to speak to the PKK and the LTTE, and
whether they may do so under § 2239B depends on what
they say:” if their speech concerns “specialized knowledge”
it is barred, but it “if it imparts only general or unspecialized
knowledge” it is permissible). Humanitarian Law Proj., 130
8.Ct. at 2724.

The State Department barely disputes that computer-related
files and other technical data are speech protected by the First
Amendment. See Universal City Studios, Inc. vy. Corley, 273
F.3d 429, 445-49 (2d Cir. 2001) (discussing level of scrutiny
owed for “speech” in the form of a decryption computer
program). There are CAD files on the Internet and designs,
drawings, and technical information about myriad items—
jewelry, kitchen supplies, model airplanes, or clothing, for
example—that are of no interest to the State Department.
Only because Defense Distributed posted technical data
referring to firearms covered generically by the USML does
the government purport to require prepublication approval or

licensing. This is pure content-based regulation. RD

12 ‘The Ninth Circuit held in United States v. Mak that “the
AECA and its implementing regulations are content-
neutral” because “[t]he purpose of the AECA does not
rest upon disagreement with the message conveyed,” and
because “ITAR defines the technical data based on its
function and not its viewpomt.” 683 F.3d 1126, 1134-
35 (9th Cir. 2012). Afak is distinguishable for a number
of reasons. First, the defendant was prosecuted for
attempting to export to the People’s Republic of China
sensitive submarine technology loaded on unauthorized
CDs and was arrested when he was carrying them
aboard an international flight. Second, Afak was decided
before Reed where the Supreme Court counseled that
“Tslome facial distinctions based on a message are
obvious, defining regulated speech by particular subject
matter, and others are more subtle, defining regulated
speech by its function or purpose. Both are distinctions
drawn based on the message a speaker conveys, and,
therefore, are subject to strict scrutiny.” 135 S.Ct. at
2230. Third, even if the case is analyzed as a content-
based restriction, Mak’s prosecution falls comfortably
within the traditional understanding of “export.” The
government’s heightened interest in national security is
evident, and the Court required the government to prove
beyond a reasonable doubt that the technical information
he was carrying was not in the public domain.

*470 The Government’s argument that its regulatory scheme
is content-neutral because it is focused on curbing harmful
secondary effects rather than Defense Distributed’s primary
speech is unpersuasive. The Supreme Court explained
this distinction in Boos v. Barry, which overturned an
ordinance restricting criticism of foreign governments near
their embassies because it “focus[es] on the direct impact of
speech on its audience.” Secondary effects of speech, as the
Court understood, include “congestion, [| ] interference with

 

 

WASHSTATEC023542
Defense ANRBED GDP. Sk Rad, eROGUNENL 106-29, afllgd,09/23/20 Page 507 of 560

 

ingress or egress, | |] visual clutter, or [ | the need to protect
the security of embassies”, which are the kind of regulations
that underlie Renton v. Playtime Theaters. 485 U.S. 312, 321,
108 S.Ct. 1157, 1163-64, 99 L.Ed.2d 333 (1988). Similarly,
the regulation of speech here is focused on the “direct impact
of speech on its audience” because the government secks to
prevent certain listeners—foreign nationals—from using the
speech about firearms to create guns.

The State Department also asserts that the ITAR regulatory
scheme is not content-based because the information here at
issue is “functional,” that is, that downloading the Defense
Distributed files directly enables the creation of 3D printed
gun and gun components “at the push of a button.” This
argument is flawed factually and legally. First, more than
CAD (or CNC) files are involved in the information sought
to be regulated by the State Department: its warning letter
to Defense Distributed identified both “files” and “technical
data,” which include design drawings, rendered images, and
written manufacturing instructions. Second, CAD files do not
“direct a computer” to do anything. As the amicus Electronic
Frontier Foundation explains, “[T]o create a physical object
based on a CAD file, a third party must supply additional
software to read these files and translate them into the motions
of a 3D print head, the 3D printer itself, and the necessary
physical materials.” The person must provide know-how,
tools and materials to assemble the printed components,
e.g. treating some parts of the Liberator with acetone to
render them functional. In effect, the “functionality” of CAD
files differs only in degree from that of blueprints. Legally,
this argument is an attempt to fit within the Corley case,
referenced above, which concerned a computer program that
by itself provided a “key” to open otherwise copyright-
restricted online materials; those facts are far afield from the
technical data speech at issue here. Corley, 273 F.3d at 449-
55.

Because the regulation of Defense Distributed’s speech is
content-based, it is necessary to apply strict scrutiny. The
district court erred in applying the lower intermediate scrutiny
standard. I would not dispute that the government has
a compelling interest in enforcing the AECA to regulate
the export of arms and technical data governed by the
USML. The critical issue is instead whether the government’s
prepublication approval scheme is narrowly tailored to
achieve that end. A regulation is not narrowly tailored if it
is “significantly overinclusive.” Simon c& Schuster, ne. v.
Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 121,
112 S.Ct. 501, 511, 116 L.Ed.2d 476 (1991).

“(Significantly overinclusive,’ however, aptly describes
the Government’s breathtaking assertion of prepublication
review and licensing authority as applied in this case.
To prevent foreign nationals from accessing technical data
relating to USML-covered firearms, the government seeks
to require all domestic posting on the Internet of “technical
data” to be pre-approved or licensed by the DDTC. No
matter that citizens have no intention of assisting foreign
enemies directly, communications *471 about firearms on
webpages or blogs must be subject to prior approval on
the theory that a foreign national might come across the
speech. This flies in the face of Humanitarian Law Project.
Although a statute prohibiting the provision of “material
support and resources” to designated terrorist groups did not
violate First Amendment rights where plaintiffs intended to
directly assist specific terrorist organizations, the Court “in
no way suggest[ed] that a regulation of independent speech
would pass constitutional muster, even if the Government
were to show that such speech benefits foreign terrorist
organizations ... [or] that Congress could extend the same
prohibition on material support at issue here to domestic
organizations.” 561 U.S. at 36-39, 130 S.Ct. at 2729-30. The
State Department’s ITAR regulations, as sought to be applied
here, plainly sweep in and would control a vast amount of
perfectly lawful speech.

Two exceptions to the regulations do not eliminate the
problem of overinclusiveness. First, general scientific,
mechanical, or engineering principles taught in schools is
deemed exempt from ITAR as information in the public
domain. This exception does not, however, appear to save
from potential regulation and licensing the amateur gunsmith
ot hobby shooter who discusses technical information about
the construction of firearms on an Internet webpage. Any
information so shared is not necessarily “general scientific,
mechanical, or engineering principles taught in schools.”
Underscoring this problem, at oral argument the government
would not definitively answer whether the State Department
would purport to regulate the posting of such unclassified
technical data that appeared in library books or magazines like
Popular Mechanics.

Second, the State Department has taken the position in
this litigation that the “public domain” exception applies
only to information already in the public domain. Its
interpretation of the technical data regulations would permit
the DDTC to stifle online discussion of any innovations
related to USML-covered firearms because new information

 

 

WASHSTATEC023543
Defense SAM UBED TMICD hts Haver ROR WE GAM abl eg, 09/29/20 Page 508 of 560

 

would, by definition, not be in the public domain already.
Amicus Reporters Committee for Freedom of the Press and
the Thomas Jefferson Center for the Protection of Free
Expression correctly expresses fear about journalists' ability
to report, without DDTC approval, on the latest technological
innovations related to any items covered by the USML.

Lest this concern of overinclusiveness be perceived as
hyperbole, consider that in 2013, CNET published an article
containing an unredacted copy of a document detailing
performance requirements for unmanned U.S. military

surveillance drones.!* Should CNET have applied for
approval or a license from the DDTC prior to publication?
The State Department’s interpretation of the regulations could
lead to that conclusion. See 22 C.F.R. § 121.1, Category
VIII, item G) (technical data related to aircraft and related
articles). The USML-related technical discussed there (1)
were “exported” because of their availability to foreign
persons by publication on the Internet, and (2) the “public
domain” exception would be of no avail since the information
had not been in the public domain (narrowly defined to
exclude the Internet) before publication in the CNET article.
On the Government’s theory, journalists could be subject to
the ITAR for posting articles online.

13 See Declan McCullagh, DHS Built Domestic

Surveillance Tech into Predator Drones, CNET (Mar. 2,
2013, 11:30 AM), http:/Avww.cnet.com/news/dhs-built-
domestic-surveillance-tech-into-predator-drones/.

*472 The State Department also asserts that, somehow, the
information published by Defense Distributed would have
survived regulatory scrutiny (query before or after submission
to DDTC?) if the company had “verified the citizenship of
those interested in the files, or by any other means adequate to
ensure that the files are not disseminated to foreign nationals.”
Government brief at 20. Whatever this means, it is a ludicrous
attempt to narrow the ambit of its regulation of Internet
publications. Everyone knows that personally identifying
information can be fabricated on electronic media. Equally
troubling, if the State Department truly means what it says in
brief about screening out foreign nationals, then the “public
domain” exception becomes useless when applied to media
like print publications and TV or to gatherings open to the
public.

In sum, it is not at all clear that the State Department
has any concern for the First Amendment rights of the
American public and press. Indeed, the State Department
turns freedom of speech on its head by asserting, “The

possibility that an Internet site could also be used to distribute
the technical data domestically does not alter the analysis....”
The Government bears the burden to show that its regulation
is narrowly tailored to suit a compelling interest. It is not
the public’s burden to prove their right to discuss lawful,
non-classified, non-restricted technical data. As applied to
Defense Distributed’s online publication, these overinclusive
regulations cannot be narrowly tailored and fail strict scrutiny.

3. The First Amendment—Prior Restraint.

The Government’s prepublication approval and licensing
scheme also fails to pass constitutional muster because it
effects a prior restraint on speech. The classic description of
a prior restraint is an “administrative [or] judicial order[ |
forbidding certain communications when issued in advance
of the time that such communications are to occur.” Catholic
Leadership Coalition of Tex. v. Reisman, 764 F.3d 409, 437
(5th Cir. 2014) (citing Alexander v. United States, 509 U.S.
$44, 550, 113 S.Ct. 2766, 2771, 125 L.Ed.2d 441 (1993)). The
State Department’s prepublication review scheme easily fits
the mold.

Though not unconstitutional per se, any system of prior
restraint bears a heavy presumption of unconstitutionality.
FW/PBS, Inc. v. City of Dalias, 493 U.S. 215, 225, 110
S.Ct. 596, 604, 107 L.Ed.2d 603 (1990). Generally, speech
licensing schemes must avoid two pitfalls. First the licensors
must not exercise excessive discretion. Catholic Leadership
Coalition, 764 F.3d at 437 (citing Lakewood v. Plain Dealer
Publ'g Co., 486 U.S. 750, 757, 108 S.Ct. 2138, 2144, 100
L.Ed.2d 771 (1988)). “[Njarrowly drawn, reasonable and
definite standards” should guide the licensor in order to
avoid “unbridled discretion” that might permit the official to
“encourag[e] some views and discourag[e] others through the
arbitrary application” of the regulation. Forsyth Cty, Ga. v.
Nationalist Movement, 505 U.S. 123, 133, 112 S.Ct. 2395,
2402-03, 120 L.Ed.2d 101 (1992).

Second, content-based 4 prior restraints must contain
adequate procedural protections. The Supreme Court has
requires three procedural safeguards against suppression of
protected speech by a censorship board: (1) any restraint
before judicial review occurs can be imposed for only a *473

specified brief period of time during which the status quo is
maintained; (2) prompt judicial review of a decision must be
available; and (3) the censor must bear the burdens of going
to court and providing the basis to suppress the speech. N47
Enters. v. City of Houston, 352 F.3d 162, 193-94 (Sth Cir.

 

 

WASHSTATEC023544
Defense SANGREY GMA deheed Hepat ROGUE WOO 22 abileg.Q?/23/20 Page 509 of 560

 

2003) (citing Freedman v. Maryland, 380 U.S. 51, 58-59,
85 S.Ct. 734, 739, 13 L.Ed.2d 649 (1965)). In sum, a court
reviewing a system of prior restraint should examine “both
the law’s procedural guarantees and the discretion given to
law enforcement officials.” G.K. Lid. Travel v. City of Lake
Oswego, 436 F.3d 1064, 1082 Oth Cir. 2006); see also East
Brooks Books, Inc. v. Shelby Cty, 588 F.3d 360, 369 (6th Cir.
2009); Weinberg v. City of Chi., 310 F.3d 1029, 1045 (7th Cir.
2002).

i4 As described above, the ITAR regulation of posting

to the Internet technical data related to USML-covered
firearms is content-based. Thus, it is subject to the
procedural requirements set forth in Freedman v.
Maryland.

To the extent it embraces publication of non-classified,
non-transactional, lawful technical data on the Internet,
the Government’s scheme vests broad, unbridled discretion
to make licensing decisions and lacks the requisite
procedural protections. First, as explained above, the
“export” regulations’ virtually unbounded coverage of
USML-related technical data posted to the Internet, combined
with the State Department’s deliberate ambiguity in what
constitutes the “public domain,” renders application of ITAR
regulations anything but “narrow, objective, and definite.”
The stated standards do not guide the licensors to prevent
unconstitutional prior restraints. Shuttlesworth v. City of
Birmingham, 394 U.S. 147, 151, 89 S.Ct. 935, 938, 22
L.Ed.2d 162 (1969). The State Department’s brief actually
touts the case-by-case nature of the determination whether to

prevent Internet publication of technical data. Ss

15

Compounding confusion, the ITAR grant broad
discretion to DDTC to deny an export license if it “deems
such action to be in furtherance of world peace, the
national security or the foreign policy of the United
States, or is otherwise advisable.” 22 CER. § 126.7(a)

(1) (emphasis added).

In City of Lakewood v. Plain Dealer Publishing Co., for
example, the Supreme Court held that a city ordinance
insufficiently tailored the Mayor’s discretion to issue
newspaper rack permits because “the ordinance itself contains
no explicit limits on the mayor’s discretion” and “nothing in
the law as written requires the mayor to do more than make
the statement ‘it is not in the public interest? when denying
a permit application.” 486 U.S. at 769, 108 S.Ct. at 2150—
51. Like the “illusory ‘constraints’ ” in Lakewood, id. at 769,
108 8.Ct. 2138, 2144, the ITAR prepublication review scheme

offers nothing but regulatory (or prosecutorial) discretion,
as applied to the technical data at issue here, in lieu of
objective standards. Reliance on the censor’s good faith
alone, however, “is the very presumption that the doctrine
forbidding unbridled discretion disallows.” Id. at 770, 108
S.Ct. 2138, 2144. Cf Humanitarian Law Project, 130 S.Ct
at 2728 (listing mumerous ways in which Congress had
exhibited sensitivity to First Amendment concerns by limiting
and clarifying a statute’s application and “avoidling|] any
restriction on independent advocacy, or indeed any activities
not directed to, coordinated with, or controlled by foreign
terrorist groups”).

Just as troubling is the stark lack of the three required
procedural protections in prior restraint cases. Where a
commodity jurisdiction application is necessary, the alleged
45—day regulatory deadline for such determinations seems to
be disregarded in practice; nearly two years elapsed between
Defense Distributed’s initial request and a response from
the DDTC. Further, the prescribed time limit on licensing
decisions, 60 days, is not particularly *474 brief. See Teite!
Film Corp. v. Cusack, 390 U.S. 139, 141, 88 8.Ct. 754, 756,
19 L.Ed.2d 966 (1968).

More fundamentally, Congress has withheld judicial review
of the State Department’s designation of items as defense
articles or services. See 22 U.S.C. § 2778(h); 22 C.FR.
§ 128.1 (precluding judicial view of the Executive’s
implementation of the AECA under the APA). The
withholding of judicial review alone should be fatal to the
constitutionality of this prior restraint scheme insofar as it
involves the publication of unclassified, lawful technical data
to the Internet. See City of Littleton, Colo. v. ZS. Gifis D-4,
LLC, 541 U.S. 774, 781, 124 8.Ct. 2219, 2224, 159 L.Ed.2d
84 (2004) (noting that the Court’s decision in FW/PBS, Inc.
v. City of Dallas, interpreting Freedman ’s “jadicial review”
safeguard, requires “a prompt judicial decision,” as well as
prompt access to the courts). And where judicial review is
thwarted, it can hardly be said that DDTC, as the would-
be censor, can bear its burden to go to court and support its
actions.

C. The Government’s Interest, Balancing the Interests

A brief discussion is necessary on the balancing of interests
as it should have been done in light of the facts of this case.
No one doubts the federal government’s paramount duty to
protect the security of our nation or the Executive Branch’s
expertise in matters of foreign relations. Yet the Executive’s

 

 

WASHSTATEC023545
Defense SeARGUREY DNAS deheed Hopart ROG TEM WOO 22 abaleg.Qp/23/20 Page 510 of 560

 

mere incantation of “national security” and “foreign affairs”
interests do not suffice to override constitutional rights.
The Supreme Court has long declined to permit the
unsupported invocation of “national security” to cloud the
First Amendment implications of prior restraints. See New
York Times Co. v. United States, 403 U.S. 713, 714, 91 S.Ct.
2140, 2141, 29 L.Ed.2d 822 (1971) (reversing the grant of an
injunction precluding the New York Times and the Washington
Post from publishing the Pentagon Papers, a classified study
of United States involvement in Vietnam from 1945-1967);
id. at 730, 91 S.Ct. 2140 (Stewart, J., concurring) (noting
that because he cannot say that disclosure of the Pentagon
Papers “will surely result in direct, immediate, and irreparable
damage to our Nation or its people,” publication may not
be enjoined consonant with the First Amendment). Indeed,
only the most exceptional and immediate of national security
concems allow a prior restraint on speech to remain in place:

the protection as to previous restraint
is not absolutely unlimited. But the
limitation has been recognized only
im exceptional cases.... [nJo one
would question but that a government
might prevent actual obstruction to its
recruiting service or the publication
of sailing dates of transports or
the number and location of troops.
On similar grounds, the primary
requirements of decency may be
enforced against obscene publications.
The security of the community life
may be protected against incitements
to acts of violence and the overthrow
by force of orderly government.

Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716,
51 S.Ct. 625, 631, 75 L.Ed. 1357 (1931); cf Haig v.
Agee, 453 U.S. 280, 306-08, 101 S.Ct. 2766, 2781-82,
69 L.Ed.2d 640 (1981) (holding that the Secretary of
State’s revocation of Haig’s passport did not violate First
Amendment rights because his actions exposing undercover
CIA agents abroad threatened national security). No such
exceptional circumstances have been presented in this case.
Indeed, all that the majority can muster to support the
government’s position here is that

the State Department’s stated interest
in preventing foreign nationals—
including *475 manner of cnemics
of this country—from obtaining
technical data on how to produce
weapons and weapon parts is not
merely tangentially related to national
defense and national security; it lies
squarely within that interest.

Neither the district court nor the State Department offers

anything else. 16 With that kind of reasoning, the State
Department could wholly eliminate the “public domain” and
“scholarly” exceptions to the ITAR and require prepublication
approval of all USML-related technical data. This is clearly
not what the Supreme Court held in the Pentagon Papers
or Near cases. See generally L.A. Powe, Jr., The H-Bomb
Injunction, 61 U.Colo.L.Rev. 55 (1990).

16 The State Department notes the fear that a single-shot

pistol undetectable by metal-sensitive devices could be
used by terrorists. The Liberator, however, requires a
metal firing pin.

Without any evidence to the contrary, the court should have
held that the domestic Internet publication of CAD files and
other technical data for a 3D printer-enabled making of gun
parts and the Liberator pistol presents no immediate danger
to national security, especially in light of the fact that many
of these files are now widely available over the Internet and

that the world is awash with small arms. ‘”

17

The Government also vaguely asserts that imposing
a prior restraint upon the domestic publication of
the technical data here is justified to protect foreign
relations with other countries that have more restrictive
firearms laws than the United States. Inflicting domestic
speech censorship in pursuit of globalist foreign relations
concerns (absent specific findings and prohibitions
as in Humanitarian Law Project ) is dangerous and
unprecedented.

Further, the government’s pro-censorship position in this case
contradicts the express position held within the Executive
Branch for the nearly forty-year existence of the AECA.
The State Department’s sudden turnabout severely undercuts
its argument that prepublication review and licensing for

 

 

WASHSTATEC023546
Defense SeANGUREY DNAS deheed Hepat ROGUE WOO 22 abaleg.Qp/23/20 Page 511 of 560

 

the publication of unclassified technical data is justified
by pressing national security concerns. Indeed, in the late
1970s and early 1980s, at the height of the Cold War, the
Department of Justice’s Office of Legal Counsel repeatedly
offered written advice that a prepublication review process
would raise significant constitutional questions and would
likely constitute an impermissible prior restraint, particularly
when applied to unclassified technical data disseminated by
individuals who do not possess specific intent to deliver it to
particular foreign nationals. Further, in a 1997 “Report on the
Availability of Bombmaking Information,” the Department of
Justice observed the widespread availability of bombmaking
instructions on the Internet, in libraries, and m magazines.
The Department of Justice then argued against government
censorship, concluding that despite the distinct possibility that
third parties can use bombmaking instructions to engage in
illegal conduct, a statute “proscrib[ing] indiscriminately the
dissemination of bombmaking information” would face First
Amendment problems because the government may rarely

prevent the dissemination of truthful information. 18

18 DEPARTMENT OF JUSTICE, 1997 REPORT
ON THE AVAILABILITY OF BOMBMAKING
INFORMATION 3, 5-7, 19-29 (1997).

With respect to the ITAR’s regulation of “technical data,”
DDTC’s director has taken the position in litigation that
the State Department “does not seek to regulate the
means themselves by which information is placed in the
public domain” and “does not review in advance scientific
information to determine whether it may be offered for sale
at newsstands and bookstores, through subscriptions, second-
class mail, *476 or made available at libraries open to
the public, or distributed at a conference or seminar in the
United States.” Second Declaration of William J. Lowell
Department of State Office of Defense Trade Controls at 11,
Bernstein v, US. Dep't of State, 945 F.Supp. 1279 (N_D. Cal.
1996). Moreover, he added, “the regulations are not applied to
establish a prepublication review requirement for the general
publication of scientific information in the United States.” Jd.

Finally, the State Department’s invocation of unspecified
national security concerns flatly contradicts its contention that
while Defense Distributed’s very same technical data cannot

be published on the Internet, they may be freely circulated
within the U.S. at conferences, meetings, trade shows, in
domestic print publications and in libraries. (Of course, as
above noted, the Government’s sincerity on this point is
subject to doubt, based on the determined ambiguity of its
litigating position.) After all, if a foreign national were to
attend a meeting or trade show, or visit the library and read
a book with such information in it, under the Government’s
theory, the technical data would have been “exported”
just like the Internet posts, because it was “[dlisclos[ed]
Gncluding oral or visual disclosure) ... to a foreign person. ...
in the United States or abroad.” Jd. § 120.17(a\(4).

By refusing to address the plaintiffs’ likelihood of success
on the merits and relying solely on the Government’s
vague invocation of national security interests, the majority
leave in place a preliminary injunction that degrades First
Amendment protections and implicitly sanctions the State
Department’s tenuous and aggressive invasion of citizens’
rights. The majority’s non-decision here encourages case-by-
case adjudication of prepublication review “requests” by the
State Department that will chill the free exchange of ideas
about whatever USML-related technical data the government
chooses to call “novel,” “functional,” or “not within the
public domain.” It will foster further standardless exercises of
discretion by DDTC censors.

Today’s target is unclassified, lawful technical data about
guns, which will impair discussion about a large swath of
unclassified information about firearms and inhibit amateur
gunsmiths as well as journalists. Tomorrow’s targets may be
drones, cybersecurity, or robotic devices, technical data for all
of which may be implicated on the USML. This abdication of
our decisionmaking responsibility toward the First Freedom
is highly regrettable. I earnestly hope that the district court, on
remand, will take the foregoing discussion to heart and relieve
Defense Distributed of this censorship.

Adi Citations

838 F.3d 451

 

Bric of Descurnerd

© 2079 Themgen Reuters, No clayri ie original UL Ghyverreneni Works,

 

 

WASHSTATEC023547
Defense SAM UBED TMACD hced Hapar ROR WE AG 2M, 2Fileg,99/23/20 | Page 512 of S60

 

865 F.3d 211
United States Court of Appeals, Fifth Circuit.

DEFENSE DISTRIBUTED; Second Amendment
Foundation, Incorporated, Plaintiffs-Appellants
¥.

UNITED STATES DEPARTMENT OF STATE; John
F. Kerry, In His Official Capacity as the Secretary
of the Department of State; Directorate of Defense
Trade Controls, Department of State Bureau of
Political Military Affairs; Kenneth B. Handelman,
Individually and in His Official Capacity as the
Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political-Military
Affairs: C. Edward Peartree, Individually and in
His Official Capacity as the Director of the Office
of Defense Trade Controls Policy Division; Sarah
J. Heidema, Individually and in Her Official
Capacity as the Division Chief, Regulatory and
Multilateral Affairs, Office of Defense Trade
Controls Policy; Glenn Smith, Individually and in
His Official Capacity as the Senior Advisor, Office
of Defense Trade Controls, Defendants-Appellees

No. 15-50759

|
Filed March 15, 2017

Appeal from the United States District Court for the Western
District of Texas

ON PETITION FOR REHEARING EN BANC
(Opinion 09/20/2016, 838 F.3d 451)
Attorneys and Law Firms

Alan Gura, Gura, P.L.L.C., Alexandria, VA, Joshua Michael
Blackman, Houston, TX, Matthew Goldstein, Washington,
DC, William Bryan Mateja, Esq., Polsinelli, P.C., Dallas, TX,
David Scott Morris, Fish & Richardson, P.C., Austin, TX, for
Plaintiffs-Appellants.

Daniel Bentele Hahs Tenny, Esq., U.S. Department of
Justice, Michael 8S. Raab, U.S. Department of Justice,
Civil Division, Appellate Section, Washington, DC, for
Defendants-Appellees.

Bruce D. Brown, Reporters Committee for Freedom of the
Press, Washington, DC, Amicus Curiae for REPORTERS
COMMITTEE FOR FREEDOM OF THE PRESS, THOMAS
JEFFERSON CENTER FOR THE PROTECTION OF FREE
EXPRESSION.

Ilya Shapiro, Esq., Randal John Meyer, Cato Institute,
Washington, DC, Amicus Curiae for CATO INSTITUTE.

Raffi Melkonian, Wright & Close, LLP,
Houston, TX, Amicus Curiae for REPRESENTATIVE
THOMAS MASSIE, REPRESENTATIVE BRIAN

BABIN, REPRESENTATIVE K. MIKE CONAWAY,
REPRESENTATIVE JEFF DUNCAN, REPRESENTATIVE
BLAKE FARENTHOLD, REPRESENTATIVE *212
JOHN FLEMING, REPRESENTATIVE PAUL GOSAR,
REPRESENTATIVE WALTER JONES, MIKE KELLY,
REPRESENTATIVE STEVE KING, REPRESENTATIVE
RAUL LABRADOR, REPRESENTATIVE JEFF MILLER,
REPRESENTATIVE BILL POSEY, REPRESENTATIVE
TODD ROKITA, REPRESENTATIVE DANIEL
WEBSTER.

Leif A. Olson, Olson Firm, P.L.L.C., Humble, TX, David
T. Hardy, Tucson, AZ, Amicus Curiae for MADISON
SOCIETY FOUNDATION, INCORPORATED.

Kit Walsh, Electronic Frontier Foundation, San Francisco,
CA, Amicus Curiae for ELECTRONIC FRONTIER
FOUNDATION.

John Devereux Kimball, Esq., Martin Simon Krezalek, Blank
Rome, L.L.P., New York, NY, Amicus Curiae for BRADY
CENTER TO PREVENT GUN VIOLENCE.

Robert E. Henneke, Texas Public Policy Foundation,
Austin, TX, Amicus Curiae for TEXAS PUBLIC POLICY
FOUNDATION.

Before DAVIS, JONES, and GRAVES, Circuit Judges.
Opinion
W. EUGENE DAVIS, UNITED STATES CIRCUIT JUDGE

The Court having been polled at the request of one of its
members, and a majority of the judges who are in regular
service and not disqualified not having voted in favor (Fed.
R. App. P. 35 and Sth Cir. R. 35), the Petition for Rehearing
En Banc is DENIED. In the en bane poll, five judges voted in
favor of rehearing Judges Jones, Smith, Clement, Owen and

 

 

WASHSTATEC023548
Defense SAM UBED TMACD dhced Haver ROR WE OG 2M, 2Fileg,99/23/20 | Page 513 of 560

 

Elrod) and nine judges voted against rehearing (Chief Judge
Stewart and Judges Jolly, Dennis, Prado, Southwick, Haynes,
Graves, Higginson and Costa).

JENNIFER WALKER ELROD, Circuit Judge, joined

by JONES, SMITH, and CLEMENT, Circuit Judges,
dissenting from the denial of rehearing en banc.

The panel opinion's flawed preliminary injunction analysis
permits perhaps the most egregious deprivation of First
Amendment rights possible: a content-based prior restraint.
Judge Jones's cogent panel dissent thoroughly explores the
flaws in the panel opinion. I write here to highlight three
errors that warrant en banc review. First, the panel opinion
fails to review the likelihood of success on the merits
—which ten of our sister circuits agree is an essential
inquiry in a First Amendment preliminary injunction case.
Second, the panel opinion accepts that a mere assertion
of a national security interest is a sufficient justification
for a prior restraint on speech. Third, the panel opinion
conducts a fundamentally flawed analysis of irreparable
harm. Accordingly, I respectfully dissent from the denial of
en banc review in this case.

Prior restraints are “the most serious and least tolerable
infringement on First Amendment rights.” Nebraska Press
Ass'n vy, Stuart, 427 US. 539, 559, 96 §.Ct. 2791, 49 L.Ed 2d
683 (1976). In the context of a party seeking a preliminary
injunction, we have stressed the importance of determining
the likelihood of success on the merits—calling it “arguably
the most important factor.” Tesfamichael v. Gonzales, 411
F.3d 169, 176 (Sth Cir. 2005). Accordingly, ten of our sister
circuits have held that the likelihood of success on the merits
is a crucial, indispensable inquiry in the First Amendment
context. See Sindicato Puertorriqueno de Trabajadores v.
Fortuno, 699 F.3d 1, 10 (st Cir. 2012); NY Progress & Prot.
PAC » Walsh, 733 F.3d 483, 488 (2d Cir. 2013); *213 Stilp

v. Contino, 613 F.3d 405, 409 (3d Cir. 2010); WV Ass'n of

Club Owners & Fraternal Servs. v. Musgrave, 553 F.3d 292,
298 (4th Cir. 2009); Liberty Coins, LLC v. Goodman, 748 F.3d
682, 690 (6th Cir. 2014); ACLU of Mlinois v. Alvarez, 679 F.3d
583, 589-90 (7th Cir. 2012); Child Evangelism Fellowship
of Minn, v. Minneapolis Special Sch. Dist. No. 1, 690 F.3d
996, 1000 (8th Cir. 2012); Verlo ». Martinez, 820 F.3d 1113,
1126 (10th Cir. 2016); Scott v. Roberts, 612 F.3d 1279, 1297
(11th Cir. 2010); Pursuing America's Greatness v. FEC, 831
F.3d 500, 511 (D.C. Cir. 2016). Strikingly, however, the panel
opinion entirely fails to address the likelihood of success on

the merits, and in so doing creates a circuit split. This error
alone merits rehearing en banc.

Moreover, the panel opinion's failure to address the likelihood
of success on the merits infects its public interest analysis.
A court that ignores the merits of a constitutional claim
cannot meaningfully analyze the public interest, which, by
definition, favors the vigorous protection of First Amendment
rights. See Opulent Life Church v. City of Holly Springs,
Miss., 697 F.3d 279, 298 (5th Cir. 2012) (“[I}njunctions
protecting First Amendment freedoms are always in the
public interest.”) (citation omitted); see also Gordon ¥.
Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) [I]t may be
assumed that the Constitution is the ultimate expression of the
public interest.”). The panel opinion's failure to address the
likelihood of success on the merits denies Defense Distributed
a meaningful review of the public interest factor.

The panel opinion's public interest analysis is also flawed
because it relies on a mere assertion of a national security
interest. Defense Dist'd v. U.S. Dep't of State, 838 F.3d
451, 458 (Sth Cir. 2016) (noting that the Government
“asserted a very strong public interest in national defense
and national security.” (emphasis added)). Certainly there is
a strong public interest in national security. But there is a
paramount public interest in the exercise of constitutional
rights, particularly those guaranteed by the First Amendment:
“Any system of prior restraints of expression comes to this
Court bearing a heavy presumption against its constitutional
validity. The Government thus carries a heavy burden of
showing justification for the imposition of such a restraint.”
N.Y. Times Ca. v. United States, 403 U.S. 713, 714, 91 S.Ct.
2140, 29 L.Ed.2d 822 (1971) (citations omitted). To justify
a prior restraint, we have held that the Government must
show that the “expression sought to be restrained surely
will result in direct, immediate, and irreparable damage.”
Bernard v. Gulf Oil Co., 619 F.2d 459, 473 (Sth Cir. 1980)
(en banc); see also N.Y. Times, 403 U.S. at 730, 91 S.Ct. 2140
(Stewart, J., concurring). The Supreme Court has articulated
similar requirements: there must be a “requisite degree of
certainty [of danger] to justify restraint,” there must be
no “alternative measures” available, and the restraint must
“effectively ... operate to prevent the threatened danger.”
Nebraska Press, 427 U.S. at 562, 565, 569-70, 96 S.Ct.
2791. The Government contends that the gun designs at issue
could potentially threaten national security. However, this
speculation falls far short of the required showing under
Bernard and Nebraska Press, showing neither the immediacy
of the danger nor the necessity of the prior restraint. Allowing

 

 

WASHSTATEC023549
Defense SAM UBED TMACD dhced Haver ROR WE OG 2M, 2Fileg,99/23/20 Page 514 of 560

 

such a paltry assertion of national security interests to justify a
grave deprivation of First Amendment rights treats the words
“national security” as a magic spell, the mere invocation of
which makes free speech instantly disappear.

The panel opinion's flawed analysis in turn infects its
evaluation of irreparable harm. The panel opinion justifies
the prior restraint on speech because any harm to *214
Defense Distributed would be “temporary.” But irreparable
harm occurs whenever a constitutional right is deprived, even
for a short period of time. Elrod v. Burns, 427 ULS. 347,
373, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976) (“The loss of
First Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury.”). Even
if the panel opinion's “temporary harm” theory were valid,
the deprivation here has been anything but short. Instead,

as Judge Jones's panel dissent notes, because of the lack
of a preliminary injunction, Defense Distributed has been
effectively muzzled for over three years. Defense Dist'd, 838
F.3d at 463 (Jones, J., dissenting).

We have been warned that the “word ‘security’ is a broad,
vague generality whose contours should not be invoked
to abrogate the fundamental law embodied in the First
Amendment.” N.Y Times, 403 U.S. at 719, 91 S.Ct. 2140
(Black, J., concurring). Unfortunately, that is exactly what the
panel opinion has done. Accordingly, I respectfully dissent
from the denial of rehearing en banc.

AH Citations

865 F.3d 211 (Mem)

 

Ene of Document

@ 2079 Thomson Reulers. No cleun fo enging! US. Gaavernrreerit VYorks.

 

 

WASHSTATEC023550
Defense SANGRELY BY AO tad Rade POPU AGF Bo dalled 09/23/20 Page 515 of 560
499 L-Ed 2d 527" 86 USLW 3323, 86 USLW 3330

 

 

Synopsis
138 S.Ct. 638 _ Case below, 838 F.3d 451.
Supreme Court of the United States
DEFENSE DISTRIBUTED, et al., petitioners, Opinion
v. Petition for writ of certiorari to the United States Court of
DEPARTMENT OF STATE, et al. Appeals for the Fifth Circuit denied.
No. 17-190.
| All Citations
Jan. 8, 2018.
138 8.Ct. 638 (Mem), 199 L.Ed.2d 527, 86 USLW 3323, 86
USLW 3330
Ered of Docunient ND SO1G Thomson Reulers. No claim to original US. Gowarnmnent VWorka.

 

 

WASHSTATEC023551
Casecag8 IM SQVideBPal RPOGUEteMhaAPED? FiKeCOBPLeHeO Fageciodihigl 560

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

DEFENSE DISTRIBUTED, SECOND AMENDMENT
FOUNDATION, INC., and CONN WILLIAMSON,

Case No. 15-CV-372-RP

SECOND AMENDED
Plaintiffs, COMPLAINT
Vv.

§
8
§
8
§
§
§
U.S. DEPARTMENT OF STATE; REX TILLERSON, §
in his official capacity as Secretary of State; §
DIRECTORATE OF DEFENSE TRADE CONTROLS, — §
Department of State Bureau of Political Military Affairs; §
MIKE MILLER, in his official capacity as Acting 8
Deputy Assistant Secretary, Defense Trade Controls, §
Bureau of Political Military Affairs, Department of §
State; and SARAH J. HEIDEMA, in her official §
capacity as Acting Director, Office of Defense Trade §
Controls Policy, Bureau of Political Military Affairs, 8
Department of State; §

§

§

8

Defendants.

 

SECOND AMENDED COMPLAINT
Plaintiffs Defense Distributed, Second Amendment Foundation, Inc., and Conn
Williamson, by and through undersigned counsel, complain of Defendants as follows:
INTRODUCTION
“Any system of prior restraints of expression comes to this Court bearing a heavy
presumption against its constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70
(1963). The prior restraint system challenged here cannot overcome its presumption of

invalidity.

WASHSTATEC023552
Casecag8 IM SQVideBPal RPogUEteMhaAPED? FiKeCOBPeHeO Fageczodi71Gi 560

Contrary to the Justice Department’s warning that such actions are unconstitutional,
Defendants unlawfully apply the International Traffic in Arms Regulations, 22 C.F.R. Part 120
et seq. “ITAR”) to prohibit and frustrate Plaintiffs’ public speech, on the Internet and other open
forums, regarding arms in common use for lawful purposes. Defendants’ censorship of
Plaintiffs’ speech, and the ad hoc, informal and arbitrary manner in which that scheme is
applied, violate the First, Second, and Fifth Amendments to the United States Constitution.
Plaintiffs are entitled to declaratory and injunctive relief barring any further application of this
prior restraint scheme, and to recover money damages to compensate for the harm such
application has already caused.

The Parties

1. Plaintiff Defense Distributed is a Texas corporation organized under the laws of
the State of Texas, whose headquarters are located in Austin, Texas, and whose principal place
of business is located in Austin, Texas. Defense Distributed was organized and is operated for
the purpose of defending the civil liberty of popular access to arms guaranteed by the United
States Constitution through facilitating global access to, and the collaborative production of,
information and knowledge related to the three-dimensional (“3D”) printing of arms; and to
publish and distribute, at no cost to the public, such information and knowledge on the Internet
in promotion of the public interest.

2. Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a non-profit
membership organization incorporated under the laws of Washington with its principal place of
business in Bellevue, Washington. SAF has over 650,000 members and supporters nationwide,
including in Texas. The purposes of SAF include promoting, securing, and expanding access to

the exercise of the right to keep and bear arms; and education, research, publishing and legal

WASHSTATEC023553
Casecag8 IM SQVideBPal RPOgUEteMhaAPED? FiKeCOBPEHeO FagecsdRiG! 560

action focusing on the constitutional right to privately own and possess firearms, and the
consequences of gun control. SAF brings this action on behalf of its members.

3. Conn Williamson is a natural person and a citizen of the United States and the
State of Washington.

4. Defendant the United States Department of State is an executive agency of the
United States government responsible for administering and enforcing the ITAR under the
authority of the Arms Export Control Act of 1976, 22 U.S.C. § 2778, et seg. (“AECA”).

5. Defendant Rex W. Tillerson is sued in his official capacity as the Secretary of
State. In this capacity, he is responsible for the operation and management of the United States
Department of State, and this includes the operation and management of the Directorate of
Defense Trade Controls (“DDTC”) and administration and enforcement of the ITAR.

6. Defendant DDTC is a subordinate unit within the Department of State Bureau of
Political and Military Affairs responsible for administering and enforcing the ITAR.

7. Defendant Mike Miller is sued in his official capacity as the Acting Deputy
Assistant Secretary of State for Defense Trade Controls in the Bureau of Political-Military
Affairs. In his official capacity, Miller is responsible for the operation and management of
DDTC, and this includes administration and enforcement of the ITAR.

8. Defendant Sarah Heidema is sued in her official capacity as the Acting Director
of the Office of Defense Trade Controls Policy Division. In her official capacity, she is
responsible for administration of the ITAR, including ITAR’s commodity jurisdiction
procedures; implementation of regulatory changes as a result of defense trade reforms; and

providing guidance to industry on ITAR requirements.

WASHSTATEC023554
Casecag8 IM SQVideBPal RPOGUEtRMhaARPSD? FiKeCOBPIeHeO FagecaodeiG! 560

JURISDICTION AND VENUE

9. This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331, 1343, 2201, and 2202.

10. Venue lies in this Court pursuant to 28 U.S.C. § 1391(e)(1)(B) and (C), asa
substantial part of the events and omissions giving rise to the claim occurred, and Plaintiff
Defense Distributed resides, within the Western District of Texas.

STATEMENT OF FACTS
Broad and Vague Scope of the ITAR

11. The AECA affords the President limited control over the export of “defense
articles.” 22 U.S.C. § 2778(a)(1).

12. Although the AECA does not expressly authorize control over “technical data,”
the ITAR, which implements the Act, includes “technical data” within its definition of “defense
articles.” 22 C.F.R. § 120.6.

13. The ITAR broadly defines “technical data” as information “required for the
design, development, production, manufacture, assembly, operation, repair, testing, maintenance
or modification of defense articles.” 22 C.F.R. § 120.10. This includes “information in the form
of blueprints, drawings, photographs, plans, instructions or documentation” and “software”
“directly related to defense articles.” /d.

14. The ITAR requires advance government authorization to export technical data.
Criminal penalties for unauthorized exports of technical data and other violations of the ITAR
include, inter alia, prison terms of up to twenty (20) years and fines of up to $1,000,000 per
violation. 22 U.S.C. § 2778(c). Civil penalties include fines of over $1,000,000 per violation. 22

U.S.C. § 2778(e); 83 Fed. Reg. 234, 235 (Jan. 3, 2018).

WASHSTATEC023555
Casecag8 IM SQVideBPal RPOgUEteMhaARPSD? FiKeCOBPIEHeO FagecsaiG! 560

15. The scope of technical data subject to ITAR control, as described on the U.S.
Munitions List (““USML”), 22 C.F.R. § 121.1, 1s vague, ambiguous, and complex. Defendants
constantly change, often without notice, their views of what this scope entails.

16. Americans have submitted thousands of written requests, known as “commodity
jurisdiction requests,” to DDTC for official determinations as to the ITAR’s scope.

History of Defendants’ Prior Restraint Scheme

17. From 1969 to 1984, Footnote 3 to former ITAR Section 125.11 implied that the
ITAR imposed a prepublication approval requirement on publications of privately generated
ITAR-controlled technical data, stating that “[t]he burden for obtaining appropriate U.S.
Government approval for the publication of technical data falling within the definition in §
125.01, including such data as may be developed under other than U.S. Government contract, is
on the person or company seeking publication.”

18. Beginning in 1978, the U.S. Department of Justice’s Office of Legal Counsel
issued a series of written opinions advising Congress, the White House, and the Department of
State that the use of the ITAR to impose a prior restraint on publications of privately generated
unclassified information into the public domain violated the First Amendment of the United
States Constitution (the “Department of Justice memoranda’).

19. In 1980, the Department of State Office of Munitions Control, the predecessor to
Defendant DDTC, issued official guidance providing that “[a]pproval is not required for
publication of data within the United States as described in Section 125.11(a)(1). Footnote 3 to
Section 125.11 does not establish a prepublication review requirement.”

20, Thereafter, the Department of State removed Footnote 3 from the ITAR,

expressly stating its intent to address First Amendment concerns. See 49 Fed. Reg. 47,682 (Dec.

WASHSTATEC023556
Casecag8 IM SQVideBPal RPOgUEteMhaAPSD? FiweCOBPeHeO Fageccarligi 560

6, 1984). As such, to the extent the ITAR imposed any prepublication approval requirement on
private, non-classified speech, the requirement was ostensibly removed in 1984.

21, In 1995, Defendant the United States Department of State conceded in federal
court that reading the ITAR as imposing a prior restraint “is by far the most un-reasonable
interpretation of the provision, one that people of ordinary intelligence are least likely to assume
is the case.” Bernstein v. United States Department of State, et. al., No. C-95-0582, 1997 U.S.
Dist. Lexis 13146 (N.D. Cal. August 25, 1997).

22, Prior to May 2013, Defendant the United States Department of State had not only
disavowed the prior restraint in public notices and in federal court, it had never publicly enforced
a prior restraint under the ITAR.

The Published Files

23, Posting technical data on the Internet is perhaps the most common and effective
means of creating and disseminating information. A cursory search on Google and other Internet
search engines evidences that ITAR-controlled technical data is freely published in books,
scientific journals, and on the Internet.

24, Plaintiff Defense Distributed publishes files on the Internet as a means of
fulfilling its primary missions to promote the right to keep and bear arms and to educate the
public.

25, Defense Distributed privately generated technical information regarding a number
of gun-related items, including a trigger guard, grips, two receivers, a magazine for AR-15 rifles,

and a handgun (the “Published Files”).

WASHSTATEC023557
Casecag8 IM SQVideBPal RPogUEteMhaAPED? FiKeCOBPLeHeO FageeToaiZiGl 560

26, In December 2012, Defense Distributed began posting the Published Files on the
Internet for free, at no cost to the public. That publication inherently advanced Defense
Distributed’s educational mission.

27, At the time Defense Distributed posted the Published Files, there was no publicly
known case of Defendants enforcing a prepublication approval requirement under the ITAR.

28, Notwithstanding the Department of Justice memoranda, the 1980 guidance, the
1985 ITAR amendment, Defendant the United States Department of State’s representations to a
federal court in Bernstein v. United States, and Defendants’ failure to previously enforce a
prepublication approval requirement under the ITAR, on May 8, 2013, DDTC sent Defense
Distributed a letter that warned:

DTCC/END is conducting a review of technical data made publicly available by

Defense Distributed through its 3D printing website, DEFCAD.org, the majority

of which appear to be related to items in Category I of the USML. Defense

Distributed may have released ITAR-controlled technical data without the

required prior authorization from the Directorate of Defense Trade Controls

(DDTC), a violation of the ITAR.

29. At the time it posted the Published Files, Defense Distributed did not know that
DDTC would demand pre-approval of public speech. Defense Distributed believed, and
continues to believe, that the United States Constitution guarantees a right to share truthful
speech—especially speech concerning fundamental constitutional rights—in open forums.
Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied
with DDTC’s demands and removed all of the Published Files from its servers.

30. The DDTC letter further directed Defense Distributed to submit the Published
Files to DDTC for review using the DDTC “commodity jurisdiction” procedure, the ITAR

procedure “used with the U.S. Government if doubt exists as to whether an article or service is

covered by the U.S. Munitions List.” 22 C.F.R. § 120.4(a).

WASHSTATEC023558
Casecag8 IM SQVideBPal RPOGUEtRMaARPED? FiKeCOBPLEHe0 FagecsatiGl 560

31. Defense Distributed complied with DDTC’s request and filed ten (10) commodity
jurisdiction requests covering the Published Files on June 21, 2013.

32. On June 4, 2015—nearly two years from the date of Defense Distributed’s
commodity jurisdiction requests and six days before their first responsive pleading was due in
this case-—Defendants issued a response to the ten commodity jurisdiction requests. They
determined that six of the Published Files, including the handgun files, were ITAR-controlled.

The “Ghost Gunner” Files

33. DDTC identifies the Department of Defense Office of Prepublication Review and
Security “DOPSR’”) as the government agency from which private persons must obtain prior
approval for publication of privately generated technical information subject to ITAR control.

34. Neither the Code of Federal Regulations nor any other public law establishes a
timeline for decision, standard of review, or an appeals process for DOPSR public release
determinations.

35. Worsening this situation, DOPSR refuses to review information that it deems is
not clearly subject to the ITAR.

36. On September 25, 2014, Defense Distributed sent DOPSR a request for
prepublication approval for public release of files containing technical information on a machine,
named the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun
parts (the “Ghost Gunner Files”).

37. On October 1, 2014, DOPSR sent Defense Distributed a letter stating that it
refused to review Defense Distributed’s request for approval because DOPSR was unsure
whether the Ghost Gunner was subject to the ITAR. Also in its letter, DOPSR recommended that

Defense Distributed submit another commodity jurisdiction request to DDTC.

WASHSTATEC023559
CaseQag8 IM SQVideBPal RPOGDEteMhaARPSD? FiweCOBPeHeO Fagecdarig! 560

38. Defense Distributed submitted another commodity jurisdiction request for the
Ghost Gunner to DDTC on January 2, 2015.

39. On April 13, 2015, DDTC responded to the Ghost Gunner commodity jurisdiction
request. It determined that the Ghost Gunner machine is not subject to ITAR, but that “software,
data files, project files, coding, and models for producing a defense article, to include 80% AR-
15 lower receivers, are subject to the jurisdiction of the Department of State in accordance with
[the ITAR].” Defense Distributed did not seek a determination with respect to such files, but it
did seek a determination as to whether the software necessary to build and operate the Ghost
Gunner machine is ITAR-controlled. DDTC subsequently clarified that such software is, like the
machine itself, not subject to ITAR controls, but reiterated its ruling with respect to files related
to the production of a “defense article.”

Prior Restraint on CAD Files

40. Since September 2, 2014, Defense Distributed has made multiple requests to
DOPSR for prepublication review of certain computer-aided design (“CAD”) files.

4l. On December 31, 2014, nearly four months after Defense Distributed submitted
the first of the CAD review requests, DOPSR sent Defense Distributed two letters dated
December 22, 2014, stating that it refused to review the CAD files. DOPSR’s decision was
made, in whole or in part, with specific direction from DDTC.

42, The DOPSR letter directed Defense Distributed to the DDTC Compliance and
Enforcement Division for further questions on public release of the CAD files. However,
because this is not the DDTC division responsible for issuing licenses or other forms of DDTC
authorization, on January 5, 2015, Defense Distributed sent a written request to DDTC for

guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

WASHSTATEC023560
Case gse0icvs QL bds¥2IR DOD URERIcHe OES Fide O9A6AEO PRGILO OF 06 560

43, To date, DDTC has not responded to Defense Distributed’s request for guidance

on how to obtain authorization from DDTC Compliance for release of the CAD files.
Prior Restraint on Other Files

44, Defense Distributed has and will continue to create and possess other files that
contain technical information, to include design drawings, rendered images, written
manufacturing instructions, and other technical information that Defense Distributed intends to
post to public forums on the Internet. Many of these files are described in the USML.

4S. Plaintiff SAF’s members, including, e.g., Conn Williamson and Peter Versnel,
have a keen interest in accessing, studying, sharing, modifying, and learning from Defense
Distributed’s various files, as well as similar 3D printing files related to firearms that they or
others have created. They would access and share these files on the Internet, and use the files for
various purposes, including the manufacture of firearms of the kind in common use that they
would keep operable and use for self-defense, but cannot do so owing to the prepublication
approval requirement. But for DDTC’s prepublication approval requirement on such files, SAF
would expend its resources to publish and promote, on the Internet, the distribution of Defense
Distributed’s various files, and similar files generated by its members and others.

High Price Tag for Public Speech Licenses

46, The ITAR requires that any person who engages in the United States in the
business of exporting technical data to register with the DDTC. See 22 C.F.R. § 122.1(a). For
the purpose of the ITAR, engaging in such a business requires only one occasion of exporting
technical data. /d.

AT. DDTC Registration is a precondition to the issuance of any license or other

approval under the ITAR. See 22 C.F.R. § 122.1(c).

10

WASHSTATEC023561
Case ase0icvsAL_bosv2IR DOD UBERich? OE2 Fide OSA6AEO PRGIE DOF 06 560

48. The base fee for DDTC registration is $2,250.00 a year. See 22 C.F.R. § 122.3(a).

This fee increases based on the number of licenses requested in the previous year.
Great, Irreparable, and Continuing Harm

49. But for DDTC’s impositions upon the distribution of the Published Files, Ghost
Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject
Files”), Plaintiffs would freely distribute the Subject Files. Plaintiffs refrain from distributing the
Subject Files because they reasonably fear that Defendants would pursue criminal and civil
enforcement proceedings against Plaintiffs for doing so.

50. DDTC’s acts have thus caused irreparable injury to Plaintiffs, their customers,
visitors, and members, whose First, Second, and Fifth Amendment rights are violated by
DDTC’s actions.

COUNT ONE
ULTRA VIRES GOVERNMENT ACTION

S1. Paragraphs | through 50 are incorporated as though fully set forth herein.

52. The Defendants’ imposition of the prepublication requirement, against any non-
classified privately-generated speech, including on (but not limited to) the Subject Files, lies
beyond any authority conferred upon them by Congress under the AECA, as confirmed by the
1985 ITAR amendment. Accordingly, Defendants’ imposition of the prepublication approval
requirement is ultra vires and Plaintiffs are entitled to injunctive relief against Defendants’

application of the prepublication approval requirement.

I

WASHSTATEC023562
Case ase0icvs QL bosv2IR DOD uBERich?OE2 Fide OSA6AE0 PRGIE DOF 06 560

COUNT TWo
RIGHT OF FREE SPEECH—-U.S. CONST. AMEND. I

53. Paragraphs | through 52 are incorporated as though fully set forth herein.

54. Defendants’ prepublication approval requirement is invalid on its face, and as
applied to Plaintiffs’ public speech, as an unconstitutional prior restraint on protected expression.

55. Defendants’ prepublication approval requirement is invalid on its face, and as
applied to Plaintiffs’ public speech, as overly broad, inherently vague, ambiguous, and lacking
adequate procedural protections.

56. Defendants’ prepublication approval requirement is invalid as applied to Defense
Distributed’s posting of the Subject Files, because Defendants have selectively applied the prior
restraint based on the content of speech and/or the identity of the speaker.

57. Defendants’ interruption and prevention of Plaintiffs from publishing the subject
files, under color of federal law, violates Plaintiffs’ rights under the First Amendment to the
United States Constitution, causing Plaintiffs, their customers, visitors and members significant
damages. Plaintiffs are therefore entitled to injunctive relief against Defendants’ application of
the prior restraint.

COUNT THREE
RIGHT TO KEEP AND BEAR ARMS—-U.S. CONST. AMEND. IT

58. Paragraphs | through 57 are incorporated as though fully set forth herein.

59. The fundamental Second Amendment right to keep and bear arms inherently
embodies two complimentary guarantees: the right to acquire arms, and the right to make arms.

60. If one cannot acquire or create arms, one cannot exercise Second Amendment

rights. Infringing upon the creation and acquisition of arms of the kind in common use for

12

WASHSTATEC023563
Case ase0icvs QL bosv20R DOD UBEnich?OE2 Fide OSA6AEO PRGIAS OF 06 560

traditional lawful purposes violates the Second Amendment. District of Columbia v. Heller, 554
U.S. 570, 627 (2008).

61. By maintaining and enforcing the prepublication approval requirement and
forbidding Plaintiffs from publishing the subject files, which enable the lawful manufacture of
firearms, Defendants are violating the Second Amendment rights of Plaintiffs, their customers,
members, and visitors. Plaintiffs are therefore entitled to injunctive relief against Defendants’
application of the prior restraint.

COUNT FOUR
RIGHT TO DUE PROCESS OF LAW—-U.S. CONST. AMEND. V

62. Paragraphs | through 61 are incorporated as though fully set forth herein.

63. The Due Process Clause of the Fifth Amendment to the United States
Constitution requires the Government to provide fair notice of what is prohibited, prohibits
vague laws, and prevents arbitrary enforcement of the laws.

64. On its face, Defendants’ prepublication approval requirement is overly broad,
vague, arbitrary, and lacks adequate procedural safeguards. Plaintiffs are therefore entitled to
injunctive relief against Defendants’ application of the prior restraint.

65. As applied to Defense Distributed, Defendants’ imposition of the prepublication
approval requirement, failure to clearly describe the information subject to the prior restraint,
and failure to provide a process for timely review of Defense Distributed’s speech have deprived
Defense Distributed ofits right to fair notice of what is required under the law and adequate
process, in violation of the Fifth Amendment. Defense Distributed is therefore entitled to

injunctive relief against Defendants’ application of the prior restraint.

13

WASHSTATEC023564
Case gse0icvsALbosv2IR DO URERIcH? OES Fide OSA6AEO PRGIED OF 06 560

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that judgment be entered in their favor and against
Defendants as follows:

1. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information is, on its face and as applied to Plaintiffs’ public speech, null
and void, and of no effect, as an unconstitutional Ultra Vires government action.

2. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to
include Internet postings of the Subject Files, violates the First Amendment to the United States
Constitution;

3. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to public speech, to include the
Internet posting of files used in the production of arms of the kind in common use for traditional
lawful purposes, including but not limited to the Subject Files, violates the Second Amendment
to the United States Constitution;

4. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to
include Internet postings of the Subject Files, violates the Fifth Amendment to the United States
Constitution;

5. An order permanently enjoining Defendants, their officers, agents, servants,
employees, and all persons in active concert or participation with them who receive actual notice
of the injunction, from enforcing the prepublication approval requirement against public speech

on privately generated unclassified information;

14

WASHSTATEC023565
Case ase0icvsPQLbdsv2IR DOD URERICH? OES Fide O9A6AE0 PRGIES OP 06 560

6. An order permanently enjoining Defendants, their officers, agents, servants,
employees, and all persons in active concert or participation with them who receive actual notice
of the injunction, from enforcing the prepublication approval requirement against Plaintiffs’

public speech, to include Internet postings of the Subject Files;

7. Attorney fees and costs pursuant to 28 U.S.C. § 2412; and

8. Any other further relief as the Court deems just and appropriate.

Dated: January 31,2018

/s/ Alan Gura

Alan Gura

Virginia Bar No. 68842*

Gura PLLC

916 Prince Street, Suite 107
Alexandria, Virginia 22314

703 .835.9085/Fax 703.997.7665
alan@guraplle.com

 

/s/ Matthew Goldstein

Matthew Goldstein

D.C. Bar No. 975000*

Matthew A. Goldstein, PLLC
1875 Connecticut Avenue, N.W.
10th Floor

Washington, DC 20009
202.550.0040/Fax 202.683.6679
matthew@goldsteinplle.com

 

‘s/ David S. Morris

William T. “Tommy” Jacks
Texas State Bar No. 10452000
David 8. Morris

Texas State Bar No. 24032877
FISH & RICHARDSON P.C.
One Congress Plaza, Suite 810
111 Congress Avenue

Austin, Texas 78701
$12.472.5070/Fax 512.320.8935
jacks@ fr.com

dmorris@ fr.com

 

15

WASHSTATEC023566

Respectfully submitted,

/s/ William B. Mateja

William B. Mateja

Texas State Bar No. 13185350
POLSINELLI P.C.

2950 N. Harwood, Suite 2100
Dallas, Texas 75201
214.397.0030/Fax 214.397.0033
Mateja@polsinelli.com

 

/s/ Josh Blackman

Josh Blackman

Virginia Bar No. 78292

1303 San Jacinto Street

Houston, Texas 77002
202.294.9003/Fax: 713.646.1766
joshblackman@ gmail.com

 

*Admitted pro hac vice
Casecag8 IM SQVideBPal RPoguEteMhaAheZ® FilweCOAReHe0 Fagecioerlgol 560

WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintifts, §
§

v. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al, §
Defendants. §

 

DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

 

WASHSTATEC023567
Casecag8 IM SQVideBPal RPogUEteMhaAheZ® FiweCOAReHeO Fageczei2g0! 560

TABLE OF CONTENTS

BACKGROUND wn eeiceccssccccsscccessccesssccsssccccesssseessscecsssecessecessscceasocesssseetessaecsssecessceesnsecesneceassectesssssesssecessuers 1
ARGUMEN Tiieccceccccccccsssccsssccesssccssccsesssscecssecsssecessecessseceasecesussectasssasesssceesssecensecesnscecasccetusssatesssaesussecessceesase 2
I. Plaintiffs’ First Amendment Claims Should Be Dismissed. icc eicccccessecessscesssscssesecesscessesesseses 2

A. The First Amendment Does Not Apply To The Export Of CAD
Files That Function To Automatically Create A Firearm Or Its

COMPONENES .eeeceeccesssecesseecesseeeesseeesesescatseecasseecssseecssseecesseesessseessesessnesessscsesssceessseeessseecsseeeenss 2
B. If the First Amendment Applies, This Regulation Survives First

Amendment Scrutiny. .ccccccsccccsssesessssssssecerscsessssssssceserssescsssesrsseeersseasssssetsceserseeesseneetes 5
C. ITAR’s Export Controls Are Not Unconstitutionally Overbroad...... eens 8
D. TTAR’s Export Controls Are Not An Unconstitutional Prior Restraint... 10
Il. Plaintiffs’ Second Amendment Claims Should Be Dismissed. ........ccssscccssceceseecessscereseesceseetenees 13
A. Plaintiffs Lack Standing to Bring a Second Amendment Challenge... 13

1. Defense Distributed Has Not Suffered a Harm to Second
Amendment Interests. ..c.ccecccceesesceseseeseceeessesceseseeesaesceeeseeeeacseeaeeesaeseeacaeeeeaeseaeaeees 14

2. SAF and Conn Williamson Have Failed to Plead Sufficient
Allegations of Injury and Any Second Amendment Injury is Not

"Traceable to Defendants’ ACtS. ..ccccccccccssscessccesscessceceseccesscessessssssesscsesssecesueceeaase 15

B. Plaintiffs’ Second Amendment Challenge Pails on the Merits... ccc 16

TIL. Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits. ...ccccccccessscesssceetscssssessecesnes 19

CONCLUSION uuu cecccssccecscecccssccesscescconsceascesccnsceaecaccnneceaeceascnneceascnaccnneceascnaccaneceasenaccaneceasenacenneceasenacenacenss 20
i

WASHSTATEC023568
Casenag8 IM SQVideBPal RPoguEteMhaAhe2® FilweKOAReHeO FageesHeeao! 560

TABLE OF AUTHORITIES

CASES
Ass'n of Am. Physicians ¢ Surgeons, Inc. v. Tex. Med. Bd.,

627 F.3d 547 (5th Cir, 2010) sescsssssssssssssssssusessusssisssssussssisssssssssussssussssisasisssssusssssessussssssseneste 15
Bernstein v. U.S. Dep't. of Justice,

192 F.3d 1308 (th Cit, 1999) oo ccessssesseseesesseessssesssesessessesessessseseescasssssseessesescasssesseesseaeseaseseeseeecees 4
Bernstein v. U.S. Dep't. of Justice,

176 P.3d 1132 (Gth Cir. 1999) ce ccessseneseeenssceeersesessssssssceserseeessesessseeerseesssesersceeerseeesseeetseesenss 4
Bonds v. Tandy,

457 F.3d 409 (Sth Cit. 2006) .occccecceccccsesseseessssessseseesessessssesssesesessessssseesseseescssessssacessesesscssessesasesseseeneans 14
Broadrick v. Oklahoma,

A13 U.S. GOL (1973) eecccceesscecesseesssseceesseeessesssscesesssesesseesssseeeessscessseesssseeeessseessseessnseeeesseeessseessssceeenseeess 8, 9
Brockett v. Spokane Arcades,

A472 U.S. 491 (1985) cecessscssssssssssssssssssvsssssssissssesassunassesassusasiisasessaseesasesasissasstnasssvasenvasesnaseseate 9
Brown v. Eentm’t Merchs. Ass'n,

564 U.S. 786 (2011) cressesssssssssssssussssussssussssusesissssiisssiusssiisssiusssiusessisessisasiisassusssssnssusessnsnteente 17
Brown v. Livingston,

524 B. Apps. 111 (Sth Cit, 2013) sssssccssssssussssussssussssussssissssussssussssissssissssissssusasssassisssesssesate 15
Bullfrog Films v. Wick,

646 F. Supp. 492 (C.D. Cal. 1986) cesssssssssssussssssssussssussssussssusssiussssusssiussssussssussssasssastsesseeete 4
Capital Cities! ABC, Ine. v. Brady,

740 F. Supp. 1007 (SD.N.Y. 1990) sesccssssssssssssssussssussssussssussssusstsussssussssussssusssssssssstsnsseease if
Catholic Leadership Coal. of Tex. v. Reisman,

764 B.3d 409 (Sth Cit. 2014) occ ccccescccsssseessssesesssssssessssssssssssssssessssessssssesssssessssessssssessssecessseesssssesesaeens 10
CFIC v. Vartuli,

228 F.3d 94 (2d Cit. 2000) .eccccccccccecesesessestsesneesssscessestsscssessssssessestsacsnssessssessesisacsnessssssesseseacanenesaeess 3, 4
City of Lakenood v. Plain Dealer Publ’g Co.,

A486 U.S. 750 (1988) occ escsecesseestseeeersnesesseesssseeeersncsessseserseeeerseceesssesarsseeesecacsseeserscesersneeesseeeees 10, 11, 12
City of Littleton v. Z.J. Gifts D-4,

BAL US. 774 (2004) ceceeccsceessececssseseseeesssseecssssesesssesssescensesessseseseeeesssescssseeatscesevsecacssseeersseeerseeacsseneates 11, 12

ii

WASHSTATEC023569
Casenag8 IM SQVideBPal RPoguateMhaAhe2® FilweCOAReHe0 Fagecaergo! 560

Collins v. Morgan Stanley Dean Witter,
224 F.3d 496 (Sth Cit. 2000) occ ccccecssessseeesessesesesssescsestssssssessseesssesessessssesseescsesesnessesssseeessesesneaseeesseecees 3

Def: Distributed v. Dep't of State,
121 P. Supp. 3d 680 (W.D. Tex. 2015) (DD DP?) ccc ceessteesseeesseenersneeessenessseeeessseessseeesteceees ASSUME

Def. Distributed v. Dep't of State,
838 F.3d 451 (6th Cir. 2016) (DD IP’),
rehearing en banc denied, 865 F.3d 211 6th Cir. 2017),

certiorari denied, 138 S. Ct. 638 (2018) ecceccceeseesesnesssssessseessestescsnssesssessesneecsnesessssessentencsneneeseeens OSSII
District of Columbia v. Heller,

554. U.S. 570 (2008) csssscssssssssssessssssssssssssssssssesnasssunestnssssssissssunsssssnsssanenssistenenssensnasesssnssenssee 16
Exqual Rights Cir. v. Post Properties, Ine.,

633 F.3d 1136 (D.C. Cit. 2011) ccccccccscceseesessssssssssessssssssessesssssessssesessseesssssessssesssessessssscsssseesssssesensaeens 16
Exxell v. City of Chicago,

651 F.3d 684 (7th Cit. 2011) cccccececcccsesseseesseeseseseesesssssssseecsestsnesssessseescsesteneasssesseeessesesneaseseseeeeeees 13, 14
Fontenot v. McCraw,

777 Bi3d TAL (Sth Cit. 2015) ccc cceccccsessesseessssesssesessessesssssessseseescssessssaeessesesacssessssacessesesscssessesasesseseeneans 14
Forsyth Cnty. v. Nationalist Movement,

505 U.S. 123 (1992) vocssccssssssssssenssesssssssussensussntessassesasesusssssussssusssssisesssnssstenssasesunssssunesseunesesuesee i
Freedman v. State of Md.,

380 U.S. 51 (1965) ceccsssssssssssssssssssssusssssssssssusssssususssusnassssnassusuasesnssssssanssusasesssasssusassensassessestenseee 1
FW7/PBS v. City of Dallas,

493 US. 215 (1990) scccosssssssssssssessssssssssssusnassssunssssnaseusnssesusssssussssusasssssssssusassenenssssestenansssnsnstsee 14
Hazehvood Sch. Dist. v. Kublmeter,

A84 U.S. 260 (1988) oe ceceecssceeesssseessestsscsnesssssssssestescsnessssesssesesscsnsnsssasessesisscsnessesasessestsacaneeeesasessesteecanenes 10
Holder v. Humanitarian Law Project,

BOL U.S. 1 (2010) cecccssssssssssussssssesssusssesenssesusnsssusnensusunsisssssssassnasasseinassunenseusesesunsssesnsseenseee 4,5,6
Hotxe v. Burwell,

784 F.3d 984 (Sth Cit. 2015) ooccccccscsssseesessesessessssessssssssessessssscsssssssssssesssssessssessssssessssecsssseesssesesesaeess 14
Hurley v. Lrish-Am. Gay, Lesbian & Bisexual Grp. of Boston,

515 U.S. 557 (1995) sssssscsssssssssesssssssusssssusasssusanssusssssusssssusssssssvassasusssssesssnsestensvassnsesssuuessenssasseunssee 3
Junger v. Datey,

209 F.3d 481 (6th Cit. 2000) 0... ccccccesceccseseesesseeessseessesesseasesssssesssesesseassssssessseseeneasesesseessesteeasesesseeeeeenees 5

ili

WASHSTATEC023570
Casecag8 IM SQVideBPal RPoguateMhaAheZ® FiweKOAReHeO Fagecsehaol 560

Karn v. US. Dept. of State,

925 F.Supp. 1 (D.D.C. 1996) sesssssssssssssssesssssssssssssussensssssssssassnasasssusssssusasssssassunaseesssesssestenenee 10
Laker Airways, Lid. v. Pan Am. World Airways, Inc.,

604 F. Supp. 280 (D.D.C. 1984) .ssssccssssussssuusesssusssssunssesusssesssssessentussetsssassnssssessatsessssiseesenseee 4
Lewis v. Casey,

518 U.S. 343 (1996) sessssssssssssssssusssssssssssusssssssssssusssssusssssusvasssnasesnasssssasseusasssasasssusassesaseessassenssee 14
Mance v. Sessions,

880 F.3d 183 (5th Cir, 2018) .ccccccecesessescsesssesssssessesnsscssesessssessestsscssessssssessestsacsnesessasessestsecaneeeses aSSU0
Matal v. Tam,

137 S. Ct. 1744 (2017) cssossscsssssssssesssssssusssssssnsssssssssussasenusssssussssusnssssasseusesssussasensestenueatsnseasscenssee 6
Mather v. Central Pac. Bank,

2014 WL 5580963 (D. Haw. 2014) 0... cecscceesseessenessseesessseesssesssseeeessseessseessssceeesseeessseeesseenesseeessses 15
Members af City Council of City of Lid. v. Taxpayers for Vincent,

466 U.S. 789 (1984) secssssssssssssssssessssssssssusnsssasnsssssnsssussasssssasssisseusaseusssssusasssusnsssusesssessssensessensese 9
Milwaukee Police Ass’n v. Jones,

192 P.3d 742 (7th Cit. 1999) oo ccccceesecsseensscsseesssseessesnsscssesssssssssestsacsnessssassssesnsacansssssasessesteacanessesasesssnees 10
Miss. State Democratic Party v. Barbour,

529 F.3d 538 (Sth Cir, 2008) scccsssssusssssssssesusssssssssssusnssssssssssssaseasssseusssssusasssssasssusassesssesssestenesee 14
N.Y. State Club Ass'n v. City of New York,

ABT US. 1 (1988) sosssscossssessssssssssesssessssssesssensusunssssssnsnsassesasenunssesunessusesssinassissasessssssssssssnnesseneese 8
Natl Rifle Ass'n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,

700 F.3d 185 (Sth Cir, 2012) eccccccccsssesecsssesessssssssessesssssessssssesessssssesessssssesessessseaessesessssesesseees 15, 16, 17
Near v. Minnesota ex rel. Olson,

283 U.S. 697 (L9OBD) .ceceecccsecessessestsnesseesssesssestseasssssseesseseseassessseesseseescasseseseeesseseeneaseeteseeseseaeeeaseeeses 11, 12
New York Times Co. v. United States,

AO3 U.S. TIS 97D) ccececccceecessecseetesesseesssseessestescsnsssssssessestsscsnesessssessestsassnesssasessesesacanessesseesseseencanensesssessets 11
Oller v. Roussel,

609 F. App’x 770 (Sth Cit. 2015) scessccsossssssssussssssssssusssssussssssssssssssssusasssusssssunesssussssaunsssenessteeee 12
Petro-Chem Processing v. EPA,

866 F.2d 433 (D.C. Cit. 1989) oc cecccseccessessesesesssseessssssssecssssessssssssesssessssessssssssssscsssseesssssesesecessseesaeens 16
Prometheus Radio Project v. PCC,

373 F.3d 372 (3d Cit. 2004) .ccccceecsseeseesesesessesesessseesesessssessssssseesescsssssssseesseesescessssesesessesescsnenseeeeess 8,18

iv

WASHSTATEC023571
Casenag8 IM SQVideBPal RPoguateMhaAhe2® FilweCOAReHe0 Fageccraigol 560

Pub. Citizen, Ine. v. Bomer,

274 F.3d 212 (Sth Cit. 2001) oc cccccecssceesseseesessesesssssescsesssseasssssseesssesessessssssseeseseseenesseeesseeeeseneeeeasens 14,15
Reed v. Town of Gilbert,
135 S. Ct, 2218 (2015) cscsccsssssssssnsssessssessssssassesassusansesasissasiisasssassusasssasssassssasssasssnaseseaseseee 5, 6

S. Utah Wild. Alliance v. Palma,
2011 WL 2565198 (D. Utah 2011)... cc ceeeceessessssssesescesssssessssesessssesssssessssesssessesssssesssseesssssesensacens 15

See’y of State of Md. v. Munson,
AGT U.S. 947 (1984) oe ecccsecesseessesesnesseessssessseseesesseessseesssesesseasenssseescsesesneasssseseeessesesnesseeesseesseseeneaseseeseeesenees 9

Second Amendment Arms v. City of Chicago,
135 F. Supp. 3d 743 (N.D. HL 2015) ccsccssssssssssssussssusasiusessusessusasiusssiusesiusssiusesiunstsieetssessueetee 14

Shelby Cay. v. Holder,
133 S. Ct. 2612 (2013) .cccccccecsscecsseesssseeeersseesssesssseesesssesssseesssseceesseceesseessssceeessseessssesssseeeessecesseesssscenensee 17

Se. Promotions v. Conrad,
420 U.S. 546 (1975) secossssssssssssussssussssussssussssusessussssusasiusnssusasiusasiusasiusassusessusassussssusssseesseeteueee 12

Spokeo, Inc. v. Robins,
136 S. Ct. 1540 (2016) seessssesssssssssssssssssussssusnssussssussssusnsiusnsiissssuesseisssesstiusnsssssssssenentensneeestee 14

Stage P.C. v. U.S. Dep’t of State,
158 F. Supp. 3d 203 (S.D.N.Y. 2016),
aff'd, 673 F. App’x 93 (2d Cir. 2016),

cert. denied, 138 S. Ct. 721 (2018) ..cceeccccssssssesessesesessssessscssssesessssesesscsssseeessssesesecsssseessssesenseesssneeeeeeeees 6,9
Teixeira v. County of Alameda,

873 F.3d 670 (Gth Cir. 2017) ccccccccccccsscscsssseseecsseeescssssessseessessesesesssssssesseesesesesseasssesseeseseaneeasens 13, 14, 17
Texas v. Johnson,

491 US. 397 (1989) ceccossscssssssssssssussssussssusesiusessusessusessusnsiusessusasiuessusesusasiusssiuestsusassusessesseueete 2
United States v. Hicks,

980 F.2d 963 (Sth Cir, 1992) oc cccsccecsssenesseeensseceesseeesseessssecsesscecsssecssscesessscecsssesssseeeesseceesseesessceessee 8,9
United States v. Hsu,

364 F.3d 192 (4th Cit. 2004) .cccccccssccsssseessssesesssssssessssssssssssssssessssssessssesssssessssessssssessnsecsssseesssssesenseeens 20
United States v. Chi Mak,

683 F.3d 1126 Oth Cit, 2012) o.cccccccccsesseseessssesssesessesseessssesssestsncsssssssseessestsacssessssaeesseseencaneseesaeeseets MASSTM
United States v. Fidler Indus., Inc.,

579 B.2d 516 (9th Cir. 1978) ecccecesssesessseneessssssesessseesesesssssssessseeescssessecsessseeescsssssesseesseseescsseeeeee 6,11

V

WASHSTATEC023572
Casecagé IM SQVideBPal RPoguateMhaAheZ® FiweCOAReHeO Fagee7oai/g0! 560

United States v. Martinez,
904 F.2d 601 (11th Cir. 1990) Leseccseeeussseecscessscusseeccseecsseueuseccececcssuucsseceseeassuunstsecssceseueuenseesssceasucusseseseecssenansnsss 7

United States v. Posey,
864 F.2d 1487 Oth Cir, 1989) ccc ccccscssesceeessseesssesssseecesssesesssssssseecesssescsssesessesersescsssesersceserseecsseeeetes 6

United States v. Williams,
553 U.S. 285 (2008) seossscsssssssssssssussssussssussssusessussssussssussssussssussssusassusassusasiisassusasssnsssassneassneate 20

United States v. Zhen Zhou Wu,
711 F.3d 1 (st Cir. 2013),

cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013) weccccsccesseseseeseeeesseeeneees 2, 20
Universal City Studios, Ine. v. Corley,

273 F.3d 429 (2d Cit. 2001) cccccecceccccseeseseessssessseseenesssessseesseseesessssseseeessesescassessseseseseesesssessseeesseseeeaseeeees 4
Valley Forge Christian College v. Ams. United for Separation of Church and State, Ine.,

454 U.S. 464 (1982) coesssssssssssssssssusessusossssssisssssusnsisenssussssussssusnssusestsussiisnssisssssessuenssusnsseeteueet 16
Virginia v. Hicks,

539 U.S. 113 (2003) seossscssssessesssssussssssssisssssnssissssisnsiisassissssissssissssentoissssestsastonsstsneatenestenensese 9
Voting for Am., Inc. v. Steen,

732 F.3d 382 (Sth Cit. 2013) ecccccsccesssesesscsssesesesssseesssssssssssssssesesesssssssscssssessssssssessesessseeseeesesseees 3,4, 9
Warth v. Seldin,

A422 U.S. 490 (1975) .eccccccsesessesssestssesseessssesssesessesssesessesssesesseasesseseesesesesncasssseseeessesesessseseseesseseeneaseseeseeeeeenees 8
Wilhams-Yulee v. Plorida Bar,

135 S. Ct. 1656 (2015) sccssccssssssssussssusessusessussssusassusnssunasiusasiussssunasissnsiusssiusasiuestiusstsuestsusesseaseuee 8
STATUTES
18 U.S.C. § 233 9B occcccccccccsscescsssecssessecscscscsessssnesecsecsssessesscaeeesesesessssesssseesecscsessessesseesecsseuseessesscaeeesaneneeaseseges 5
22 US.C. 9 2778. occ cce ceseeeesseecesenesesescassescssseecssseccesseecessseessnesessnesessnesessscessssessssseessseeesssseeeneeeeenney assum
REGULATIONS
22 CAPR. § 120.1 CL SG ececcceccscesesesesesesessessneneenesesssescsssesesssssesesssssesesesessseseseseneseseasseseassssessseseasseseaseeseneaseeneaneeneey 2
22 CLBLR. § D204 ccc ccccccccecseenenesecececsceesssecessesesssssecesscessssscesssecsesseesesscecsssesesssecessssesasssenssscsssusseenssecaseaes 2,8
22 CLBLR. § 120.6 .ecccccccccccscccscsessceeecsssescssessecscsessesesenscscseesssessessssesessnesecseesseessesscssesseeesesassseseneesecseessaes 2,7, 20
22 CLELR. § VD 2010. cccecccsesesesseeseessseseesesesesesesssessscscsssssesssssessssesessesesenesesesesessscsssssssssesessessessaeeesenseeteeeey asSUM

vi

WASHSTATEC023573
Casenag8 IM SQVideBPal RPoguEteMhaAhe2® FiweCOAeHe0 Fagecsraeaol 560

22 CLPLR. § D201 Loe ccc cee csccsesececsceesessseserscecssseessssecsssssesesssesessseseseeenssscsesseseseseseseseeseseesesseeenases 7,11
22 CLPLR. § L201 7 cece ccceessceeecsssesssssesecscscsssesesssesscseessecssecsceeesseesessesseeseeesecscsesssesesanssecsaeaseessessseseesenenenas 19
RULES

Bed. R. Civ. P. 12(D) (6)... cc cecccecesesecscssesssseseessssssesnsssscsecsssecesssesssssassecsnsessusesessesessscensssessecansessesesenseseneseeseseanes 4
OTHER AUTHORITIES

Black’s Law Dictionary A0th ed. 2014) ccccccessscesssesessessssescessseesssesssseeeerssesessssssrseeeesseeacssseesrsseserseeacsseeeetscees 8

Constitutionality of the Proposed Revision of the International
Tratfic in Arms Regulations,
5 Op. OLL.C. 202 1981) ooeccccceccccceccceecceeeeceeseeeetetscttetetetestetttseteteteeeeenes 13

Vil

WASHSTATEC023574
Casecag8 IM SQVideBPal RPoguateMhaAhe2® FiweCOAReHeO Fagecdnsesa! 560

WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintitts, q
\

Vv. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., r
Defendants. §

 

DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

At issue in this litigation is the United States’ ability to control the export of weapons—a
system of laws and regulations that seeks to ensure that articles usetul for warfare or terrorism are
not shipped from the United States to other countries (or otherwise provided to foreigners) without
authorization, where, beyond the reach of U.S. law, they could be used to threaten U.S. national
security, U.S. foreign policy interests, or international peace and stability. Plaintiffs challenge
restrictions on the export of Computer Aided Design (“CAD”) tiles and other, related files, that are
indispensable to a three-dimensional (“3-D”’) printing process used to create firearms and their
components. There is no dispute that the Government does not restrict Plaintifts from
disseminating such files domestically to U.S. persons or from using such files to make or acquire
firearms in the United States. Nonetheless, Plaintiffs seek to bar the Government from preventing
the export of these design files, which can be easily used overseas to make firearms that are subject to
U.S. export controls. Plaintiffs’ characterization of such an export as the mere “publication” of
information is wrong—these files unquestionably direct the functioning of a 3-D printer, cause it to
manufacture firearms, or otherwise enable the creation of such firearms by those abroad. Whatever
informational value there may be in the process by which 3-D printing occurs, the CAD files are
also functional, directly facilitate the manufacture of weapons, and may properly be regulated for
export. As set forth below, Plaintiffs’ Second Amended Complaint should be dismissed.

BACKGROUND

In the spring of 2015, Plaintiffs filed their initial Complaint in this action and moved for a

preliminary injunction. See ECF Nos. 1,7. On August 4, 2015, this Court entered an Order denying

Plaintiffs’ motion. See Def Distributed v. Dep’t of State, 121 P. Supp. 3d 680 (W.D. Tex. 2015) (“DD

WASHSTATEC023575
Case ase0icvs QL bosv2IR DOD UBERICHE SZ Fide OMOEAEO PRGILO P OH 560

P’). Appellate review confirmed the Court’s Order, see Def Distributed v. Dep't of State, 838 F.3d 451
(5th Cir. 2016) (“DD IP’), rehearing en bane denied, 865 P.3d 211 (th Cir. 2017), certiorari dented, 138
S. Ct. 638, after which proceedings resumed in this Court. On March 16, 2018, Plaintiffs filed the
Second Amended Complaint (‘SAC’). See ECF No. 90.

In its August 4, 2015 Order, the Court set forth an account of the statutory and regulatory

provisions that are the target of Plaintiffs’ challenge:

Under the Arms Export Control Act (“AECA”), “the President is authorized to control
the import and the export of defense articles and defense services” and to “promulgate
regulations for the import and export of such articles and services.” 22 U.S.C. § 2778(a)(1).
The AECA imposes both civil and criminal penalties for violation of its provisions and
implementing regulations, including monetary fines and imprisonment. Id. § 2278(c) & (e).
The President has delegated his authority to promulgate implementing regulations to the
Secretary of State. Those regulations, the International Traftic in Arms Regulation (TTAR”),
are in turn administered by the [Directorate of Defense Trade Controls (/DDTC”)] and its
employees. 22 C.F.R. 120.1(a).

The AECA directs that the “defense articles” designated under its terms constitute the
United States “Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions List “is not a
compendium of specific controlled items,” rather it is a “series of categories describing the
kinds of items” qualitying as “defense articles.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12
(1st Cir.) cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013)... . The term
“defense articles” also specifically includes “technical data recorded or stored in any physical
form, models, mockups or other items that reveal technical data directly relating to items
designated in” the Munitions List. 22 C.P.R. § 120.6.

A party unsure about whether a particular item is a “defense article” covered by the
Munitions List may file a “commodity jurisdiction” request with the DDTC. See 22 C._P.R. §
120.4 (describing process). The regulations state the DDTC “will provide a preliminary
response within 10 working days of receipt of a complete request for commodity jurisdiction
[Cy.” Id. § 120.4(e). If a final determination is not provided after 45 days, “the applicant
may request in writing to the Director, Office of Defense Trade Controls Policy that this
determination be given expedited processing.” Id.

DD Tat 686-87.' This regulatory framework remains in place. See 22 C.P.R. 120.1 ef seq.

ARGUMENT

I. Plaintiffs’ First Amendment Claims Should Be Dismissed.

A. The First Amendment Does Not Apply To The Export Of CAD Files That Function
To Automatically Create A Firearm Or Its Components.

 

The First Amendment does not encompass all types of conduct. Texas v. Johnson, 491 US.

 

"Unless otherwise stated, all internal citations and quotation marks have been omitted in this brief.

WASHSTATEC023576
Case ase0icvs QL boSv2IR DOD UBERICHE SZ Fide OMOEAEO PRGIE DOE OH 560

397, 404 (1989). At a minimum, conduct must be sufficiently expressive and communicative to other
persons to qualify for protection under the First Amendment. See Hurley v. Irish-Am. Gay, Lesbian ¢
Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995); see also Voting for Am., Inc. v. Steen, 732 F.3d 382, 389
(5th Cir. 2013) (*[NJon-expressive conduct does not acquire First Amendment protection whenever
it is combined with another activity that involves protected speech.”). “To determine whether
particular conduct possesses sufficient communicative elements to be embraced by the First
Amendment, courts look to whether the conduct shows an intent to convey a particular message
and whether the likelihood was great that the message would be understood by those who viewed
it.” Steen, 732 F.3d at 388.

Plaintiffs cannot carry their burden to prove that the First Amendment applies to their
technical data for the manutacture of firearms and their components. As an initial matter, the
relevant ITAR provisions govern the export of defense articles and defense services, including
related technical data. As applied to Plaintiffs’ CAD files, the regulations are properly focused on
restricting an export that can unquestionably facilitate the creation of defense articles abroad.
Indeed, the CJ requests Defense Distributed submitted to DDTC illustrate that the mere publication
of ideas is not at issue.” The CJ requests make clear the CAD files are functional: “essentially
blueprints that can be read by CAD software,” ECF No. 8-2, Pl. Br. at App. 208,° to generate
firearms, firearms components, or other defense articles “automatically.” Id at 267. Further, in its CJ
requests, Defense Distributed itself described its role solely in terms of nonexpressive conduct:
“Although DD converted this information into CAD file format, DD does not believe that it

created any new technical data for the production of the gun.’ Id. at 211. Plaintitts’ own description

 

>< TDJocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings
it they are referred to in the plaintiff's complaint and are central to her claim.” Collins v. Morgan
Stanley Dean Witter, 224 P.3d 496, 498-99 (5th Cir. 2000).

° Defendants determined that only the CAD files, and not Defense Distributed’s related files (such
as “read-me” text tiles), fell within ITAR’s commodity jurisdiction. Ex. A, attached hereto.
‘Defendants recognize that, in its Order denying Plaintiffs’ preliminary injunction motion, the Court
concluded that “the files [are] subject to the protection of the First Amendment,” at least “tor the
purpose of the preliminary injunction analysis,” relying on representations “Plaintiffs made... at
the hearing that Defense Distributed is interested in distributing the files as ‘open source.”” DD J,
121 P. Supp. 3d at 692. The Court’s provisional conclusion at the PI stage may be revisited,
however, and as set forth below, even under that view Plaintifts’ claims should be dismissed.
Notwithstanding the notice the Court provided that this allegation is important, Plaintifts make no

WASHSTATEC023577
Case ase0icvs QL b0Sv2IR DOD UBERICHESZI Fide OMOEAEO PRGIE DOF OH 560

of the items thus removes their conduct from the purview of the First Amendment. See CFTC v.
Vartuli, 228 P.3d 94, 111 2d Cir. 2000) (rejecting First Amendment challenge to prohibition on
distributing software, and emphasizing that software provided “automatic” advice and, rather than
educating the consumer, provided explicit instructions about whether to buy or sell); Universal City
Studios, Inc. v. Corley, 273 F.3d 429, 454 (2d Cir. 2001) (upholding injunction prohibiting the Internet
posting of computer software that facilitated the unlawful reproduction of movies stored on DVDs,
because the injunction “target[ed] only the nonspeech component” of the software). Nor have
Plaintitts adequately alleged that the intended export of CAD files “shows an intent to convey a
particular message” or that “the likelihood was great that the message would be understood by those
who viewed it.” See Seen, 732 F.3d at 388. Moreover, Plaintifts do not even allege that they have
undertaken any effort to engage in purely domestic distribution of their CAD files, whether on the
Internet or otherwise, suggesting their true interests lie in export, not expression. These deficiencies,
coupled with the First Amendment’s limited application abroad, ¢.¢,, Laker Airways v. Pan Am. World
Airways, 604 PF. Supp. 280 (D.D.C. 1984); Bualifrog Films v. Wick, 646 P. Supp. 492, 502 (C.D. Cal.
1986), warrant dismissal of Plaintiffs’ First Amendment claim pursuant to Rule 12(b)(6).°

To be sure, the SAC does reference a Ninth Circuit case, Bernstein v. U.S. Dept of Justice, SAC
4/€ 21, 28, which extended First Amendment protections to computer source code on the theory that
it can be read and understood by humans and, unless subsequently compiled, could not directly
control the functioning of a computer. See 176 F.3d 1132, 1139-43 (9th Cir. 1999). ‘The opinion in
that case, however, was subsequently withdrawn and rehearing granted, suggesting the Court should
be cautious before relying on it. See Bernstein v. U.S. Dep’t. of Justice, 192 F.3d 1308 (9th Cir. 1999).
And even assuming, arguendo, that the Ninth Circuit’s conclusion were correct as to the source code
of software—a conclusion with which Defendants disagree—the CAD files here do not merely

cause a computer to function generally, but provide specific direction to a machine in furtherance of

 

mention in the SAC of their alleged “open source” intention or any other stated intent for “the files
. to be used by others as a baseline” for discussion. Compare id. at with SAC, ECF No. 90 (lacking

any reference to “open source” distribution).

> Should the Court conclude, as Defendants contend, that Plaintiffs’ exports are not sufficiently

expressive, the appropriate standard of review would be rational-basis scrutiny, which ITAR plainly

satisties. See Steen, 732 P.3d 382, 392 (Sth Cir. 2013) (a statute that “regulate[s] conduct alone and

dofes] not implicate the Pirst Amendment” should receive rational-basis scrutiny).

WASHSTATEC023578
Case ase0icvs QL bosv2IR DOD UBERIGHESZ9 Fide OMOEAEO PRGIES OF OH 560

manufacturing firearms and defense articles.°

B. Ifthe First Amendment Applies, This Regulation Survives First Amendment Scrutiny.

 

“Government regulation of speech is content based if a law applies to particular speech
because of the topic discussed or the idea or message expressed,” which includes laws that “defin[e]
regulated speech by particular subject matter... [or] by its function or purpose.” Reed v. Town of
Gilbert, 135 S. Ct. 2218, 2227 (2015). As a result, the Court should assess whether application of the
ITAR “furthers a compelling interest and is narrowly tailored to achieve that interest.” Id at 2231.

The Supreme Court’s analysis in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010)
(“HLP”’) illustrates why application of the ITAR to Detense Distributed’s would-be export of 3-D
printing information is permissible. There, the Supreme Court upheld a restriction on providing
“material support or resources to a foreign terrorist organization,” 18 U.S.C. § 2339B(a)(1), as
applied to a group that sought to “facilitate only the lawful, nonviolent purposes” of certain foreign

groups. HLP, 561 USS. at 8. The Court recognized that the particular activities in which the plaintifts

 

wished to engage—legal training and political advocacy—“consist[ed] of communicating a message”
and thus, unlike the computer files at issue here, had an expressive component. See 7d. at 28. But the
Court nonetheless upheld the statute against a First Amendment challenge, concluding that
Congress had permissibly determined that even support for peaceable, lawful conduct “can turther
terrorism by foreign groups.” Id. at 30.

In considering the First Amendment challenge in HLP, the Court emphasized that the issues
presented “implicate[d] sensitive and weighty interests of national security and foreign affairs.” Id. at
33-45; see also id. at 28 (“Everyone agrees that the Government’s interest in combating terrorism is an
urgent objective of the highest order.”). Giving deference to the Government’s determinations of

the likely consequences of allowing the material support at issue, the Court also concluded that the

statute was narrowly tailored to achieve those important interests. See 7d. at 33-37. In doing so, the

 

° As this Court noted, the Sixth Circuit in Janger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000) similarly
“found ... ‘computer source code is .. . protected by the First Amendment.” DD I at 692 (quoting
Junger). Like Bernstein, however, the precedential value of this opinion is mil in light of the dismissal
with prejudice agreed to by plaintitf in that case on remand. See Junger v. Dep't of Commerce, No. 96-cv-
1723-JG, Dkt. No. 123 (N.D. Oh. Nov. 16, 2000).

WASHSTATEC023579
Case ase0icvs QL bosv2IR DOD UBERIGHESZ9 Fide OMOEAEO PRGIEAD GF OH 560

Court explained that “Congress and the Executive are uniquely positioned to make principled
distinctions between activities that will further terrorist conduct and undermine United States
foreign policy, and those that will not.” Jd. at 35. Thus, where “sensitive interests in national security
and foreign affairs [are] at stake,” 7d. at 36, courts applying First Amendment scrutiny must give
“sionificant weight” to the “political branches[’] ... determination” of what is “necessary.”

Here, Congress and the Executive Branch have concluded that restrictions on the export of
arms are essential to the promotion of “world peace and the security and foreign policy of the
United States.” 22 U.S.C. § 2778(a)(1). Courts have likewise recognized “the Government’s
important interest in regulating the international dissemination of military information.” United
States v. Chi Mak, 683 F.3d 1126, 1135 (9th Cir. 2012); see also United States v. Posey, 864 F.2d 1487,
1496 (9th Cir. 1989) (citing United States v. Edler Indus., Ine. 579 F.2d 516, 520 (Oth Cir. 1978)).
Indeed, on appeal from this Court’s denial of Plaintiffs’ motion for a preliminary injunction, the
Fifth Circuit explained that “the State Department’s stated interest in preventing foreign nationals—
including all manner of enemies of this country—tfrom obtaining technical data on how to produce
weapons and weapons parts” constitutes “a very strong public interest in national defense and
national security.” DD IT, 838 F.3d at 458; accord Posey, 864 F.2d at 1497 (Technical data that is
relatively harmless and even socially valuable when available domestically may, when sent abroad,
pose unique threats to national security.”’); Stage P.C. v. U.S. Dep’t of State, 158 F. Supp. 3d 203, 210-
11 (S.D.N.Y.), affd, 673 F. App’x 93 (2d Cir. 2016), cert. denied, 138 S. Ct. 721 (2018) Cholding that
injunction barring enforcement of the ITAR’s licensing provisions “would have very serious adverse
impacts on the national security of the United States”; among the “parade of horribles” would be
the release of “digital plans for 3D-printable plastic firearms”).

Plaintiffs do not contest this point, either in their SAC or elsewhere. See Pls’. Mem. in

 

’ Although Defendants previously briefed this case as one involving a “content-neutral” Regulation
to which “intermediate scrutiny” would apply, see Dets.’ Opp. to Pls.’ Mot. for a PI at 15-18, ECF
No. 32, and the Court adopted this reasoning, see DD [, 121 BP. Supp. 3d at 694, the Supreme Court
has made clear that “laws that, though facially content neutral ... cannot be justified without
reference to the content of the regulated speech .. . must also satisfy strict scrutiny.” Reed, 135 S. Ct.
at 2227. Matal v. Tam, 137 S. Ct. 1744, 1765-66 (2017) “laws ‘targeted at specific subject matter”
are to be treated “as content based discrimination”) (citing Reed); see also DD H, 838 F.3d at 468-69
(Jones, J., dissenting).

WASHSTATEC023580
Case ase0icvs AL bdsv2IR DOD UBERIGHESZ9 Fide OMOEAEO PRGIES GF OH 560

Support of PI at 28, ECF No. 8 (acknowledging that “Plaintiffs do not question that the
Government has a compelling interest in regulating the exportation of arms’’). That concession,
coupled with the deference owed by this Court to national security and foreign policy judgments of
the Executive Branch, eg, HILP, 561 U.S. at 35; United States v. Martinez, 904 F.2d 601, 602 (1th Cir.
1990), leaves no doubt as to the importance of the Government’s interests in this case.

The ITAR’s licensing requirements are also narrowly tailored to achieve the Government’s
compelling interests. In longstanding regulations, the Department of State has consistently and
reasonably concluded that it is not possible to meaningfully curtail the overseas dissemination of
arms if unfettered access to technical data essential to the production of those arms is permitted. See
22 C.F.R. §§ 120.6, 120.10; see also Chi Mak, 683 F.3d at 1135 (“The authority to regulate arms traffic
would be of negligible practical value if it encompassed only the exportation of particular military
equipment but not the exportation of blueprints specifying the construction of the very same
equipment.”). Nevertheless, the statutory and regulatory scheme confirms that the Government “has
been conscious of its own responsibility to consider how its actions may implicate constitutional
concerns.” HLP, 561 USS. at 35; see SAC { 20 (recognizing Government’s efforts “to address First
Amendment concerns’).

For example, the “ITAR makes a point to specifically exclude numerous categories from
designation, such as general scientific, mathematical, or engineering papers.” Chi Mak, 683 F.3d at
1135 (citing HLP, 561 U.S. at 35-36). The regulations also exclude from the definition of “technical
data” “basic marketing information on function or purpose or general system descriptions of
defense articles.” 22 C.F.R. 120.10(b). Also excluded is information within the public domain, 7,
broadly defined as “information which is published and which is generally accessible or available to
the public,” zvter alia, “[t}hrough sales at newsstands and bookstores,” “[a]t libraries open to the
public or from which the public can obtain documents,” and “[t]hrough unlimited distribution at a
conference, meeting, seminar, trade show or exhibition, generally accessible to the public, in the
United States,” id. § 120.11. And of course, the AECA and ITAR restrict only the export of
technical data: “Plaintiffs are free to disseminate the computer files at issue domestically in public or

private forums, including via the mail or any other medium that does not provide the ability to

WASHSTATEC023581
Case gse0icvs QL b0s¥2IR DOD UBERICHESZ9 Fide OMOEAEO PRGILS OF OH 560

disseminate the information internationally.” DD I at 695 (rejecting areument that Defendants’
interpretation of “export” was overbroad); see also id. at 696 CTTAR provides a method through the
commodity jurisdiction request process for determining whether information is subject to its export
controls”) (citing 22 C.F.R. § 120.4). Cf US. vo. Hicks, 980 F.2d 963, 970-72 (5th Cir. 1992) (holding
statute prohibiting intimidation of flight crew withstood First Amendment strict scrutiny because, as
here, the statute “does not cast a sweeping net at amorphous categories of speech”; “the operative
term in the instant case[] [“antimidate” in Hicks, as “export” here] is a word that is not simply
associated with a type of speech, but includes conduct as well’; and “encompasses only a relatively
narrow range of speech’).

To be sure, a dissent from the Fifth Circuit’s opinion in DD IT rejected this analysis,
concluding that the application of the ITAR here could not survive strict scrutiny. But that opinion
incorrectly analyzed the question of “overinclusive[ness],” resting its conclusion on a purported
distinction between an “export” and “domestic posting on the Internet.” See DD IT, 838 F.3d at 470-
71 Jones, J., dissenting). But “[b]y nature, the Internet is uniform everywhere. Its content is not
dependent on geographic or metropolitan boundaries.” Prometheus Radio Project v. FOC, 373 F.3d
372, 469 3d Cir. 2004) Scirica, C.J., concurring in part and dissenting in part). Overinclusiveness
can be measured only with respect to available, less-restrictive alternatives, see Williams-Yulee v. Fla.
Bar, 135 S. Ct. 1656, 1671 (2015), and because the Internet has no dividing lines, the ITAR’s
regulation of the export of technical data must encompass all such postings to achieve its ends.”

C. ITAR’s Export Controls Are Not Unconstitutionally Overbroad.

 

Plaintiffs also raise an “overbreadth” challenge to the ITAR’s regulation of technical data. See
SAC 4] 55. Overbreadth is an exception to the prudential standing requirement that a plaintiff may
only “assert bis own legal nghts and interests.” Warth v. Seldin, 422 U.S. 490, 499 (1975). In
circumstances where a regulation is alleged to be so broad that it is incapable of any permissible

application, courts may allow a party to bring a facial challenge to a statute because it threatens

 

* Nor is it the case that defining “export” to include the transfer abroad of information is improper,
as the Fifth Circuit dissent suggests in reliance on, zvfer alia, dictionary definitions of “the verb
‘export.” DD IT, 838 F.3d at 466-67. But the noun “export” is defined as “[a] product or service
created in one country and transported to another.” Export (noun form), Black’s Law Dictionary (0th
ed. 2014) (emphasis added).

WASHSTATEC023582
Case gse0icvs QL bosv2IR DOD UBERIGHE SZ Fide OMOEAEO PRGA POF OH 560

others not before the court. See N.Y. State Club Ass'n v. City of New York, 487 U.S. 1, 14 (1987);
Broadrick v. Oklahoma, 413 U.S. 601 (1973). Overbreadth is “strong medicine” to be used “sparingly
and only as a last resort,” Broadrick, 413 U.S. at 613, and a plaintiff must show that the alleged
“overbreadth of a statute [is] not only [] real, but substantial . . . judged in relation to the statute’s
plainly legitimate sweep,” zd. at 615; see also Steen, 732 F.3d at 387 (describing this test for First
Amendment facial challenges as “daunting’’).

First, Plaintiffs’ overbreadth claim fails because, for the reasons described above, the ARCA
and ITAR are not directed at speech, but rather to the export of defense articles and related
technical data, 22 U.S.C. 2778(a)(1); 22 C.P.R § 120.1. See Virginia v. Hicks, 539 U.S. 113, 124 (2003)
(“Rarely, if ever, will an overbreadth challenge succeed against a law or regulation that is not
specifically addressed to speech or to conduct necessarily associated with speech’); see also Members of
City Council of City of LA. v. Taxpayers for Vincent, 466 U.S. 789, 800 n.19 (1984). Further, “[cjourts
need not entertain an overbreadth challenge ‘where the parties challenging the statute are those who
desire to engage in protected speech that the overbroad statute purports to punish.”” Hicks, 980 F.2d
at 969 (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 504 (1985)). Thus, no overbreadth
challenge is “appropriate if the first amendment rights asserted” on behalf of third parties are
“essentially coterminous” with those asserted by the plaintiffs themselves. Id. And an overbreadth
challenge should not properly lie if the regulations have been applied permissibly to Plaintitts. S¢e
Sec’y of State of Md. v. Munson, 467 U.S. 947, 958 (1984). Here, because Defense Distributed’s explicit
purpose is international in nature—to promote “global access to... 3D[] printing of arms,” SAC
{| 1— the ITAR is being applied directly in its intended manner.

Additionally, Plaintitts’ overbreadth claim fails on the merits. The ITAR’s export controls on
technical data have a substantially permissible purpose. Specifically, these regulations prevent the
circumvention of export controls on munitions by proscribing the export of instructions, blueprints,
or—as in the instant case—the automated processes to produce such munitions. See SZagg PC, 158 FP.
Supp. 3d at 210-11; Chi Mak, 683 F.3d at 1135. Further, Plaintitts have nowhere alleged that the
regulations have been applied in a substantial number of impermissible ways. To the contrary, they

plead that “[ajt the time Defense Distributed posted the Published Files, there was no publicly

WASHSTATEC023583
Case gse0i cvs QL bdsv2IR DOD UBERICHE SZ Fide OMOEAEO PRGIES OF OH 560

known case of Defendants enforcing a prepublication approval requirement under the ITAR.” SAC
{| 27. Plaintifts’ theory also ignores that the regulations do not extend to domestic distribution of
technical data to U.S. persons and carve out a wide exemption for “public domain” data that helps
ensure their reach is appropriately limited. See 22 C.F.R. § 120.10(b)(5). Accordingly, Plaintifts’
overbreadth claim is without merit. See Chi Mak, 683 F. 3d at 1136 (rejecting overbreadth challenge);
Karn v. Dep't of State, 925 F. Supp. at 13 (D.D.C. 1996) (“plaintitPs overbreadth concerns [about the
ITAR’s ‘technical data’ provision] are not genuine’).

D. ITAR’s Export Controls Are Not An Unconstitutional Prior Restraint.

Plaintiffs’ repeated references to the regulations as a “prior restraint,” e.g, SAC FJ 17-22, 40-
45, 54-57, do not advance their First Amendment claim. As this Court previously explained, the
Fifth Circuit has recognized that “judicial decisions analyzing prior restraints have applied different
standards of review depending on the restraint at issue.” DD J, 121 FP Supp. 3d at 692 (quoting
Catholic Leadership Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (5th Cir. 2014)). For example, while a
prior restraint involving “a facially content-based restriction on political speech in a public forum” is
subject to strict scrutiny, “a prior restraint on speech in a non-public forum at a school is
constitutional if reasonably related to legitimate pedagogical goals.” Mihvaukee Police Ass’n v. Jones, 192
P.3d 742, 749 (7th Cir. 1999) (citing Havelwood Sch. Dist. v. Kubimeier, 484 U.S. 260, 273 (1988)), cited
in Catholic Leadership Coal. 764 F.3d at 438.

The lhcensing scheme at issue here could not plausibly give rise to the sort of censorship that
has caused courts to invalidate prior restraints on news publications or public rallies. Heightened
concerns about prior restraints arise when “a licensing law gives a government official or agency
substantial power to discriminate based on the content or viewpoint of speech by suppressing
disfavored speech or disliked speakers.” City of Lakewood v. Plain Dealer Publ'g Co., 486 U.S. 750, 759
(1988). For such concerns to arise, the “law must have a close enough nexus to expression, or to
conduct commonly associated with expression, to pose a real and substantial threat of...
censorship risks.” Id. By contrast, “laws of general application that are not aimed at conduct
commonly associated with expression and do not permit licensing determinations to be made on the

basis of ongoing expression or the words about to be spoken{] carry with them little danger of

10

WASHSTATEC023584
Case ase0icvs QL bosv2IR DOD UBERICHESZ9 Fide OMOEAEO PRGIED EF OH 560

censorship.” Id. at 760-61. The provisions at issue fall squarely in this latter category. The AECA and
ITAR are part of a scheme designed to curtail the spread of detense articles to foreign nationals, in
this case, CAD files that directly facilitate the 3-D printing of firearms. Far from being aimed at
restricting expression, the regulations “specifically carve out exceptions to the law for the types of
information that are subject to the highest levels of First Amendment protection, for example,
published scholarly works.” Chi Mak, 683 F.3d at 1136; see 22 C.F.R. § 120.11(a).

While computer files could, in some circumstances, be distributed for expressive purposes, it
nonetheless stands in obvious contrast to activities such as parading, posting signs, distributing
handbills, or publishing newspapers, which are always (or almost always) done for expressive
purposes. Cases involving restrictions on those activities are inapposite here. See, e.g, New York Times
Co. v. United States, 403 U.S. 713 (1971) (publication of Pentagon Papers in the newspaper); Near .
Minnesota ex rel. Olson, 283 U.S. 697 (1931) (publication of charges of official misconduct in
newspaper); Forsyth Cty. v. Nationalist Movement, 505 U.S. 123 (1992) (permit for protest march). Thus,
Plaintiffs’ attempt to shoehorn the AECA and ITAR into the classic prior restraint framework is
unpersuasive. Chi Mak, 683 F.3d at 1136 (rejecting similar prior restraint areument); see also Edler
Indus., 579 F.2d at 521 (same). Cf Capital Cities/ ABC, Inc. v. Brady, 740 F. Sapp. 1007, 1013
(S.D.N.Y. 1990) (apholding against First Amendment challenge licensing strictures for international
television broadcasts without concluding such a licensing system constituted a prior restraint).

The ITAR’s focus on the activity of exporting also mitigates two of the principal concerns
raised by classic prior restraint on expression. First, “[b]ecause the censor’s business is to censor,”
when the government establishes a censorship board like that in Freedman and requires it to
determine whether a film is “moral and proper,” it is likely that the institutional bias of the censors
will lead to the suppression of speech that should be permitted. Freedman v. Md., 380 U.S. 51, 52, 57
(1965). In contrast, “laws of general application that are not aimed at conduct commonly associated
with expression” do not raise the same concerns about censorship because it will only be a “rare
occasion [when] an opportunity for censorship will exist.” Lakewood, 486 U.S. at 760-61. Second,
laws directing determinations about, e.g., “moral” expression raise concern about whether such

discretion is unreviewable. See City of Littleton v. Z.]. Gifts D-4, 541 U.S. 774, 782-83 (2004)

il

WASHSTATEC023585
Case gse0icvs QL boSv2IR DOD UBERICHESZI Fide OMVEAEO PRGILO QP OH 560

(upholding licensing scheme that relied on less-subjective criteria than Freedman). But where the
statute in question regulates general conduct, these concerns are mitigated because “application of
the statute to areas unrelated to expression will provide the courts a yardstick with which to measure
the licensor’s occasional speech-related decision.” Lakewood, 486 U.S. at 761. Here, regulation of the
export of 3-D printing files in furtherance of national security and foreign policy does not focus on
the content of expression, moral or otherwise. Nor have Plaintitts sufficiently alleged that licensing
applications are denied at a rate demonstrating an “institutional bias of a censor” here. See id.”

In addition, Plaintiffs are mistaken in suggesting that the State Department’s processing
times render the scheme an impermissible prior restraint. See SAC 4 40-43. To begin with, that
argument depends on the incorrect conclusion that the licensing scheme is a classic prior restraint
subject to Freedman’s rigorous procedural requirements. Moreover, on its face, the licensing
determination appropriately involves considerations of numerous difficult questions of national
security or foreign policy. See 22 U.S.C. § 2778(a)(2) (requiring consideration of “whether the export
of an article would contribute to an arms race, aid in the development of weapons of mass
destruction, support international terrorism, increase the possibility of an outbreak or escalation of
conflict, or prejudice the development of bilateral or multilateral arms control or nonproliferation
agreements or other arrangements.”). Given the stakes and the complexity of the issues involved,
there is no basis for Plaintifts’ apparent view that such determinations must be made hastily.
Further, there is no legal obligation to obtain a CJ determination before exporting items or data that
are not subject to the regulations. As a technical matter, the availability of such determinations thus
does not impose a prior restraint. As a practical matter, such determinations will be sought (and may
be time consuming) only in difficult cases that require extensive review. And to reiterate, no license,
and therefore no determination, is required for domestic distribution to U.S. persons. Cf Oller p.

Roussel, 609 F. App’x 770, 774 (5th Cir. 2015) (To the extent [plaintiff's] First Amendment claims

 

* While prior restraints are disfavored in substantial part because it is presumed that after-the-fact
punishment is available in the absence of a prior restraint, see Near v. Minn., 283 U.S. 697, 718-19
(1931); Se. Proms. v. Conrad, 420 U.S. 546, 558-59 (1975), here, such after-the-fact punishment cannot
suftice because of the possible irreversible harm to national security and foreign policy that could
not be remedied by later punishment. See Che Mak, 683 F.3d at 1136 (“national security concerns
may be more sharply implicated by the export abroad of military data than by domestic disclosure’’).

12

WASHSTATEC023586
Case ase0icvs QL bosv2IR DOD UBERIcH?SZ9 Fide OMOEAEO PRGIS DBE OH 560

arise from a ‘prior restraint’ on his speech, we find that he fails to show evidence that Defendants
have prohibited him from stating his beliefs or censored his speech [given]... [t]hat Defendants
have allowed Oller to use his textbook as secondary material, discuss his views during class, and
publish and speak about his views outside the classroom.’).

Finally, Plaintiffs cannot advance their argument by relying on opinions from the Office of
Legal Counsel (““OLC”) in the Justice Department. SAC 4] 18. These opinions necessarily analyzed
the issues at a relatively high level of generality, and do not address the particular application or
circumstances presented here. For example, in one opinion the Justice Department cited the

ee

Government’s “compelling interest in suppressing the development and use of sensitive
technologies abroad,” and concluded that the provision of “technical advice” was “an integral part
of conduct that the government has a compelling interest in suppressing by appropriate means.”
Constitutionality of the Proposed Revision of the International Traffic in Arms Regulations, 5 Op.
O.L.C. 202, 208 (1981), ECP No. 8-2, App. 123. Written in 1981, the opinion understandably did
not analyze the First Amendment implications of the dissemination of computer files on the
Internet. Instead, the examples of applications that would raise constitutional concern involved
“communications of unclassified information by a technical lecturer at a university” or “the
conversation of a United States engineer who meets with foreign friends at home to discuss matters
of theoretical interest.” Id. at 212 (App. 127). This case, however, does not involve university
lectures or discussions of matters of theoretical interest at a dinner party. Rather, the regulation’s
application in this case involves the dissemination of computer files to foreign nationals that can be
used to automatically generate firearms, parts, or components that are on the U.S. Munitions List.

Plaintiffs have therefore failed to state a claim for relief under the First Amendment.

II. Plaintiffs’ Second Amendment Claims Should Be Dismissed.

A. Plaintiffs Lack Standine to Brine a Second Amendment Challenge.

 

Plaintitts’ Second Amendment claims are based on two collateral constitutional guarantees
Defendants allegedly infringe: “the right to acquire arms, and the right to make arms.” SAC 4 59; see
Exell v. City of Chi, 651 F.3d 864, 704 (7th Cir. 2011); Teaveira v. Cty of Alameda, 873 F.3d 670, 677

(9th Cir. 2017). Yet the SAC is deficient in allegations of injury to support these claims,

13

WASHSTATEC023587
Case ase0icvs QL bosv2IR DOD UBERIGHESZS Fide OMVEAEO PRGIS2 BF OH 560

notwithstanding the principle that “af the plaintiff does not carry his burden ‘clearly to allege facts
demonstrating that he is a proper party to invoke judicial resolution of the dispute,’ then dismissal
for lack of standing is appropriate.” Hore v. Bunvell, 784 F.3d 984, 993 (Sth Cir. 2015) (quoting
FW7/PBS v. City of Dallas, 493 US. 215, 231 (1990)); see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016) (“at the pleading stage, the plaintiff must clearly .. . allege facts demonstrating” standing’).

1. Defense Distributed Has Not Suffered a Harm to Second Amendment Interests.

 

To establish standing, “a plaintiff must show: (1) it has suffered, or imminently will sutfer, a
concrete and particularized injury-in-fact; (2) the injury is fairly traceable to the defendant’s conduct;
and (3) a favorable judgment is likely to redress the injury.” Mass. State Democratic Party v. Barbour, 529
F.3d 538, 544 (5th Cir. 2008). The SAC alleges no injury to Defense Distributed associated with any
Second Amendment claims: Plaintiffs have not set forth any facts describing how Detense
Distributed 1s limited in its “right to acquire arms” or its “right to make arms.” As the Court
recognized in the context of Plaintiffs’ equally-deficient original Complaint, “Defense Distributed is
in full possession of the computer files at issue and thus cannot argue it is being prevented from
exercising its rights under the Second Amendment.” DD I at 696-97. Nor should Defense
Distributed be permitted to assert Second Amendment claims on behalf of would-be downloaders
of its files: although courts have recognized a right to “firearms retailers to sue on behalf of their
potential customers,” Second Amendment Arms v. City of Chi., 135 FB. Supp. 3d 743, 751 (N.D. Ill. 2015),
such standing has not been recognized tor a non-profit entity making its services available for free.
See, eg, id. (would-be firearms retailer); Tezxeira, 873 F.3d at 677 (same); Exe//, 651 F.3d 704.

Defense Distributed would also fail to meet the generally-applicable test for standing on
behalf of a third-party: it has not, nor could it plausibly, allege the existence of “a close relation”
with unnamed, likely-anonymous, and non-paying website visitors, nor has it identified any obstacle
to those visitors asserting their own Second Amendment interests. See Bonds v. Tandy, 457 F.3d 409,
416 1.11 (5th Cir. 2006) (requiring these elements for a third-party standing claim). Defense

Distributed has therefore tailed to set forth specitic facts indicating that its Second Amendment

 

In reviewing a motion to dismiss for lack of standing, “[t}he court must evaluate each plaintiffs
Article [II standing tor each claim; ‘standing is not dispensed in gross.”’ Fontenot v. McCraw, 777 F.3d
741, 746 (5th Cir. 2015) (quoting Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996)).

14

WASHSTATEC023588
Case ase0icvs QL bos¥2IR DOD UBERIGHESZI Fide OMOEAEO PRGISS BF OH 560

rights have been injured in fact. See Pub. Citezen, Inc. v. Bomer, 274 F.3d 212, 218 Oth Cir. 2001).

2. SAF and Conn Williamson Have Failed to Plead Sufficient Allegations of Injury and Any
Second Amendment Injurv is Not Traceable to Defendants’ Acts.

 

Associational standing is available for Second Amendment claims under the same standards
as for other claims, see Nat/ Rifle Ass’n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,
700 F.3d 185, 191 (5th Cir. 2012) (“NRA”), but this requires that the organization demonstrate that
“its members would otherwise have standing to sue in their own right,’" including by pleading that
they have suffered a concrete, specific injury sufficient to confer Article HI standing. Id.

Here, SAF and Mr. Williamson have failed to sufticiently plead an injury. Even if their
alleged “keen interest” in Defense Distributed’s files and vague claim that they would “access” such
files, SAC 4] 45, were sufficient to demonstrate a First Amendment injury, their further suggestion
that, after doing so, they would “use the files for... the manufacture of firearms . . . that they would
keep operable and use for self-defense” is a “hypothetical and conjectural” allegation about the
usage of these files that is insufficient to satisfy the obligation to plead injury. Compare Brown v.
Livingston, 524 F. App’x. 111, 114-15 (5th Cir. 2013). It is true that this Court previously held that
Mr. Williamson, and by implication, SAF as an organization, had demonstrated injury. See DD Lat
698. But the Court recognized this standard had been met not by the original Complaint, but by
supplementary “affidavit testimony.” Jd. Plaintitfs have added a bare sentence of conclusory
allegations to reinforce the pleaded allegations in the SAC. Compare SAC at §] 45 with Compl., ECF
No. 1 at 4 38. Thus, because Plaintitts have now been on notice that their pleadings are defective as
to standing and have tailed to cure this defect through two amended complaints, the Court should
dismiss the Second Amendment claims for failure to allege a sufficient injury. See Mather v. Cent. Pac.
Bank, 2014 WL 5580963 at *3 (D. Haw. 2014) (dismissal after “failure to cure the defects identified”
as to standing); of S. Utah Wild. All. v. Palma, 2011 WL 2565198 (D. Utah 2011) (similar).

Further, given the passage of nearly three years since the filing of those affidavits, the Court

 

" Associational standing also requires that a plaintiff organization establish that “the interests it
seeks to protect are germane to the organization’s purpose; and [that] ... the participation of
individual members” in the lawsuit is not required. Ass’n of Am. Physicians ¢» Surgeons, Inc. v. Tex. Med.
Bd., 627 F.3d 547, 550 (th Cir. 2010). Defendants are not aware of any reason to believe that the
Second Amendment Foundation’s purpose is not “germane” to the Second Amendment interests at
issue here or that participation of SAP’s members would be required in this action.

15

WASHSTATEC023589
Case gse0icvs QL bosv2IR DOD UBERIGHE SZ Fide OMOEAEO PRGISAD Bt OH 560

should not continue to credit the injuries alleged therein as ongoing. Cf Equal Rights Cir. v. Past
Properties, Inc, 633 F.3d 1136, 1141 (D.C. Cir. 2011) (questioning validity of claims of injury based on
lapse of time between complaint and affidavit). To the extent Mr. Williamson or SAP’s other
members seek to acquire and make arms based on Defense Distributed’s 3-D printing files, they
have had ample opportunity to seek access to those files via offline means, given that the ITAR
governs only exports and would not limit the ability of Defense Distributed or SAF to provide 3-D
printing tiles directly to Americans within United States borders. For similar reasons, the evident
lack of action on the part of SAF and Mr. Williamson to obtain the files they insist are needed to
exercise their Second Amendment rights should be treated as “incurred voluntarily,” and thus, no
longer “fairly can be traced to the challenged action.” See Petro-Chem Processing v. EPA, 866 F.2d 433,
438 (D.C. Cir. 1989) (quoting Valley Forge Christian Coll. v. Ams. United, 454 U.S. 464, 472 (1982)).

B. Plaintifts’ Second Amendment Challenge Fails on the Merits.

 

In Mance v. Sessions, the Fitth Circuit set forth the governing approach for Second
Amendment analysis of regulations that restrict the access of prospective firearms owners and users
to firearms protected by the Second Amendment. See 880 P.3d 183 (5th Cir. 2018). Applying the
analysis set forth in Mance here establishes that Defendants may, consistent with the Second
Amendment, limit the international distribution of electronic files which enable the 3-D printing of
firearms. Thus, even if the Court concludes that one or more Plaintiffs have standing to assert a
Second Amendment claim, that clatzm should be dismissed.

The Second Amendment “euarantee|s] the individual right to possess and carry weapons in
case of confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008). Conducting an
“extensive analysis of the historical context of the Second Amendment, the Court concluded ‘that
the Second Amendment, like the First and Fourth Amendments, codified a pre-existing right’ to
keep and bear arms... [for which] self-defense ... was the central component.” Mance, 880 F.3d at
187 (quoting Heller, 554 U.S. at 592, 599). To determine whether a tederal statute is consonant with
this right, the Fifth Circuit requires a “two-step approach. ... [The first step is to determine
whether the challenged law impinges upon a right protected by the Second Amendment ...; the

second step is .. . to determine whether the law survives the proper level of scrutiny.” NRA, 700

16

WASHSTATEC023590
Case ase0icvs QL bos¥2IR DOD UBERIGHESZ9 Fide OMVEAEO PRGISS BF OH 560

F.3d 194. Here, just as pleading deficiencies leave doubt as to Plaintiffs’ standing, they leave unclear
the extent of the “encroach[ment] on the core of the Second Amendment.” Id at 195. Although the
“core Second Amendment right ... wouldn’t mean much without the ability to acquire arms,”
Teixeira, 873 F.3d at 677, including through their manufacture, the pleadings do not establish the
extent to which that core is infringed here.

Under these circumstances, the Fifth Circuit’s approach in Mance may guide the Coutrt’s
inquiry. There, the Fifth Circuit first addressed whether “the laws and regulations at issue withstand
strict scrutiny,” before examining whether “the strict, rather than intermediate, standard of scrutiny
is applicable,” and the same approach is permissible here. Mance, 880 P.3d at 188; see id. at 196
(Owen, J., concurring) (“it is prudent first to apply strict scrutiny,” and, if the Court concludes that
the challenged law “satisfies that heightened standard, it is unnecessary to resolve whether strict
scrutiny is required’). For a firearms restriction to satisfy strict scrutiny, “the Government ‘must
specifically identify an actual problem in need of solving,’ and the ‘curtailment of the constitutional
right must be actually necessary to the solution.”” Mance, 880 F.3d at 188 (quoting Brown v. Entm’t
Merchs. Ass'n, 504 U.S. 786, 799 (2011)).

Applying this standard, the Fifth Circuit in Mance reversed and vacated a district court
decision enjoining the enforcement of two federal statutory provisions and a regulation that
“generally prohibit the direct sale of a handgun by a federally licensed firearms dealer (FFL) to a
person who ts not a resident of the state in which the FFL is located.” Mance, 880 F.3d at 185.
Emphasizing that “current burdens on constitutional rights ‘must be justified by current needs,”’ the
Fifth Circuit first assessed the nature of the government interest served by the restrictions, and
recognized that “there is a compelling government interest in preventing circumvention of the
handgun laws of various states.” Id. at 189-90 (quoting Shelby Cay. v. Holder, 133 S. Ct. 2612, 2619
(2013)). Likewise here, there is an equally compelling interest in preventing the circumvention of
laws restricting the export of firearms, particularly to hostile foreign state and non-state adversaries.

As noted above, Plaintiffs have previously conceded the compelling nature of the interest in
regulating the export of arms, and that interest encompasses the export of the 3-D printing files at

issue here. For this reason, Congress did not limit the scope of the AECA merely to the regulation

17

WASHSTATEC023591
Case ase0icvs QL bosv2IR DOD UBERIcH?SZ9 Fide OMOEAEO PRGISH OF OH 560

of exports of physical weapons like firearms or bombs, but recognized that the transfer of ideas,
expertise, and knowledge beyond the borders of the United States can be just as inimical to the
national interest as the transfer of objects: hence the inclusion of “defense services,” alongside
“defense articles” in the AECA’s coverage. 22 U.S.C. § 2778(a)(1).

As explained above, the ITAR restrictions here are narrowly tailored to this concededly
compelling interest. See Part LB, supra. Defense Distributed explicitly promotes “global” use of its
ideas, SAC { 1, so the compelling interest in limiting the transter of arms abroad requires that the
ITAR be applied to Defense Distributed. And, applying the approach the Fifth Circuit employed in
Mance where “[ajll concede[d] there is a compelling government interest,” a review of the available
alternatives shows none that would effectively protect the interests at issue. See 880 P.3d at 190-92.

The claims set forth in the SAC suggest two alternatives by which Defendants could act to
reduce the alleged burden on the Second Amendment rights of SAF, Mr. Williamson, and others. As
with the alternatives considered in Mance, however, neither would effectively satisty Detendants’
interest in preventing persons from circumventing export controls for munitions technology. First,
Plaintiffs, like the Fifth Circuit dissent described above, see DD I, 838 F.3d at 470-71, suggest that
the distribution of technical data over the Internet could be exempted from ITAR’s export controls.
But the Internet does not have separate parts, “domestic” and “foreign.” Prometheus Radio, 373 F.3d
at 469. If Mr. Williamson and SAF could access Defense Distributed’s “files on the Internet,” so too
could innumerable foreign persons or entities, and thus, the United States’ eftorts to regulate the
export of firearms and of firearms technical data would alike be rendered nullities.'* The other
alternative suggested by Plaintifts’ pleadings is for Defendants to permit Detense Distributed to

place its files into the public domain, in which case they would not be subject to ITTAR’s restrictions

 

” The Government previously stated that there may be means of limiting access to files posted on
the Internet to assure that such postings are distributed only domestically. See 7/6/2015 Tr. at 32-34,
ECF No. 50. But in its narrow-tailoring analysis in Mance, the Fifth Circuit made clear that it is
“unrealistic to expect” that a compelling public interest can be protected by “expecting ... each of
[hundreds of thousands of private parties to] become, and remain knowledgeable about” a wide
vatiety of subjects necessary to protect the public interest. See Mance, 880 F.3d at 190. In Mance, that
subject was “the handeun laws of the 50 states and the District of Columbia.” Id Here, that subject
would be the means of identitying U.S. persons who are the residents of the 50 states and D.C., a
comparable subject, and the means of falsely identifying one’s self over the Internet as a U.S. person,
a subject area that is likely to be intricately complex and ever-changing.

18

WASHSTATEC023592
Case gse0icvs QL boSv2IR DOD URERICHESZS Fide OMVEAEO PRGA POF OH 560

on the export of technical data. See 22 C.F.R. § 120.10. Yet this would be even less effective at
protecting the public interest in export control as the 3-D printing plans for firearms—and thus, the
ability to make export-controlled firearms—could then be taken abroad using all sorts of means, not
just by transmission over the Internet. Given that the available alternatives clearly would be
ineffective at preventing the broad circumvention of export controls for munitions technology, and
that the ITAR is narrowly constructed to regulate only the transfer abroad of arms or the
equivalent,’ the Court should find the challenged restriction to be narrowly tailored to a compelling
interest, and therefore, permitted by the Second Amendment. See Mance, 880 F.3d at 192. And for

the same reasons, the challenged restriction would also satisfy intermediate scrutiny. See zd. at 196.
III. Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits.

The SAC contains two additional claims, each of which the Court analyzed in depth in its
Order denying Plaintitfs’ 2015 motion for a preliminary injunction. First, Plaintifts seek to enjoin
application of the ITAR to Defense Distributed as an w/fra vires action by the State Department.
Second, Plaintiffs assert that the ITAR’s limits on the export of technical data are unconstitutionally
vague. The Court should now apply its prior analysis to dismiss these claims.

Plaintiffs first allege that application of the ITAR 1s w/fra vires in light of a “1985 ITAR
amendment.” SAC {| 52; see zd. 4] 17 (describing this amendment as having removed “Footnote 3 to
former ITAR Section 125.11”). This Court previously found there was no “likelihood of success” as
to this claim, given that the AECA authorizes the regulation of exports and that Defense
Distributed’s stated purpose of “tacilitating global access to firearms” falls squarely within the
conduct Congress has authorized the ITAR to regulate. See DD I at 690-91. The Court should apply
this analysis and dismiss the w/fra vires claim. Further, even beyond the Court’s prior analysis,
Plaintifts’ allegation that a licensing requirement for exports of technical data exceeds the “authority
conferred by Congress,” zd. 4 52, is inconsistent with the plain text of the AECA. Section 2778

authorizes regulation of “technical data,” and it provides for “export licenses” to be required,

 

® See 22 C.F.R. § 120.17(a), supplying relevant definitions of exports, including § 120.17(a)(1)
(“[sJending or taking a detense article out of the United States in any manner’); § 120.17(a)(2)
(“transferring technical data to a foreign person in the United States); § 120.17 (a)(4), “transferring a
defense article to an embassy .. . in the United States”).

19

WASHSTATEC023593
Case gse0icvs QL bosv2IR DOD UBERICHE SZ Fide OMOEAEO PRGISS BF OH 560

explicitly recognizing “technical data” as within the scope of the licensing requirement. 22 U.S.C. §§
2778(b)(2); 2778(6)(2)(A). In short, Defendants’ actions could only be w#/fra vires by exceeding
constitutional limitations, not statutory limits.”

Plaintitts’ final claim is that the ITAR’s regulation of the export of technical data is
unconstitutionally vague under the Due Process Clause of the Fifth Amendment. SAC 4] 63-65. As
the Court previously observed, this challenge is “hampered because [Plaintitts] have not made
precisely clear which portion of the ITAR language they believe is unconstitutionally vague,” ECP
No. 43 at 23, a shortcoming Plaintiffs have not rectified in the SAC. Compare SAC 49] 11-15 with
Compl. § 12-15. As the Court recognized, “persons of ordinary intelligence are clearly put on
notice by the language of the regulations” that “post[ing], on the Internet, .. . directions for the 3D
printing of firearms” falls within the scope of the ITAR. DD I at 700-01 (quoting United States ».
Williams, 553 U.S. 285, 304 (2008) (a statutory term is vague only if it “fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so standardless that it authorizes or

ee

encourages seriously discriminatory enforcement’”)). The ITAR’s “carefully crafted regulatory
scheme,” Zhen Zhou Wu, 711 F.3d at 13, which defines the terms “defense articles” and “technical
data” at leneth, provides fair notice and is not susceptible to a vagueness challenge. See DD Lat 701
(describing 22 C.F.R. §§ 120.6 (defining “defense articles”), 120.10(a) (defining technical data) &
121.1 (Munitions List)). Equally, the term “export” is explicitly defined to include “[a]n actual
shipment or transmission out of the United States,” or “a release in the United States of technical
data to a foreign person.” 22 C.F.R. § 120.17. For this reason, this Court found no likehhood of
success as to Plaintiffs’ vagueness challenge, and this Court should now dismiss consistent with its
previous analysis. See DD [at 700-01 (citing Zhen Zhon Wu, 711 F.3d at 13; US. v, Alsw, 364 P.3d 192
(4th Cir. 2004)).

CONCLUSION

For the foregoing reasons, Plaintiffs’ Second Amended Complaint should be dismissed.

 

“ Indeed, Plaintiffs acknowledge that the 1985 amendment, on which their w/fra vires claim hinges, see
SAC ¥ 52, was enacted not because of limitations imposed by the Congress in the AECA, but “to
address First Amendment concerns.” Id. 4 20. This further confirms that no w/ira vires claim survives
dismissal of the constitutional claims.

20

WASHSTATEC023594
Case ase0icvs QL bdsv2IR DOD UBERICHESZI Fide OMOEAEO PRGISS BF OH 560

Dated: April 6, 2018

WASHSTATEC023595

Respectfully submitted,

CHAD A. READLER
Acting Assistant Attorney General
Civil Division

JOHN F. BASH
United States Attorney

ANTHONY J. COPPOLINO
Deputy Branch Director
Federal Programs Branch

/s/ ERIC J. SOSKIN

ERIC J. SOSKIN
Pennsylvania Bar No. 200663
STUART J. ROBINSON
California Bar No. 267183
Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Ave., NW, Room 7116
Washington, DC 20530
Phone: (202) 353-0533

Fax: (202) 616-8470

Email: Eric. Soskin@usdoj.gov

 

 

Alittorneys for U.S. Government Defendants

21
Case ase0icvsQLbosv2IR DOD UBERICHESZ9 Fide OMVEAEO PRGISO GP OH 560

CERTIFICATE OF SERVICE

I certify that on April 6, 2018, I electronically filed this document with the Clerk of Court
using the CM/ECF system, which will send notification to

Alan Gura, alan@gurapllc.com

William B. Mateja, mateja@polsinelli.com

William T. “Tommy” Jacks, jacks@fr.com

David S. Morris, dmorris@fr.com

Matthew A. Goldstein, matthew@goldsteinplic.com
Joshua M. Blackman, joshblackman@gmail.com
Attorneys for Plaintiffs

/s/ Eric J. Soskin
ERIC J. SOSKIN
Senior Trial Counsel

WASHSTATEC023596
